FILED
                                                                           15-0541
                                                                           11/3/2015 11:51:32 PM
                                                                           tex-7670900
                                                                           SUPREME COURT OF TEXAS

                                        15-0849
                                Case No. ___________
                                                                           BLAKE A. HAWTHORNE, CLERK




______________________________________________________________________________

                       IN THE SUPREME COURT OF TEXAS




                            In re ROWLAND J. MARTIN,

               Relator In His Individual Capacities As Heir and Creditor

                         Of The Estate Of Johnnie Mae King



_____________________________________________________________________________

           PETITION FOR WRITS OF MANDAMUS AND INJUNCTION
_____________________________________________________________________________
  On Petition For Extraordinary Writ Relief from the Fourth District Court of Appeals,
     San Antonio, Texas in Case No. 04-14-00483-CV and Case No. 04-15-00271-CV
_____________________________________________________________________________




                                                     Submitted By:

                                                     Rowland J. Martin
                     IDENTITY OF THE INTERESTED PARTIES

1.   Petitioner:                         Rowland J. Martin
                                         In His Individual Capacities As Heir,
                                         Administrator and Class 2 Lienholder of The
                                         Estate Of King



     Represented by:                     Pro se

2.   Respondents

     a.                                  Texas Fourth District Court of Appeals,
                                         Bexar County, Texas

     b.                                  The Bexar Appraisal Review Board and The
                                         Bexar Appraisal District

     Represented By:                     Elizabeth Conry Davidson, Esq.
                                         926 Chulie Drive
                                         San Antonio, TX 78216

     c.                                  The County Of Bexar

     Represented By:                     Don Stecker, Esq.
                                         Linebarger, Goggan, Blair And Sampson
                                         711 Navarro, Suite 300
                                         San Antonio, Texas
3.   Real Parties:

     a.                                  Edward Bravenec, 1216 West Ave., Inc.,
                                         and The Law Office of McKnight and
                                         Bravenec

     Represented by:                     Glenn Deadman, Esq.
                                         509 S. Main Street
                                         San Antonio, Texas, 78204

     b.                                  Linebarger, Goggan, Blair And Sampson

     Represented by:                     Don Stecker, Esq.
                                         Linebarger, Goggan, Blair And Sampson
                                         711 Navarro, Suite 300
                                         San Antonio, Texas



                                     i
                                TABLE OF CONTENTS

CERTIFICATE OF INTERESTED PARTIES…………………………………………….…i

TABLE OF CONTENTS…………………………………………………………………….…ii

TABLE OF AUTHORITIES…………………………………………………………………..iii

STATEMENT OF THE CASE…………………………………………………………….…..vi

STATEMENT OF JURISDICTION………………………………………………………….vii

ISSUES PRESENTED………………………………………………………………………...viii

STATEMENT OF THE FACTS…………………………………………………………….….1

A.   The Interrelationship Of The Anti-SLAPP And Estates Code Appeals……………...1

B.   The Tax Suits Against The Heirs………………………………………………………..1

C.   The Probate Court Lis Pendens Expunction …………...………………...……………3

D.   The District Court Anti-SLAPP Dismissal Proceeding………………………………..4

ARGUMENT AND AUTHORITIES…………………………………………….…………….5

A.   The Standard Of Review For Mandamus Relief………………………………………5

B.   The Points Of Error……………………………………………………………………..6

     1.    The Court of Appeals Abused Its Discretion In The Anti-SLAPP Appeal
           By Presuming That The Probate Court Expunction Order Was Valid As
           Applied To Relator’s Purchase Money Lien Interest………………………….6

     2.    The Court Of Appeals Abused Its Discretion In The Anti-SLAPP Appeal By
           Stigmatizing Relator With A Misapplication Of The Vexatious Litigant
           Statute For The Purpose Of Restraining His Future Speech………………...8

     3.    The Court Of Appeals Abused Its Discretion In The Estates Code Appeal
           By Carrying Issues Over Which This Court Has Dominant Jurisdiction…..11

     4.    The Bexar County Tax Authorities Abused Their Discretion With Collection
           Practices That Departed From The Definition Of Real Property That Was
           Judicially Approved In San Antonio Area Foundation...................................13

PRAYER FOR RELIEF………………………………………………………………………14

APPENDIX

                                              ii
                             TABLE OF AUTHORITIES

Cases:

Akinwamide v. Transportation Insurance, Co., 147 S.W.3d 623 (Tex. App. - 14th
Dist. 2006)………………………………………………………………………………………..10

Archer v. Griffith, 390 S.W. 735 (Tex. 1965)……………………………………………………..8

Barranza Family Partnership v. Levitas, Case No. 13-07-00470-CV, 2009
Tex. App. LEXIS 1707 (Tex. App. - Corpus Christi, 2009, pet. den’d)………………………….8

Birdo v. Holbrook, 775 S.W.2d 411, 412B13 (Tex. App. Fort Worth 1989,
writ denied)………………………………………………………………………………………10

Chale Garza Investments, Inc. v. Madaria, 931 S.W.2d 597, 600 (Tex. App.
-San Antonio 1996, writ denied) ……………………………………………………………….5, 9

DaimlerChrysler Corporation v. Inman, 252 S.W.3d 299 (Tex. 2008)………………………….7

Diaz v. Commission For Lawyer Discipline, 953 S.W.3d 435 (Tex. App.-
Austin, 1997)……………………………………………………………………………………..13

Estate of Johnnie Mae King, Case No. 04-15-00271-CV (Tex. App. - San Antonio)……………1

Ex Parte Shaffer, 649 S.W.2d 300 (Tex. 1983)……………………………………………1, 8, 12

Flanagan v. Cushman, 48 Tex. 241 , 1877 WL 8677 (1877)……………………………………..7

Flores v. Haberman, 915 S.W.2d 477, 478 (Tex. 1995) (per curiam)………………………….5,6

San Antonio Area Foundation v. Lang, 2000 WL 1675984 (Tex. 2000)………………. 1, 5, 8, 13

Texas Dept. of Housing and Community Affairs v. Inclusive Communities Project, Inc.,
Case No. 13-1371, ___ S.Ct. ___ 2015 WL 2473449 (June 25, 2015)……………………………

In re Allstate County Mutual Insurance Company, 2014 WL 5285850 (Tex. App.
—Houston [1st Dist.] Oct. 16, 2014)…………………………………………………………....12

In re Baylor Medical Center at Garland, 280 S.W.3d 227 (Tex. 2008)………………………….6

 In re Cohen, 340 S.W.3d 889, 900 (Tex.App.-Houston [1st Dist.] 2011,
orig. proceeding)…………………………………………………………………………………..6

In re Columbia Medical Center of Las Colinas, 290 S.W.3d 204 (Tex. 2009)………………….13



                                         iii
In re Mousa, No. 01–04–00485–CV, 2004 WL 2823172, at *2 (Tex.App.-
Houston [1st Dist.] Dec. 9, 2004, orig. proceeding) (mem.op.)…………………………………..6

In re IH 10 Colony, Case No. 01-14-00775-CV, 2014 WL 7914874 (Tex. App. –
Houston, 2014)………………………………………………………………………………….6,9

In re Prudential Ins. Co. of Am., 148 S.W.3d 124 (Tex. 2004) (orig. proceeding)……………...11

In re Schmidt, 285 S.W.3d 451(Tex. 2009)…………………………………………………...5,6,8

In re SWEPI, LP, 85 S.W.3d 800, 808–09 (Tex. 2002) (orig. proceeding)……………………….6

In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding) (per curiam)…….…6

James v. Brown, 637 S.W.2d 914, 916 (Tex.1982)……………………………………………...10

James, et al, v. Calkins, 446 S.W.3d 135 (Tex. App. – Houston [1st Dist.] 2014)……………...10

Jennings v. Texas Farm Mortg. Co., 124 Tex. 593, 80 S.W.2d 931, 934 (Tex.Comm'n
App. 1935, opinion adopted by Sup.Ct.)………………………………………………………….7

Kennedy v. Eden, 837 S.W.2d 98, 98–99 (Tex. 1992) (orig. proceeding) (per curiam)…………..9

Kinney v. BCG Attorney Search, Inc., 443 S.W.3d 87, 98 (Tex., 2014)………………………...10

Larry York v. State, 373 S.W.3d 32 (2012) ..………………………………….………………..11

Long Beach Mortgage Company v. Evans, 284 S.W.3d 406 (Tex.App.-Dallas 2009,
cert denied)…………………………………………………………………………………….….8

Martin v. Bravenec, et al, Case No. 04-14-00483-CV, 2015 WL 2255139 (Tex. App.
- San Antonio, rehearing denied June 8, 2015)…………………………………………………...1
Mart. v. Bravenec, et al, Case No. 14-50093, 2015 WL 5752439 (5th Cir, October
2, 2015)……………………………………………………………………………………………1

National Union Fire Ins. Co. v. Ninth Court of Appeals, 864 S.W.2d 58, 61-62 (Tex.1993)…...vii

Nwangwu v. Dinkins, No. 14–97–01100–CV, 1997 WL 688943, at *1 (Tex.App.-
Houston [14th Dist.] Nov. 6, 1997, orig. proceeding)…………………………………………….6

Reagan v. Guardian Life Ins. Co., 166 S.W.2d 909, 913 (Tex. 1942)…………………………... 9

San Antonio Area Foundation v. Lang, 2000 WL 1675984 (Tex. 2000)……………....1, 8, 13, 14

Schimmel v. McGregor, 438 S.W.3d 847 (Tex. App. – Houston, 2014)………………………...10

                                              iv
Sikes v. Global Marine, 881 F.2d 176 (5th Cir. 1989)…………………………………………..11

Spiller v. Spiller, 21 S.W.3d 451, 454 (Tex. App. -San Antonio 2000, no pet.)………………...10

Thomas v. Miller, 906 S.W.2d 260 (Tex. App. – Texarkana 1995) …………………………… 11

Univ. of Tex. v. Morris, 344 S.W.2d 426, 428 (Tex. 1961) ……………………………………..10

Waco Indep. Sch. Dist. v. Gibson, 22 S.W.3d 849, 851-52 (Tex. 2000)………………………...12

Statutes

Estates Code Section 1002.027………………………………………………………………….13

Estates Code Section 32.001(c)………………………………………………………………….vii

Tex. Civ. Prac. & Rem Code Section 37.005…………………………………………………….8

Tex. Civ. Prac. & Rem. Code Ann. Section 11.051 (Vernon 2006)……………………………...9

TEX. CIV. REM & PRAC. CODE Section 27.008……………………………………………..vii

TEX. GOV’T CODE § 22.002(a)……………………………………………………………….vii

Tex. Probate Code § 58(c) (Vernon Supp. 1999)……………………………………………….13

Tex. R. Civ. Pro. 301……………………………………………………………………………..7

28 U.S.C. 1927……………………………………………………………………………5, 13, 14




                                           v
                                STATEMENT OF THE CASE

Nature of the Case: By this mandamus proceeding, Relator seeks to preserve the opportunity
                    to be heard on rehearing in this Court. The Court of Appeals has asserted
                    jurisdiction in Case No. 04-15-00271-CV, an Estates Code appeal
                    asserting that the Probate Court has jurisdiction to correct clouds on title to
                    real property of the Estate of Johnnie Mae, in a manner that is inherently
                    interrelated to Case No. 15-5041, an appeal from an appellate judgment
                    denying anti-SLAPP dismissal relief in Case No. 045-14-00483-CV. The
                    interrelationship between the cases arises in law because the Estates Code
                    appeal constitutes an aspect of suit in suit litigation for the Bravenec
                    controversy, and ion fact because the Bexar County tax authorities’
                    clouding of title to real property of the Estate of Johnnie Mae King during
                    the entire course of the probate court appearances by the Law Office of
                    McKnight and Bravenec, from 2003 to 2005, through nonjusticiable tax
                    suits against the heirs of the estate that McKnight and Bravenec failed to
                    contest. In one case, the tax authorities claimed to have authority to collect
                    taxes against demolished improvements. Relator secured orders to vacate
                    the judgments but the uncorrected accounts still cloud estate property.

The Respondents:      The Fourth District Court of Appeals, Bexar County, Texas; the Bexar
                      Appraisal Review Board; and the Honorable Carlos Uresti, Tax Assessor-
                      Collector for Bexar County, Texas.

Course of Proceedings
And The Respondents’
Challenged Actions: Mandamus relief is needed to protect Relator from undue vexatious
                    litigant treatment arising from a part of the Court of Appeals’ judgment in
                    Case No. 04-14-00483-CV that was not appealed in Case No. 15-0541,
                    and from two recent orders in his Estates Code appeal in Case 04-15-
                    00271-CV. On October 2, 2015, the Fifth Circuit vacated the legal
                    rationale for a federal court sanctions order which had previously formed
                    the basis for state court vexatious litigant treatment upheld by the Fourth
                    Court of Appeals. On October 20, 2015 and October 22, 2015, the Fourth
                    Court of Appeals declined to abate Relator’s suit in a suit issue in the
                    Estate Code appeal implicating the Fifth Circuit’s decision, but at the
                    appellees’ request designated their vexatious litigant issue from Case No.
                    04-14-00483-CV for review as part of the same appeal. On October 26,
                    2015 and October 28, 2015, respectively, this Court and the U.S. Court of
                    Appeals, accepted Relator’s motions for rehearing. Because the rehearing
                    process deprives the Court of Appeals of jurisdiction over interrelated
                    matters, mandamus lies to correct the Court of Appeals’ past and present
                    errors relating to vexatious litigant treatment, and also to correct the tax
                    authorities’ continuing attempts to enforce their past exertions of tax
                    power against the estate’s non-taxable property interests.



                                                vii
                              STATEMENT OF JURISDICTION

       This Court has original jurisdiction to issue the requested writ of mandamus and writ of

injunction against the Respondents under TEX. GOV’T CODE § 22.002(a) (writ authority

extends to “any officer of state government except the governor, the court of criminal appeals, or

a judge of the court of criminal appeals”) and Estates Code Section 32.001(c). Although

mandamus jurisdiction is not dependent on appellate jurisdiction, see, e.g., National Union Fire

Ins. Co. v. Ninth Court of Appeals, 864 S.W.2d 58, 61-62 (Tex.1993) (conditionally granting

mandamus to compel court of appeals to allow filing of statement of facts), the Court’s writ

jurisdiction is enlarged in this particular case by provisions of the Texas Citizens Participation

Act (TCPA) which grant the courts of appeals writ jurisdiction to effectuate the anti-SLAPP

purposes of that act. TEX. CIV. REM & PRAC. CODE Section 27.008. The Court of Appeals

previously denied writ relief from the gag order in Case No. 04-14-0841-CV based on an

analogous petition in the TCPA appeal in Case No. 04-14-00483-CV, and has spoken at least

four different times on the matter of vexatious litigant treatment of which Relator complains –

once by entering judgment for the Bravenec parties in Case No. 04-14000483-CV, twice by

declining to exercise writ jurisdiction in Case No. 04-14-00841-CV, and now once in Case No.

04-15-00271-CV even after the Fifth Circuit’s recent change of position. Each time the Court of

Appeals maintained the status quo ante. Because the matter of vexatious litigant status now lies

within the dominant jurisdiction of this Court, serious harm to the judicial process and the

capacity of this Court to grant effective relief could arise, absent prompt relief from exceptional

circumstances for hich no adequate remedy at law is or will be available by a regular appeal.




                                                 viii
                                  ISSUES PRESENTED

1.   Whether the Court of Appeals abused its discretion in Case No. 04-14-00483-CV by
     presuming the validity of the expunction order issued by the Bexar County Probate Court
     #1 on March 19, 2014?

2.   Whether the Court of Appeals abused its discretion in Case 04-14-00483-CV by
     affirming the temporary injunction order granted orally by the 28th District Court of
     Appeals on July 9, 2014 and in writing on July 17, 2014?

3.   Whether the Court of Appeals abused its discretion in Case 04-15-00271-CV by carrying
     with the appeal issues within the dominant jurisdiction of the Texas Supreme Court?

4.   Whether the Bexar County tax authorities created an improper cloud on title within the
     remedial jurisdiction of the probate court to correct by exerting ad valorem tax powers
     against non-taxable property interests in violation of the judicially-approved statutory
     definition of real property in San Antonio Area Foundation v. Lang?




                                              ix
                                STATEMENT OF THE FACTS

A.     The Interrelationship Of The Anti-SLAPP And Estates Code Appeals

       Relator seeks extraordinary relief to enforce due process rights in his Anti-SLAPP appeal

in this Court and in his Estates Codes appeal in the Fourth Court of Appeals. The Court’s ability

to grant effective relief in Case No. 15-0541 is impaired by past proceedings of the court of

Apppeals in Martin v. Bravenec, et al, Case No. 04-14-00483-CV, 2015 WL 2255139 (Tex. App.

- San Antonio, rehearing denied June 8, 2015) (“Martin v. Bravenec I”), by recent appellate

orders in Estate of Johnnie Mae King, Case No. 04-15-00271-CV (Tex. App. - San Antonio) on

October 20 and 22, 2015, and by unnoticed proceedings in the Probate Court on July 30, 2014

after the filing of the final notice of appeal on July 27, 2015. On October 2, 2015, the Fifth

Circuit issued a decision to vacate sanctions and is rehearing Martin v. Bravenec, et al, Case No.

14-50093, 2015 WL 5752439 (5th Cir, October 2, 2015). Exhibit A-1. In view of the latter

change in the law of the case, the judicial process is well served by intervention on due process

grounds in the Court of Appeals and the Probate Court. Ex Parte Shaffer, 649 S.W.2d 300 (Tex.

1983) (attached as Exhibit A), and San Antonio Area Foundation v. Lang, 2000 WL 1675984

(Tex. 2000).

B.     The Tax Suits Against The Heirs

       The operative facts regarding the tax suits against the heir are a matter of record in Case

No. 15-0541 and Case No. 04-15-00271-CV. Tex. R. App. P. 52.7(a)(1). Relator is the surviving

heir and a creditor of the Estate of Johnnie Mae King and is the owner of a purchase money lien

attached to real property known as 1216 West Ave., in San Antonio, Texas, as shown in Exhibits

A-6 to A-8. Real party Edward Bravenec portrays himself as the foreclosing party in an arms-

length second lien transaction, but he and his firm were Relator’s attorneys of record in Probate



                                                 1
Case 2001-PC-1263 in his capacity as Estate Administrator. His firm retained unearned

compensation after abandoning the representation without challenging tax suits that clouded real

property of the estate. As a result, Relator was personally compelled to defend the litigation

Bravenec and his firm abandoned. Exhibit A-16.

       From 2003 to 2005, while the Law Office of McKnight and Bravenec represented the

Relator and the Estate of King, Bexar County maintained ad valorem tax litigation against the

heirs of the Estate Case No. 2004-TA1-02802 in which it purported to assert claims against the

late Opal Gilliam and Rowland Martin based on their ownership of unliquidated heirship

interests in the estate. From 2006 to 2009, following McKnight and Bravenec’s abandonment of

the case in 2005 and following the demolition of improvements to one of estate’s real properties

in 2006, the private tax collector for the County continued the County’s litigation with

representations to the 224th District Court in Case No. 2004-TA1-02802 that the County had the

right to appraise, assess, and collect ad valorem taxes on improvements which had been

demolished by the City of San Antonio in 2006 and which were known to be nonexistent. See

Exhibits A-11 to A-14, C-9 and C-10.

       On October 23, 2009, after the heirs reached a settlement agreement in Exhibit A-15

which assigned to Relator the sole heirship rights to the estate’s real property, and after demands

by Relator to the remove account errors clouding the estate’s title to its property, the Chair of the

Appraisal Review Board for Bexar County, Texas issued a finding which states: “The Board

determined that the appraisal records are correct as to the errors alleged in the protest and

therefore ordered that the protest be denied and the applicable records not be changed as

requested in the protest.” See, Bexar Appraisal Review Board Notice Of Orders, dated October

23, 2009. The County’s private attorneys then proceeded to secure a default judgment against the



                                                  2
heirs in Case No. 2004-TA1-02802 while the case had been removed to federal district court.

Exhibit C-8.

       Subsequently, Relator sued Bravenec, his firm and his alter-ego company, in federal court

in 2010 to recover the subject property of their post-petition foreclosure in his derivative capacity

as the successor of Moroco Ventures, LLC. Exhibit B-2. Relator also appealed the appraisal

review board decision to the Probate Court, and then commenced a bill of review case against

the County in 2011 in part to set aside a default judgment in Case No. 2004-TA1-02802 by the

224th District Court in which that court granted the County’s claim for taxes against nonexistent

improvements. Exhibit A-7. The 224th District Court vacated the judgment in Case No. 2004-

TA1-02802 in 2013, and the summary judgment for Bravenec that the federal district court

granted in 2012 is the subject a pending rehearing for plain error in Case No. 14-50093 as of

October 2, 2015. Exhibits A-1 to A-14.

C.     The Probate Court Lis Pendens Expunction

       On March 19, 2014, prior to the Fifth Circuit’s change of position, Probate Judge Polly

Jackson Spencer signed an order granting Bravenec’s motion to expunge two probate court lis

pendens filings, and also noticed Bravenec’s withdrawal from the probate case for the first time

and on unconditional terms. The lis pendens order states that the subject property of the

controversy “… is not an asset owned by the Estate of Johnnie Mae King … nor does the estate

have an interest in said property.” The discharge order states “that Mr. Bravenec withdrew as of

October 5, 2006 and no further action thereon is necessary.” See Exhibits A-3. The signings took

place prior to the termination of her term in office on December 31, 2014.

       The Hon. Kelly M. Cross succeeded Judge Spencer as the presiding judge of the Bexar

County Probate Court #1 in 2015. Following the change in office, Relator petitioned the Probate



                                                 3
Court for a bill of review to correct the expunction and discharge orders. The Bravenec parties

filed responsive pleadings, but no date for a trial has been set and no pre-trial orders have been

requested. Relator has appeared before Judge Cross on and after March 31, 2015 to oppose the

County’s motion to dismiss his attempts to enforce the real property definition provided under

Estates Code Section 1002.027. The Probate Court granted the motion over Relator’s objections,

and after post-judgment proceedings, an Estates Code appeal was taken to the Fourth District

Court of Appeals in Case No. 04-15-00271-CV. On July 21, 2015, Judge Cross issued a

summons in the name of the “Estate of Rafael G. Trevino” with an order directing that cause be

shown why removal proceeding should be held. After Relator’s filing on July 27, 2015 of a final

notice of appeal addressed to the July 21st show cause order, Judge Cross issued an order

purporting to remove Relator from his appointment as Estate Administrator for which Relator

had no notice until November 2, 2015. Exhibit A-9, A-10 and C-5.

D.     The Anti-SLAPP Dismissal Proceeding

       Familiarity with Bravenec’s suit for tortious interference with contractual relations in the

285th District Court and the Fourth Court of Appeals is assumed. On October 26, 2015, this

Court accepted Relator’s Motion For Rehearing for filing in Case No. 15-0541 relating back to

the anti-SLAPP proceedings below. The anti-SLAPP appeal implicates the same subject matter

that forms the basis Relator’s motion to abate and for leave to amend in Exhibit C-2 and the

County’s motion for vexatious litigant treatment and damages in Exhibit C-4. Most notably, the

County relies on a misconstruction of stale federal court rulings to contend that the Court of

Appeals should dismiss the Estates Code appeal and assess damages because Relator was

“branded” in the past as a vexatious litigant. Exhibits C-1 to C-4.




                                                 4
       Due to these exceptional circumstances, Relator takes exception to the state appellate

court’s past and present reliance on the following orders, all of which deprive due process and

structurally impair effective relief in Case No. 15-0541:

(1)    the order to expunge lis pendens issued by the Bexar County Probate Court #1 in Probate
       Case No. 2001-PC-1263 on March 19, 2014 (Exhibit A-4) which the appellate court
       relied upon in Martin v. Bravenec I;

(2)    the temporary injunction order of the 285th District Court entered orally on July 9, 20
       May 13, 2015 and in written form on July 17, 2014 (Exhibit B-1), and which cites the
       federal court judgment that was partially vacated in Martin v. Bravenec, et al, Case No.
       14-50093, 2015 WL 5752439 (5th Cir, October 2, 2015) (“Martin v. Bravenec II”); and

(3)    the orders on October 20th and 22nd of 2015 in the pending Estates Code appeal in
       Estate of Johnnie Mae King, Case 04-15-00271-CV (Exhibits C-1 and C-3).

To avoid piecemeal litigation, Relator joins the matter of the County’s departures from the

Estates Code definition of real property, and requests a writ of injunction pursuant to 28 U.S.C.

1927 to enjoin collection activity on estate accounts in violation of San Antonio Area

Foundation, Id. and to vacate the bill of costs totaling $162.00 issued by Bexar County Clerk

Gerry Rickoff in Exhibit A-10.

                               ARGUMENT AND AUTHORITIES

A.     The Standard Of Review For Mandamus Relief

       A writ of mandamus is available to correct a clear abuse of discretion or violation of legal

duty for which no adequate remedy at law is available. In Re Schmidt, 285 S.W.3d 451(Tex.

2009); Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 918 (Tex. 1985). Mandamus

jurisdiction lies to correct trial court orders addressed to the filing of lis pendens notices, Flores

v. Haberman, 915 S.W.2d 477, 478 (Tex. 1995) (per curiam) (orig. proceeding to set aside void

expunction order), and to correct orders that improperly withhold the absolute privilege assigned

by law to a lis pendens filing in an ongoing judicial proceeding, Chale Garza Investments, Inc. v.


                                                   5
Madaria, 931 S.W.2d 597, 600 (Tex. App.--San Antonio 1996, writ denied). Mandamus relief

has also been extended to correct an error committed by a judge whose term has ended, In Re

Schmidt, 285 S.W.3d 451(Tex. 2009); to correct a trial court’s violation of TCPA automatic stay

requirements, In re IH 10 Colony, Case No. 01-14-00775-CV, 2014 WL 7914874 (Tex. App. –

Houston, 2014) (mandamus proceeding to correct TCPA automatic stay violation); and to correct

an improper disposition of a party’s motion to abate. In Re Schmidt, Id., and In re Baylor

Medical Center at Garland, 280 S.W.3d 227 (Tex. 2008).

B.     The Points Of Error

       1.      The Court of Appeals Committed An Abuse Of Discretion In The Anti-
               SLAPP Appeal By Presuming That The Probate Court Expunction Order
               Was Valid As Applied To Relator’s Purchase Money Lien Interest.

       a.      Mandamus Law

       As a general rule, an allegation that a trial court has improperly expunged a notice of lis

pendens states a claim for mandamus relief. Flores v. Haberman, Id. See also, In re Cohen, 340
S.W.3d 889, 900 (Tex.App.-Houston [1st Dist.] 2011, orig. proceeding) (mandamus recognized

as appropriate remedy for lis pendens dispute); In re Mousa, No. 01–04–00485–CV, 2004 WL
2823172, at *2 (Tex.App.-Houston [1st Dist.] Dec. 9, 2004, orig. proceeding) (mem.op.) (writ of

mandamus held appropriate remedy); see also Nwangwu v. Dinkins, No. 14–97–01100–CV,

1997 WL 688943, at *1 (Tex.App.-Houston [14th Dist.] Nov. 6, 1997, orig. proceeding) (appeal

from order cancelling lis pendens corrected by mandamus). Similarly, an action taken by a

probate court acting under a misapprehension of its jurisdiction is correctible with mandamus

relief, In re SWEPI, LP, 85 S.W.3d 800, 808–09 (Tex. 2002) (orig. proceeding); In re Sw. Bell

Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding) (per curiam) (finding venue order




                                                 6
void because it was issued outside of the court’s plenary power, and it, therefore, amounted to an

abuse of discretion).

       b.      The Expunction Order And Show Cause Order Result From Void Exertions
               Of Probate Jurisdiction.

       The expunction order departs from guiding jurisdictional principles. As a threshold

matter, the sufficiency of a judgment is ordinarily contingent on compliance with Rule 301 of the

Texas Rules of Civil Procedure which provides in part that “[t]he judgment of the court shall

conform to the pleadings.” Tex. R. Civ. Pro. 301; Jennings v. Texas Farm Mortg. Co., 124 Tex.
593, 80 S.W.2d 931, 934 (Tex.Comm'n App. 1935, opinion adopted by Sup.Ct.). (plaintiff must

recover upon the facts stated in his pleadings and cannot recover on a right different from that

asserted …”). The same guiding principle teaches that “[a] court has no jurisdiction over a claim

asserted by a plaintiff without standing to assert it.” DaimlerChrysler Corporation v. Inman, 252
S.W.3d 299 (Tex. 2008).

       Here the Probate court erred in failing to consider that Bravenec’s pleading failed to cite

the March 7, 2014 notice of lis pendens. Exhibit A-4. The third decretal clause of the expunction

order, stating that “The ‘Further Notice of Lis Pendens’ filed on or about March 7, 2014, with

regards to the property at 1216 West Ave. is hereby cancelled and is null and void,” has no

textual support in the underlying expunction motion. For that reason, the Probate Court

misapprehended its expunction jurisdiction in neglecting to consider Relator’s asserted of a

direct interest in the subject property as a purchase money lien holder and de facto creditor of the

estate. Flanagan v. Cushman, 48 Tex. 241 , 1877 WL 8677 (1877). Given Relator’s status as a

purchase money lien holder, Bravenec was estopped by his own deed from contesting an interest

in his chain of title superior to his. The resulting impairment of contractual relations renders the

expunction proceeding void on its face, at least with respect to the lis pendens notice dated

                                                  7
March 7, 2014. Long Beach Mortgage Company v. Evans, 284 S.W.3d 406 (Tex.App.-Dallas

2009, cert denied).

       c.      There Is No Adequate Remedy At Law For The Resulting Impairment Of
               Contractual Obligations.

       There is no adequate remedy at law in the Probate Court for the ongoing impairment of

contractual obligations owed by the Bravenec parties under Archer v. Griffith, 390 S.W. 735

(Tex. 1965) because although Relator’s final notice of appeal on July 27, 2015 deprived the

Probate Court of plenary jurisdiction, that Court conducted the show cause hearing in Relator’s

absence on July 30, 2015 and entered a removal order on August 6, 2015 without notice to

Relator. Exhibit A-9. The Probate Court’s reliance on a summons issued Rafael G. Trevino as

the predicate for an order to remove Relator as Administrator unduly impairs contractual

relations. At the time McKnight and Bravenec acquired their security interest, the County was a

party to ad valorem tax suits against heirs of the estate which had clouded title to real property of

the estate under a legal theory that was expressly disapproved in San Antonio Area Foundation,

Id. McKnight and Bravenec failed to challenge the County’s error as a cloud on title to estate

property, and instead abandoned the case in 2005 to foreclose a second deed of trust that had

been granted in contemplation of receiving their services for that purpose. By foreclosing their

second lien interest under these circumstances, they arguably converted their security interest

into compensation that was unearned due to their omission to oppose the County’s tax suits.

Barranza Family Partnership v. Levitas, Case No. 13-07-00470-CV, 2009 Tex. App. LEXIS

1707 (Tex. App. - Corpus Christi, 2009, pet. den’d) (upholding estate administrator’s right of re-

entry in probate case after a void ab initio post-petition sale of a bankruptcy asset). There is no

adequate remedy at law because the actions taken by the Probate Court in 2014 and 2015 unduly




                                                  8
abridge Relator’s right to be heard under provisions of Tex. Civ. Prac. & Rem Code Section

37.005 which guarantee access to the Probate Court. In Re Schmidt, Id.; Ex parte Shaffer, Id.

       2.      The Court Of Appeals Abused Its Discretion In The Anti-SLAPP Appeal
               By Stigmatizing Relator With A Misapplication Of The Vexatious Litigant
               Statute For The Purpose Of Restraining Future Speech.

       a.      Mandamus Law

       Mandamus relief clearly lies to correct departures from settled precedent on absolute

privilege, Chale Garza Investments, Id., and to remedy anti-SLAPP law violations, In re IH 10

Colony, Id. Here, recognition of an absolute privilege against vexatious litigant treatment

effectuates the guiding principle that “ … the good it accomplishes in protecting the rights of the

general public outweighs any wrong or injury which may result to a particular individual..."

Reagan v. Guardian Life Ins. Co., 166 S.W.2d 909, 913 (Tex. 1942); see also James v. Brown,

637 S.W.2d 914, 916 (Tex.1982) (justice requires full disclosure unhampered retaliatory suits);

and Kennedy v. Eden, 837 S.W.2d 98, 98–99 (Tex. 1992) (orig. proceeding) (per curiam) (stating

that the trial court abused its discretion in banning a party from attending any depositions and

that the gag order left the relator with no adequate remedy on appeal).

       b.      The Vexatious Litigant Finding Adopted By The State District Court
               And Affirmed By The State Court of Appeals Is Intrinsically Void.

       It is evident from the face of the record that the appellate court’s judgment departed from

its precedent calling for the extension of absolute privilege for the filing of lis pendens notices

that was recognized in Chale Garza Investments, Id. Exhibits B-1 to B-5. The Court of Appeals’

acknowledgement that the trial court’s temporary injunction order conflicted with the TCPA

automatic stay also calls into question the propriety of the trial court’s decision to issue the gag

order in Exhibit B-4 orally on July 9, 2014 and in writing on July 17, 2014. IH 10 Colony, Id.

Relator notes that the appellate court’s decision to uphold the trial court’s pronouncement of

                                                  9
vexatious litigant status was calculated to restrain future speech yet was wholly unsupported by

the statutory requirements of the vexatious litigant statute in Tex. Civ. Prac. & Rem. Code Ann.

Section 11.051 (Vernon 2006).

       According to persuasive authority on point, the Texas Courts do not claim to possess

inherent authority to impose vexatious litigant status on the defendant party of a trial court

proceeding. See Akinwamide v. Transportation Insurance, Co., 147 S.W.3d 623 (Tex. App. -

14th Dist. 2006) citing Univ. of Tex. v. Morris, 344 S.W.2d 426, 428 (Tex. 1961); Birdo v.

Holbrook, 775 S.W.2d 411, 412B13 (Tex. App. Fort Worth 1989, writ denied). According to the

latter guiding principle, the decision to uphold the temporary injunction order referring to

vexatious litigant status was void ab inito. Id. The intent of the vexatious litigant statute

moreover is ordinarily to restrain plaintiff parties; even then the proponent-defendant must

timely file a motion to trigger vexatious litigant procedures on or before the 90th day after the

date the filing of his original answer. Spiller v. Spiller, 21 S.W.3d 451, 454 (Tex. App. -San

Antonio 2000, no pet.) (motion filed outside the ninety-day period was untimely).

       The designation is arguably void where, as here, the proponent neglected to move the trial

court pursuant to the statute, where an intervening order vacates the law of the case supporting

the designation, and where the party opposing the designation was in fact engaged in protected

speech covered by Schimmel v. McGregor, 438 S.W.3d 847 (Tex. App. – Houston, 2014) (real

estate dispute involved a matter of public concern), and in protected conduct justifying a

privilege under James, et al, v. Calkins, 446 S.W.3d 135 (Tex. App. – Houston [1st Dist.] 2014)

(TCPA holding on lis pendens rights). In fact, several decretal clauses of the injunction order

restraining contacts with potential witnesses qualify as gag orders per se because their text

pertains to future speech. Construed in light of the Fifth Circuit’s change of position on October



                                                  10
2, 2015, the outcome in this case illustrates the Court’s well founded warning against prior

restraints on speech in Kinney v. BCG Attorney Search, Inc., 443 S.W.3d 87, 98 (Tex., 2014),

that “even the most narrowly crafted of injunctions risks enjoining protected speech because the

same statement made at a different time and in a different context may no longer be actionable.

Untrue statements may later become true; unprivileged statements may later become privileged.”

Id. at . p. 98

        c.       The Benefits Of Mandamus Outweigh The Detriments With Respect
                 To The Setting Aside Of Intrinsically Void Vexatious Litigant Treatment.

        There is no adequate remedy at law in Case No. 04-15-0271-CV for the part of the

appellate court’s judgment that affirms the attribution of vexatious litigant treatment in Martin v.

Bravenec I. As a general rule, the adequacy of an appellate remedy in an interlocutory

proceeding is assessed by considering a number of factors and balancing the benefits of

mandamus review against the detriments. In re Prudential Ins. Co. of Am., 148 S.W.3d 124 (Tex.

2004) (orig. proceeding). Mandamus has detrimental implications for the validity of Bravenec’s

reliance on the federal law paradigm in Sikes v. Global Marine, 881 F.2d 176 (5th Cir. 1989).

Sikes holds that a post-petition foreclosure transaction in violation of an automatic stay is merely

voidable and not void. However, Sikes does not control the facts of this case because Larry York

v. State, 373 S.W.3d 32 (2012) disapproves that result. In this regard, the benefits outweigh the

detriments of mandamus considering that Relator’s speech and conduct in vindication of York is

protected under Chale Garza Investments, Id., and that Bravenec secured the original vexatious

litigant finding by disrupting the machinery of the judicial process to circumvent the

requirements of both the vexatious litigant statute and the TCPA’s automatic stay provisions.

Thomas v. Miller, 906 S.W.2d 260 (Tex. App. – Texarkana 1995) (mandamus to correct post-

petition proceeding).

                                                 11
       3.      The Court Of Appeals Abused Its Discretion In The Estates Code Appeal
               By Carrying Issues That Are Inherently Interrelated With Matters Over
               Which This Court Has Dominant Jurisdiction.

       a.      Mandamus Law

       Requiring a party to prepare for and litigate claims that are not ripe and may be rendered

moot is an abuse of discretion which has no adequate remedy by appeal. In re Allstate County

Mutual Insurance Company, 2014 WL 5285850 (Tex. App.—Houston [1st Dist.] Oct. 16, 2014).

The ripeness doctrine examines when claims may be brought and asks, “whether, at the time a

lawsuit is filed, the facts are sufficiently developed ‘so that an injury has occurred or is likely to

occur, rather than being contingent or remote.’” Waco Indep. Sch. Dist. v. Gibson, 22 S.W.3d
849, 851-52 (Tex. 2000).

       b.      The Denial Of Abatement Relief And Designation Of Vexatious Litigant
               Issue For Review In Case No. 04-15-00271-CV Is An Abuse Of Discretion.

       Ripeness doctrine is applicable to restrain the Court of Appeals from denying Relator’s

requests for abatement and amendment relief in Exhibit C-2, and from designating the County’s

vextatious litigant issue in Exhibit C-4 for review with the appeal. Both actions in Exhibits C-1

and C-3 subject Relator unjustly to the burden of defending claims that are not ripe for review by

the appellate court and were vacated by the Fifth Circuit’s decision on October 2, 2015. Ex parte

Shaffer, Id.

       c.      There Is No Adequate Remedy At Law Through A Regular Appeal.

       An objective balancing of benefits and detriments indicates that an adequate remedy at

law for this abridgement of Relator’s due process rights is unavailable in the Court of Appeals.

Allowing Bexar County to go forward with its vexatious litigant issue in the Court of Appeals is

unjust in that the County’s motion on October 21, 2015 attempts to relitigate an issue about

Relator’s standing to appear pro se for the Estate of King that was first resolved in his favor in an

                                                  12
oral ruling by the Probate Court in Probate Case No. 2001-PC-1263 on March 31, 2015, Exhibit

A-7, and was later resolved in his favor by the 150th District Court in Case No. 2015-CI-04779.

Exhibits C-6 and C-7. An appeal from a future final judgment on a vexatious litigant issue in the

Estates Code appeal, after the Court of Appeals would have already adjudicated the interrelated

subject matter, would simply force Relator to attempt to relitigate in the Texas Supreme Court

the same interrelated subject matter that previously formed the basis of the Estates Code and

Anti-SLAPP appeals. Under the circumstances, mandamus has substantial benefits as an

interlocutory remedy for structural error.

       4.      The Bexar County Tax Authorities Abuse Their Discretion With Collection
               Practices That Depart From The Definition Of Real Property That Was
               Judicially Approved In San Antonio Area Foundation And Recodified In
               Estates Code Section 1002.027.

       “Exceptional circumstances” justify mandamus review when a state actor shows “such

disregard for guiding principles of law that the harm . . . is irreparable.” In Re Columbia Medical

Center of Las Colinas, 290 S.W.3d 204 (Tex. 2009). Here, mandamus relief to enforce 28 U.S.C.

1927 is appropriate in light of the County’s multiplicitous litigation and bad faith conduct

through its tax collection agents. Diaz v. Commission For Lawyer Discipline, 953 S.W.3d 435

(Tex. App.- Austin, 1997) (prohibiting attorney conduct that might corrupt litigation). In San

Antonio Area Foundation, the Court noted that “[t]he Probate Code defines personal property as

‘interests in goods, money, choses in action, evidence of debts, and chattels real’ … Promissory

notes, net-profit agreements, and cash are personal property, not real property.” Id. (citing Tex.

Probate Code § 58(c) (Vernon Supp. 1999)). Estates Code Section 1002.027 applies the same

fundamental definition. Under both, the County abused the judicial process in Case No. 2004-

TA1-02802 and 2003-TA1-02385 by treating subject matter other than real property which the

County has authority to tax as part of the res of its litigation. The practice of subjecting owners

                                                 13
of unimproved land to same burdens as an owner of improved land constitutes an arguable form

of systemic economic discrimination in comparison to the treatment of unimproved land owners

who are not subjected to unequal and non-uniform treatment for tax purposes. Cf., Texas Dept.

of Housing and Community Affairs v. Inclusive Communities Project, Inc., Case No. 13-1371,

___ S.Ct. ___ 2015 WL 2473449 (June 25, 2015). The County can and should be restrained from

assessing excess charges for penalties, fees, interest and costs that accrued while Relator’s

demands for correction were ignored by the County and the Probate Court. Relator respectfully

requests a writ of injunction to pursuant to 28 U.S.C. 1927 to enjoin collection of excess charges

on tax accounts in Case No. 2003-TA1-0-2385 and Case No. 2004-TA1-02802, and on the bill

of costs in Exhibit C-8, in accordance with Ex parte Shaffer and San Antonio Area Foundation.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Relator prays that the Court grant relief in

law and in equity as he may be justly entitled, including a writ of mandamus to vacate reliance

by the Fourth Court of Appeals on void orders and abuses of discretion by the Probate Court and

the 285th District Court, and a writ of injunction to the County pursuant to 28 U.S.C. 1927.

Dated: November 3, 2015                                      Respectfully Submitted,

                                                             __________/s/____________
                                                             Rowland J. Martin




                                                 14
                                CERTIFICATE OF SERVICE

       I certify that I transmitted an electronic copy of this “Petition For Extraordinary Writ

Relief” to the Texas Fourth Court of Appeals, to the Hon. Kelly M. Cross, to the real parties

through Attorney Glen Deadman, Attorneys Conry Davidson and Karen Evertson, and Attorney

Don Stecker, on November 3, 2015.

                                              __________/s/_____________
                                              Rowland J. Martin


                             CERTIFICATE OF COMPLIANCE

       I certify this amended petition for extraordinary relief contains a total of 4,493 words, and

thereby complies with TRAP 9.4(i)(3) (D).

                                              _________/s/______________
                                              Rowland J. Martin




                                                15
                                        APPENDIX

A-1   Memorandum Opinion in Martin v. Bravenec, et al, Case No. 14-50093, 2015 WL
5752439 (5th Cir, October 2, 2015)

A-2   Fifth Circuit Letter Noticing Acceptance of Motion For Rehearing

A-3   Order on Motion To Expunge of The Bexar County Probate Court #1 dated March 19,
      2014

A-4   Motion To Expunge Lis Pendens Of Edward Bravenec

A-5   Answer Of Edward Bravenec To Bill Of Review Petition

A-6   Reporter’s Record and Transcript of Hearing In Bexar County Probate Court #1 on
      March 19, 2014.

A-7   Reporter’s Record and Transcript of Hearing In Bexar County Probate Court #1 on
      March 31, 2015.

A-8   Third Party Purchase Money Vendor’s Lien Record

A-9   Probate Court Show Cause Orders

A-10 Probate Court Demand For Costs

A-11 Order To Vacate Judgment in Case 2004-TA1-02802

A-12 Order To Vacate Judgment in Case 2003-TA1-02385

A-13 Order To Nonsuit Case 2004-TA1-02802

A-14 Order To Nonsuit Case 2003-TA1-02385

B-1   Temporary Injunction Order of the 285th District Court dated July 17, 2014

B-2   Reporter’s Record and Transcripts of Hearing In the 285th District Court on July 9, 2014

B-3   Reporter’s Record and Transcript of Hearing In The 285th District Court on July 17,
      2014.

B-4   Record Excerpts On Forum Shopping Issues From Fifth Circuit Case No. 14-50093

B-5   Admissions of Edward Bravenec in U.S. District Court Case No. SA 11-CV-0414




                                              i
C-1    Order Denying Abatement and Leave To Amend in Case No. 04-15-00271-CV dated
       October 20, 2015

C-2    Appellant’s Motion To Abate And For Leave To Amend

C-3    Order Carrying Motion For Damages For Frivolous Appeal in Case No. 04-15-00271-CV
       dated October 22, 2015

C-4    Appellee Bexar County’s Motion For Damages For Frivolous Appeal

C-5    Appellant’s Final Supplemental Notice of Appeal in Case NO. 04-15-00271-CV

C-6    Order Denying Motion To Disqualify Pro se Appearances of the 150th District Court

C-7    Bexar County’s Motion To Disqualify Pro Se Appearances

C-8    Orders of the Bexar Appraisal Review Board dated October 23, 2009

C-9    Letter of Attorney Cristina Gonzalez`

C-10   Letter of Claims Adjuster Mario Martinez

C-11   Administrator’s Class 2 Lien Claim

C-12   Answer of Bexar County In Bill Of Review Case 150th District Court Case No. 2015-CI-
       04779




                                               ii
                                  EX PARTE SHAFFER, 649 S.W.2d 300 (Tex. 1983)


                                               Supreme Court of Texas.

                                        EX PARTE SHAFFER

                                         649 S.W.2d 300 (Tex.1983)


Ex parte Craig SHAFFER.                                                  his status in retaining an attorney; and (3) to retain an
                                                                         attorney to represent him in the suit. If these orders
No. C-2019.                                                              were not complied with by March 23, Shaffer would
                                                                         be in contempt and subject to imprisonment.
Supreme Court of Texas.
                                                                         On March 25, without a formal motion for contempt,
April 20, 1983.                                                          notice to Shaffer or a show cause hearing, the court
                                                                         adjudged him in contempt and ordered Shaffer placed
Appeal from the Probate Court, No . 3, Dallas County
                                                                         in the county jail "until he purges himself of this con-
                                                                         tempt . .. . " The court later issued findings of fact and
                                                                         conclusions of law in support of the contempt order
Dwaine Boydstun, Dallas, for relator.
                                                                         including statements that: (1) a hearing was held with-
John Exline, Dallas, for respondent.                                     out Shaffer being present; (2) that Shaffer had wholly
                                                                         failed to comply with the court's order and that such
                                                                         violation was intentionally designed to delay the tri-
ROBERTSON, Justice.                                                      al; and (3) that no motion for contempt, notice, show
                                                                         cause order or other citation or process was required
In this original habeas corpus proceeding, the relator,                  because this was a case of direct contempt.
Craig Shaffer, seeks to be discharged from an order of
Probate Court No. 3, Dallas County, committing him                       The issue here is whether the trial court's March 18
to jail for contempt for failure to comply with an or-                   order exceeds its statutory authority and is therefore
der of that court requiring him to post a cost bond and                  void, inasmuch as one may not be held guilty of con-
hire an attorney. We order relator released.                              tempt for       refusing to obey a void order. Ex parte
                                                                          Lillard, 159 Tex. 18,314 S.W.2d 800 (Tex. 1958); Ex
While serving as Independent Executor for the estate                      parte Henry, 147 Tex. 31j_,2,1,'i__$_,_W.2d 588 (Tex. 1949) .
of Horace Yates, Shaffer was sued by the widow, Cleta                     Counsel cites no authority, and indeed we can find
Yates, for alleged breach of his fiduciary duty in that                   none, which allows a court to require a bond of a de-
capacity. The case was set for trial and continued four                   fendant or to require any party to retain an attorney.
times at Shaffer's request. On March 16, 1983, Shaffer                    Rather, in Texas the law is clear that one who invol-
appeared and once again moved for a continuance on                        untarily comes into court and does not seek any affir-
the grounds that his attorney had been allowed to                         mative relief cannot be required to post a cost bond.
withdraw three days before trial and he had not yet
                                                                          Tex.R.Civ.P. 143, 147. Additionally, ordering a party
been able to retain a new attorney. Two days later,
                                                                          to be represented by an attorney abridges that person's
Judge Ashmore ordered Shaffer (1) to file with the
                                                                          right to be heard by himself. Tex.R.Civ.P. 7. If Shaf-
court a $10,000 cost bond to indemnify Cleta Yates for
                                                                          fer's lack of an attorney was being used to unneces-
the costs of delaying trial; (2) to report to the court
                                                                          sarily delay trial or was abusing the continuance priv-



       casetext                                casetcxt.co m/ case/ ex-parte- shaffer-1                                           I of 2
                                     EX PARTE SHAFFER, 649 S.W.2d 300 (Tex. 1983)


ilege, the proper action would have been to order him
to proceed to trial as set, with or without representa-
tion. Accordingly, we hold that the March 18 order is
void.

        The relator is discharged.




         casetext                            casetext.com/ case/ ex-parte-shaffer-!   2 of 2
           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    UnitedStatesCourtofAppeals
                                                     Fifth Circuit

                                                    FILED
                                                                            October 2, 2015
                                    No. 14-50093
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


ROWLAND J. MARTIN, JR., Successor in Interest to Moroco Ventures L.L.C.,

                                                 Plaintiff-Appellant
                                                                                     •
V.
                                             •
EDWARD BRAV~NEC, Esquire;•LAW OFFICE OF MCKNIGHT AND
BRAVENEC; 1216 WEST AVENUE, INCORPORATED,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:11-CV-414
                                                      •

Before JOLLY, PRADO, and ELROD, Circuit Judges.
PER CURIAM:*
       Rowland J. Martin, Jr., proceeding prose, appeals orders of the district
court awarding attorney's fees to Edward Bravenec, the Law Office of
McKnight and Bravenec, and 1216 West Avenue, Incorporated, under                   FED.   R.
Crv. P. 11, and striking his pleadings opposing an award offees. 1



        ·Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1Edward Bravenec, the Law Office of McKnight and Bravenec, and 1216 West
Avenue, Incorporated will be referred to collectively as Bravenec.
                                    No. 14-50093

      In 2010, Martin filed a pro se complaint against Bravenec and other
entities alleging multiple causes of action predicated upon a foreclosure
dispute.   Bravenec filed a motion for summary judgment that included a
request for sanctions.       The district court granted summary judgment to
Bravenec but declined to impose the sanctions requested because Bravenec
failed to comply with the procedural requirements of FED. R. CIV. P. 11(c)(2) .
                      •
However, the district court sua sponte ordered Martin to show cause why
financial sanctions should not be imposed. Believing that Martin failed to
comply with the show cause order, tlte district court entered an order directing
the clerk of court not to accept additional motions or complaints from Martin
without the court's permission. On appeal, we affirmed the .entry of summary
judgment but did not address the issue of sanctions, as it was not before the
court. See Martin v. Grehn, 546 F. App'x 415 (5th Cir. 2013).
      After this Court's opinion issued, Bravenec moved the district court to
expunge a lis pendens lien Martin filed that alleged that the disputed property
was subject to ongoing litigation in federal   ~ourt.   The district court granted
the motion, and the lien was expunged. Because this Court had not issued the
mandate in Martin's appeal, he filed a new lis pendens lien asserting anew
that the disputed property was subject to ongoing litigation in federal court,
which lead Bravenec to file a motion for sanctions under FED. R. CIV. P. 11 and
TEX. R. CIV. P. 65.       Bravenec asked the district court to impose a term of
confinement or, alternatively, award attorney's fees in the amount of $10,000.
Without holding a hearing or ordering a response from Martin, the district
court entered an order on December 5, 2013, denying the request for
confinement and granting the request for attorney's fees. The district court
concluded that it was appropriate to award Bravenec attorney's fees because
the district court previously found that Martin violated FED. R. CIV. P. 11(b)(1),



                                         2
                                  No. 14-50093

(2) and Martin failed to respond to the district court's show cause order.
However, rather than grant Bravenec $10,000 as requested, the district court
ordered Bravenec to file a supplemental motion setting forth the fees actually
incurred during the litigation.     Upon receipt of Bravenec's supplemental
motion, the district court determined that Bravenec incurred $7,710 in fees
      •
and entered an order on December 27, 2014, awarding that amount to
                          •
Bravenec.   Martin attempted to object to the original and supplemental
motions for a_ttorney's fees on two separate occasions. However, the first set of
pleadings was entered on the docket after the district court's December 5, 2018,
order issued, and the district court ordered the second set of pleadings stricken
on December 30, 2013, on the grounds that the pleadings violated the no filing
sanction previously imposed.
      On January 27, 2014, Martin noticed his intention to appeal the district
court's orders granting attorney's fees, affixing the amount of fees to be
awarded, and striking his objections. Martin makes two arguments on appeal.
First, the district court plainly erred in not exercising supplemental
jurisdiction under Sampliner v. Motion Picture Patents Co., 255 F. 242 (2d Cir.
1918), rev'd on other grounds, 254 U.S. 233 (1920), and applying Texas law to
adjudicate his claims against Bravenec. Second, the district court abused its
discretion in awarding Bravenec attorney's fees under Rule 11.
      This Court exercises jurisdiction under 28 U.S. C. § 1291, which provides
for an appeal from final orders of the district court. See Southern Travel Club,
Inc. v. Carnival Air Lines, Inc., 986 F.2d 125, 130-32 (5th Cir. 1993). The
district court's order awarding attorney's fees under Rule 11 is not final until
the amount to be awarded is determined. Id. at 131. In this case, the order
affixing attorney's fees entered on December 27, 2013, and Martin timely filed




                                       3
                                  No. 14-50093

his notice of appeal on Monday, January 27, 2014.           See FED. R. APP. P.
4(a)(1)(A).
      With respect to the first issue, Martin appears to challenge the district
court's entry of summary judgment against Bravenec on the ground that
summary judgment would haYe been improper if the district court correctly
exercised supplemental jurisdiction and applied Texas law to the adjudication
                      •
of his claims. However, this Court previously affirmed the district court's grant
of summary judgment, and Martin does not explain why he did not or could
not raise the arguments asserted now in his ea.rlier appeal of the judgment.
Thus, this issue is without merit. See Ward v. Santa Fe Indep. Sch. Dist., 393
F.3d 599, 607-08 (5th Cir. 2004) (reiterating that a party cannot raise an issue
on appeal that could have been raised in an earlier appeal in the same case).
To the extent that this claim was raised below, it was properly denied.
      Turning to the second issue, the district court may sanction a party,
including a pro se litigant, under Rule 11 if it finds that the litigant filed a
pleading for an improper purpose or that the pleading was frivolous. See FED.
R. CIV. P. 11(b) & (c); Whittington v. Lynaugh, 842 F.2d 818, 820-21 (5th Cir.
1988). Sanctions may be imposed upon a party's motion if the motion is "made
separately from any other motion," the motion describes the specific conduct
that allegedly violates Rule ll(b), and the motion is served on the party to be
sanctioned 21 days before it is filed in district court. See Marlin v. Moody
National Bank, N.A., 533 F.3d 374, 378 (5th Cir. 2008) (citing FED. R. CIV.
P. 11(c)(2)). Alternatively, the court may sua sponte order a party to show
cause why conduct specifically described in the order has not violated Rule
11(b). See id. (citing FED. R. CIV. P. 11(c)(3)). Although the district court need
not hold a hearing, it must provide the litigant notice of the proposed sanctions
and the opportunity to be heard to satisfy Rule 11 and the Due Process Clause.



                                        4
                                     No. 14-50093

See Merriman v. Sec. Ins. Co. of Hartford, 100 F.3d 1187, 1191-92 (5th Cir.
1996). The court reviews an award of sanctions under Rule 11 for abuse of
discretion. See Marlin, 533 F.3d at 377. A district court "necessarily abuses
its discretion in imposing sanctions if it bases its ruling on an erroneous view
of the law or a clearly erroneous assessment of the evidence." Elliott v. Tilton,
64 F.3d 213, 215 (5th. Cir. 1995).
      In this case, the district court award of attorney's fees fails to comport
with the requirements. of Rule 11 and denied 1\Zlartin due process. First, the
district court erroneously found that Martin did not .respond to its show cause
order from 2012. In fact, Martin did respond, albeit inarticulately, on January
11, 2013, and January 14, 2013.         Next, the district court appears to have
granted Bravenec's motion for attorney's fees without considering Martin's
objections and motions for reconsideration. The district court's original order
granting the motion entered on the docket prior to Martin's objections and fails
to acknowledge the objections. Likewise, the final order assessing the amount
to be paid also fails to reference Martin's December 5, 2013, pleadings and was
entered before Martin's December 27, 2013, objections and motion for
reconsideration, which the district court ordered stricken.
      Although the district court may properly enjoin vexatious litigation and
sanction the same, it may not exercise its authority in a manner that deprives
a litigant of his constitutional rights. See Qureshi v. United States, 600 F.3d
523, 525-26 (5th Cir. 2010). Thus, the district court abused its discretion when
it struck Martin's objections. Notably, Martin withdrew the lis pendens lien of
which Bravenec complained upon receiving Bravenec's motion for sanctions
and filed a subsequent lis pendens lien that referenced only state court
litigation. That is the purpose of the 21-day "safe harbor" provision: to provide
a litigant the opportunity to withdraw challenged pleadings and thereby avoid



                                          5
                            •
                                  No. 14-50093

sanctions. See In re Pratt, 524 F.3d 580, 586-87 (5th Cir. 2008). Finally,
Bravenec suggested below that the district court's December 2012 show cause
order satisfied the "safe harbor" provision but cited no authority to support
that assertion, and this court has strictly construed the requirements of FED.
R~ Crv. P. 11(c)(2). See, e.g., Pratt, 524 F.3d at 586-87; Marlin, 533 F.3d at 378-
                       •
79; Brunig v. Clark, 560 F.3d 292, 298 n.20 (5th Cir. 2009). Because Bravenec
did not comply with the safe harbor provisiol\, the district court is deemed to
have awarded the attorney's fees on its own motion, which is improper under
Rule 11. See Marlin, 533 F.3d at 379; Brunig, 560 F.3d at 298. As this Court
explained in Marlin, sanctions awarded on the court's initiative under Rule 11
"are limited to nonmonetary sanctions or a monetary penalty. paid to the court."
See 533 F.3d at 379.
      AFFIRMED in part, VACATED in part, and REMAND ED. Martin's
motion to strike Bravenec's brief is DENIED.         Martin's other motions are
DENIED AS MOOT.




                                        6
                    United States Court of Appeals
                                   FIFI'H CIRCUIT
                                OFFICE OF THE CLERK

LYLE W. CAYCE                                                                     TEL. 504-3 10-7700
CLERK                                                                          600 S. MAESTRI PLACE
                                                                              NEW O RLEANS, LA 70130



                            October 28, 2015
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
      No . 14 - 50093   Rowland Martin, Jr. v. Charles Grehn , et al
                        USDC No. 5:11 - CV - 414

The court has granted Appellant ' s motion file petit i on for
rehearing out of time and for an extensi o n of time to and including
October 23, 2015 for filing a petition for rehearing in this case.
The petition for rehearing has been filed as of October 23, 2 0 15
and will be submitted to the court.

                                    Sincerely,
                                    LYLE W. CAYCE , Clerk
                                       l;                 !:.(_
                                     /'~·,__--.... . . ;¥t.- :----- -
                                                    .. ! ,           ------
                                    By :
                                    Shawn D. Henderson , Deputy Clerk
                                    504 - 310-7668
Mr. Edward L . Bravenec
Mr. Ricardo Briones
Mr. Rowla n d J . Martin Jr .
                                           CAUSE NO. 2001-PC-1263

IN THE ESTATE OF                                     §               IN THE PROBATE COURT
                                                     §
JOHNNIE MAE KING,                                    §                       #1
                                                     §
DECEASED                                             §               BEXAR COUNTY, TEXAS

                                  ORDER EXPUNGING LIS PENDENS

         On this, the 19th day of March, 2014, carne to be heard Movant's Motion to Expunge Lis
Pendens. After hearing evidence and argument, the Court makes the following fmdings of fact and orders:

    I.   The property with the physical address of 1216 West Ave (New City Block 8806, Block 50, Lot
         I) is not an asset owned by the Estate of Johnnie Mae King in Cause No. 200 1-PC-1263, nor does
         the estate have an interest in said property.
    2. The "Notice of Lis Pendens" filed on or about December 3, 2013, with the County Clerk with
         regards to the property at 1216 West Ave. is hereby cancelled, and is null and void.
    3. The "Further Notice of Lis Pendens" filed on or about the Th day of March, 2014, with regards to
         the property at 1216 West Ave is hereby cancelled and is null and void.

         SIGNED on this the        \   cy-a:.   day ofMarch, 2014.




                                                           Q.~~hK ~
                                                             HONO      \._ JUDGE SPE          R
Agreed as to form:

MCKNIGHT & BRAVENEC
1800 W. Commerce St., Suite l
SAN ANTONIO, TX 78207
Tel. (210) 223-4080
Fax. (210) 3-2449
Em "1: br ekni t




                                                                               V0212qP08bO
                                                                                        -         •- -- -   il
                                                                               STATE OF TEXAS COUNT'!' OF BF-XA"\
                                                                                                                     --'   ~
                                                                               CERTIFIED COPY CERTIFICATE
                                                                               The page to whicll this certificate Is affixed may havL
                                                                               been lawfully aits r&d to redact corffidanUal persona !
                                                                               information but is other.'fise a f1JII, true and connect
                                                                               copy of the original on file and of necoro In my office
                                                                               ATIESTED:
                                                                                                  SEP 0~- 2015
                                 CAUSE NO. 2001-PC-1263

IN THE EST ATE OF                              )         IN THE PROBATE COURT
                                               )
JOHNNIE MAE KING,                              )         N0.1
                                               )
DECEDENT                                       )         BEXAR COUNTY, TEXAS

                                           ORDER

        Came to be heard on January 31,2014, Rowland J. Martin, Administrator for the

 Estate of King, on his "Motion for Order To Authorize Terms Of Withdrawal for

 Attorney of Record Edward Bravenec." The Court          a~itre~r~a~
  \.l-~ 0---l. ~ c~.._ s- ~oo                            ~. rrv:; ~
                                                         s
 exhibits, including his pdffOfservice, the Motion 'fo Withdraw hied b~
  ~t~u~-
 Reesfd AlbeFt MeK.."light, aHd aa                        Dist:riet Co011 of Appeals, t efett iRg

 to aa "Oeteber 2895 orde1 permitting withdrawal of an attorney,' which me attaehed te- (~

 this Ortier The Ctmrt finds that Edwrud Bravenec was not rhe attorney authorized to                 ·

 withdrlt'if' in the October 2005 mde1. Therefere, it is onlerea thftt the Administrator's

'motion is hereby eentinl:les fQr ~!=Iller beariags sa the      th dtty of _ __ _        2014 at

                   jn the   Bexar County Probate Court #I of Bexar County Texas, to

 determine the date which the Court wm observe as the effective date of the Probate

.Ce\lrt's :wtaeri:latiog for the withdurwal ofAttomey Edward Bravenec.-

                                     ::..ol4
 Signed this li_ th day of March~4,




                                                                     VOZ12qpoq13
                                                    r:
                                                                              STATE OF TEXAS COtrn TY OF"BEXAR
                                                                                                                  ~
                                                                              CERTIFIED COPY CERTIFICATE
                                                                              The page to wh ich this certificate Is affixed may havE
                                                                              be~n la'W'fulty att ere-d to r&dact confide ntial porsona!
                                                                              information bvt is other.-lise a full , true and correct
                                                                              copy of the original on file and of record In my office
                                                                              ATTESTED:
                                                                                                SEP 04 2015
                                              NO. 2001-PC-1263
                                                                                                        Destin
IN THE ESTATE OF                                                   §             IN PROBATE COURT
                                                                   §
JOHNNIE MAE KING,                                                  §             N0.1 OF
                                                                   §
DECEASED                                                           §
                                                                   §             BEXAR COUNTY, TEXAS

                              MOTION TO EXPUNGE LIS PENDENS

       This Motion to Expunge Lis Pendens is filed by Edward L. Bravenec, who shows in

support:

             I.   On December 41h, 2013, for the THIRD time', Rowland Martin has filed a notice
            of lis pendens on affecting the following real property:
                  New City Block 8806, Block 50, Lot I, Except the North West I0.0 I feet
                   & Lots 2 & 3; commonly referred to as 1216 West Ave., San Antonio,
                   Texas (the "Property").
              Exhibit A.
             2.   Movant holds complete fee simple title to the Property.
             3.   The filed instrument upon which the notice of lis pendens is based does not
             contain a real property claim; indeed, the filed instrument is not a pleading.
             4.   The claims contained in the notice of lis pendens are not valid.
             5.   Though the lis pendens is invalid on its face, Movant provides the Court with a
             summary of Mr. Rowland Martin' s storied, vexatious, and frivolous litigation against
             Movant and related parties. Exhibits B- D.


           WHEREFORE, premises considered. Movant prays that the Court grant this Motion to
Expunge Lis Pendens.
                                                               Respectfully submitted,


                                                               MCKNIGHT & BRA VENEC
                                                               1800 W. Commerce, Ste. I

 1
  True and correct copies of previously filed and subsequently expunged lis pendens by Mr. Martin on this Property
are attached . Exhibit D.                  ~~~\~F~:org~~g~~~~~~c~~:EXAR
                                         irlQ ~~~;e to wl'llch this celt'flc~t.o Is etnxed mf!)' hove
                                         ue~:1IOY.1ully t:Jrtered to red~ct er.~nfidentlal peraonel
                                         Jn ~;)omatJon but Js othsrw1oo t1 ~Jil, truo end eorroct
                                         c(;;;y cf u'1e Oitgit'la! on n1e end of record   In my omce.
                                         /".TTEST!;O·
                                                                                                                                         •




                                                                   SAN ANTONIO, TX 78207
                                                                   Tel: (210) 223-4080
                                                                   Fax:(210)223-2449




                                                                            State Bar No. 24069056                             .._
                                                                            E-Mail: braveknight@att.net
                                                                            Attorney for Movant


                                                        Notice of Hearing                                2 u •t-1-
          The above motion is set for hearing on                            A~ U/1 d'l \9 til ' at           Y·3 ()   f .m. in Probate
Court No. I of Bexar County.

SIGNED on                   Mcuch \I~
j =-~ I L.r--2_- ~
u   u'



        .L.


              _ J L..____
                            L
                            :-·
                                  - -·




                                                    Certificate of Service

              I certify that a true copy of the above was served on Rowland Martin in accordance with

the Texas Rules of Civil Procedure on March 11, 2014.




                                                                      Attorney for Movant                              ·




                                         s·r;. i ~ u F T~XAS COUNTY OF BEXAR
                                         C                                                                   \\li\\1\l\\\iill\l\l\\~\\ll\
                                                                    pf2-20130247r59-2

                                      CAUSE NO. 2001-PC-1263

IN THE ESTATE OF                                     )       IN THE PROBATE COURT
                                                     )                    . , ((C -~ t p II:          3:!
JOHNNIE MAE KING,                                    )       N0.1
                                                     )
DECEDENT                                             )       BEXAR

                                     NOTICE OF LIS PENDENS

       Please take notice that Rowland J. Martin is an estate administrator and litigant in Bexar County
Probate Court No.I, asserting rights as a purchase money security interest claimant, and is proceeding,
among other things, with "Motion For Order Authorizing Terms of 'Withdrawal For Attorney Of Record
Edward Bravenec. .. in probate court against Attorney Edward Bravenec, and his affiliates including the
Law Office of McKnight and Bravenec, and 1216 West Ave., Inc, in Cause No. 200/-PC-/263, styled
as In the Matter of the Estate of Johnnie Mae King, Deceased, a probate case in which Edward
 Bravenec appeared as an attorney of record . The dispute concerns competing claims to title to the
 property commonly known as 1216 West Ave., in San Antonio, Texas, the legal description of which is
 NCB 8806 BLK 50 LOT I, EXC NW I O.Ql FT & 2-3. This notice supercedcs the Amended Notice of
 Lis Pe11dens filed on November I, 2013, in Book 16417 Page 1510, and is filed in good faith to alert
 interested parties about proceedings to recover possession and ownership of the subject property from
 Bravenec • 1216 West Ave., Inc. or whatever pen dante lire purchasers may come into possession of the
 subject property as the assignees or successors in interest of Edward Bravenec and his affiliates.
 Authority for this filing appears in In re Susan Reed, I 37 S.WJd 676, (Tex. App. San Antonio 2004),
 Ballesteros v. Jones, 985 S.W.2d 487 (Tex. App. - San Antonio, 1999}, and Porter v. Denas, Case No.
 04-05-004455-CV (Tex. App. --San Antonio, 2006); see also, Rosborough v. Cook, 194 S.W. 131, 132
 (191 7). Interested parties are advised that proceedings may continue in other state court tribunals on
  reference of the probate court with or without further notice.
  Witness my hand, this 351 day of December 2013.

                                                         Rowland J. Ma

                                             Acknowledgement
  This instrument was acknowledged before me on Dec




                                                                     Book 16461       Page 311     lpgs




                                                                             ·-··· y0 tl2-                                                                                                           -

                                                       Exhibit B

The following is an excerpt of Movant's motion in the Texas Western Federal District Court
(cause no. 5:11-CV-00414-HLH, Doc. 139) regarding Rowland Martin's shenanigans.
References to exhibits have been omitted. Said motion was to expunge Rowland Martin's first
two lis pendens and for sanctions. The Court expunged the lis pendens and sanctioned Mr.
Martin for $7,710.

1.        ''Mr. Martin filed for bankruptcy in 2005, where, in 2006, Defendant Aegis (not
represented here) tiled to lift the stay on the foreclosure of the subject property because Mr.
Martin had failed to abide by the bankruptcy trustee's plan. The stay termination was granted
and, in the end, Mr. Martin's bankruptcy suit was dismissed in that same year. The bankruptcy
suit he filed on behalfofhis alter-ego was also dismissed in 2007.

2.        "Thereafter, also in 2006, Mr. Martin sued Defendant, The Law Office of McKnight &
Bravenec, for wrongful foreclosure in state court. That suit was summarily dismissed.

3.        Then, in 20 I 0, Mr. Martin filed suit in the Federal District Court for the Southern District
of Texas in Houston. It was transferred to San Antonio for obvious jurisdictional and venue
issues.

4.        "Mr. Martin initiated the instant suit, alleging a grab-bag of claims, including fraud,
 breach of fiduciary duty, FDCPA, "wrongful appropriation," civil rights violations, RICO, and
 negligent infliction of emotional distress.

 5.       "Among the most fantastical of the allegations in these causes was that Defendants had
 been secretly conspiring with Federal and state judges against Mr. Martin to deprive him of his
 land.

 6.       "In the instant cause, and over the course of three (long) years, Mr. Martin tortured the
 Defendants and this Court with meritless and nonsensical motions, briefs, and other- less easily
 identifiable- documents.

 7.        "ln 2013, this Court summarily dismissed all of Mr. Martin's claims against all
 Defendants. Unsurprisingly, Mr. Martin appealed to the Fifth Circuit.

                                     STATE OF TEXAS COUNTY OF BEXAR
                                     CERTIFIED COPY CERTIFICATE
                                     Tho page to which t'1ts cerJfi·.:ate Is af!\xed may have
                                     been lsvtfully ar:e red to reduct conndenHa! pe rsonal
                                     lntormtltif:ll"ll:.ut Is OtJ'•etWM a fu!l, L"1Ja ano corroct
                                     ~WE::~T~~~I1gir.11 fJr, f e und v~ r~cQrd In rny omcc.
8.            "The sheer breadth of Mr. Martin's filings in the instant suit was not fully appreciated by
Defendants' counsel until receiving the record on appeal. The clerk's record consumed two, long
banker' s boxes and was divided across thirteen 2 volumes. Upon further inspection, counsel found
that much of the record was composed of duplicative statements written by Mr. Martin,                   re~filed

motions after the Court had already denied them, and papers from other causes unrelated to the
instant matter.

9.            "Surprisingly, the Fifth Circuit wrote an actual opinion affirming this Court's judgment.
Defendants expected a one page memorandum.

 10.          "After issuing its well-reasoned opinion, Defendants expected that Mr. Martin had been
satisfied by his over-exhaustion of due process, and would carry on with his life.

 II.           " Defendants were mistaken. Mr. Martin failed and refused to release the lis pendens lien
on the subject property when this Court dismissed his suit. Furthermore, he failed and refused to
 release the groundless lien after the Fifth Circuit affirmed this Court' s judgment. Therefore,
 Defendants requested, and this Court granted, the expunction of the lis pendens lien .

 ! 2.          "In willful disregard for the Court's order expunging the lien, Mr. Martin brazenly re-
 filed the lis pendens lien, citing causes, including the instant cause, already finally and fully
 adjudicated against him.

 13.           "Furthermore, Mr. Martin continues to file documents with the Fifth Circuit even though
 his case has been affirmed in whole. To-wit: He requested a re-hearing, which was denied.
 Despite the denial, he filed a request for en bane rehearing (consisting for 46 pages, comprised of
 a sundry of unrelated documents from other courts). Mr. Martin has also filed a motion for
 contempt against Defendant, which, too, was summarily denied.

     14.       ''Defendants herein are not the only parties unfortunate enough to be forced to deal with
 Mr. Martin's obsession for frivolous litigation. Mr. Martin has either initiated or otherwise
 needlessly embroiled himself in at least fifteen individual law suits in San Antonio, Texas."




     2
         To the best of counsel's memory
                                           STATE OF TEXAS COUNTY OF 8~X/'!'\
                                           Ci:RTIFIED COPY CERTIFI~1\TE
                                           Tt10 psgo to wt'dch tJ-1ts cortncato \5 a~xed n"~ay n.wJ
                                           buot'l ltw;tul!y etterod to redact r.onr!der'lb~t p~1'$0Ml
                                           1nr:;nm1'.!M b~1tls ,)t!"Orv-f&a r; full, truo end correct
                                           (.Opy of :t1e orlgu,at on tl•o and of record ln my ~mce .
                                           .~nESTED:
                                                                                                       •




                                      History ofContempt

15 .   "For seven years now, Mr. Rowland Martin, Jr., has embarked on a journey of meritless,
vexatious litigation against the defendants . He has abused thejudicial process by suing
everybody he can, prose, in multiple suits, in State and Federal Courts, all in attempt to reclaim
the real property he lost due to his own financial mismanagement.

16.    ''On March 4, 2010, Honorable Chief District Judge Fred Biery, ENJOINED Mr. Martin
from filing any more suits in any way related to the subject property until Mr. Martin pays a
$1,000 sanction for his frivolous filings (cause no. SA-09-CA-949-FB, Doc. 23). Despite the
Court's sanction and admonishment, Plaintiff, continues- to this day- to flood the Court and
defendants with meritless, harassing motions. Therefore, Rowland Martin and should be held in
contempt.

 17.    "Further, on August 24, 2012, Hon. Leif M. Clark opinioned in his sua sponte Order
quashing summons on Bexar County that, "(a]ll repeated attempts at removal have failed,
because none can be considered -they are all outside the subject matter jurisdiction of the court.
 Such continued attempts at removal- and at obtaining stays or issuing summons related thereto
-are frivolous and serve no purpose other than harassment and delay."




                                        ST.!\T~   ()F TEXAS COUNTY Of GEXAR
                                        CERTIFIED COPY CERTIFICATE
                                        Tt1e page to w~lch tn!s ce;tlr.cate Is emxed may havs
                                        bean !a?/1\Jlly altered to redact O"nMdentia! persona!
                                        lntorrnotton but I$ ot;~"~orv .~SJJ a run , truo end correct
                                        copy of tho Original on ~.lo a:1d of record In my af"1cn
                                        ATIESTED:
                                                       Exhibit C

 Law Suits 1nitiated by or Involving Rowland Martin, Jr. (all in San Antonio), except this Probate
                                           proceeding

          Cause no.                                                                  Details
1995-TA-104077               Tax suit by Bexar County
 001-TA-l 00481              rrax suit by Bexar County
~003-TA-102385               rrax suit by Bexar County
 004-T A-1 02802                ax suit by Bexar County
2005-CI-18133
                                                                          ..
                             Mr. Martin sought EX PARTE restrammg order stopping the
                             foreclosure on his property. It was DENIED.
~006-Cl-15329                ~r. Martin intervened in suit between Bravenec and lien holder, asking
                             lror another injunction. He was DENIED permission to intervene. Mr.
                              Martin then sought another EX PARTE order for the same - a\sc
                              DENIED.
2009-TA-101454                Tax suit by Bexar County
2010-CI-109099                Mr. Martin's suit against the City of San Antonio, Bexar County, anc
                              ~arious agencies of the City and County in attempt to have the
                              foregoing tax suits against him reversed or sent to the Bexar County
                              Probate Court. Then, Mr. Martin tried to remove the cause to Federa
                              Bankruptcy Court, which DENIED removal. Mr. Martin made at leas
                              one more attempt to remove despite the Court's prior denial. Among th~
                              other oddities tiled in this cause, Mr. Martin filed a "motion tc
                              suppress."
05-80116 (bankruptcy)         Mr. Martin's bankruptcy suit was DISMISSED for failing to cooperate
                              with the trustee.
11-05141 (bankruptcy)         Mr. Martin's adversarial bankruptcy proceeding: Despite the dismissal
                              [Mr. Martin tried to remove or transfer other causes listed herein into
                               his bankruptcy cause. After being DENIED, he tried to re-open (more
                               han once) and transfer or remove again, in apparently disregard for thf
                              Court' s prior orders.
 11-CV-00414-XR/HLH           An exegesis of Mr. Martin's frivolity in this cause is provided in
                              Exhibit B.
 13-50070 (5 1h Cir.)         ~r. Martin's appeal of this Court's order on summary judgment
                               affirmed in full. Despite the appellate court's affirmation, Mr. Martifl
                               ~;ontinues to file motions in this Court in complete disregard for the
                               appellate court's ruling. See body of this motion for a more complete
                              ~xegesis.
04-13-00370-CV (Tex. App.)    ~r. Martin's request to the Texas 4t1t Court of Appeals to issue writ o
                              !mandamus on a law firm, but appealed from a probate proceeding.
                              DENIED.
 12-CV-0998-H                 !Mr. Martin's continued attempt to remove the County tax matters to
                              t:'ederal Court. DENIED.
p9-CV-00949-FB                Mr. Martin's continued attempt to remove the County tax matters to
                              Federal Court. DENIED.


                                   ST.-\TC: OF TEXAS COUNTY OF BEXAR
                                   CERTIFIED COPY CERTIF ICA"fE
                                   TtlEl page to wh!ch tnls certHlc-..ate Is afi'\xed mcy huva
                                   !Jeenla'/rfully er,ered to redact c.onf\denuel pe rsonal
                                   lntorma!Jon bu! Is otherMs.o e tu\1, lrwo a.nd correct
                                    _opy cf tho ort!;lnp,l o, f1•c ardor re:ora In my omce .
                                   ..c.ntSTED:
                                           Exhibit D

Table of Lis Pendens filed by Rowland Martin on Subject Property

    I. Jan. 18th, 2013: lis pendens filed (book 15903, page 502)

   2. Nov. 15\2013: lis pendens amended (book 16417, page 1510)

   3. Dec. 41h. 2013 : lis pendens expunged (book 16494, page 2336)

   4. Dec. 3rd. 2013: lis pendens filed (book 16461 , page 311)




                                                                      V02t2qP08b8
                                                                                    ll
           SCANNt:u
STATE OF TEXAS                                               )
                                                             )
COUNTY OFBEXAR                                               )

                                            NOTICE OF LIS PENDENS

Notice is hereby given that a notice of intent to file a notice of appeal to the U.S. Fifth Circuit Court of

Appeals has been filed in the U.S. District Court for the Western District of Texas, Bexar County,

Texas, pending further action by the District Court, in a certain action and suit styled "Rowland J.

Martin v. Edward Bravenec, The Law Office of McKnight and Braveness, and 1216 West Ave., Inc.,"

and numbered Civil Case No. SA 11-CA-414-HLH (W.O. Tex.), wherein Rowland J. Martin is the

Plaintiff, and Edward Bravenec, The Law Office ofMcKnight and Bravenec, and 1216 West Ave., Inc.,

are Defendants; that such case involved a suit in trespass to try title and for other civil damages; that

Rowland J. Martin was a purchase money creditor for Morcx:o Ventures, LLC whose title the pending

litigation seeks to reinstate; that the property involved in the suit is located in San Antonio, Bexar

County, Texas, commonly known as 1216 West Ave., a legal description of which appears in Exhibit A

attached hereto and incorporated herein for any and all purposes; and that the Plaintiff seeks to quiet

title to the property and recover possession of it in accordance with applicable law.


 Witness my hand, this 18 111 day ofJanuary, 2013.




                                                     Acknowledgement

 State of Texas                                                  )
                                                                 )
 County of Bexar                                                 )

 This instrument was acknowledged before me on January 18,
                  ~J:mr•·,.        CORINE CASAS
                  { ~~~    - Notary Public. State ot Texas
                    ~-.l't}.   My Commission EKp1r~:ts
                  ·~\,_.          Jonuory 06, 2016




                                            Book 15903       P~ge    582   2pgs
''                                                          EXH!J!IT "A''



     s.   "file land referred to In this Polley Is described as follows:

          LOts l, 2 and 3, 6lock SO, New City Block 8806, lOS ANGElES HEIGHTS ADDIDON, situated
          In the Oty     0
    ITATE OF TEXAS                                    )
~                                                     )
(fCOUNTY OF BEXAR                                     )
0
                                       Amended Notice of Lis Pendens

         Please take notice that Rowland J. Martin is a purchase money security interest claimant, and
     successor in interest to Moroco Ventures, LLC, and has filed the following actions against
     Edward Bravenec , the Law Office of McKnight and Bravenec, and 1216 West Ave.,Inc.,
     asserting title and equitable lien interests in the property commonly known as 1216 West Ave.,
     in San Antonio, Texas, which is described in Exhibit A:

           (1) Martin v. Grehn et al, Appeal No. 13-50070 in the U.S. Fifth Court of Appeals, an appeal
                from Civil Case No. SAll-CV-0414 in the U.S. District Court for the Western District
                Of Texas;
           (2) In re Rowland J. Martin, Individually and as Administrator of the Estate of King in 04-
                13-00370 in the Fourth District Court of Appeals of the State of Texas, an original
                mandamus proceeding seeking a declaration concerning the void ab initio status of the
                deed recorded in favor of Edward Bravenec on October 3, 2013;
            (3) In the Matter of Johnnie Mae King, Cause NO. 2001-PC-1263, a probate case in which
                 Edward Bravenec appeared and is recorded as an unwithdrawn attorney of record.

        Notwithstanding the Order of the U.S. District Court for the Western District of Texas in Civil
        Case No. SA 11-CV-0414 entered on October 28,2013, notice is hereby given that there has
        been no final judgment in the above referenced cases and appeals. Rosborough v. Cook. 108
        Tex. 364,367, 194 S.W. 131, 132 (1917); Vehle v. Wagner, 201 S.W.2d 636,642 (Tex. Civ.
        App. - El Paso 1947, writ rer d n.r .e.). Therefore the undersigned purchase money security
        interest claimant is proceeding in the above named courts to recover possession and ownership of
        the property from Bravenec, 1216 West Ave., Inc. or whatever pendant lite purchasers may
        come into possession of the property as their assignees and their successors in interest.

        Witness my hand, this 151 day ofNovember 2013 .




                                                                                                     7pgs
.a                           IN THE UNITED STATES DISTRICT COURT
 l.lJ
2                             FOR THE WESTERN DISTRICT OF TEXAS
:z
0
Cf)
        ROWLAND J. MARTIN, JR.,
        successor in interest to
                                              §
                                              §
        Morocco Ventures, LLC,                §
                                              §
                Plaintiff,                    §
                                              §
        v.                                    §          No. SA-11-CA-414
                                              §
        EDWARD BRAVENEC,    ~SQ., THE         §
        LAW     OFFICE OF MCKNIGHT AND        §
        BRAVEN~C,      AND 1216 WEST AVE,     §
        INC.,                                 §
                                              §
                Defendants.                   §

                                ORDER CANCELLING LIS PENDENS

                On January 18,     2013,    Rowland Martin filed a notice of Lis

        Pendens affecting the real property located at 1216 West Avenue,

        San Antonio,       Texas   (the Property}.      The notice of Lis Pendens
        indicated that Martin intended to appeal a the judgment entered by

        this Court in the above styled and numbered cause. That judgment

        has since been affirmed by the Fifth Circuit and the Defendants

        wish to sell the property. Although this case has been resolved in
         favor of the Defendants, Martin has failed to cancel his notice of
         Lis Pendens relating to the Property.

                 I~   is therefore ORDERED that Defendants' motion to cancel lis

         pendens (Doc. No. 135) be, and it is hereby, GRANTED.
                 It is further ORDERED that the Notice of Lis Pendens filed by

         Rowland J. Martin affecting the fallowing real property be, and it

         is hereby, CANCELLED:


                                                  -1-




                                                                                    ll
NCB 8806 BLK 50 LOT .1, EXC NW 10.01 FT & 2-3 and commonly
referred to as 1216 West Avenue, Bexar County, San Antonio,
Texas 78201.




                              Aft) pro'I\Jion h1111n •nidi llilri~ lht !!11, or uu cllh• duuiM6 ml
                              pr~rl) h~UH 'I IICI is inlliid Jml ~ntniOIC!Iblt ~ndll ftdtra\111
                              STATE OF TEXAS, COUNTY OF SEXA~
                              I 1\trt~y Ctrtlfy l~lllhill!strvlltllwu FILED In Fill Jium~tr hqme1 on
                              lh11 d!IIIJ1d atl~t lillllll&lftPtd hmon br lilt tnd wn duly RECORDED
                              In Ihe OHiel•l Public Rmrd of Real Properly of 81111 Counlf, iem on.

                                                  DEC 31J 20B
                                          _.d ././ /) ~
                             0       Doc~
                                         ~~
                                              COUNlY CLERK. BEXAR COUNlY. TEXAS

                                              26130262143 Fees : $20.00
                                     12/30/2013               1:39PM# Pages 2
                                     ~iled      &Reca~ded
                                                      in the Official
                                     Public Reco~ds of BEXAR COUNTY
                                     GERARD C. RICKHOFF COUNTY CLERK
                                            CAUSE NO. 1001-PCw1263                                                                            RiD
                                                                                                                                       lN MAllEIIS NCIIA1I
IN THE ESTATE OF                                                                  )                IN THE PROBATE COURT
                                                                                   )                            •1 IE •lH P 1&:                        3]
JOHNNIE MAE KING,                                                                  )               N0.1
                                                                                   )
DECEDENT                                                                           )               BEXAR

                                            NOTICE OF LIS PENDENS

       Please take notice that Rowland J. Martin is an estate administrator and litigant in Bexar County
Probate Court No. I, asserting rights as a purchase money security interest claimant, and is proceeding,
among other things, with "Motion For Order Authoriz:ing Terms of Withdrawal For Attorney Of Record
Edward Bravenec. " in probate court against Attorney Edward Bravenec, and his affiliates including the
Law Office of McKnight and Bravenec, and 1216 West Ave., Inc, in Cause No. 2001-PC-1263, styled
as In the Matter of the Estate of Johnnie Mae King, Deceased, a probate case in which Edward
Bravenec appeared as an attorney of record. The dispute concerns competing claims to title to the
 property commonly known as 1216 West Ave., in San Antonio, Texas, the legal description of which is
 NCB 8806 BLK 50 LOT 1, EXC NW 10.01 FT & 2-3. This notice supercedes the Amended Notice of
 Lis Pendens filed on November 1, 2013, in Book 16417 Page ) 510, and is filed in good faith to alert
 interested parties about proceedings to recover possession and ownership of the subject property from
 Brnvenec , 1216 West Ave., Inc. or whatever pen dante lite purchasers may come into possession of the
 subject property as the assignees or successors in interest of Edward Bravenec and his affiliates.
 Authority for this filing appears in In re Susan Reed, 137 S.W.3d 676, (Tex. App. San Antonio 2004),
 Ballesteros v. Jones, 985 S.W.2d 487 (Tex. App.- San Antonio, 1999), and Porter v. Denas, Case No.
 04-05-004455-CV (Tex. App. -- San Antonio, 2006); see also, Rosborough v. Cook, 194 S.W. 131, 132
 ( 1917). Interested parties are advised that proceedings may continue in other state court tribunals on                                                     t'f"'\


  reference of the probate court with or without further notice.                                                                                             ::3'
                             1
  Witness my hand, this 3s day of December 2013.

                                                                                         Rowland J. Ma

                                         Acknowledgement
  This instrument was acknowledged before me on Dec


                              It GARCIA
                    NOIOIV Pul:>lle. State of Te110s



                                                                                                                                ..
                      My Cornm!NIOn IEiq)if...
                           June 16, 2017                                                                                       .
                                                                                                                        Book 16461
                                                  [\ · 'ITE uF TEXAS COUNTY OF BEXAR
                                                  v ·U1FiE) COPY CERTIFIC/l.TE
                                                  r ,, page to w!11ch this certlftcatols crnx~d merthtwo
                                                  ~- .. : 1 ta,.,.+~\ly ~ttered to red~ct conndential per¥Jnel •
                                                                                                                               : . ~


                                                  1
                                                   ,     -rr~"-;.'1 t .It 'c- ~· •c•v.lse e f\.Jll, true and co~ct
                                                  t. · .. y 0-f ;lt3   cr! ;_:.   e::   'Ill t• rWd Of record ln   my ~i"ll,
                                                  r    "'CSTPil
                                                                                                                        .
                                                                                                                       :.




                                                                                                                                                              '
                                                                                                                                                              u
                                      NO. 2001-PC-1263

IN THE ESTATE OF                                §     IN PROBATE COURT
                                                §
JOHNNIE MAE KING,                               §     N0.1 OF
                                                §
DECEASED                                        §
                                                §     BEXAR COUNTY, TEXAS

   RESPONDENT'S SPECIAL EXCEPTIONS, PLEA TO THE JURISDICTION, AND
    GENERAL DENIAL TO ROWLAND MARTIN'S APPLICATION FOR BILL OF
                             REVIEW

COMES NOW, Edward L. Bravenec, Respondent, through the undersigned counsel, and files this,
his special exceptions, plea to the jurisdiction, :md general denial. Rowland Martin's application
for a bill of review should be denied. In support thereof, Respondent shows unto the Court the
following:

                                       Special Exceptions
   1. Respondent objects to the form of Rowland Martin's Application, to-wit:
           a. The Application is not verified. Huddleston v. Western Nat'! Bank, 557 S.W.2d
778, 781 (Tex.App.-Amarillo 1979, writ refd n.r.e.); and
           b. The Application does not plead a discovery level. Tex. R. Civ. P. 190 cmt. 1.
   2. Respondent objects to the substance of Rowland Martin's Application, to-wit:
           a. Applicant appears to have generally plead for a bill of review, but Respondent
              cannot ascertain from the Application the nature and basic issues of the controversy
              and what testimony will be relevant, and requests that Applicant be required to
              plead specifically. Subia v. Texas Debt. Of Human Servs., 750 S.W.2d 827, 829
              (Tex.App.- El Paso 1988, no writ).
           b. More than two years have passed since the entry of the order from which Applicant
              complains, making his Application an equitable bill of review. Rowland Martin· s
              Application does not allege the elements necessary for an equitable bill of revie.w.
              Mobray v. Avery, 76 S.W.3d 663, 677 (Tex.App.-Corpus Christi 2002, pet.
              denied). Because more than two years have passed, Applicant must allege extrinsic
              fraud which prohibited him from timely filing a new trial, appeal, or statutory bill
              of review. Motgomery v. Kennedy, 669 S.W.2d 309,312 (Tex.1984).
                                     Plea to the Jurisdiction
   3. The party seeking relief must alleged facts that affirmatively demonstrate a trial court's
      subject matter jurisdiction. Tex. Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d 217,
      226 (Tex. 2004). Mr. Martin appears to shirk his duty of diligence prior to filing his
           "Verified Consolidated Application for Statutory Bill ofReview" by misunderstanding the
           holding of McDonald v. Carrol/ 1 As such, his application should be dismissed.
      4. Additionally, "[a] bill of review to revise and correct an order or judgment may not be filed
         more than two years after the date of the order or judgment, as applicable." Tex. Est. Code
         § 55.251(b). Applicant requests a statutory bill of review regarding this Court's October 5,
         2005, order authorizing the withdrawal of counsel- a nine-year-old order. Because nine is
         greater than two, this Court is without the jurisdiction to review it.
      5. Therefore, Respondent requests the Court dismiss Applicant's bill of review for want of
         jurisdiction.
                                                    General Denial
      6. Subject to his special exceptions and plea to the jurisdiction, Respondent invokes the
         provisions of Tex. R. Civ. P. 92 and exercises his legal right to require Applicant to prove
         all of the allegations contained in his pleading. Respondent denies generally the allegations
         of Applicant' s pleading and demands strict proof thereof by a preponderance of the
         evidence.
       WHEREFORE, premises considered, Respondent, Edward Bravenec, PRAYS for the Court
      to grant his special exceptions, dismiss for want of jurisdiction, dismiss this cause with
      prejudice, and for any other relief.
                                                                Respectfully submitted,
                                                                McKnight & Bravenec
                                                                405 S. Presa St.
                                                                San Antonio, TX 78205
                                                                P: 210-223-4080
                                                                F: 210-223-2449




                                                                SBN: 24069056

                                         CERTIFICATE OF SERVICE

I certify that on    April).-~015,the foregoing was served on the Rowland J. Martin, Jr., via
certified mail, return receipt requested at:



                                                                 ~------------......
1
    Applicant's application, page I, paragraph 2.
                                      NO. 2001-PC-1263

IN THE ESTATE OF                                 §      IN PROBATE COURT
                                                 §
JOHNNIE MAE KING,                                §      N0.1 OF
                                                 §
DECEASED                                         §
                                                 §      BEXAR COUNTY, TEXAS

                 ORDER ON RESPONDENT'S SPECIAL EXCEPTIONS

On this day, the Court considered Respondent' special exceptions to Rowland Martin' s
Application for a Bill ofReview. Having reviewed the pleadings, the Court finds that Respondent's
special exceptions are well taken and are hereby GRANTED.

Therefore, the Court hereby ORDERS Applicant, Rowland Martin to amend his pleadings in
conformity with Respondent's special exceptions.

SIGNED this _     day of _ _ _ _       , 2015.

                                                     Judge Presiding
AGREED AS TO FORM

McKnight & Bravenec
405 S. Presa St.
San Antonio, TX 78205
P: 210-223-4080
F: 210-223-2449
E: braveknight@att.net



 ~~a~----
 SBN: 24069056                            ~
                                      NO. 2001-PC-1263

IN THE ESTATE OF                                  §        IN PROBATE COURT
                                                  §
JOHNNIE MAE KING,                                 §        N0.1 OF
                                                  §
DECEASED                                          §
                                                  §        BEXAR COUNTY, TEXAS

              ORDER ON RESPONDENT'S PLEA TO THE JURISDICTION

On this day, the Court considered Respondent' Plea to the Jurisdiction to Rowland Martin' s
Application for a Bill of Review. Having reviewed the pleadings, the Court finds that Respondent's
plea is well taken and is hereby GRANTED.

Therefore, the Court FINDS that this Court is without jurisdiction to review an order older than
two years under Tex. Est. Code § 55.251 and HEREBY DISMISSES Rowland Martin' s
Application captioned as "Verified Consolidated Application for Statutory Bill of Review."

SIGNED this_ day of _ _ _ _ _, 2015 :


                                                       Judge Presiding

AGREED AS TO FORM:

McKnight & Bravenec
405 S. Presa St.
San Antonio, TX 78205
P: 210-223-4080
F: 210-223-2449
E: braveknight@att.net


~~~~---
 SBN: 24069056                            ----------
 1'_, -.;.••
_,
 .   ::"    "'".
                   .
                   ~




                        1                  REP 0 R T E R 'S       R E C 0 R D
                        2                              VOLUME 1 OF 1

                        3                 TRIAL COURT CAUSE NO . 2001-PC-1263

                        4
                            IN THE ESTATE OF                       IN THE PROBATE COURT
                        5
                            JOHNNIE M. KING,                       NUMBER 1
                        6
                            DECEASED                               BEXAR COUNTY, TEXAS
                        7

                        8

                        9                      MOTION TO EXPUNGE LIS PENDENS
                                                       MARCH 19 , 2014
                       10

                       11

                       12

                       13

                       14
     '---
                       15

                       16

                       17

                       18

                       19

                       20

                       21                  On the 19th day of March, 2014 , the following

                       22   proceedings came on to be heard in the above-entitled and

                       23   numbered cause before the HONORABLE POLLY JACKSON SPENCER ,

                       24   Judge Presiding, held in San Antonio, Bexar County , Texas :

                       25                  Proceedings reported by Machine Shorthand.

                                                                          O~tG\NAL
                                  CHERYL D. HESTER, C . S.R. - PROBATE COURT NO. 1
                                             BEXAR COUNTY COURTHOUSE
                                     SAN ANTONIO, TEXAS 78205     (210) 335-2359
                                                                                 -
       1
'--
       2                  A P P E A R A N C E S

       3

       4           MR. CHRIS POTHOVEN
                   BAR 24069056
       5           McKNIGHT & BRAVENEC
                   1800 W. Commerce, Suite 1
       6           San Antonio, Texas 78207
                   ( 2 1 0 ) 2 2 3 - 4 0 8 0 ; Fax ( 2 1 0 ) 2 2 3 - 2 4 4 9 ,
       7                Attorney for Movant Edward Bravenec;

       8

       9           MR. ROWLAND MARTIN
                   951 Lombrano
      10

      11               Respondent, Appearing Pro Se .

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                           -
       1                    CHRONOLOGICAL INDEX OF PROCEEDINGS
'--    2   March 19, 2014

       3   Discussion regarding Notice of Hearing                      1

       4

       5   Request for Jury Trial     - - - - - - - - - - - - -        7

       6

       7   Argument     - - - - - - - - - - - - - - - - - - - - - -    7

       8

       9   Ruling     - - - - - - - - - - - - - - - - - - - - - - -   32

      10

      11   Discussion regarding Withdrawal of Attorney - - - - -      33

      12

      13   Proceedings Adjourned - - - - - - - - - - - - - - - -      36

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                    CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                               BEXAR COUNTY COURTHOUSE
                       SAN ANTONIO, TEXAS 78205   (210) 335 - 2359
                                                                                 1


 1                               MARCH 19, 2014

 2                     THE COURT :    2001-PC-1263 , the Johnnie Mae King

 3   Estate .   My docket sheet indicates a Motion to Expunge a Lis

 4   Pendens that ' s been filed .

 5                     MR. POTHOVEN :      That is correct, Judge.

 6                     THE COURT :    And that ' s what you all are ready

 7   to proceed on, correct?

 8                     MR . POTHOVEN :     Yes, Judge.

 9                     MR. MARTIN :      No , Your Honor .   The certificate

10   of servlce says that the motion was mailed on the 11th .

11   However, for whatever reason I actually received it after

12   close of business on Friday , which left me two business days

13   before today.     Meaning that I was unable to file motions in

14   the considerably condensed amount of time I had to prepare.

15   I'm prepared to present a case for dismissing the motion .            But

16   if we're going to proceed on the merits, there are witnesses

17   that I would need to call .

18                     THE COURT:     Well, can you speak to the --

19                     MR . POTHOVEN:      Would you like a response,

20   Judge?

21                     THE COURT :    Yes.    In terms of giving him the

22   notice.

23                     MR. POTHOVEN :      It was deposited in the ma i l by

24   myself personally by certified mail , return receipt requested,

25   and copied by regular mail on the 11th of this month .




              CHERYL D. HESTER, C . S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO , TEXAS 78205    (210) 335-2359
                                                                             ..
                                                                         2

 1                   MR. BRAVENEC:     Judge, normally I would give a
 2   person extra time.   I'm actually the one that owns this

 3   property that Mr. McKnight's family deeded to me, and I deeded

 4   some things to them to settle, or some different things to - -

 5                   MR. MARTIN:     Objection, Your Honor.

 6                   MR. BRAVENEC:     We had a contract to close this

 7   in mid - September, and through a series of I want to say six

 8   different lis pendens and I don't know how many different

 9   motions to reconsider in the Fifth Circuit Court of Appeals

10   which have all been denied, Mr. Martin has delayed this for

11   six months.   And we want to close tomorrow.      I've had a

12   contract, and my buyers have waited six months.      And every

13   single time we come to court, Mr. Martin has a different

14   excuse, so.

15                   MR. MARTIN:     Your Honor, Mr.

16                   MR. BRAVENEC:     That's why --

17                   MR. MARTIN:        Bravenec is presenting his

18   case.   He was asked to respond to an issue about certificate

19   of service.   And as to what Mr. Pothoven just stated that it

20   was mailed in regular mail and also sent by certified mail,

21   return receipt requested, I can -- I can state unequivocally

22   that I received only the regular service mail Friday after

23   close of business, and that there was no return receipt or

24   certified mail delivered to my address.      And he will have no

25   signature from me to establish that the certificate of




             CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                        BEXAR COUNTY COURTHOUSE
                SAN ANTONIO, TEXAS 78205   (2 10) 335-2359
                                                                         3


 1   service, the certified mail, return receipt requested, was --

 2   was executed.

 3                    Further, Your Honor , to simplify the whole
 4   matter, there are two major problems with the motion .     Number

 5   one, the motion contests my capacity to file a lis pendens.

 6   Rule 93 of the Texas Rules of Evidence requires that a motion,

 7   a pleading that contests the opposing party's capacity must be

 8   verified.    As you will see from your inspection of the motion,

 9   the motion      there's no verification of the motion .   There's

10   a number of controversial factual statements that are

11   contained, but there's no verification of the motion that ' s

12   required by Rule 93.

13                    Further , the Lis Pendens Statute requires that

14   when a party moves to cancel a lis pendens, they're required

15   to put up an undertaking , such as a bond, to indemnify the

16   other party.    In this case there's no representation made in

17   the motion about any such undertaking .

18                    As to the Fifth Circuit, the Fifth Circuit

19   case, the District Court case, the Fifth Circuit case and the

20   Supreme Court Petition for Writ of Certiorari are now pending.

21   I have not received documentation from the Supreme Court,

22   because it was recently filed and they have a clearing process

23   that takes about a week or longer before they forward the

24   motions to their clerk for docketing .    However , I do have

25   correspondence from the Fifth Circuit showing that an appeal




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                              4


 1   was docketed in case number 14 - 50093 , most recently I believe

 2   on March 13th , but I ' ve got the letters here .     March 13th was

 3   t he -- was the last of t h ree notice s that the appeal had b een

 4   docketed.

 5                     So the statement that this - -

 6                     THE COURT :    The appeal pertains to what?

 7                     MR. MARTIN :    The appeal pertains to the federal

 8   court appellate proceeding that Mr . Bravenec mentioned.           He

 9   stated that it had all been denie d.       What I ' m saying is

10                     THE COURT :    Does that pertain to this?

11                     MR. MARTIN :    Well, you would have to ask hi m,

12   Your Honor.      I'm saying he's incorrect in his factual

13   statement that there was a final order .       Those matters are

14   still pending .    But he would have to establish what the

15   relevance is .    Because I have a federal Court order, Your

16   Honor, where he made the same motion .       If I may approach?

17                     He made the same motion to the federal court,

18   and the federal Court denied the motion on the grounds that

19   the federal court lacked jurisdication.

20                      I should say also, Your Honor, that the

21   controversy here has a different posture than the matter in

22   federal court.     Completely different posture .     And that ' s why

23   the federal court was constrained to deny their mot i on .

24                     MR. POTHOVEN:     Judge, slnce we ' ve gotten into

25   the merits,   I think he's abandoned his not ready.       If the




           CHERYL D . HESTER, C . S . R. - PROBATE COURT NO. 1
                       BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205        (210) 335-2359
                                                                                             5


 1   Court will allow me to give my argument on why the lis pendens

 2   should be expunged?

 3                      THE COURT :          Correct.     Do you have proof of the
 4   -- your mailing?

 5                      MR . POTHOVEN:             Yes/ Your Honor.     If I could
 6   approach?

 7                      THE COURT:           Uh huh .

 8                      MR . POTHOVEN:             This is the only copy that I

 9   have / Mr. Martin   1    if you ll give that a once - over.
                                         1




10                      MR. MARTIN:           Okay.     The print is kind of s mall      1




11   but I see a description that says no authorized receipt

12   available.     Is that your reading of that?

13                      MR. POTHOVEN:              Is that your address?     Is y o ur
14   address 951 --

15                      MR. MARTIN :          I asked you a question about this

16   statement here .        The print is kind of small.              Can you read

17   that for me?

18                      MR. POTHOVEN:              Are you objecting to this?

19                      MR. MARTIN :          I m asking - - the print is small.
                                               1




20   I don t have glasses.
          1
                                        It looks like it says no authoriz ed

21   rece i pt available.

22                      THE COURT :          That s what it seems to say.
                                                    1
                                                                                  Is

23   your address 951 Lombrano Street?

24                      MR. MARTIN:           Yes/ it    lS.

25                      MR. POTHOVEN:              Your Honor/ one of the




              CHERYL D. HESTER C . S.R. - PROBATE COURT NO. 1
                                    1

                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONI0 TEXAS 78205
                                1            (210) 335 - 2359
                                                                            6


1    exceptions to the green card not coming back     lS   when a

2    litigant has a pattern of refusing certified mail.        This is,

3    through our storied history between each other, this is - -

4    I'll represent to the Court that he refuses certified mail .

 5   For that reason, that's why we are treating Mr. Martin, though

 6   he's an attorney, we're treating him as we do any other prose

 7   by always sending him certified mail, a copy via regular ma i l.

 8   And I know that he got the regular mail.

 9                   MR. MARTIN:     I've already stated

10                   THE COURT:    I think he just said that.

11                   MR. POTHOVEN:    Because he replied to the

12   motion.

13                   MR. MARTIN:     I did not deny that I rece i ved the

14   regular mail.   My statement was that I received i t four days

15   after it was sent, after close of business when I returned

16   home on Friday, with less than two days before today's

17   hearing.

18                   And while we are discussing conduct, let me say

19   that throughout the course of the other litigation, this and

20   other l i tigat i on, the -- Mr. Bravenec and his attorneys have

21   repeatedly submitted certificates of service that misstate

22   when they -- that mislead the reader as to whether or not I

23   received service or not.      And I'd also point out, Your Honor,

24   that Mr . Bravenec has been sanctioned by the 57th Judicial

25   District Court for filing unsupported motions in a fact




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (2 1 0) 335-23 5 9
                                                                                       7

      1   situation that was -- that closely resembles this one .
-~

      2                     THE COURT :    It is related to this matter?
      3                    MR . MARTI N:     In s o fa r as the pa t tern of
      4   conduct, yes, Your Honor .

      5                     THE COURT :    But i t ' s not otherwise related to

      6   this?

      7                    MR. MARTIN:       Well , it ' s related in the sense

      8   that --

      9                     THE COURT :    I s it r el ated to this matte r ?

     10                    MR. MARTIN :      The law controls, yes.       The

     11   holding --

     12                     THE COURT :    All I want to know is,       lS tha t

     13   matter ln which he was sanctioned related to this matter .

     14                    MR . MARTIN :     The authority applies.       Other than

     15   that, no.

     16                     THE COURT :    Okay .     Thank you.

     17                    Okay .   I think we're going to go forward on

     18   this matter.

     19                    MR . MARTIN :     Okay.     Your Honor,   if we go

     20   forward,    in my response I am requesting a jury trial.

     21                     THE COURT :    Are there fact i ssues upon wh i c h

     22   you ' re entitled to have a jury?

     23                     MR. MARTIN :     Yes , Your Honor .

     24                     MR. POTHOVEN :     May I respond to that, Judge?

     25                     THE COURT :    Uh huh .




                  CHERYL D . HESTER, C . S.R. - PROBATE COURT NO. 1
                              BEXAR COUNTY COURTHOUSE
                     SAN ANTONIO , TEXAS 78205     (210) 335 - 2359
                                                                        8


 1                  MR. MARTIN:     May I first state what the fact
 2   issues are?

 3                  THE COURT:    I'm going to let him answer my
 4   question.

 5                  MR. POTHOVEN:     Okay.

 6                  MR. MARTIN:     Okay.

 7                  In addition to the response,     I also filed

 8   special exceptions and objections, the substance of which

 9   pertain to the attorney-client relationship that        that the

10   estate of King had with the Law Firm of McKnight and Bravenec,

11   Albert McKnight and Edward Bravenec, in particular, and also

12   myself, both in the estate matter and other matters.      And I

13   object to the representation in the motion, number one,

14   because that attorney-client relationship, and I would have

15   witnesses who are familiar with the estate and with statements

16   that I have made concerning the history of my relationship

17   with -- with McKnight and Bravenec.      I believe the entire

18   motion constitutes an adverse representation.

19                  I would cite In Re Susan Reed, which is a case

20   where Mr. Bravenec was an -- an attorney of record where the

21   attorney-client privilege was invoked to assert that Susan

22   Reed could not prosecute Albert McKnight because she had

23   assisted him in a previous legal matter.      Of course, the

24   Fourth District overruled that, but they pointed out that the

25   the attorney-client privilege and the prohibition against




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335 - 2359
                                                                                      -
                                                                                  9


       1   adverse representation that applies i n a -- a nongovernmental
'--
       2   attorney-client relationship is much broade r than one that Mr.

       3   Bravenec attempted to assert in Reed .     And by that authority ,

       4   this motion, the subject matter of the motion pertains

       5   substantially to the relationship that McKnight and Bravenec

       6   had with the -- with the estate and with myself .

       7                    As a matter of fact , there's a pending motion,

       8   as you know, Your Honor,    from o ur hearing on January 31st,

       9   there's a pending motion requesting an order from the Court

      10   essentially to declare Mr. Bravenec ' s status.     The motion that

      11   was placed on the docket was requested by Albert McKnight , and

      12   it was granted to Albert McKnight .     However, the      the text

      13   of the motion does not -- I should say and the text of the

      14   motion does not refer in any way to Mr. Bravenec.        From the

      15   face of the record, he is still an attorney of record whose

      16   authorization to withdraw has not been approved by the Court.

      17                    Now , I'm not saying that I was relying on him

      18   to continue with the attorney-client relationship .       What I ' m

      19   saying is that it was his burden, for the same reason that

      20   Albert McKnight moved for a motion t o withdraw , Edward

      21   Bravenec had also made appearance t o represent me

      22   specifically , and it was his burden to move the Court t o

      23   obtain an order authorizing his withdrawal .      He fa i led to d o

      24   that.   And as a result , that affects his capacity to present a

      25   motion such as the one he has presented now, where he is




                   CHERYL D . HESTER, C . S.R . - PROBATE COURT NO. 1
                               BEXAR COUNTY COURTHOUSE
                      SAN ANTONIO , TEXAS 78205      (210) 335-2359
                                                                              10


 1   claiming a lis pendens.

 2                     In fact,   the lien that he -- that led to his

 3   possession of the property was acquired during the

 4   relationship , during the attorney-client relationship with the

 5   estate of King, with me as the administrator, and also at the

 6   same time there was a substantial relationship --

 7                     THE COURT:    Back up to the start of that

 8   sentence again.

 9                     MR. MARTIN:    I'm sorry.   Bit of a run-on.    What

10   I was saying is there was a substantial relationship between

11   the subject matter ln the motion and the

12                     THE COURT:    To remove the lis pendens?

13                     MR. MARTIN:    I'm sorry?

14                     THE COURT:    The motion to remove the lis

15   pendens?

16                     MR. MARTIN:    Yes.   Yes, Your Honor .   Yes, Your

17   Honor.     For example -- for example -- again,     I 'm saying that

18   the motion is not verified, so the motion is insufficient on

19   its face and should be dismissed.        However, in paragraph 2 Mr.

20   Bravenec states that he holds complete fee simple title to the

21   property.     To sustain that proposition, he would have to

22   convince the Court that there was a gift of my purchase money

23   interest ln the property at the time that he acquired it.

24                     THE COURT:    When -- how did you obtain a

25   purchase money interest in the property?




              CHERYL D. HESTER , C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                           11


 1                     MR. MARTIN:    Your Honor, I executed a 1031 tax

 2   deferred exchange in 2003 .      The -- the proceeds from the sale

 3   of the original property was rolled over into the property

 4   that Mr. Bravenec is claiming an interest in now.

 5                     THE COURT:    Do you have any documentation to

 6   support your interest in that property?

 7                     MR. MARTIN:   My tax return for 2003.       It's

 8   listed-- it's listed under the section for the tax deferred

 9   exchange.   And the proceeds from my escrow account --

10                     THE COURT:    If you have a tax deferred

11   exchange, you sell a piece of property and put the money into

12   a different piece of property.       Do you have something to show

13   that you invested ln this property on West Avenue?

14                     MR. MARTIN:    Yes, Your Honor.   My tax return.

15                     THE COURT:    And -- but this tax -- I mean, do

16   you have a copy of a deed or any other matters that support

17                     MR. MARTIN:    Well, Your Honor, first I would

18   say that an IRS record -- this was a tax return that the IRS

19   received ln 2004 reporting the transaction, which complied

20   with the 1031 requirement.       So it should be admissible as

21   evidence of the    --   to support the allegation that   --


22                     THE COURT:    This is your tax return, right?

23                     MR. MARTIN:    Yes, Your Honor.

24                     THE COURT:    You filed this tax return?

25                     MR. MARTIN:    If I can explain, that's where the




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                                   •
                                                                              12


1    purchase money -- that ' s where the purchase money interest

2    arose, Your Honor, was because the escrow account was in my

 3   name.

4                    THE COURT :     What escrow account?

 5                   MR . MARTIN:     Well, when you execute a 1031

 6   exchange, you execute a contract for sale between yourself as

 7   seller and another party as a buyer .        You also execute an

 8   escrow agreement , which I have a copy of .      And the escrow , the

 9   the gain from the sale, the proceeds from the sale are held ln

10   escrow until the tax deferred -- until the exchanging party

11   identifies a replacement property .      In my case I identified

12   1216 West Avenue as the replacement property .         However, when I

13   went to close for the acquistion of the replacement

14   property --

15                   THE COURT:      The 1216 West Avenue?

16                   MR . MARTIN :    1216 West Avenue .

17                   THE COURT :     Did someone sign -- did the owner

18   of 1216 West Avenue sign any documentation indicating that

19   they intended to transfer that property to you?

20                   MR . MARTIN :    Well , Your Honor , that ' s another

21   reason I would request a continuance.

22                    THE COURT :    That's my question ,

23                    MR. MARTIN :    I have --

24                    THE COURT :       Did someone

25                    MR. MARTIN:     Yes, someone did sign that.




             CHERYL D . HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                SAN ANTONIO, TEXAS 78205     (210) 335-2359
                                                                             13


 1                     THE COURT:     Who signed that?   Was that an owner

 2   of 1216 West Avenue?

 3                     MR. MARTIN :    Yes, it was.   Yes,   it was , Your

 4   Honor .    I have that documentation, but I don't have it with

 5   me.

 6                     And here's --here was the escrow agreement

 7   that I signed with the intermediary for the 1 031 exchange.

 8   You'll see in I be li eve paragraph 1 and paragraph 2 it refers

 9   to the escrow account, and it says that the proceeds from the

10   sale would be deposited into the escrow account.

11                     This was an escrow account in my name.        When

12   the purchase of 1216 West Avenue was accomplished, a letter of

13   credit was transferred from that escrow account to the credit

14   of the seller of 1216 West Avenue in the name of Moroco

15   Ventures Limited Liability Company.         That qualifies as a

16   purchase money security interest in my favor that's equal to a

17   vendor's lien and is entitled to priority over subsequent

18   subsequent encumbrances.         So this is an issue that places Mr.

19   Bravenec's title in question.

20                      In addition, Your Honor, the property was the

21   subject of a Chapter 11 bankruptcy at the time that he

22   executed the foreclosure .        There has been a change in Texas

23   law on that point from the Texas Supreme Court decision of

24   Larry York v. State of Texas.         And that case holds that a

25   post-petition foreclosure of a bankruptcy asset is void ab




               CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                          BEXAR COUNTY COURTHOUSE
                  SAN ANTONIO, TEXAS 78205   (2 10) 335 - 2359
                                                                               14

       1   initio.   That the state courts do not have jurisdiction to
'--    2   approve a foreclosure of a bankruptcy asset while the

       3   bankruptcy proceeding is in state .   And this rule applies even

       4   after the bankruptcy case has been dismissed or terminated.

       5   It goes to the constitutional jurisdiction of the State

       6   courts.

       7                   And in this case , there was no -- there was no
       8   jurisdiction over the parties , because the mortgage broker

       9   from whom Mr. Bravenec attempted to acquired the first lien

      10   interest was not the -- was not the holder in due course of

      11   the note at the time.   The 57th District Court did not have

      12   jurisdiction over the subject matter because the property

      13   itself, the res was an asset of the Moroco Ventures Chapter 11

      14   bankruptcy estate .

      15                   And furthermore, Your Honor,   I would say that

      16   the court lacked capacity.   Because at the time Mr. Bravenec

      17   proceeded with the post-petition for foreclosure,    he was still

      18   an attorney of record in the probate court because he never

      19   got an order authorizing his withdrawal.    So I would contend

      20   that under Rule 319 of the Texas Rules of Civil Procedure ,

      21   which states that the probate court is the court of last

      22   jurisdiction, in other words, any matter involving an issue

      23   about title pertaining to a probate estate, the probate court

      24   retains jurisdiction to adjust any order.      In this case I'm

      25   saying that the order -- it was an order of dismissal on its




                 CHERYL D. HESTER, C.S . R. - PROBATE COURT NO. 1
                            BEXAR COUNTY COURTHOUSE
                    SAN ANTONIO, TEXAS 78205     (210) 335 - 2359
                                                                                 15

     1   face from the 57th District Court.      But under the law it
~
     2   doesn't even constitute a judgment, because the Court has no
     3   jurisdiction.   But even if it did, the probate court would
     4   have -- retain jurisdiction to adjust that dispute.

     5                   THE COURT:     I don ' t see anything in here that
     6   mentions 1216 West Avenue .

     7                   MR. MARTIN:     It's ln there.    I'll show it to
     8   you, Your Honor.

     9                   Okay.    It appears on the section ln the return
    10   titled Like Kind Exchanges .     And you'll see the exchange

    11   property was 1348 Kenton Street in Washington, D.C., and the

    12   property below that which identifies the replacement property

    13   is 1216 West Avenue.

    14                   THE COURT:     And how did -- where is -- it says

    15   Kenton Street in San Antonio, Texas.

    16                   MR. MARTIN:     May I see that?

    17                   THE COURT:     But where is anything that

    18   indicates that you received title to 1216 West Avenue?

    19                   MR. MARTIN:     It's in Bexar County Deed Records.

    20   I did not bring that document -- I didn't bring that

    21   documentation with me.    But it

    22                   THE COURT:     But it was a deed from whom?

    23                   MR. MARTIN:     It was a warranty deed from         I

    24   can't -- I simply cannot recall the gentleman ' s name.       Roy

    25   Ramspeck is his name.    Roy Ramspeck and his wife, they were




               CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                          BEXAR COUNTY COURTHOUSE
                  SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                             16


 1   joint owners.     I don't recall the wife's name, but his name

 2   was Roy Ramspeck.

 3                    So Roy Ramspeck was the owner in fee simple of

 4   1216 West Avenue.    He sold the property to my limited

 5   liability company, Moroco Ventures, in satisfaction of the

 6   replacement property requirement for the 1031 exchange, of

 7   which I was the -- I was the owner of the funds in the escrow.

 8   The escrow agent transmitted a letter of credit to Mr.

 9   Ramsbeck's bank, and that was the money that ope rated as the

10   down payment advance to enable Moroco Ventures to acquire         the

11   property.     So that advance, it was in the amount of $135,000.

12   I'd also say that the -- my understanding of authority on

13   purchase money interest is that there's two burdens that the

14   claimant has to show.     One is the price

15                     THE COURT:    I just wanted to know how you

16   acquired a title to 1216 West Avenue.        That's what -- and

17                     MR. MARTIN:   Well, as I said, Moroco Ventures

18   acquired title to 121 6 West Avenue.      I was the purchase money

19   -- I was the purchase money creditor for Moroco Ventures

20   Acquisition, and I was also the sole shareholder of Moroco

21   Ventures.     But nonetheless, the purchase money interest

22   survived the foreclosure.       That is the point of it.   And when

23   we executed the second lien interest with Mr. McKnight and

24   Bravenec --

25                     THE COURT:    And you executed that --




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                                             -
                                                                                        17

 1                      MR. MARTIN :     This was -- this was

 2                      THE COURT :     --   Fo r what reason?

 3                      MR . MARTIN :    Well , ln exchange for legal and

 4   financial services on their part .

 5                      THE   COURT :   So you gave them a lien --

 6                      MR. MARTIN :     Yes .

 7                      THE COURT :     --   On the property at 1216 West

 8   Avenue.      Correct?

 9                      MR. MARTIN :     Yes , Your Honor.       In cons i dera t ion

10   for legal and financial services , part of which was the

11   expectation that they would continue to represent --

12                      THE COURT :     That's fine about that.         All I'm

13   trying to do is figure out what the title issue is here .

14                      MR. MARTIN :     Okay .   Well, they took a second

15   lien on the property in between that appearance that they made

16   in --

17                      THE COURT :     I'm not worried about when they --

18   I'm just looking at the title to the property .

19                      MR. MARTIN :     Okay .   We're looking at the t i tle

20   issue .    Well, then the argument is that my understanding of

21   Texas law is t hat a purchase money security interest is equ al

22   to a vendor's lien .

23                      THE COURT :     What do you have that manifests

24   your purchase money security interest?

25                      MR . MARTIN :    The tax return that I just showed




               CHERYL D. HESTER, C.S . R . - PROBATE COURT NO. 1
                          BEXAR COUNTY COURTHOUSE
                  SAN ANTONIO , TEXAS 78205     (210) 335-2359
                                                                            18


 1   you, and the 1031 escrow agreement with the - - with the

 2   intermediary and with the buyer of the original property.

 3                    THE COURT :    And does this in any way mention

 4   1216 West Avenue?

 5                    MR. MARTIN:     There is documentation from the - -

 6   from the exchange that mentions 1216 West Avenue, but it does

 7   not appear in that document .

 8                    THE COURT:     Okay.   Do you have documentation

 9   with you that supports -- I think what I'm hearing is that you

10   believe you have a prior lien on this property.        So I think

11   what happened was they foreclosed their second lien on that

12   property?

13                    MR . MARTIN:    It's -- that's what they - - well,

14   Your Honor, it's a little more complicated than that.         They

15   had a second lien.    It's not a yes-or - no question, and it goes

16   to the heart of what you are asking for,       so if you'll please

17   bear with me.

18                    As I said, at the time they foreclosed,      the

19   asset -- the property was an asset in a bankruptcy estate and

20   was being used

21                    THE COURT:     In whose bankruptcy estate?

22                    MR. MARTIN :    Moroco Ventures.

23                    THE COURT:     And you are the principal of Moroco

24   Ventures?

25                    MR. MARTIN :    I was at that time , yes .




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (2 10) 335-2359
                                                                             19


 1                   THE COURT :    And you put Moroco Ventures ln
 2   bankruptcy?

 3                   MR . MARTIN:    Yes , Your Honor .

 4                   THE COURT:     Okay .    And is that bankruptcy still
 5   going on?

 6                   MR. MARTIN :    No .    That was the subject -- the

 7   bankruptcy was part of the controversy that led to the federal

 8   court case that -- that Mr . --

                     THE COURT :

10                   MR. MARTIN :    -- Mr . Bravenec mentioned .   But

11   your question was about --

12                   THE COURT:     And it's now been dismissed, right?

13                   MR. MARTIN:     No .

14                   THE COURT :    The -- the

15                   MR. MARTIN :    Well, the District Court case

16                   THE COURT:     No, the bankruptcy proceeding.

17                   MR. MARTIN:     Oh, yes.     Yes.

                     THE COURT:

19                   MR. MARTIN:     The bankruptcy proceeding was

20   dismissed because Mr. Bravenec and Mr . McKnight seized the

21   sole asset of the bankruptcy estate .        So the reorganization

22   hear i ng was scheduled for the following month .      There was --

23   t h ere was nothing --

24                   THE COURT:     Well --

25                   MR. MARTIN:     - - To reorganize .




           CHERYL D . HESTER, C . S . R. - PROBATE COURT NO. 1
                       BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205        (210) 335-2359
                                                                             20

 1                     THE COURT :    But they foreclosed using their

 2   second lien to foreclose on that property.

 3                     MR. MARTIN:     Indirectly, Your Honor.

 4   Indirectly.     What I mean by indirectly is that unknown to me,

 5   they were negotiating with a first lien claimant who was also

 6   a creditor and who was also representing itself as a creditor

 7   in the bankruptcy.        The first lien claimant declared a default

 8   that was disputed.

 9                     THE COURT:     By whom?

10                     MR. MARTIN:     By me.    By Moroco Ventures and by

11   me.     Mr. Bravenec --

12                     THE COURT:     And what was the judicial outcome

13   of the dispute for the default by the first lien claimant?

14                     MR. MARTIN :    This is the subject of the ongoing

15   federal appeals now.

16                     THE COURT:     And who is the owner of the first

17   lien?

18                     MR. MARTIN:     The owner of the first lien was an

19   undisclosed assignee by the name of Burnhart Properties, I

20   believe Bernhardt Properties II, Limited.          They're based in

21   Austin.     However, the controversy arises from the fact that

22   the -- the -- the debt collectors who were appearing in the

23   bankruptcy claiming to be first lien owners and holders of the

24   first lien, were not the owners or the holders of the first

25   lien.     Bernhardt Properties was the owner and holder of the




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                              21

 1   first l i en.   Mr. Bravenec and Mr. McKnight negotiated with the

 2   pretended first lien holder to acquire the -- to subrogate

 3   their foreclosure rights.

 4                     So the foreclosure came about, Your Honor , when

 5   Mr. McKnight and Mr. Bravenec alleged to Judge John Gabriel

 6   that the pretended first lien owner had reneged on a promise

 7   to sell them the first lien note, which he did not own or

 8   hold.   They proceeded to -- they obtained an ex parte

 9   temporary restraining order purporting to enjoin the

10   foreclosure of the first lien and then they proceeded -- they

11   proceeded to foreclosure themselves.       And I'm uncertain as to

12   what the legal theory of that -- of their foreclosure was.

13                    THE COURT:     What did the bankruptcy court do

14   with the piece of property?

15                    MR. MARTIN:     The event was - - the bankruptcy

16   court dismissed the case, because there was no assets for - -

17   to proceed with the reorganization.

18                    THE COURT:     Because the property had been

19   foreclosed on, right?

20                     MR. MARTIN:    Because the property had been

21   seized in a post - petition foreclosure.     Those are the facts .

22   This issue was not adjudicated in the bankruptcy court.          There

23   was simply a dismissal.       It was -- there was a -- there was --

24   there's documentation about these events.

25                     As a matter of fact,   in the response you will




             CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                        BEXAR COUNTY COURTHOUSE
                SAN ANTONIO, TEXAS 78205    (2 1 0) 335 - 2359
                                                                                    22

      1   see --
~-
      2                     THE COURT :   I don't have a response.   Possibly
      3      lS this a response?

      4                     MR. MARTIN:     I think it's probably under the
      5   first document.

      6                     THE COURT:    Right.

      7                     MR. POTHOVEN:    Your Honor, if I may?   It's

      8   getting late.      I would like to bring the hearing back on
      9   track .    About 35 minutes ago the Court asked if there ' s any

     10   fact question, because respondent is asking for a jury .          There
     11   -- it's all questions of law.       If there is a question of fact,
     12   Judge,    the Court may take judicial notice.    Because our motion

     13   only refers to his -- his motion that the lis pendens is

     14   referring to.

     15                     Your Honor, the only question that the Court

     16   needs to ask is whether this estate has anything to do with

     17   the property that Mr. Martin's recorded his lis pendens on.

     18   There is no relationship whatsoever, you know.       And you know,

     19   part of my sort of mental practice in trying to figure out

     20   what's going on lS I put myself ln the shoes of the other

     21   party.      I try to give the other party as much credit as

     22   possible.     The closest thing I can come to, Judge, as far as

     23   the nexus between this estate and the property that he filed a

     24   lis pendens on is that Moroco Ventures once upon a time was an

     25   owner of the property.      Moroco Ventures was wholly-owned by




                    CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                               BEXAR COUNTY COURTHOUSE
                       SAN ANTONIO, TEXAS 78205   (210) 335 - 2359
                                                                             23

 1   Mr. Martin.      Mr. Martin is also the administrator of this
 2   estate.   And we're here         and he filed the motion on --

 3   through citing the estate .        That's -- that's -- and that's

 4   I'm, you know, straining logic to come to that conclusion, but

 5   that's the only nexus here, Judge, between a claim to title on

 6   the property and this probate proceeding.         Because there's no

 7   nexus , Judge,    I'm just asking the Court to expunge the lis

 8   pendens that he filed citing this cause.         And it's really that

 9   simple, Judge.

10                      THE COURT:    As in the West -- so this was filed

11   by Mr. Martin as the administrator of the estate?

12                      MR. POTHOVEN:     That's correct, Judge.

13                      MR. MARTIN:     Yes, Your Honor.   Let me explain

14   that, let me respond to Mr. Pothoven's point.         He claims that

15   there was no nexus and he claims there's no law to support

16   that.

17                     As to the -- as to the nexus, you asked earlier

18   what was the consideration for the lien interest that McKnight

19   and Bravenec acquired.      And I responded that the lien was

20   given in exchange for legal and financial services and with

21   the expectation that the financial services would encompass

22   continued representation in the probate estate as attorneys

23   for the estate.      That did not happen.     After they acquired the

24   lien, they -- they ceased to perform those services, as shown

25   in-- if you flip to the rear of your exhibits, you'll see an




             CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                        BEXAR COUNTY COURTHOUSE
                SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                             24

 1   exhibit titled fiduciary affairs and transactions.      It will
 2   show that I retained McKnight and Bravenec January of --

 3   January 1st, on or about January 1st in 2003.      That there were
 4   -- there was an estate hearing on February 1st of 2005.         There

 5   was a billing statement on April 1st, 2005.      The deed was

 6   executed on May 1st, 2005.      After that point there were

 7   several requests for McKnight and Bravenec to continue

 8   services, but they discontinued the services and eventually

 9   eventually moved the Court to withdraw from the

10   representation.

11                     Your Honor, that was disruptive to the estate

12   administration.    And that is - - and the lien that they had

13   acquired was in consideration for services, part        partially

14   in consideration for services they were supposed to provide to

15   the estate, of which I was the administrator.      So the nexus

16   comes from the fact that they -- that they have retained fees,

17   an in - kind type of fee compensation that far exceeds the value

18   of the services that they rendered.

19                     And as to the law that would bring this within

20   the probate jurisdiction, I'm relying on Section 5B of the

21   Texas Probate Code and the interpretation of Section 5B be ln

22   the case of Porter V. Denas .     I'm also relying on Smith v .

23   O'Donnell.   I'll start with Smith v. O'Donnell.

24                     Smith v. O'Donnell, the issue was whether or

25   not an administrator had standing and capacity, a post-mortem




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                            25


 1   administrator, whether a post-mortem administrator had

 2   standing and capacity to sue attorneys who had represented the

 3   decedent inter vivos.    This was a 2008 decision, and the

 4   Supreme Court held that -- that the administrator did have

 5   standing and advanced a theory as to how the administrator had

 6   privity with the attorneys.      If -- if a post-mortem attorney

 7   has standing and capacity to sue a inter vivos legal

 8   representatives, then certainly in a case such as this, where

 9   I'm the post-mortem administrator and I retained the attorneys

10   at McKnight and Bravenec, there was privity between me and

11   them under the auspices of the estate, there was privity

12   between me and them in my personal estate, and there was

13   privity between me and them in my corporate estate.        There was

14   no estate that I was in possession of which we were no t in

15   privity and in which they did not take money from me.         Yet

16   when it came time for them to perform the services that they

17   were expected to perform --

18                    THE COURT:    Did you -- did you actually pay

19   them money?

20                    MR. MARTIN:    Yes.   During -- during the

21   relationship, money was paid, yes.

22                    THE COURT:    Aside from giving them a lien on

23   the property?

24                    MR. MARTIN:    Aside from giving them a lien on

25   property.     So that's the -- that's the factual nexus.      The




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                          26

 1   legal nexus comes from the fact that I'm an administrator that

 2   has privity the attorneys.

 3                     THE COURT:    Is it true that you filed four lis
 4   pendens on this property?

 5                     MR. MARTIN:    In connection with the federal

 6   proceeding, where I was proceeding as successor in interest in

 7   Moroco Ventures, that's correct.

 8                     THE COURT:    And what's happened with those

 9   others?

10                     MR. MARTIN:   Well, before the federal court

11   denied the last one f or the probate court, the court canceled

12   them.     That is also a subject of the pending federal appeal,

13   is that the Court - - the proceedings are being challenged on

14   plain error grounds.     I don't think it helps at this point, at

15   this late hour to go into that, but this just is another fact

16   issue that requires a jury trial.

17                     But as to the law which Mr. Pothoven is

18   claiming does not support my case, the other case -- so under

19   Smith V. O'Donnell, I have standing and capacity to sue

20   McKnight and Bravenec for malpractice in regards to the

21   estate.     The facts that would support that -- the prima facie

22   case are outlined in my response and in the special exceptions

23   and objections.

24                     The other case that I rely on is Porter v.

25   Denas.     In that case there was an administrator or an executor




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                               27

     1   who sued fiduciaries in the estate who had acquired
-
~




     2   nontestamentary assets .   These were     this was a -- a CD
     3   account or something to that effect that fiduciaries had

     4   placed in their own name, and they were claiming that it was a

     5   gift from the decedent.    The executor challenged that , and the

     6   the fiduciaries attempted to claim that they were not under a

     7   fiduciary obligation and the administrator lacked standing and

     8   had not established a prima facie case and the court -- that

     9   the court lacked jurisdiction , the probate court lacked

    10   jurisdiction because the supposedly nontestamentary -- nontest

    11   -- nontestamentary asset was not part of the probate estate.

    12   That was - - that was the fiduciary ' s theory in that case .

    13                   The Fourth District Court of Appeals held that

    14   that what brought the matter within the probate court ' s

    15   jurisdiciton was the fact that the administrator was a party

    16   to the dispute involving the nontest -- testamentary account .

    17   The nontestamentary property interest .    And that principle

    18   applies in this case, as well.     Because I'm the administrator,

    19   I've -- I've alleged that they were paid in part in kind,

    20   there was an attorney-client relationship with the es t ate ,

    21   t h ey were paid with the -- they were paid both cash and in

    22   k i nd with the expectation that they would continue

    23   representation in the estate.     They did not.    It was

    24   disruptive to the       to the estate process.    And they retained

    25   -- t hey retained the      the asset which was given to them i n




               CHERYL D . HESTER, C.S.R . - PROBATE COURT NO. 1
                           BEXAR COUNTY COURTHOUSE
                  SAN ANTONIO, TEXAS 78205      (210) 335 - 2359
                                                                              28

 1   consideration for that and of which the estate was a

 2   beneficiary.

 3                   So in the same sense that Porter v. Denas

 4   applies to a nontestamentary asset , for the same reason

 5   Section 5(b) applies in this case .      Because you have a pending

 6   dispute not only in this Court, but in two other -- two other

 7   courts, which I will explain .

 8                   There ' s exhibits ln the 150th District Court

 9   and the 224th District Court .

10                   THE COURT :     But the Estate of Johnnie Mae King

11   never had ownership in any way of the property at 1216 West

12   Avenue.   Is that - -

13                   MR . MARTIN :    They were an intended benef i c i ary

14   of the lien that was was --

15                   THE COURT :     That wasn't my question.     They

16   never had ownership in any way of that property.

17                   MR. MARTIN :     No, they did not own legal title

18   to the property.

19                   THE COURT :     Okay.

20                   MR. MARTIN:      But in Porter v. Denas, that was

21   not the criteria that the Fourth District applied.         Because i n

22   that case the fiduciary --

23                   THE COURT:      Did that invovle a lis pendens?

24                   MR . MARTIN :    No, Your Honor.

25                   THE COURT :     It just was an argument about a b out




           CHERYL D . HESTER, C.S.R. - PROBATE COURT NO . 1
                       BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                                29


 1   whether there was jurisdiction in the probate court, right?

 2                      MR. MARTIN:      Well,   it was an argument about

 3   jurisdiction, and it was an argument about the nature of the

 4   nontestamentary property interest that the fiduciaries

 5   claimed.      And the conclusion was , was that because there was a

 6   dispute about those assets and the administrator was a party

 7   to that        to that dispute, that -- that probate jurisdiction

 8   applied .

 9                      THE COURT:      Okay .

10                      MR . MARTIN :    There's one other thing, Your

11   Honor.      May I po i nt out --

12                      THE COURT:      One other things.

13                      MR. MARTIN:      As to the ma l practice claim, which

14   lS the gravemen of the nexus with McKnight and Bravenec, when

15   they withdrew, property, real property of the estate was

16   encumbered with l itigation against heirs to collect ad valorem

17   taxes.      Mr. Bravenec represents in Exhibit C that the

18   litigation was         ln effect that the litigation was frivolous .

19                       In the exhibits to the response, Your Honor ,

20   you will find two sets of orders from the 150th District Court

21   and the 224th District Court.           The first in that set of orders

22   is an order to vacate judgments that were entered in those

23   cases against the heirs involving estate property , and the

24   second order, the second order from each court is a nonsuit of

25   the litigation in its entirety in that litigation involving




              CHERYL D. HESTER , C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205    (210) 335 - 2359
                                                                               30

 1   real property of the estate.

 2                    Under estate law malpractice , the claims

 3   against McKnight and Bravenec arising from the i r negligence in

 4   failing to properly represent the estate in those matters, the

 5   equitable tolling period expired as of the date that the

 6   nonsuit orders were entered, which was January 22nd, 2014.           So

 7   a malpractice claim ripened in January of 2014 against

 8   McKnight and Bravenec.     So there is a claim for malpractice

 9   that i s within the probate court ' s jurisdiction in wh i ch the

10   estate has a right to attach the property, has a prejudgment

11   right to request that property be attached to secure its

12   interest in -- in securing damages for malpractice .       And there

13   is also a separate purchase money interest which I possess

14   individually, but for the benefit of the estate, which clouds

15   title to the property .

16                    Further, Your Honor , after the Fifth Circuit of

17   Appeals docketed the second appeal in 14-50093 , I -- I filed a

18   notice of lis pendens to -- to indicate that there was

19   litigation pending on that front, as well .       So the motion is

20   also defective, because even if you grant the motion as it's

21   written,   it will not terminate the lis pendens dispute .

22                    THE COURT :   Okay .

23                    MR. BRAVENEC:    Judge,   I'm going to be brief.     I

24   think you've already sensed what ended up happening, that we

25   ended up foreclosing on the property , he had two bankruptcies.




           CHERYL D . HESTER, C.S . R . - PROBATE COURT NO. 1
                       BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205       (210) 335-2359
                                                                               31

 1   They ended up holding that the foreclosure was okay.          He then

 2   sued us in federal court, filed a couple lis pendens that were

 3   cancelled, went to the Fifth Circuit, who in a written opinion
 4   affirmed the summary judgment in the District Court.          They
 5   ended up giving some 7,000 , $8,000 sanction for filing another

 6   lis pendens.

 7                     MR. MARTIN:     Which is on appeal.

 8                     MR. BRAVENEC:     An appeal that was dismissed for

 9   want of prosecution on November 27th because he didn't pay
10   the --

11                     MR. MARTIN:     That's not the appeal, Your Honor.
12   Objection.

13                     MR. BRAVENEC:     Because he didn't pay the filing

14   fees.

15                     MR. MARTIN:     That's not the same appeal.

16                     MR. BRAVENEC:     I think he's appealed the

17   sanct i on order to the Fifth Circuit.      I'm not sure.    The

18   we're advised by the Supreme Court that his 90-day period ran

19   on February 27th, and he only filed his Writ of Certiorari on

20   February 11th.     We are literally ready to close except for the

21   probate.     Now he's filed an additional one that deals with the

22   federal matter.     And I mean, the federal judge was about as

23   clear as possible that because it was probate court, he wasn't

24   going to jail Mr. Martin.

25                     MR. MARTIN:     I object, Your Honor.     I object to




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                                32

 1   the --

 2                       MR . BRAVENEC :     I don 't want --

 3                       MR . MARTIN :     I object .

 4                       THE COURT :     I want h im to f i nish talking.

 5   Thank you .

 6                       MR . BRAVENEC :     I d o n ' t want him jailed.   I

 7   mean,    I --

 8                       MR . MARTIN :     You don't have a right to have me

 9   jailed .

10                       MR . BRAVENEC :     I really wish he hadn't filed

11   another thing in the federal court .               I just want to close

12   tomorrow.       But what I ' m asking this Court to do is get rid of

13   the probate lis pendens .           I think the Court knows the law

14   pretty well.

15                       THE COURT :     Granted.

16                       MR. MARTIN :      Well, Your Honor,     I should say

17   that the further notice o f lis pendens that is of record now,

18   and the motion does not apply to the further -- to the further

19   notice , but the motion , the further not i ce identifies the

20   buyer as One for Autism , Incorporated.              The buyer is on

21   constructive notice,       lS   on constructive notice of the

22   litigation in the -- in the federal appeals case and of the

23   pending motion for authorizing terms of withdrawal for Mr .

24   Mr . Bravenec.      So the grant of the order will not insulate the

25   buyer from -- from liability for proceeding with the -- f o r




              CHERYL D . HESTER, C . S.R. - PROBATE COURT NO. 1
                          BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO , TEXAS 78205     (210) 335-2359
                                                                                       33

      1   proceeding with the sale .
~-
      2                     THE COURT :     I think these are your original

      3   documents.

      4                     MR . MARTIN :     Your Honor, how does this affect

      5   the status of the pending mot i on ?

      6                     THE COURT :     Of wha t pending motion?

      7                     MR. MARTIN:       There is a pending motion for an

      8   order authorizing Mr. Bravenec, authorizing the terms of

      9   withdrawal.     Which would --

     10                     THE COURT :     Mr . Bravenec withdrew whenever that

     11   was, October of --

     12                     MR . POTHOVEN :     Judge - -

     13                     THE COURT :     October 5th of ' 05,     I believe .

     14                     MR. MARTIN :      Your Honor, the record shows that

     15   that's when he terminated his appearance, but when was the

     16   when was an order entered identifying Mr . Bravenec as the

     17   beneficiary of an order of withdrawa l ?            I'm not aware of any

     18   such order .    That was the subject of the hearing on J anuary

     19   31st .    I spoke to your clerk.       The clerk i nformed me that you

     20   had requested the transcript from that proceeding to -- t o

     21   evaluate --

     22                     THE COURT :     And I've determined that he

     23   withdrew as of October the 5th, 2005 .

     24                     MR. MARTIN :      Can we        can we memorialize t hat

     25   termination as part of this order, as well?




                   CHERYL D . HESTER, C.S . R . - PROBATE COURT NO. 1
                               BEXAR COUNTY COURTHOUSE
                      SAN ANTONIO , TEXAS 78205      (210) 335-2359
                                                                                 34

      1                     THE COURT:    There was an order signed on
      2   October the 5th of 2005.

      3                     I suppose we need a copy of that for everybody.
      4                     MR. MARTIN:   What I'm asking for, Your Honor,
      5   is a disposition on the motion that I filed that was heard on

      6   January the 31st.     It sounds like you're denying -- it sounds
      7   like the motion is denied.       If you're saying that - - you're

      8   saying that -- I'm not sure what you're saying about the

      9   motion.     I understand you would say that your finding is that

     10   he withdrew in 2000 - - in October of 2005, but I'm not sure I

     11   understand what the disposition of my motion was that was set

     12   for January 31st.

     13                     THE COURT:    I don't even -- I don't have a copy

     14   of that sitting right here in front of me .        I don't - - the
~-
     15   motion to authorize terms of withdrawal,        I'm not sure -- he

     16   withdrew.

     17                     MR. MARTIN:    But it wasn't memorialized, Your

     18   Honor.     The issue was not that he terminated his appearance,

     19   the issue was why there was no order on the record identifying

     20   him as an authorized -- as a party authorized to withdraw.

     21                  MR. POTHOVEN:    Judge,   I know the Court is still

     22   sitting.     I think that we've done what we need to do today,

     23   and I ask to be excused.

     24                     MR. MARTIN:    Well, Your Honor/   I'm asking that

     25   we include in the record of this proceeding, because you've




                   CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                              BEXAR COUNTY COURTHOUSE
                      SAN ANTONIO, TEXAS 78205   (2 10) 335-2359
                                                                                           -
                                                                                      35

          1   made a determination, a factual determination that was not
..___-
          2   available when we -- when my motion was heard on the 31st, and

          3   I would like to get closure on that issue, as well, since you

          4   are annoucing in open court that he withdrew -- that in your

          5   opin i on that he withdrew , he was au t horized to withdraw in

          6   October 2005 .   And my motion addressed the issue that there

          7   was no order to that effect.        And I requested an order stating

          8   when -- when , in the Court's opinion , the withdrawal took

          9   effect .

         10                    And also , Your Honor , just for the record , I

         11   would like a ruling that the exhibits that were attached to my

         12   pleadings were reviewed by the Court and admitted into

         13   evidence.

         14                    THE COURT:      Attached to what pleading?

         15                    MR . MARTIN :    There was a response that you

         16   examined, then there was also special exceptions and

         17   objections that you examined.        The -- the exhibits were

         18   attached to the response .       They consisted of the orders from

         19   the 150th and 224th District Court, there was a final account

         20   from John Tutt, who was the attorney for Moroco Ventures in

         21   the Chapter 11 Bankruptcy

         22                    THE COURT :     Well, it's already been ruled on,

         23   and there wasn't any offer at that time .        So you had documents

         24   attached to your response.        I saw them .

         25                    MR. POTHOVEN:      May we be excused, Judge?




                     CHERYL D . HESTER, C.S.R. - PROBATE COURT NO. 1
                                 BEXAR COUNTY COURTHOUSE
                        SAN ANTONIO, TEXAS 78205    (210) 335 - 2359
                                                                                  36

       1                    THE COURT :     Okay .   This ought to address your
'--    2   other concern.

       3                    MR . MARTIN :    Thank you, Your Honor .
       4                    THE COURT :     Thank you.

       5                    (Proceedings Adjourned)

       6

       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                 CHERYL D . HESTER , C.S.R. - PROBATE COURT NO. 1
                             BEXAR COUNTY COURTHOUSE
                    SAN ANTONIO, TEXAS 78205     (210) 335 - 2359
                                                                                37

 1   THE STATE OF TEXAS

 2   COUNTY OF BEXAR

 3

 4                     I, Cheryl D. Hester, Official Court Reporter ln

 5   and for Probate Court Number 1 o f Bexar County, State of

 6   Texas, do hereby certify that the abo ve and foregoing contains

 7   a true and correct transcripti o n o f all portions of evidence

 8   and other proceedings requested by c ounsel for the parties to

 9   be included in this volume o f the Repo rter's Record, in the

10   above-styled and numbered cause , all of which occurred in open

11   court or in chambers and were rep o rted by me.

12                     I further certify that this Reporter's Record

13   of the proceedings truly and correctly reflects the exhibits,

14   if any, admitted by the respective parties.

15                     I further certify that the total cost for the

16   preparation of this Rep orter' s R:cord is $
                              0
                                                         l ~ ~ ~ OD   and was

17   paid / will be paid by   bJJ ),)(;.j"'- clllli U/cf0vL
18

19                     WITNESS MY OFFICIAL HAND this the 12th day of

20   June, 2015.

21

22
                          CHERYL D.   ESTER, C .S.R.
23                        Official ! urt Reporter, Probate Court No . 1
                          Bexar County, Texas
24                        100 Dolorosa
                          San Antonio, Texas 78205
25                        (210 ) 335-2359
                          Texas CSR #4519 ; Expires 12/31/15




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
 1                  R E P    0   R T E R 'S   R E C   0 R   D

 2                                VOLUME 1 OF 1

 3                 TRIAL COURT CAUSE NO. 2001 - PC-1263

 4
     IN THE ESTATE OF                          IN THE PROBATE COURT
 5
     JOHNNIE M. KING,                          NUMBER 1
 6
     DECEASED                                  BEXAR COUNTY, TEXAS
 7

 8

 9                               MOTION TO DISMISS
                                   MARCH 31, 2015
10

11

12

13

14

15

16

17

18

19

20
21                  On the 31st day of March, 2012, the following

22   proceedings came on to be heard in the above-entitled and

23   numbered cause before the HONORABLE KELLY M. CROSS, Judge

24   Presiding, held in San Antonio, Bexar County, Texas:

25                      Proceedings reported by Machine Shorthand.




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (210) 335-2359
1

2                   A P P E A R A N C E S

3

4            MS. ELIZABETH CONRY DAVIDSON
             BAR 00793586
 5           926 Chulie Drive
             San Antonio, Texas 78216
 6           ( 2 1 0 ) 3 8 0 - 4 8 9 9 ; Fax ( 2 1 0 ) 2 2 5 - 2 3 0 0 ,
                  Attorney for Bexar Appraisal District;
 7

 8

 9

10                          ,
                 Appearing Pro Se .
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                BEXAR COUNTY COURTHOUSE
        SAN ANTONIO, TEXAS 78205   (210) 335-2359
 1                    CHRONOLOGICAL INDEX OF PROCEEDINGS
     March 31, 2015                                        Page
 2
     Appearances - - - - - - - - - - - - - - - - - - -             1
 3

 4   Announcement of Not Ready -                                   2
     Ruling - - - -      - - - -                                   2
 5

 6   Discussion regarding Adminstrator/Heirs - - - - - - -         3

 7
     Motion to Dismiss:
 8   Argument by Ms. Davidson - - - - -     -   - -                9
     Argument by Mr. Martin      - - - -    -   -                 14
 9   Argument by Ms. Davidson    - - - -    -   -                 37
     Argument by Mr. Martin - - - - - -     -   -                 43
10   Ruling          - - - - - - - - - -    -   -                 46

11
     Oral Motion to Transfer                                      46
12   Ruling      - - - - - -                                      47

13
     Proceedings Adjourned - - - - - - - - - - - - - - - -        48
14

15

16

17

18

19

20

21

22

23

24

25




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (2 10) 335-2359
 1                    EXHIBIT INDEX

 2

 3

 4            ***NONE MARKED OR ADMITTED***

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                BEXAR COUNTY COURTHOUSE
        SAN ANTONIO, TEXAS 78205   (210) 335 - 2359
                                                                                1


 1                              MARCH 31, 2015

 2                     THE COURT:     The Court is going to call

 3   2001-PC - 1263.   We have a Motion to Dismiss on the Estate of

 4   Johnnie M. King.

 5                     Please make your appearances.

 6                     MS. DAVIDSON:        My name is Elizabeth Conry

 7   Davidson.     I represent Bexar Appraisal District and Bexar

 8   Appraisal Review Board.

 9                     THE COURT:     How do you do?

10                     MS. DAVIDSON:        Good.   How are you?

11                     MR. MARTIN:     Hello.

12                     THE COURT:     Hi.

13                     MR. MARTIN:     I'm Rowland Martin.         I'm the

14   administrator for the Estate of King.

15                     THE COURT:     Okay.     I have looked at this file,

16   and I'm a little confused why we still have an active 2001

17   file.     With that being said, I've read the pleadings, and I

18   believe it is your Motion to Dismiss.

19                     Have a seat.

20                     MS. DAVIDSON:        So would you -- would the Court

21   like to see a copy, or does the Court have a copy of our

22   motion?

23                     THE COURT:     I believe I have a copy somehere.

24                     MS. DAVIDSON:        Okay.   I can give you one if you

25   decide you'd like one.




             CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                        BEXAR COUNTY COURTHOUSE
                SAN ANTONIO, TEXAS 78205   (210) 335 - 2359
                                                                              2


 1                     THE COURT:    I have the - - the only thing that I

 2   do not have here on your motion, you said that there was an

 3   attached Exhibit A, and there has been no Exhibit A.

 4                     MS. DAVIDSON:    And I have a copy here.       I'm

 5   sorry about that.

 6                     THE COURT:    Was counsel - - I'm sorry, you're

 7   pro se.     Was Mr. Rowland Martin given a complete

 8                     MS. DAVIDSON:     He did not receive a copy, but

 9   these are orders that he has signed.         His signature is on

10   them.

11                     MR. MARTIN:     Your Honor,   I did inquire, but I

12   was not clear about specifically what orders they were

13   refering to.     I am aware of these orders.       I did sign these

14   orders.     But the -- my announcement is not ready today, and

15   that's part of the reason, is that the motion was insufficient

16   on its face.     It didn't include the attachments that it cites

17   to substantiate the relief they request.

18                     THE COURT:    Okay.     We're going forward.    Your

19   motion, oral motion is denied.

20                     Where is --

21                     MS. DAVIDSON:     May I pass out copies, please?

22                     THE COURT:    Please.

23                     MR. MARTIN:     Your Honor?

24                     THE COURT:    Yes.

25                     MR. MARTIN:     The other reason for the not ready




               CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                          BEXAR COUNTY COURTHOUSE
                  SAN ANTONIO, TEXAS 78205   (210) 335 - 2359
                                                                                     ,
                                                                                 3


 1   announcement was that there was a Motion for Special

 2   Exceptions that was filed, and a request to have that motion

 3   set for today was made.      And I'm not aware of what that Court

 4   ruling was, whether that motion is before the Court.         Although

 5   it's styled as a Motion for Special Exceptions, it addresses

 6   some jurisdictional issues.      But my understanding, after

 7   conferring with opposing counsel, is that opposing counsel is

 8   not prepared to address the special exceptions.         So that's the

 9   reason for the -- for the not ready announcement.

10                  THE COURT:      Here's what I see.     Have a seat,

11   both of you.

12                  We're going to end this case one way or

13   another, so we can have a little bit going on right now.            But

14   right now what I see is that you do not have a law license,

15   and you're an administrator, and you're not the sole

16   beneficiary.   Is that correct?

17                  MR. MARTIN:      I'm not licensed in Texas.      I    am

18   pro se.   My understanding is that no law license is required

19   for a person to perform the duties of an administrator.             There

20   were two heirs of the estate, and one is now deceased.

21                   THE COURT:     And who takes   --   I believe that was

22   Opal, your sister?

23                   MR. MARTIN:     That was my mother's sister.

24                   THE COURT:     Your mother's sister.

25                   MR. MARTIN:     Johnnie Mae King, the decedent,




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                             4


1    was my grandmother.     I'm the only child of her daughter

 2   Loraine King Martin.    And Opal Gilliam was my mother's sister.

 3                    THE COURT:    And since the time of the heirship,

 4   have you done anything as an administrator in order to gather

 5   and disperse this estate to yourself and the other 50 percent

 6   owner at the time?

 7                    MR. MARTIN:    There was a -- a settlement

 8   agreement that involved a mutual exchange of releases between

 9   myself , in my capacity as an heir, and Opal Gilliam, who at

10   that time was deceased and was represented by her -- by her

11   husband.    However, there are unresolved matters pertaining to

12   the estate and pertaining to estate property, and there are

13   other proceedings that are ongoing involving the estate.        One

14   in the Fourth Court of Appeals, and one in the 150th District

15   Court, and another one that is an unresolved status in the

16   166th District Court.     So that's why the estate is - -

17                     THE COURT:   Here's what the Court sees.    You

18   can go ahead and do whatever you want as an administrator

19   representing yourself if you're the sole beneficiary.         But you

20   are not representing just yourself, you're in the position of

21   being a fiduciary.     The Court is uncomfortable with that,

22   because you are not able to represent the other 50 percent

23   share.     If you are going to be pro se, you represent yourself

24   for what you're going to come and get and not get and whatever

25   you're going to do.     But you're not.   You're a fiduciary for




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205    (2 10) 335 - 2359
                                                                           s

 1   somebody who was a SO percent owner.     And this lS a 2001 case,

 2   and this lS 201S.

 3                    So we're going to do a couple of things today.

 4   We're going to hear what you have to say, and I'm going to

 S   take both of those things under consideration.      And before you

 6   leave my court, we're going to set this for mediation, we'll

 7   set it for a docket control.     And then I'm going to review

 8   this file in totality and let you now whether you're going to

 9   become and stay the administrator.     While you may represent

10   yourself, this Court does not have the same opinion that you

11   are capable and able to represent anyone else other than

12   yourself.

13                    MR. MARTIN:   Your Honor,   I would add, and I

14   respect the Court's opinion, and to aid the Court in the

1S   exercise of its jurisdiction, first of all, as I said earlier,

16   there was an heirship settlement agreement where the other SO

17   percent interest holder released all claims against any

18   distribution from the estate.      There were -- there were

19                    THE COURT:    How did she do that, sir?   Did she

20   -- did she sign a disclaimer?      Did you purchase her share?    I

21   don't remember seeing that ln the file.       And what benefit did

22   she derive from letting go of her SO percent?

23                    MR. MARTIN:    That's a fair question, Your

24   Honor.    First of all, she was represented by Mark Smith, local

2S   attorney Mark Smith, probate attorney here.




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 7820S    (210) 33S - 23S9
                                                                                6


 1                    THE COURT:     Was that settlement on file in my

 2   records?

 3                    MR. MARTIN:     Yes, it is.

 4                    THE COURT:      I haven't seen it.

 5                    MR. MARTIN :     I don't know what's ln your

 6   immediate file, but it is on record.        This occurred in 2008.

 7   At that time Ms. Gilliam was deceased, and as I said, her

 8   husband, Calvin Gilliam, had assumed responsibility for

 9   representing her interest.       And Mark Smith represented her

10   part of the -- of the heirship.

11                    THE COURT:     And was her estate probated so that

12   there was her husband standing a title with Mr. Smith?

13                    MR. MARTIN:     Mr. Smith would have to answer

14   that question.    The -- the settlement was the -- the

15   settlement was approved.        That's what I can say, is the

16   settlement

17                    THE COURT:      By who?

18                    MR . MARTIN:     By Judge Jackson.   The settlement

19   was approved.    So I did not        although I represented the

20   estate as the administrator,       I also had capacity as an heir .

21   And we entered into that settlement agreement as an heir.            And

22   I'm not aware of any objection or any second thoughts about

23   that settlement agreement on the part of Mr. Smith from my

24   family members on my-- on Opal Gilliam's side.          That's the

25   first thing I would say, Your Honor.




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (210) 335 - 2359
                                                                              7


 1                     So essentially what remains to be done is to

 2   remove certain clouds that are on the titles of the real

 3   property that remains titled in the estate during the estate

 4   administration.    And the real property that remains will be

 5   distributed to me.     What the Gilliam heirs rece i ved were bank

 6   accounts that were in dispu te, where these bank accounts were

 7   in California.     So essentially, as a matter convenience for

 8   everyone, even they retained cash assets ln the form of these

 9   bank accounts that were in California .

10                     I should also explain, my -- my grandmother had

11   Alzheimer's.     She was a life-long resident of San Antonio, was

12   domiciled in San Antonio.       However,   in her later life she

13   developed Alzheimer's, and at that time my mother's --my

14   mother was deceased,    and my mother's sister was still alive.

15   So she relocated to California to receive care from the family

16   members in California.     Some of her bank accounts from Texas

17   were transferred out to California.         That was an issue ln

18   dispute,   the status of those accounts,        and it was resolved ln

19   the settlement agreement by allowing - -

20                     THE COURT:    So you,    as the administrator and

21   heir,   are the heir to a hundred percent of the shares of what

22   is in dispute with the taxing authorities.

23                     MR. MARTIN:    That is correct.

24                     THE COURT:    Have a seat .     Have you done your

25   inventory -- have you done your annual accountings?




             CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                        BEXAR COUNTY COURTHOUSE
                SAN ANTONIO, TEXAS 78205    (210) 335 - 2359
                                                                             8


 1                    MR. MARTIN:    No.

 2                    THE COURT:    Are you a dependent administrator?

 3                    MR. MARTIN:    I'm an independent administrator.

 4                    THE COURT:    Independent administrator.

 5                    MR. MARTIN:    Your Honor, there's one other

 6   thing I would point out as to my ability to carry out the

 7   functions of the administrator.         Although I'm not licensed ln

 8   Texas,   I've previously been admitted in Washington, D.C.,

 9   Pennsylvania, and New York to practice law.         I have -- I'm no

10   longer active ln the practice of law, and I have not been

11   since I returned to Texas.      But I'm a graduate of Princeton

12   University and of the University of Texas Law School, and do

13   believe I've capable of representing --

14                    THE COURT:    Again,    I'm not going to change my

15   ruling because you have a background.         My rule is if you are a

16   fiduciary for someone else other than yourself, you're not

17   going to be able to practice law without a license in my court

18   and represent pro se in that capacity if you are doing it for

19   anybody other than yourself.      The settlement agreement with

20   the other 50 percent heirs takes away that concern for me, so

21   I'm back to what I said.

22                    The Court's in receipt of the two orders that

23   were supposed to be attached as Exhibit A.         It almost looks

24   like the -- it looks like it's signed on the same day.         You

25   want to read this one here?      I can read the other one, but it




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                             9


 1   looks like almost the same thing.

 2                    MS. DAVIDSON:   The blurrier one    lS   the one you
 3   want me to read?

 4                    THE COURT:   The darkened one.

 5                    MS. DAVIDSON:   Okay.

 6                    On this day came on to be considered

 7   Administrator's Supplemental Motion for Orders Evidencing a

 8   Disposition of Show Cause Proceedings and Motion for

 9   Procedural Relief.    Having heard the arguments of counsel and

10   the parties, this Court finds that it has no jurisdiction.

11   The discovery is abated until 30 days after the determination

12   of jurisdictional issues as to the -- and I can't read that

13   part.

14                    Signed this 15th of November, 2010.

15                    And it says signature of Judge Spencer and

16   counsel for the Appraisal District, William Durland, Counsel

17   for the Appraisal Review Board, Peter Low, Mr. Martin, counsel

18   for -- and two counsel from - - or from the Linebarger Firm,

19   who represented the taxing authorities.

20                    THE COURT:   You want,   in about 30 seconds, to

21   tell the Court why the taxing authority has drug this citizen

22   over such small amounts around for years and years and years

23   and years and have not been able to settle this case?

24                    MS. DAVIDSON:   Well,    I can tell you what

25   they've told me.     I represent the Appraisal District, and the




             CHERYL D. HESTER, C.S . R . - PROBATE COURT NO. 1
                        BEXAR COUNTY COURTHOUSE
                SAN ANTONIO, TEXAS 78205      (210) 335-2359
                                                                                 -
                                                                            10

 1   taxing authority is out of this case.

 2                   They were actually -- they did never file a

 3   lawsuit in this case.     What they believe, and I'm just telling

 4   you what they

 5                   THE COURT:    Who they?

 6                   MS. DAVIDSON:    The Linebarger Firm.       I talked

 7   took to Don Stecker this morning, who's been handling a lot of

 8   this.   But what he to l d me, because obviously it's a big cas e

 9   and I don't know all the history of it, but he said that they

10   filed tax lawsuits about this property.      And around that same

11   t i me period, apparently, they did a protest on at least one of

12   these properties with the Appraisal District.       We operate

13   separately in most ways.

14                   So yes, it appears to be minimal amounts that

15   the taxing authority has -- has filed suit for.       And then some

16   deal was tried to be made by Mr. Martin by giving over

17   property i n lieu of --

18                   THE COURT:    I read that.

19                   MS . DAVIDSON:   -- Paying taxes.    Yes.     And I

20   guess something with that happened and the taxing authority

21   didn't agree with it .    Then they intervened in this lawsuit

22   on l y -- to -- to -- this is my understanding, only to set

23   aside those deeds.    And that actually happened.

24                    And then in 2009, I know that Mr. Martin sued

25   the Appraisal District.      I don't know - - I don't think that he




             CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                        BEXAR COUNTY COURTHOUSE
                SAN ANTONIO, TEXAS 78205    (210) 335 - 2359
                                                                                 l
                                                                            11

     1   ever sued the taxing authorities in the case, but I'm not real

     2   clear about that.   I just know that's when my client got

     3   brought in.   And my client got brought in because, as the

     4   Court can see, the only pleading I have, live pleading that lS

     5   his is the verified motion for special exceptions.     And he

     6   admits that he sued various county officials in 2009, among

     7   other things, to enjoin appraisals on nonexistent improvements

     8   to real property.   And so that's where my client comes in, is

     9   where he's trying to change the appraised value of this

    10   property.

    11                   And our argument lS -- does that satisfy you

    12   about the delinguent part?

    13                   THE COURT:   Yeah.

    14                   MS. DAVIDSON:   Okay.   So as to us, he did file
~



    15   -- there was a protest filed on at least one of these pieces,

    16   which is attached to another thing he filed,    list of exhibits

    17   that is a piece on 244 Henry Street.     But I think there are a

    18   couple other properties involved.

    19                   In any case, whether he protested all or just

    20   one, let's say it's this one, because it's the only one he

    21   attaches, he gets an Appraisal Review Board order, and then he

    22   sued them ln this Court.     And under the Tax Code, which is a

    23   pervasive scheme that covers everything that you want to do

    24   about an appraisal, anything you want to complain about with

    25   the Appraisal District, you first have to go through the




               CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                          BEXAR COUNTY COURTHOUSE
                  SAN ANTONIO, TEXAS 78205    (210) 335 - 2359
                                                                                12   l
 1   Appraisal Review Board, which he did for that piece of

 2   property.    And then exclusive jurisdiction is in Bexar County

 3   District Court.

 4                     THE COURT:     Do you have a copy of the Tax Code

 5   42.21?    Which is the code

 6                     MS . DAVIDSON:     Yes,    I do.

 7                     THE COURT:         That you are arguing?

 8                     MS. DAVIDSON:      Uh huh.

 9                     And I   --   I'll let you read,    if that's what you
10   want to do first.

11                     THE COURT:      So this is talking about an appeal

12   within 60 days with the District Court .

13                     MS. DAVIDSON:      Yes.

14                     THE COURT:      Go ahead.

15                     MS. DAVIDSON:      Yes.     So this is what he was

16   required to do if he wanted to appeal the Appraisal Review

17   Board order.    And frankly -- well, there are numerous cases

18   enforcing this provision saying you can't file a lawsuit ln

19   any other court.     I understand very little about Probate

20   Court, but I know that sometimes the Probate Court has

21   jurisdiction over other things.

22                     THE COURT:      Well, cite a case.

23                     MS. DAVIDSON:      Well,    I don't have one that says

24   -- I mean, you mean a case that -- that is affirming this

25   provision, basically?




              CHERYL D. HESTER, C.S .R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205     (210) 335-2359
                                                                             13

 1                    THE COURT:   Yes.

 2                    MS. DAVIDSON:   Okay.     I can give you one.   It's
 3   Appraisal Review Board of Harris County and Appraisal District

 4   versus Spencer Square, LTD.      I can give you a copy of it.

 5                    THE COURT:   Thank you.    Right on the money

 6   today.

 7                    MS. DAVIDSON:   And there are numerous cases

 8   standing for this.

 9                    Now,   I don't find any cases that involve an

10   appraisal district being brought into Probate Court.         There's

11      there are different provisions for taxing entities tryi n g

12   to recover funds from an estate, et cetera, and tax money.

13   But I have one of those cases, and I think that although it's

14   not the same, it does support the proposition that even if it

15   were a taxing entity, they would have to sue in District

16   Court.    They couldn't just come in Probate Court unless they

17   get,   I guess, Probate Code Section 5 or something like that.

18                    But this is a jurisdictional problem.       And it's

19   just - - there are layers of other things that I can argue

20   about, sovereign immunity and whether - - what he tries to do

21   in his pleadings is argue that this falls outside of the Tax

22   Code requirements and sovereign immunity.        But we don't e v en

23   have to get there, because he didn't file suit in the right

24   court.    This Court just has no jurisdiction, merely because

25   the Tax Code doesn't allow it.




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335 - 2359
                                                                              l
                                                                         14


 1                   And unless you have questions, that's really

 2   what all I have to say.

 3                   THE COURT:    Well, then we'll let the other side

 4   talk.

 5                   MS. DAVIDSON:     Okay.

 6                   MR. MARTIN:     Thank you, Your Honor.

 7                   THE COURT:    You're welcome.

 8                   MR. MARTIN:     First of all, without having --

 9   without having read the case that opposing counsel cites,

10   Appraisal Review Board of Harris County Appraisal District

11   versus Spencer, I'm assuming from her -- from her argument

12   that this was a case where there was nonexempt property.

13   Where the appraisal authority that was exercised under the

14   constitutional grant of jurisdiction was directed towards

15   nonexempt, tangible improvements and real property.

16                   In this case, what distinguishes the fact

17   situation here from the cases that opposing counsel cites is

18   that the improvements on 244 Henry were demolished ln 2006.

19                   And Your Honor,    I do have -- I have an

20   affidavit and seven exhibits I would like to admit.

21                   THE COURT:    If it goes to the Motion to Dismiss

22   based on lack of jurisdiction,     I will entertain it.     If it

23   goes to the meat of any other issue,      I will not.

24                   MR. MARTIN:     I -- I -- everything that I would

25   like to present addresses the jurisdictional arguments that




             CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                        BEXAR COUNTY COURTHOUSE
                SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                               15

 1   opposing counsel has made.

 2                     THE COURT:    Go ahead.

 3                     MR. MARTIN:     This is for Your Honor.     And this
 4   is for the record.

 5                     THE COURT:    Just for your information, slnce

 6   this already in the record, the Court's record

 7                     MR. MARTIN:     All those exhibits were attached

 8   to my affidavit that I filed, yes.

 9                     THE COURT:    Then I'm going to return this to
10   you.     I have your affidavit.     The Court will take notice that

11   you filed that and that they are attached.

12                     MR. MARTIN:     Thank you.

13                     THE COURT:    Also, everything that he has in
14   there -- and you might want to show opposing counsel.           It's
15   already in the Court's file.

16                     MS. DAVIDSON:     I've seen it.

17                     MR. MARTIN:     I've --

18                     THE COURT:    You're comfortable?

19                     MS. DAVIDSON:     Yes .    I don't agree that it goes

20   -- that it meets the requirement you just asked if it met, but

21   that's okay.

22                     THE COURT:    I don't either.      But go right

23   ahead.

24                     MR. MARTIN:     Okay.     The Tax Code delegates

25   appraisal authority to -- to governmental subdivisions in




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                             16


 1   Chapter 42, as counsel has pointed out.      However, the

 2   statutory grant of authority is subject to a constitutional

 3   grant of authority.    And the confusion in opposing counsel's

 4   argument is that she confuses the limits on the authority of

 5   the Appraisal District to correct an appraisal, when the

 6   constitutional limits on the scope of the ad valorem tax

 7   grant --

 8                    THE COURT:    How does that go to whether or not

 9   the Probate Court has jurisdiction versus the District Court?

10                    MR. MARTIN:    It goes to the issue of the -- it

11   goes to the issue of -- of the status of the property.      The
12   res of the dispute is estate property.      And there is an ultra

13   vires exception that applies where the Appraisal District

14   exceeds its constitutional authority.      There is no authority

15   under the constitution for an appraisal district to appraise,

16   assess, or collect taxed against nonexistent improvements.

17                    THE COURT:    Whether or not the Court agrees

18   with you on your statement, that is not the exception that you

19   would have had to sue a state office and not a subdivision of

20   a piece of government.     The Appraisal District.   So we're

21   going back to why are we in Probate Court versus District

22   Court.     I'm assuming you're trying to keep this case here.      So

23   the Tax Code that you just cited and that she gave us says

24   that, you know, if you have an appeal, it's going to come back

25   to the District Court.




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                              17

 1                  MR . MARTIN:     Well, Your Honor
 2                  THE COURT:      Why are you here?

 3                  MR. MARTIN:      I'm here under authority of -- of

 4   the -- this issue has been addressed by the Texas courts.          The

 5   issue of governmental immunity was addressed in City of El

 6   Paso versus Heinrich.    Subequently it was addressed by anothe r

 7   Court of Appeals in Rourk v. Cameron Appraisal District.       And

 8   in that --

 9                  THE COURT:      Did that case override El Paso v.

10   Heinrich?

11                  MR. MARTON:      No, it followed.

12                  THE COURT:      In Heinrich, didn't that case say

13   that ln order to have that exception that you're speaking of,

14   that the claim has to be brought against a state official for

15   nondiscretionary acts unauthorized by the law?      Are you saying

16   that there is one person over at the Appraisal District that

17   is worthy of a lawsuit by you for doing acts outside the scope

18   of their business?

19                  MR. MARTIN:      Your Honor, yes.   The -- at the

20   time -- at the time when the Appraisal District and the

21   Appraisal Review Board were sued the chairman of the Appraisal

22   Review Board was cited, and the chief appraiser of Bexar

23   County was also cited.    So

24                  THE COURT:      Cited or sued?

25                  MR. MARTIN:      My recollection, and I'l l have to




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                             18


 1   go back, but my recollection is that the chief appraiser was

 2   included as a defendant in the suit.

 3                     And I'd also like to -- to share these two

4    cases with you.     These are both Rourk v. Cameron Appraisal

 5   District.   One addresses the scope of the tax authority's

 6   constitutional authority, and this one, the second one

 7   addresses the ultra vires exception.       The upshot of it, the

 8   upshot of it is in the second case, in a situation not unlike

 9   this one, where ln Rourk the issue was whether there was

10   governmental immunity from claims for attorney's fees,         the

11   ultra vires exception was recognized.          And the -- the parties

12   against whom the jurisdictional challenge was leveled were

13   allowed to replead.     At the very minimum --

14                     THE COURT:     Because that was prior to the

15   Heinrich case, it was the court giving them a moment in time,

16   I recall from that case.        And again, if the code says that --

17   the Tax Code says that you should be ln District Court, why

18   are you arguing against that?

19                     MR. MARTIN:     I'm arguing that there's a

20   conflict of laws.     There is that provision, but there's also a

21   provision under the Probate Code that grants jurisdiction to

22   the Probate Court to address matters pertaining to estate

23   property.

24                     THE COURT:     I'm aware of that.

25                     MR. MARTIN:     So that --




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                            19

 1                   THE COURT:     Wouldn't you have to ask me to take

 2   jurisdiction?

 3                   MR. MARTIN:     Well, Your Honor, we did ask your

 4   predecessor to take jurisdiction.

 5                   THE COURT:     And she said no.

 6                   MR. MARTIN:     Well, Your Honor, that's

 7                   THE COURT:     I'm looking at two orders in 2010,

 8   one in February and one -- well, they're both February 15th.

 9   I don't understand that.      But very clearly she says that this

10   Court has no jurisdiction in this matter.

11                   MR. MARTIN:     Your Honor,   I need to clarify.

12                   THE COURT:     Okay.

13                   MR. MARTINE:     Opposing counsel has stated that

14   she is not familiar with the case history other than a

15   conversation with Don Stecker from the Linebarger firm, who

16   does not represent the County on this -- on this matter.           I

17   call the Court's attention to one of these two orders.        The

18   first order dealt with a tender of estate property as an

19   in-kind tax payment.

20                   THE COURT:     Which one is that?

21                   MR. MARTIN:     That's the one where the Court

22   says it has no jurisdiction.

23                   THE COURT:     Both said that.

24                   MR. MARTIN:     Well, let's take one at a time.

25   Because they're two different matters.




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                                   20

 1                    THE COURT:     Maybe it would be helpful if you

 2   told me the - - which one we're doing here.            We have - - there's

 3   no time stamp on this.       One says on April 9th, 2010, and the

 4   other one says on this day came.             Which one do you want to do

 5   first?

 6                    MR. MARTIN:     I have mine, so I can show you.

 7                    THE COURT:     Do you have one that reads better

 8   than this?

 9                    MR. MARTIN :    Yes.        I believe that's -- well,
10   no.    That one is this one.

11                    THE COURT:     This    lS    the one that we can't see

12   too well.    Oh, way good.

13                    MR. MARTIN:     Here    lS    another one.   The first - -

14   let's take this one first.

15                    THE COURT:     I have - - let me see.        I have this
16   one.

17                    MR. MARTIN:     Okay.        There were two items, there

18   were t wo - - there were two matters in controversy, Your Honor.

19   One was whether or not the Probate Court would approve or

20   disapprove a tender of property as an in-kind tax payment .

21   That is what the first order addresses.             And when the Court

22   says it has no jurisidiction, the Court was referring to

23   whether there was jurisdiction to approve or disapprove the

24   tender of the in - kind tax payment.           It had nothing to do

25   whatsoever with the appraisal controversy or the -- or the




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUS E
                 SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                                 21


 1   or corrections to an appraisal.      So although the Court says it

 2   finds it has no jurisdiction in that matter, it had no

 3   jurisdiction over the subject matter of the in-kind tax

 4   payment.

 5                  THE COURT:     It also says here that the

 6   determination of jurisidictional issues were supposed to be

 7   completed - - it looks like it was a settling of 8/26/10.

 8                  MR. MARTIN:      I don't

 9                  THE COURT:     As to the First Supplemental

10   Petition for Declaratory and Injunction relief.

11                  MR. MARTIN:      I don't -- okay.   This   lS   --    this

12   is a separate matter.   This was a -- this was a lawsuit that

13   included two associates of the Linebarger firm.       The order

14   clearly states, it says that there was -- the issue was

15   whether or not discovery should be allowed to proceed.              The

16   order states in the text that the discovery is abated until 30

17   days after the determination of jurisdictional issues.

18                  Now, the showing, Your Honor, this was a

19   showing that was filed in response to that.        There were some

20   intervening proceedings, so the abatement had not been lifted .

21                   I have a copy for you, ma'am.       Here you go, Ms.

22   Davidson.   Let me just make sure.

23                   MS. DAVIDSON:     Thanks.

24                   MR. MARTIN:     There were intervening events that

25   -- that put that on the back burner.        But nonetheless, the




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    ('2 10 ) 335-2359
                                                                                22

      1   showing was made and the order, the order does not disavow
~-


      2   jurisdiction, the order places the burden on the State to

      3   establish the jurisidiction.       And this is a matter of a

      4   lawsuit that includes two of the Linebarger associates and

      5   whether discovery should proceed.       So

      6                     THE COURT:    And on the other order?

      7                     MR. MARTIN:    Well, we just discussed the other

      8   order.    The other order was whether or not the Court thought

      9   it had jurisdiction to approve or disapprove a tender of

     10   property for in-kind tax payments, and --

     11                     THE COURT:    So that brings us up to November

     12   2010.

     13                     MR. MARTIN:    And Your Honor, those matters --

     14   just bear with me for a moment.

     15                     The tax authorities, here is a deed of

     16   nonacceptance in regard to the in-kind tax payment that was

     17   filed in June of 2014.     So that -- that was the subject matter

     18   of that first order where the Court said flatly that it did

     19   not have jurisdiction.     And the subject matter of the second

     20   order had to do with whether discovery should proceed against

     21   the Linebarger firm for their malfeasance in this - - in this

     22   matter.

     23                     So back to the -- the core issue,   I believe, is

     24   whether the subject matter of the controversy with the

     25   Appraisal District involves estate property.       The answer to




                   CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                              BEXAR COUNTY COURTHOUSE
                      SAN ANTONIO, TEXAS 78205    (2 1 0) 335 - 2359
                                                                                   l
                                                                              23

      1   this question is yes.    It is not disputed by anyone that the
      2   property at 244 Henry is property of the Estate of King.

      3                   The second question is whether the Appraisal

      4   District was operating within the scope of its constitutional

      5   grant of authority when it appraised -- when it assigned an

      6   appraisal value to nonexistent improvements for the tax years

      7   2007, 2008, and 2009.   The answer to that question is no .

      8   There's no one that disputes that the -- that the -- as a

      9   matter of fact, Your Honor, in Exhibit B, Plaintiff's Exhibit

     10   B, we have tax documentation that's provided by the County.

     11   And if you will examine the years 2007, 2008, and 2009, and if

     12   you look under the column that says remaining levy, and you

     13   compared those amounts to the amounts in 2010, you'll see a

     14   precipitous drop.   You will also see, under - - in the center
'-   15   of the page where it says 2010 value, it shows $3,000.

     16                   THE COURT:    But sir, we're not arguing the meat

     17   of this case.   We're not doing pot roast yet.     We're just

     18   doing the gravy here to get a little broth.      The question is,

     19   is this going to be held in my Court or ln a District Court.

     20   Which the regulatory scheme of things has decided way beyond

     21   you and I that this matter should be heard there.      In our

     22   District Courts.    While I may have concurrent jurisidiction, I

     23   agree, it does not mean that I have exclusive jurisdiction or

     24   that I want to have jurisdiction.     Correct?

     25                   MR. MARTIN:    I believe that's correct, Your




                CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                           BEXAR COUNTY COURTHOUSE
                   SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                              24

      1   Honor.    But my point is they were the ones that were arguing
,_
      2   exclusive jurisdiction.    My point was simply that the matter

      3   is properly before the Court, and the Rourk decision

      4   accomplishes that.    Because the ultra vires -- the ultra vires

      5   exception to governmental immunity is what creates the

      6   exception to the Tax Code that opposing counsel is referring

      7   to.

      8                    I would argue -- I would argue in the first

      9   instance, Your Honor, that because there is estate property

     10   and this is a dispute pertaining to estate property, that

     11   Probate jurisdiction exists.     Opposing counsel disagrees with

     12   that assessment.

     13                    As the -- as the alternative argument, the --

     14   the Tax Code which delegates sovereign immunity in respect to

     15   tax issues has been declared by the Texas Supreme Court and by

     16   at least one other Court of Appeals to be subject to ultra

     17   vires exception.     And in the Rourk case, the problem was that

     18   the tax authority, the appraisal authority attempted to assign

     19   an appraisal value to recreational vehicles that were not

     20   attached to the land.     And if they can - - they were - - they

     21   were not allowed to do that in the Rourk case.      The case went

     22   to the Texas Supreme Court, the Supreme Court remanded that

     23   issue to the Court of Appeals, and the Court of Appeals sided

     24   with the taxpayer.     And if the    and if the Texas courts say

     25   that appraisal authorities cannot apply - - they can not direct




                   CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                              BEXAR COUNTY COURTHOUSE
                      SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                         25


 1   their ad valorem tax authority to tangible personal property,

 2   which in Rourk involved recreational vehicles, then certainly

 3   they have no authority to assign an appraisal value to

 4   nonexistent improvements.

 5                   And I'm not arguing the ultimate merits of the

 6   case, but I'm saying that establishes a jurisdictional fact

 7   issue about whether the ultra viries exception applies.     And

 8   that enables -- by my - - the legal argument ln my motion for

 9   special exceptions argues that when a court lS presented with

10   a Plea to the Jurisdiction and a jurisidictional fact issue is

11   raised or evidence is presented that creates a jurisdictional

12   fact issue,   in that instance the matter has to be determined

13   by the trier of fact and the Plea to Jurisdiction cannot be

14   granted.   This is the authority that I cite, City of El Paso

15   versus Heinrich, which was the seminal case for the ultra

16   vires exception.

17                   Your Honor,   I would say in this case there is

18   no question that the appeal from the tax protest was timely.

19   I believe that the facts are undisputed.    And I'm - - I believe

20   I'm in the position to move for judgment on the pleadings,

21   because there is no authority and no factual evidence to

22   contradict their lack of authority to assign an appraisal

23   value to nonexistent improvements.     It's a proper issue for

24   the Probate Court to decide because it involves estate

25   property, and they have no - - they are outside of their




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (2 1 0) 335-2359
                                                                             26


1    constitutional grant of authority.

 2                     Now, what they have done,   if I may continue,

 3   what they have done, Your Honor,     is they have -- they have

 4   conflated two completely separate issues.      On the one hand

 5   they have come in and they have said that the Tax Code grants

 6   us limited authority to correct appraisals, and he didn't

 7   follow the rules for that limited grant, because he filed the

 8   case in the wrong court.     That's what -- that's what they're

 9   saying.     But they are confusing that issue, the limits on the

10   statutory grant with the limits on the constitutional grant .

11   And where there is an action in excess of a constitutional

12   grant of jurisdiction, the -- the authorities throw the matter

13   of the exhaustion of remedies and so forth out of the window.

14                     I would cite -- in paragraph 14 of the Motion

15   for Special Exceptions I cite Strayhorn versus Lexington

16   Insurance Company for the proposition that the purposes

17   underlying the exhaustion rule are not applicable.          In a case

18   of an agency acting outside of its statutory powers, the

19   purposes underlying the exhaustion rule are not applicable,

20   judicial and administrative efficiency are not served, and

21   agency policies and expertise are irrelevant.       And that's 128

22 S.W.3d 772 at 780.      And this was the Austin Court of Appeals.

23                      So as far as their - - as far as their

24   objections to variances from the Tax Code, Your Honor, if --

25   if they had attempted to -- if they were attempting to attach




               CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                          BEXAR COUNTY COURTHOUSE
                  SAN ANTONIO, TEXAS 78205    (210) 335 - 2359
                                                                           27

 1   property, to appraise property improvements to property that
 2   actually existed, that would be one thing.      Their argument
 3   would be a little bit stronger than it is now.       In that case I

 4   would still say that because the estate, the property is

 5   estate property, that the Probate Court would still have

 6   jurisidiction.    But in this case they have acted completely

 7   outside of the Tax Code, and therefore the Tax Code should

 8   provide them no repose and no basis to argue governmental

 9   immunity when they have -- when they have acted in a manner

10   that justifies the ultra v ires exception.     And that's the

11   essense of it.    They have dragged this thing out, as you

12   pointed out earlier, for nominal sums.      And for the life of

13   me, Your Honor,    I don't understand why they simply can't

14   correct the record.     Correct the record and wipe the slate

15   clean.

16                     Now, here's the problem with their motion.

17   There's three strikes and a foul.       Number one, they came ln

18   with a motion that didn't have all the attachments.        That

19   that's a foul.     A procedural foul,   if you'll go with my

20   metaphor.    Then there's three - - there's three strikes for

21   jurisdiction.     Number one, they are asking you, Your Honor, to

22   expand the scope of the constitutional grant of ad valorem tax

23   authority so that you can look -- they're asking you to look

24   the other way for the fact that the tax authorities have

25   attempted to appraise nonexhist -- nonexistent property, which




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO . 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                       28

 1   is a constitutionally absurd proposition to begin with.

 2            Number two, they've asked you to abrogate the ultra

 3   vlres exception to governmental immunity so that they don't

 4   have to be accountable for this in your court.

 5                  Then number three, they're talking about they

 6   would ask you -- the matter was filed in this -- this case ln

 7   this Court in 2001, and there have been a number of

 8   extenuating circumstances that prolonged the administration,

 9   this being one of them.   The concern I have was the tax

10   authorities, not just the appraisal authorities, but the

11   but the tax assessor-collector -- and for them to show up --

12   to show up and ask you to abrogate the first-filed rule in

13   favor of a District Court because they claim they have

14   governmental immunity under the Tax Code, when the Tax Code --

15   they exited the sphere of the Tax Code when they attempted to

16   appraise nonexistent improvements to the property.

17                  So those are the -- three -- those -- those are

18   the -- that's the crux of their jurisdictional argument.      I

19   don't think there's any validity to any of those

20   jurisidictional exceptions.   I believe my special exceptions,

21   if the Court would entertain them now or if the Court would

22   allow us to argue the Special Exceptions at a future date, I

23   believe those special exeptions are valid.   I believe that

24   under Rourk the estate is well within its right to proceed ln

25   this Court, the one that we have chosen and the one that




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                            29


 1   avoids piecemeal litigation.     We've got litigation, we would

 2   have -- if -- if the Court were to -- if the Court were to go

 3   with what opposing counsel is saying, it would put the estate

 4   ln a position practically of forfeiting the claim.       Because we

 5   would have to file in another -- in the District Court,

 6   outside the statute of limitations, outside the filing period

 7   for the protest, number one.     Number two,   it would be

 8   piecemeal litigation, because there's other litigation that's

 9   going on with the tax assessor-collectors.

10                   The order, the first order,     just to put that in

11   context, and not to argue the merits, the first order that you

12   cited, Your Honor, where Judge Jackson stated that she did not

13   believe she had jurisdiction to adjudicate an issue about an

14   in - kind tax payment.   Your Honor, the - - the Linebarger firm

15   had presented a claim ln the estate court asking -- in the

16   Probate Court asking the Probate Court to cancel conveyances

17   that were made in satisfaction under the in-kind tax payment

18   code.   That constitutes a probate claim.      Okay?   Whether the

19   Court agreed that it had jurisdiction to adjudicate the merits

20   of it, that constituted a probate claim.       The claim was not

21   approved.   I disapproved the claim.    It involved judgments

22   that were in controversy and that were later vacated.          The

23   the tax authority themselves later moved to vacate.          And you

24   will see in Plaintiff's Exhibit E --

25                    THE COURT:   The June of 2013, where the




             CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                        BEXAR COUNTY COURTHOUSE
                SAN ANTONIO, TEXAS 78205    (210) 335 - 2359
                                                                                  30

 1   foreclosure    lS    vacated and the cause is revived?
 2                        MR. MARTIN:    Yes , Your Honor.
 3                        THE COURT:    It revived all three of those.      And

 4   so didn't that revive you right back into the District Court?

 5                       MR. MARTIN:     That's the open question that we

 6   are litigating in the hundred and -- in the 150th court.            My

 7   position, Your Honor,       is that the tax authorities presented a

 8   probate claim when they sought to cancel the in-kind

 9   conveyences.        The claim was -- the claim was disapproved by

10   the administrator.        Their position was they were not granted

11   the relief that they requested from the Probate Court.           And

12   they did not appeal.        They did not appeal the denial within

13   within 90 days of the time that the -- that the -- that the

14   claim was denied.

15                        THE COURT:    I don't believe they have to appeal
16   it.   I believe that they have to file suit.

17                        MR. MARTIN:    Your Honor, may I address that?

18                        THE COURT:    Yes.

19                        MR. MARTIN:    Okay.   I'm not able to cite the

20   code, the code section, but I do cite the case of -- of

21   Andrews versus Aldine Independent School District.           This is

22   where they dealt specifically with this matter under the

23   Probate Code.        And the probate -- under the old code, there

24   was a section that dealt with suits on rejected claims.             And

25   the text of the statute says that if the claim is either




            CHERYL D. HESTER, C.S . R. - PROBATE COURT NO. 1
                       BEXAR COUNTY COURTHOUSE
               SAN ANTONIO, TEXAS 78205     (210) 335-2359
                                                                            31

 1   rejected outright or by implication, they have 90 days to

 2   appeal the denial.        And if they -- if they fail to appeal the

 3   denial in the 90 days, they forfeit the -- they forfeit the

 4   claim.    That is what the Court in Andrews versus Aldine school

 5   -- Independent School District held.

 6                    The new code, the Estates Code has an

 7   indentical provision which says the same thing.        If there's a
 8   probate claim and the probate claim is denied and the

 9   creditor, in this case the tax authorities, fail to appeal

10   from the denial of their claim, they forfeit that claim

11   because they -- they invoked the jurisdiction.        Rightly or

12   wrongly, they invoked the jurisdiction of the Probate Court

13   and they faild to appeal.

14                    So in that case, Your Honor, there is -- this

15   is -- this is an issue that is before the 150th District

16   Court, and it   lS   --   it is -- it is explanation as to why

17   part of why this matter has -- has dragged out.        The tax

18   authorities have skirted the law in every instance where they

19   have had the opportunity to do so.        They started out suing the

20   heirs while the probate case was in progress at the beginning

21   of the -- at the beginning of the case.        They sued me

22   personally and Opal Gilliam personally in the District Court.

23                    The case law on point, and I'm not prepared to

24   cite it, but I can come back and cite it for you, they had no

25   standing to sue the heirs for ad valorem taxes on estate




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                            32


 1   property.    And that court that -- where they got those

 2   judgments had no jurisdiction to do that.        That was part of --
 3   of the controversy that led to the in-kind -- to the attempt

 4   to make an in-kind tax payment.

 5                    THE COURT:     Are those the same ones that

 6   foreclosures were eventually vacated on?        Those are the same

 7   tax suits?

 8                    MR. MARTIN:     Yes.   One of them is.

 9                    THE COURT:     And the other ones, the judge's

10   notes also say that all three of those tax suits were -- the

11   foreclosures were being vacated and the causes were revived

12   back to District Court.

13                    MR. MARTIN:     Yes, Your Honor.   Now, we're --

14   there is some controversy about that.        But yes, that's what

15   the judge 's notes say.   And the issue --what happened

16   subsequently, concurrent with the bill of review where the

17   judgments were vacated, there was an interlocutory appeal to

18   the Fourth Court of Appeals on the issue of the suit against

19   the heirs in the first place.       Whether there was standing in

20   the tax authorities to sue the heirs for estate property in

21   the District Court while the probate was open.

22                    THE COURT:     You know,   I saw your reference to

23   that, but I didn 't see the        I didn't see that that is what

24   the appellate court had said.       Rather -- let me find it here.

25                     R. MART IN:    That would be Exhibit F.




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (2 10 ) 335 - 2359
                                                                                               33

          1                     THE COURT:         Right .   What this said is that they
,_   ~




          2   were denying your writ of mandamus.

          3                     MR. MARTIN:         There was      there was another
          4   issue.    There was more than one issue in there.              But yes, Your
          5   Honor, they did -- they did deny the writ of mandamus.                    They
          6   state in the opinion, they acknowledge the concurrent

          7   jurisdiction of the Probate Court.

          8                     THE COURT:         I don't see that here.       I see    --


          9                     MR. MARTIN :        It's ln the footnote.
         10                     THE COURT :        I see one paragraph.
         11                     MR. MARTIN :        It's ln the footnote.
         12                     THE COURT:         It says where the proceeding is
         13   arising out of.     I don't     --


         14                     MR. MARTIN:         Well, that's how   - -   that's how
         15   it's interpreted, Your Honor.

         16                     THE COURT:         Well, it might be how you're

         17   interpreting it, but it's a pretty clean statement.                 If it
         18   comes out of the Probate Court, the proceedings arise out of

         19   it.   I don't believe your opposing counsel is denying that the

         20   Probate Court has the ability to hear claims, to bar claims.

         21   I bet opposing counsel has absolutely nothing to say to oppose

         22   those two statements.      True?

         23                     MS. DAVIDSON :        That is correct.

         24                     THE COURT:         So basically when the foreclosures

         25   were vacated, which I thought was a very hard - fought battle,




                       CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                                  BEXAR COUNTY COURTHOUSE
                          SAN ANTONIO, TEXAS 78205    (210) 335 - 2359
                                                                                34


 1   from reading your pleadings, the foreclosures were all vacated

 2   and the cause was revived, I believe that what the judicial

 3   notes were saying is it went back to the District Court.             And

 4   while we may have concurrent jurisdiction, I don't believe I

 5   have exclusive jurisdiction.

 6                     MR. MARTIN:     I wouldn't -- I wouldn't deny that
 7   assessment, Your Honor.        I believe it's -- I believe       I

 8   believe that's correct, is that this Court would have

 9   concurrent jurisdiction with any -- with any District Court

10   that is pursuing the matter that attends to estate property or

11   in which the administrator lS -- lS a party.

12                     THE COURT:    Now, right now what you have told

13   me is that you are the administrator and sole heir.           Right?

14   There's no other persons taking through this?

15                     MR. MARTIN:    There's no -- there's no other

16   heirship claims.     That's correct.

17                     THE COURT:    So do we have any further need for

18   administration of this estate other than the dispute with the

19   taxing authority?

20                     MR. MARTIN:    Yes, Your Honor.   There's a

21   dispute with a former attorney of record.        The law firm of

22   McKnight and Bravenec represented the estate during a stage ln

23   the proceeding.     They neglected to contest these lawsuits

24   against the heirs in the District Courts.        That lS --

25                     THE COURT:    Malpractice lawsuit?




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                               35

 1                     MR . MARTIN :    Yes, Your Honor.

 2                     THE COURT:      Is there some reason why that has
 3   to be in my court?

 4                     MR. MARTIN:      Yes.   One of the issues, although

 5   again it's subject to concurrent jurisdiction.            I would not

 6   say that the Court necessarily has exclusive jurisidiction.

 7   This would be an instance where the Court clearly has dominant

 8   jurisdiction.     Because one of the issues pertains to an orde r

 9   to the - - to their discharge as attorneys of record.           There
10   were two attorneys from the firm that made appearances in the

11   court.    One obtained an order authorizing withdrawal , but the

12   other one did not.

13                     THE COURT:      Did you hire that firm personally?

14                     MR. MARTIN:      Yes,   I did, ma'am.

15                     THE COURT:      Had you been appo i nted the executor

16   at that time?

17                     MR. MARTIN:      Yes,   I had, Your Honor.

18                     THE COURT:      So were you hiring them in your

19   individual capacity or that as an executor?

20                     MR. MARTIN:      As an executor .   Adminstrator.

21                      THE COURT:     And what is the statute of

22   li mitati o ns for that, to bring a lawsuit against them?

23                      MR. MARTIN:     I believe that not -- not

24   consideri n g,   s e t t ing aside issues about equitable tolling and

25   suit-in - a-s u i t litigation,   I believe the normal statute of




              CHERYL D. HESTER, C . S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 782 0 5   (210) 335 - 2359
                                                                                    36


 1   limitations for a malpractice claim is four years.            However,

 2   the law on malpractice is very clear where attorneys are

 3   involved.     If the -- if the malpractice claim arises out of

 4   litigation, and that's what they refer to as a suit within the

 5   suit, because you have a suit --

 6                    THE COURT:      I get it .

 7                    MR. MARTIN:      Okay.   There was suit-in - a - suit
 8   litigation.    So the law on this point says that the claim does

 9   not finally accrue until the conclusion of the -- of the

10   suit-in - a - suit litigation.    So yes, there's a four - year

11   statute of limitations, to the best of my understanding,            for

12   the malpractice claim.      But the claim does not accrue finally

13   until the suit-in-the-suit litigation is complete.            And there

14   is still suit - in - a-suit litigation.

15                     THE COURT:     And I'm not really seeing, although

16   it's a side issue, that we have any reason for a continued

17   administration since you are the sole heir and you can bring

18   that lawsuit on your own.        But that being said, have a seat.

19   I'm going ask your opposing counsel to see if she has

20   anything.     Because I'm pretty sure I get where you're coming

21   from , Mr . Martin.

22                     Ma'am, do you have any kind of a response that

23   you want to make on this, your Motion to Dismiss this from

24   Probate Court?

25                     MS. DAVIDSON:     I have a lot of notes here.          I'm




            CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                       BEXAR COUNTY COURTHOUSE
               SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                           37

 1   just going to try to pick the most --

 2                   THE COURT:      While you're looking at that, has

 3   there been a lawsuit against one person in the Bexar County

 4   Appraisal Review Board that has been sued in their individual

 5   capacity?

 6                   MS. DAVIDSON:      By him?

 7                   THE COURT :     Well, yeah.

 8                   MS. DAVIDSON:      No.

 9                   THE COURT:      Do you know, since you have brought

10   a joint motion here, whether or not there has been anyone

11   personally sued in the Review Board?

12                   MS. DAVIDSON:      There has not.

13                   THE COURT:      You want to talk to me about El

14   Paso v. Heinrich and whether or not the ultra vires exception

15   is going to apply in this case?

16                   MS. DAVIDSON:      I honestly didn't think we were

17   going to get into what to me      lS   the issue of sovereign

18   immunity.   But I can talk about it briefly, because I'm

19   familiar with it generally, because -- representing the

20   district.   But I mean,   I don't think that's relevant to the

21   issue of whether this suit should have been filed in District

22   Court or not.

23                   The thing that happened apparently is that the

24   property that no longer had improvements on it was appraised

25   at a high value,   I take it.     I'm not minimizing what happened,




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                            38

 1   but that -- that is what he protested about.       He filed a

 2   protest with the Appraisal District, he got an Appraisal

 3   Review Board hearing, he got an order from the Appraisal

 4   Review Board.    And this is what you do.     This happens,

 5   unfortunately.    Appraisal Districts screw up or don't know the

 6   property has been razed or whatever.       So your remedy - - he had
 7   a remedy.    It's you go to the Appraisal Review Board, you tell

 8   them what happened.    And if they agree with you, then they --

 9   then they fix it.

10                    They didn't agree with him.     And at that point

11   in time, Mr. Martin is obviously a very sophisticated

12   litigant, he had a choice of to follow the -- continue

13   following the requirements of the Property Tax Code and file a

14   lawsuit in District Court, which he's obviously able to do,

15   because he's done it ln these other suits he's taking about.

16   But instead he chose to file it in Probate Court.       And in our

17   opinion he made a choice that - - that took him outside of, you

18   know,   jurisidiction of District Court.     And it was his

19   decision to file it here instead of in the correct court.

20                    I'm not saying that this Court absolutely

21   doesn't have concurrent jurisidiction, but I would like to

22   show the Court this Moak versus County of Cherokee case, which

23   to me it's about the taxing authorities and their ability to

24   collect taxes and the requirement -- it goes to his discussion

25   about the 90 days for them to appeal and everything,       I think.




             CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                        BEXAR COUNTY COURTHOUSE
                SAN ANTONIO, TEXAS 78205   (210) 335 - 2359
                                                                              39

 1                     According to,    I think, Probate Code Section 5,

 2   which was new at the time of this case, a taxing authority

 3   can, within four years of beginning of administration, make a

 4   claim in Probate Court.        Otherwise, if it doesn't happen until

 5   after four years after the administration started, they have

 6   to file their claims in District Court.        This actually talks

 7   about there not being jurisdiction in the Probate Court after

 8   those four years.     I'm not familiar with Probate Court rules,

 9   but that - - and I can give - - I'll give you guys copies of

10   these.

11                     THE COURT:     Yet y'all have come in here time

12   and time again.     You're still here in 2015.     What is still the

13   dispute, ma'am, that this man has to continually fight with

14   you?

15                     THE COURT:    Well, he has a dispute with the

16   taxing entities.     Please -- please remember they ' re the ones

17   that want to collect on delinquent taxes.        I mean,   I saw the

18   sheet he had against, you know , he -- I don't know.        But I

19   mean, one of the things that has happened, apparently,         is that

20   he's, you know,    I'm gathering that he kept this estate open,

21   he kept the property in this estate, and it seems that he is

22   actually-- it's really- - I'm not trying to be critical, but

23   it's really he who keeps being litigious, who keeps            sort of

24   keeping the property in this ongoing administration in an

25   attempt to avoid the collection for delinquent taxes.          My dog




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205    (210) 335 - 2359
                                                                                       40

       1      my client has no -- has no dog in this fight/            really.    He
       2      if he wanted to complain about what my client did           1
                                                                              which

       3   apparently was appraising their property at higher than it

       4   should have been/ he should have gone through the protest

       5   process and filed suit in District Court.            Then it would have
       6   been over   1   you know/ nine years ago.

       7                       Go ahead.

       8                       THE COURT:   He -- he did   1   to best of his

       9   ability/ protest according to the rules.

      10                       MS. DAVIDS ON:   Yes.

      11                       THE COURT:   Why would this Court want to

      12   dismiss you/ dismiss this for lack of jurisdiction --

      13                       MS. DAVIDSON:    uh huh.

      14                       THE COURT:       After this man has spent 14
---
      15   years fighting a wrong that happened back with the Appraisal

      16   Board?

      17                       (Interruption)

      18                       THE COURT:   The Court is going to take a

      19   5-minute recess.       Thank you.

      20                       (Recess)

      21                       THE COURT:   I am sorry/ but you know how real

      22   lifes invade your day.

      23                       MS. DAVIDSON:    Yes.

      24                       THE COURT:   I had such a good time listening to

      25   you.     I'm so sorry.    That was my associate judge.        We had a




                    CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                               BEXAR COUNTY COURTHOUSE
                       SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                        41

 1   little crisis within our family of workers.      So apologies to
 2   both of you.

 3                  And I know there's a case after this, and

 4   double apologies to y'all.

 5                  You were saying?

 6                  MS. DAVIDSON:     You asked why should this Court

 7   go ahead and accept jurisdiction.      Because ostensibly they

 8   filed this in the best court they could.      And so at first I

 9   would say that if this Court -- I'm not completely convinced

10   that this Court could accept jurisdiction, just because the

11   Tax Code provisions are jurisdictional.      And - - and my

12   position is that even if this Court has concurrent

13   jurisdiction over many things,    I -- I don't know that I agree

14   it does over an ad valorem tax appeal.      But assuming that it

15   did and denies our motion, or plea to the jurisdiction, you

16   know, the next thing we'll do    lS   we're going to litigate

17   sovereign immunity and the ultra vires issue.

18                  But you know, the Tax Code was created to make

19   it so that governmental entities don't have to waste their

20   resources being sued when it's inappropriate.       It has very

21   strict timelines, deadlines for everybody that applies in

22   District Court, you know, these deadlines and rules do.

23   They're all jurisidictional.

24                  So you know, so that -- and so -- and I wanted

25   to say, also, that regarding this thing about how we've been




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335 - 2359
                                                                                   42

       1   in this suit forever.    I mean,   I don't believe the District
       2   has done really anything in the suit except get sued.        And

       3   that was in 2009.    Because he says we made an

       4   extra-constitutional mistake.      And then Judge Spencer entered

       5   these two orders in 2010, and my client actually believed that

       6   they were out of this lawsuit.      And so did the taxing

       7   entities.   The taxing authorities apparently are.      Apparently

       8   nobody disagrees about that.

       9                    And when my co-counsel Karen Evertson contacted

      10   -- I don't know if it was the probate clerk or if it was --

      11   I'm sure it was the probate clerk's office saying we have

      12   these orders that Judge Spencer signed saying there's no

      13   jurisdiction.    And the Court understandably -- or the clerk

      14   understandably said they're not specific enough, we aren't
'--
      15   really sure what they apply to, so you need to come in and get

      16   another order.    That's what I'm trying to do today.

      17                    So I haven't addressed these deeper issues of

      18   sovereign immunity or ultra viries and that kind of stuff,

      19   which is what, you know, we're talking about today.         I was

      20   just focused on this one provision of the Tax Code that said

      21   here's where you file suit.     I mean, you know,   I think Probate

      22   Court lS different, but I had one of these cases where a guy

      23   filed ln municipal court.     When he was asked why he did it, he

      24   said well, it costs more to file in District Court.         Well, you

      25   know, that's unfortunate, but he made a choice.       So his case




                 CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                            BEXAR COUNTY COURTHOUSE
                    SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                             43


 1   was dismissed.

 2                     Okay.   I think that's all I have.     Unless you
 3   have questions.

 4                     MR. MARTIN:    Your Honor?

 5                     THE COURT:    Sir.

 6                     MR. MARTIN:    I have a very brief -- I realize

 7   you allowed me to make a lengthy presentation.         I appreciate
 8   that.   I appreciate opposing counsel's indulgence.        I just

 9   would like to respond very briefly to comments she made.

10                     During your absence, Your Honor,     I had a chance

11   to review.   Two points that I would like to make pertain to

12   this case of Moak versus County of Cherokee, which I had the

13   opportunity to review in your absence.         The second point that

14   I'd like to make has to do with the Open Courts Doctrine under

15   the Texas Constitution.

16                     Regarding - - regarding Moak, if you will refer

17   to headnote number 6, it states in the headnote that the

18   savings provision and the general statute of limitations apply

19   to action against heirs or against estate to recover

20   delinquent ad valorem taxes.       And then I emphasize the next

21   phrase, in which taxing authorities had complied with the law.

22                     This is a case where there was no issue that

23   the tax authorities had complied with the law.         Therefore,

24   it's distinguishable from the fact situation here.         Because

25   the tax authorities did not comply with the law.




             CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                        BEXAR COUNTY COURTHOUSE
                SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                            44

 1                   THE COURT :    And that ' s because they were trying

 2   to tax on improvements that had been razed?

 3                  MR. MARTIN :     That was one point.   And the other

 4   thing I would clarify, opposing c o unsel inadvertently

 5   mischaracterized the decision of the Appraisal Review Board.

 6   The implication in opposing cou nsel ' s presentation was that

 7   the Review Board reached the merits of the protest.        The

 8   record will show that that is· no t correct.    What happened was,

 9   was that the -- is that the Appra i sal Review Board imposed a

10   requirement, a condition for entertaining the protest, that

11   the undisputed parts of the taxes had to paid .       That was

12   supposed to be the condition for the -- to entertain the

13   protest.   However, my position was that ln computing those

14   amounts, that the value of the demolished improvements were in

15   controversy and that they exceeded the entire amount of the

16   of the tax claim.

17                   THE COURT:      I read that.

18                   MR. MARTIN :    And therefore it was on that basis

19   that they denied the protest without ever         without ever even

20   considering the merits.       So this is an additional -- above and

21   beyond the fact that they were trying to direct their

22   appraisal authority, the constitutional appraisal authority to

23   nonexistent improvements, they denied an opportunity to be

24   heard on a matter that was clearly due for correction.

25                   THE COURT:      Then you appealed from there to the




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                          45


 1   Probate Court.

 2                    MR. MARTIN:   Yes , Your Honor.
 3                    Then the second point, in response to opposing

 4   counsel's arguements about the Tax Code and jurisdiction, I

 5   think Moak answers part of that, is that here the tax

 6   authorities did not comply.     The second thing being the Open

 7   Courts Doctrine, all things being equal and looking at the --

 8   looking at construing the Tax Code as opposing counsel would

 9   have you construe the Tax Code, there's still the Open Courts

10   Doctrine to consider.    And in the Open Courts Doctrine, if

11   there is a common law right that has been unduly restricted by

12   the application of the statute, the litigant is entitled to

13   invoke the Open Courts Doctrine to have the Court do a

14   balanc~ng as to whether the restriction is justifiable 1n that

15   situation .

16                    Here the tax authorities are invoking the Tax

17   Code which they did not comply with in order to restrict the

18   common law right of the estate to oppose an act in excess of

19   their constitutional authority.     I would think that at the end

20   of the day, number one , the Court should accept jurisidiction

21   under the Open Courts Doctrine.     And number two,   if there's

22   any question about the jurisdiction, the estate should be

23   allowed to replead to clarify any issues and to address the

24   issues that opposing counsel has raised.      And that would be my

25   -- that would be my position, Your Honor.




            CHERYL D. HESTER, C.S.R. - PROBATE COURT NO.     1
                       BEXAR COUNTY COURTHOUSE
               SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                              46


 1                  MS. DAVIDSON:     I don't really have anyt hing
 2   else to say.

 3                  THE COURT:    Mr. Martin, you are an eloquent and

 4   quite brilliant man who has obviously had some issues with our

 5   taxing authority.    I have not read all of the file, but I did

 6   make a good two-and-a-half-hour plug at it.       I read your
 7   pleadings, your special exceptions, your affidavit.       I am a

 8   big believer that the statutory scheme for all taxing

 9   authorities should be in District Court.      While I understand

10   the wrong that was done to you, and I can't truly comment on

11   if it was in my court how I would have agreed with you, but I

12   definitely see the point that you are coming fro m.

13                  That being said,      I don't believe this Court has

14   jurisdiction over these issues, and I'm going to go ahead and

15   grant your motion.   And I hope you're able to continue

16   forward.

17                  MR. MARTIN:     Your Honor, may I inquire?

18                  THE COURT:    Sure.

19                  MR. MARTIN:     The -- the old Probate Code and

20   the new Estates Code has provisions for a situation where the

21   Probate Court is in doubt of its jurisdiction.       And the

22   alternative to dismissal in those instances is an -- is            is

23   the Court, even when it concludes that it lacks jurisdiction

24   over the subject matter, it retains transfer -- jurisidiction

25   to transfer the matter in controversy to an      appropr~ate    court.




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                        47

 1   In this case, were the Court to unconditionally dismiss the

 2   case, it would place the standing of the estate to pursue the

 3   matter further in question in any       in any other court.
 4                   So reserving -- reserving the privilege of

 5   requesting a reconsideration or an appeal,    I would ask the

 6   Court, rather than dismiss the controversy outright, since the

 7   Court has expressed that there is some merit to the

 8   controversy, if the Court is of the view that there is doubt

 9   about -- about probate jurisdiction over this - - over this

10   issue, that the matter       I would ask the Court to exercise

11   transfer jurisidiction to transfer it to the 150th District

12   Court, where the estate has a -- has a matter pertaining to

13   estate ·property that's in controversy with the taxing

14   authority.

15                   THE COURT:   My issue is that from what you have

16   given me, that the foreclosures being vacated, the causes that

17   were already filed were revived.    And as you are saying,

18   they're already in the District Court.     I'm - - I'm not going

19   to transfer.    I believe that you are the administrator, the

20   sole heir, and other than the miniscule parts, which you -- if

21   you were charging the estate, you would be a very wealthy

22   attorney with all of this.    That being said, I believe that

23   using the administration as a cover to keep it ln here no

24   longer works, as there is nothing else to for you to

25   administrate.    You are the owner of the properties, and I




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                                49


       1    THE STATE OF TEXAS
..__
        2   COUNTY OF BEXAR

        3

        4                     I, Cheryl D. Hester, Official Court Reporter ln

        5   and for Probate Court Number 1 of Bexar County, State of

        6   Texas, do hereby certify that the above and foregoing contains

        7   a true and correct transcription of all portions of evidence

        8   and other proceedings requested by counsel for the parties to

        9   be included in this volume of the Reporter's Record,     in the

       10   above - styled and numbered cause, all of which occurred in open

       11   court or in chambers and were reported by me.

       12                     I further certify that this Reporter's Record

       13   of the proceedings truly and correctly reflects the exhibits,

       14   if any, admitted by the respective parties.

       15                     I further certify that the total cost for the

       16   preparation of this Reporter's Record is $- - - - - - - and was

       17   paid / will be paid by

       18

       19                     WITNESS MY OFFICIAL HAND this the 14th day of

       20   May,   2 015.

       21

       22
                                 CHERYL D. HESTER, C.S.R.
       23                        Official Court Reporter, Probate Court No. 1
                                 Bexar County, Texas
       24                        100 Dolorosa
                                 San Antonio, Texas 78205
       25                        (210 ) 335 - 2359
                                 Texas CSR #4519; Expires 12 / 31 / 15




                    CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                               BEXAR COUNTY COURTHOUSE
                       SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                    lllllllllllllllllllllllllllllllllllllllllll
                                                                    PI2-20150198558-3
·c
w                                 THIRD PARTY PURCHASE MONEY VENDOR'S LIEN
2
2     LIEN TRANSACTION DATE:           October 31, 2003 (Deed Records Volume 10406, Pages 1601 and 1606).
RETROACTIVE RESERVATIONS AND EXCEPTIONS TO CONVEYANCES AND WARRANTIES:

1.      Until further notice, the lien interest herein re-recorded is subject to the indemnification
obligations set forth in the Heirship Settlement Agreement in Probate Case No. 2001-PC-1263. It is
declared that any and all interests in title claimed under the second deed of trust granted to Albert
McKnight and Edward Bravenec are subject to the priority assigned by law to the vendors' lien herein
recorded. The latter is made executory and inferior in relation to the purchase money lien by virtue of
contractual exceptions to the conveyance in the first deed of trust, to wit: "all rights, obligations, and
other matters emanating from and existing by reason of the ... operation of any governmental district,
agency or authority," Bexar County Deed Records, Vol. 10406 Page 1607. By virtue of express
provisions that subject the second deed of trust to the first deed of trust, Owner claims equitable title
under DTND Sierra Investments v. HSBD Bank U.S.A., Case No. 14-51142 (5th Cir., 2015), a court decision
which by operation of law renders the interests acquired by Albert McKnight and Edward Bravenec by
foreclosure on October 3, 2006 executory and inferior in relation to the lien herein re-recorded.

2.      It is declared that deed transfers from Albert McKnight and Edward Bravenec to assignees and
successors in interest, including 1216 West Ave., Inc., Edward Bravenec, and Torralba Properties, Inc.,
are subject to the notice of lis pendens, and future amendments thereto if any, which was referenced
in the decision of the Texas Fourth District Court Of Appeals in Martin v. Brave nee, eta/, Case No. 04-14-
00483-CV, 2015 WL 2255139 (Tex. App. -San Antonio, rehearing denied June 8, 2015).

3.      The owner disclaims liability for the recording of notices of lis pendens under authority of the
decision of the U.S. Court of Appeals for the Fifth Circuit in Martin v. Bravenec, eta/, Case No. 14-50093
                                                            •
(5th Cir., judgment filed October 2, 2015), wherein the court vacated the order of the U.S. District Court
in Case No. SA 11-CV-0414 dated December 27, 2013, on abuse of discretion and due process grounds .
                                                    •
4.      The Owner received a leasehold interest in the subject property in lieu of monetary
consideration which was recorded in the records of the Bexar County Appraisal District as a homestead.


Dated: October 14, 2015                •

                                                                Individually and As Administrator For
                                                                The Estate of Johnnie Mae King

STATE OF TEXAS
COUNTY OF BEXAR

        This instrument was acknowledged before me on the 14th day of October 2015, by Rowland J.
Martin in his capacity as a third party purchase money lien creditor of the limited liability company
known as Moroco Ventures, LLC, whose charter is presently inactive.




                                                        2
I
I
I                                                                    EXHIJHT             ".A"


    5.   The land referred to In this policy is described as follows:

         Lots 1, 2 and 3, Block 50, New City Block 8806, LOS ANGElES HEIGHTS ADDmON, situated
         in the oty of San Antonio, Bexar County, Texas, according to plat thereof recorded in

I        Volume 150, Pages 284-286, of the Deed and Plat Record of Bexar County, Texas, SAVE
         AND EXCEPT there from a tract of land containing 0.00049 of an acre, being 21.51 square
         feet,. more or less, same being out of lot 1, said tract conveyed to the Oty of San Antonio
         by deed dated October 10, 1991 recorded in Volume 5180, Page 1873, Real Property

I        Records of Bexar County, Texas, being more particularly described by meteS and bounds as
         follows:

         BEGINNING at an Iron rod found at the northwest comer of the said lot 1, said point being
         the POINT OF BEGINNING of the herein described tract;

I        THENCE S 890 51' 30" E along the south line of West Olmos 10.01 feet to an Iron rod set at
         the Point of Curvature of a curve having a radius of 10.00 feet, a central a,pgle of goo 03'
         30" an arc length of 15.72 feet, and whose radius point bears 90° southerTy from said line of
         West Olmos;                                         ·

         THENCE along the arc of said curve 15.72 feet to an Iron rod set on the east line of West
         Avenue at the Point of Tangency of said curve;

         THENCE N 00° OS' 00" E along the east line of West Avenue 10.01 feet to the POINT OF
         BEGINNING, containing 0.00049 acres (21.51 square 'teet) .




                                                                                  •




                                        Any provision herein whi'h res• 1;, •• 1h •
                                        property because of we·~~ in· •,·.~·· .! s.le, or us; of the described r•al
                                         STATE DF TE.XAS, couim oF'~~xJ.~d unenforceable under Federal/a~
                                         I hereby Cert1fy that this instru 1            . .
                                        !his date and at the time itamp~e~e;a:as ~/lEO In F1le llumber Sequence on
                                        In the Ohicial Public Record cf R , rn ; me and was duly RECORDED
                                                                                            Case 5:11-cv-00414-HLH Document 65 Filed 08/03/11 P                 e 7 of 15



STATE OF TEXAS                                      §

                                                    §

COUNTY OF BEXAR                                     §
                                                        •
                                                                                                      I
                                                   AFFIDAVIT

       My name is Edward L. Bravenec. After having been duly sworn, I state the following is
within my personal knowledge, and is true and correct to the best of my knowledge and belief:
                                                             •
       I, Edward L. Bravenec. have never received any papers or service for 1216 West Ave Inc ..
The Jack of response on my part was based on the belief that only I had been served. When we
discovered that 1216 West Ave Inc., was alleged to have been served, we filed a response.

       The lack of answer on part of 1216 West Ave. Inc. was not based upon indifference on my
part. Rather, it was based on the (apparently erroneous) belief that no serVice had been perfected.

       No discovery in this ea~ will be harmed by the lack of response. All witnesses and
discovery are at the same availability as they were on the (supposed} date of service.

        Our defense in this suit is that a valid second lien was perfected, and foreclosed upon
after notice to Petitioner. Petitioner has previously litigated these same issues in state district
court and bankruptcy court and lost both trials.




                                                            Edward L. Bravencc   --
                                                                                           A
              SUBSCRIBED AND SWORN TO BEFORE by Edward L. Bravenec this~ day of
August 201 J, to certify which witness my hand and seaJ of office.


                       CATRINA A. RIVERA
                   Noterv Publi~. State of Te•as
                    My Comminion Exoites
                          Moy 13. 20l4              Notary Public

. ,.....,. ....
NO. 2001-PC-1263

IN THE ESTATE OF RAFAEL G. TREVI NO, DECEASED

TO:    Rowland J. Martin, Jr. , ProSe



                                SHOW CAUSE CITATION

THE STATE OF TEXAS          §
                            §
COUNTY OF BEXAR             §

GREETINGS:

       YOU ARE HEREBY COMMANDED TO BE AND APPEAR before The Honorable
Kelly M. Cross, Judge of Probate Court No. One , at a hearing to be held at the Bexar
County Courthouse in Probate Court No. One, located at 100 Doiorosa , Room 123, San
Antonio, Bexar County, Texas on July 30 , 2015 A.D ., 2015 at 9:15a .m., then and there
to appear and show cause .

     A copy of the COURT ORDER TO APPEAR AND TO SHOW CAUSE WHY THE
ADMINISTRATOR SHOULD NOT BE REMOVED accompanies this citation .

      WITNESS Gerard C. Rickhoff, Clerk of the Probate Court No. One of Bexar
~ounty, :nd se~l.ofF?JJx~r Co~~t~ , ~t ~y~~~i~e. in the. City of ~an Antonio, Bexar
vounty, 1exas tnls Cf.l aay or JUlY A .u. LU 1:::>. 1ssuea same aay.

                                          GERARD C. RICKHOFF
                                          Clerk of Probate Court No. One of
                                          Bexar County, Texas


                                                   1.1       ./7
                                          By       {!M;u!L
                                                    Deputy




                                               2


                                               voz tbopqqzo ,
                                     NO . 2001-PC-1263

IN THE ESTATE OF                              §    IN THE PROBATE COURT
                                              §
JOHNNIE MAE KING ,                            §    NUMBER ONE
                                              §
DECEASED                                      §    BEXAR COUNTY, TEXAS

               COURT ORDER TO APPEAR AND TO SHOW CAUSE
              WHY THE ADMINISTRATOR SHOULD NOT BE REMOVED

        On this day, the Court on its own motion , complaining of Rowland J. Martin , Jr.,
failure of the Administrator to conclude the administration of this cause , which has been
pending since 2001 and which Rowland J. Martin , Jr., has represented to the Court that
there is 1 beneficiary and 1 remaining asset in the estate, a parcel of land and the
estate is still open .
        Texas Estates Code§ 361.052(6)(A) provides , in pertinent part, that the
Administrator may be removed if:
        (6) the representative, as executor or administrator, fails to: (A) make a final
        settlement by the third anniversary of the date letters testamentary or of
        administration are granted, unless that period is extended by the court on a
        showing of sufficient cause supported by oath ; ...
        The Administrator of this estate, Rowland J. Martin , Jr. , has failed to make a final
settlement by the third anniversary of the date that letters of administration were issued
in this cause . The Court has determined that the Administrator should now be cited in
accordance with the law to appear and to show cause, if any, he may have as to why he
should not be removed as Administrator in accordance with the provisions of Texas
Estates Code§§ 361.051 and 361.052, and another administrator or receiver appointed
to conclude the administration of this estate.
        IT IS THEREFORE, ORDERED , ADJUDGED AND DECREED by this Court that
Rowland J. Martin , Jr. shall appear and show cause why he should not be removed as
Administrator and the Clerk of this Court be and is hereby directed to issue citation to
Rowland J. Martin, Jr., as Administrator of the Estate of Johnny Mae King , Deceased,
by certified mail , return receipt requested, requiring the Administrator to appear before
this court in the Bexar County Courthouse in Probate Court No. One, located at 100
Dolorosa , Room 123, San Antonio, Bexar County, Texas 78205 on July 30, 2015 , at
9:15a.m. , then and there to show cause, if any, he may have as to why he should not
be removed as Administrator of the Estate of Johnnie Mae King, Deceased .
        IT IS FURTHER ORDERED by this court that all costs associated herewith be
charged against Rowland J. Martin, Jr., individually.
        Signed July 21 , 2015 .




                                               1

                                         ·- v oz 1bo·p qqJ q·                       SCANNeD
                                     CERTIFICATE

I hereby certify that the original of this instrument and copy of the COURT ORDER TO
APPEAR AND TO SHOW CAUSE WHY THE ADMINISTRATOR SHOULD NOT BE
REMOVED was mailed by United States Certified United States Mail , Return Receipt
Requested , postage prepaid , to pers9flj' representative and the attorney of record for
the personal representative on this o/JJ        day of July, 2015 .

Rowland J. Martin , Jr., ProSe




                                         GERARD C. RICKHOFF
                                         Clerk of Probate Court No. One of
                                         Bexar County, Texas



                                                 ~ IlitA1 ;;___
                                         By'l./(j{jl)V
                                                 Deputy



                                                                                                                          .·       ;:,        .
                                                                      .       -   .
                                                                 .·     ·.
                                                                      ~~ :-


                                                                      . .                    '
                                                                                                     . . . .•.. · .
                                                                          ~       I    '>        0      l                      •   o     ._




                                                                                      : .'       -..:                •··c          ~-
                                                                                                            1 !. ...· ·· -·




                                             3


                                      v·:o2 ' bop q q.2 1,
                                      NO. 200 1-PC-1263

IN THE ESTATE OF                               §   IN THE PROBATE COURT
                                               §
JOHNNIE MAE KING,                              §   NUMBER ONE
                                               §
DECEASED                                       §   BEXAR COUNTY, TEXAS

            ORDER ON COURT ORDER TO APPEAR AND TO SHOW CAUSE
              WHY THE ADMINISTRATOR SHOULD NOT BE REMOVED

         On July 30, 2015, the Court called the Court Order to Appear and Show Cause
Why the Administrator Should Not Be Removed.
         The Court record finds that Rowland J. Martin, Jr. had been served with a copy of
the Order to Show Cause by the Clerk of the Court and that proof of service was in the
file .
         Roland J. Martin, Jr. was called by the bailiff in the hallway, and failed and
refused to appear.
         A record of proceedings was made by Cheryl D. Hester, Court Reporter for
Probate Court No. 1.
         The Court finds that the Administrator may be removed pursuant to Texas
Estates Code § 361.052(6)(A), which provides, in pertinent part, that the Administrator
may be removed if:
         (6) the representative, as executor or administrator, fails to: (A) make a final
         settlement by the third anniversary of the date letters testamentary or of
         administration are granted, unless that period is extended by the court on a
         showing of sufficient cause supported by oath; ...
         The Court finds that the Administrator of this estate, Rowland J. Martin, Jr., has
failed to make a final settlement by the third anniversary of the date that letters of
administration were issued in this cause and failed to appear at the show cause hearing
to explain why he should not be removed
         IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that
Rowland J. Martin, Jr. is removed as Administrator of the Estate of Jennie Mae King ,
Deceased.




                                                   V02Jb2PoqoJ
       IT IS FURTHER ORDERED that all Letters of Administration issued to Roland J.
Martin, Jr. are CANCELLED AND REVOKED INSTANTER and Roland J. Martin, Jr.
shall surrender and deliver all original Letters of Administration issued to him by delivery
of all the original Letters of Administration to the Clerk of the Probate Court, located at
the Bexar County Courthouse, 100 Dolorosa St., Basement, San Antonio, Texas 78205
on or before August 6, 2015, at 4:00p.m.
       IT IS FURTHER ORDERED by this court that all costs associated herewith be
charged against Rowland J. Martin, Jr., individually.
       Signed July 30, 2015.




   Counsel:

   Karen Evertson
   State Bar No. 00797745                                              ~ b~:K~
                                                                           ·. o ·
   Mary Sanchez                                                  CLE   P   1   ~.       I   N
                                                                    B X        ,    '
   State Bar No. 17570830
                                                                 .3Y:--=~---
   Evertson & Sanchez, PC
   c/o Bexar Appraisal District
   A TIN: Legal Department
   411 North Frio, Second Floor
   San Antonio, Texas
   Ph : 1.210.242.2407
   Fax: 1.210.242.2451
   Email:

   Roland J. Martin, Jr.




                                              2
Peter Low
Law Office of Peter William Low
3305 Northland Drive, Suite 500
Austin, Texas 78731
Ph: 1.512.302.3403
Fax: 1.512.476.6685
Email: peterwilliamlow@yahoo.com




                                   3

                                       voztb2Poqos
Article 142a reads It shall be lawfu l for Clerks of the District and County Courts, and justices of the Peace to demand payment of all costs clue in each and every case
pending in their respective Courts up to the adjournment of each term of said Court.

                                                                                                    THE STATE OF TEXAS
Estate of: JOHNNIE MAE KING. DECEASED ..                                                                          . .......... §                                      NO. 2001PC1263

                                                                  . .. ....... ........ . .. . .. .......... §                                                        IN PROB/\ TE COURT NO. I

... ... ..... ....... ... ... .. . .. . ... ......... .. . ................................. ... §                                                                    Bexar County. Texas
.---------------------------------~T~o~:_O~FF~I~C~ERS.~O~F-=SA~ID~C~O~U~R~T--------------------------.------.
                               CLERKS'S FEES                                                                             Dollars                                 SHERIH'S FEES                                               Dollars

 Docketing . .                                                                                                                      Executing Notices.
 Filing..                                .Papers.                                                                                   Posting Notices.
 Taxing Cost and Copy .                                                                                                             Summoning . .                      . ... Witnesses ..
 Issuing ..                      .Notice and.                   .. .Copies                                                          E/(ecuting.                             ..Citations
 Issuing Citations by Certified Mail (2 @ $80 00) .                                                                                 Executing                           ..... Subpoena ..
 Iss uing ..                     . Writs ..                                                                                         Executing.                            . .. .Precepts.
            . . . ..1 udgment and Decrees ..                                                                                        Mileage ....... ...... . . ............. Miles .
 Swearing Witness .
                       .Oaths with Certificate ..                                                                                                                            SIIERIFF'S FEES
                       .Oaths without Certificate ..
 lss u in g ....... Subpoenas..                       . . Names .
 Venue Charge . .                                                                                                                                       COUNTY JUDGE'S FEES
 Issuing Commissions to ·rake Depositions
 Jury Charge ..
 Taking Depositions ..                                                                                                              Judges Signature.                                                                    $     2.00
 Recording Depositions .                                                                                                            Granting Applications
 Entering.              .. .. .Orders Approving.               .. .Claims                                                           Appointing Appraisers
 Recording Waiver ..                                                                                                                Approving Bond.
 Issuing Letters ..                                                                                                                 Probating Will ..
 Recording ......... . ...... Applications .                                                                                                  . .Oaths with Certilicate . .
 Recording..                       . .. .. .Notices.                                                                                          . .Oaths without Certificate
 Recording .                                 Notice to Creditors.                                                                               .fiats and Certificates ..
 Recording .                                .Citat ions.                                                                                        .Orders of Sale ..
 Recording Inventory and Appraisement.                                                                                                          .Orders of Approving Report of Sales ..
 Recording Oath ..                                                                                                                        . .... Orders Refusing Sale .
 Recording Bond and Oath ..                                                                                                         . ......... Orders Refusing)Confirmation of Sale ..
 Recording Will .                                                                                                                               . Decree of Partitio n and Distribution.
 Recording Proof of Will ..                                                                                                         Approving Report of Commissioners ..
 Recording Annual Account.                                                                                                          Setting Aside Report of Commissioners ..
 Recording Final Account ..                                                                                                         Decree(s) Removing ..
 Recording Report of Sale ..                                                                                                        Making..              Orders other than above.
 Rec ording Receipt..                                                                                                               Commissions , / , of I% on $ ... ... .................. ..
 Recording Report of Commissioners                                                                                                  Commissions. / ,of I% on $ ..
 Recording Report of Temporary Administrator ..                                                                                     Commissions. / ,of I% on $ ..
 Recording Report of Temporary Guardian ..                                                                                          Commission 2% on $ .... ... .... .. ......... .... lnh Tax up to $30,000
 Certified Copies ..
 Transcript..
 Approving Appeal Bond .                                                                                                                                                       JUDGE'S HTS                               $     2 ()()
 Recording Appeal Bond ..
 Recording Artidavit for Tax ..                                                                                                                                      RECAPITULATION
 Report of Appraisement .                                                                                                           County Clerk's Fees.                                                                 $ 160.00
 Preliminary In heritance Tax Report.                                                                                               Sheriffs Fees.
 Report Comptroller                                                                                                                 County Judge· s Fees.                                                                $     2.00
                                                                                                                                    Appra isers Fees ..
                                                                                                                                    Commercial Recorder.
                            CLERK'S FEES                                                                                            County Law Library Fund.
                                                                                                                                    Jury Fee.             . ... . ..... . .. .

                                                                                                                                                                                TOTAL FEES
                                                                                                                   $ 160.00


  THE STATE OF TEXAS                                                  I he rebv certifv the above to be a true and correct accounting of the Costs in a the above entitled and numbered
  County of Bexar                                                     btate. ·up ts tl~i s date.
                                                                          0..,                  ........~ ... ~
              WITNESS my hand and sea l ofth ~J:" ounty Court af.f[x@
                                                                    j )at office in San Antonio, this 21 s·r day or Jul y. 2015.

                                                             j   ~ ~, •                        ~,                 • ••   ·S':' ·.                                     RIC KHOF r c
                                                        :1 '               ,,                                                _,                                       R BATE A    O UNTY C OLJ R IS
                                                                          "'1-·'•                                        •   ~                                           I   T ·,
                                                         '       ..        '
                                                                                    ,   '1                                                                B~ ·                                                 De put'
                                                                                             .. -                                                                     CONN IE PER EL
                                             SUIT NO. 2004-TAl-02802

        COUNTY OF BEXAR, ET AL                           §
                                                         §
       vs.                                               §
                                                         §
        OPAL GILLIAM, ET AL                              §

                                         ORDER TO VACATE JUDGMENT



        previously entered herein against property described as:
                 LOT 5 ZARZAMORA PLACE SITU ATED IN NEW CITY BLOCK 06686 IN THE
                 CITY OF SAN ANTO:t\110, BEXAR COUNTY, TEXAS, AS SHO"WN IN VOLUME
                 00642 PAGE 0201 OF THE DEED M'D PLAT RECORDS OF BEXAR COUNTY,
                 TEXAS., Account Number: 066860000050

        and, it appearing to the Court that such motion is well taken and should be granted, it is theref?re
        ORDERED that the judgment signed herein on December 31, 2009 be, and is hereby, VACATED and
        set aside, as authorized by Texas Property Tax Code§ 33.56 and as prescribed by Texas Rules of Civil
        Procedure 237a. It is further ORDERED that the above-styled and numbered cause is revived as a
        pending suit on the docket of this Court.

                 SIGNEDon              ~ /7; 20 l3
0
6
I
1
4
/'
)
0
1
3
v
0
L
4
0
s
7
p                                                                               Document scanned as
G                                                                                     filed.
2
7                                  '                                         ~-~-      -----   -   __________   .../


 ~ Case Number   2004TA 102802: .                   Document Type: ORDER TO VACATE JUDGMENT
                                                                                                   Page I of3
         Suit No. 2004-TAI-02802                              Page 3                                  1233654
                ,, "
                 ,.




            APPROVED:
            LINEBARGER GOGGAN BLAIR &
            SAMPSON, LLP
            711 Navarro Ste 300
            San Antonio, TX 78205
            (210) 225-6763
            (210) 225-6410- FAX


            Lilia Ledesma
            State Bar No . 24006250
            Ronald E. Rocha
            State Bar No. 24039143
            Bradley S. Balderrama
            State Bar No. 24040464
            Attorneys for Plaintiffs




            Rowland J. Martin, Jr., Pro Se
            Defendant



0
6
/
1
4I
i
)

0'·
1
'l,
...,.

v
 0
 L
•4
 0
    s
7
p
c,,
    2
    ~Case   Nombe' 2004TA102802 : .                                       Document Type: ORDE R TO VACATE JUDGMENT

            BX Taxing Authorities Petition and Order to Vacate Judgment     Page 4                                   Suit No. 2ob4i~t
                                                                                                                                    -£!8d2
         CERTIFIED COPY CERTIFICATE STATE OF TEXAS
         I, DONNA KAY MCKINNEY, BEXAR COUNTY DISTRICT
         CLERK , CERTIFY THAT THE FOREGOING IS A TRUE
         AND CORRECT COPY OF THE ORIGINAL RECORD AS
         INDICATED BY THE VOLUME , PAGE AND COURT ON
         SAID DOCUMENT. WITNESSED MY OFFICIAL HAND
         AND SEAL OF OFFICE ON THIS:


               November 03, 2015

         DONNA KAY M£KJNNEY
         BEXAR COUNTY, TEXAS



  By:
        --~~~~~~-----+~~~~~----­
        BREN DA TRUJILLO, Deputy District
        (NOT 1:-ILJD 11'7THOUT THE CLERKS'S ORJ,




Case Number: 2004TA102802                          Document Type : ORDER TO VACATE JUDGMENT
                                                                                              Page 3 of3
                                                                                          .Ill\ t.t.t.~#~~fi\1111 !""''
                -~
                                                                                          I     2003TA102385-D150
                                                                                           '-- - -·--···-- ..- ---        --   )




                                                 SUIT NO. 2003-TAl-02385

          STATE OF TEXAS, COUNTY OF                          §
          BEXAR,ET AL
                                                             §
          vs.                                                §
                                                             §
          OPAL GILLIAM, ET AL                                §

                                             ORDER TO VACATE JUDGMENT

                     On this day came on to be heard the Plaintiffs petition to vacate the tax foreclosure judgment
          previously entered herein against property described as:
                     LOT 35 AND THE 6 FEET OF LOT 14 AND THE SOUTHWEST TRIANGULAR
                     PART OF LOT 15 SITUATED IN NEW CITY BLOCK 02095 BLOCK 020 IN THE
                     CITY OF SAN ANTONIO, BEXAR COUNTY, TEXAS, AS SHOWN IN VOLUME
                     02418 PAGE 0137 OF THE DEED AND PLAT RECORDS OF BEXAR COlJNTY,
                     TEXAS., Account Number: 020950200350

          and, it appearing to the Court that such motion is well taken and should be granted, it is therefore
          ORDERED that the judgment signed herein on December 9, 2009 be, and is hereby, VACATED and
          set aside, as authorized by Texas Property Tax Code§ 33.56. It is further ORDERED that the        above~    .
          styled and numbered cause is revived as a pending suit on the docket of this Court.
                     SIGNED on        ~-.!_. j ] ) Z-0 t3
0
f"
0
/f
1
4
I
2
0
1
3
v
Q.
L
·4
0
5
7
p                                                                              Documentsc~nnedas i
G                                                                               ·     filed. __j
2~
7
~    Case Number 2003TA102385 ,                        Document Type: ORDER TO VACATE JUDGMENT

            Suit No. 2003-TAl-02385                               Page 3
        _p .·    ~   .

                APPROVED:
                LINEBARGER GOGGAN BLAIR &
                SAMPSON, LLP
                711 Navarro Ste 300
                San Antonio, TX 78205
                (21 0) 225-6763
                (210) 225-6410- FAX



                Lilia Ledesma
                State Bar No. 24006250
                Ronald E. Rocha
                State Bar No. 24039143
                Bradley S. Balderrama
                State Bar No. 24040464
                Attorneys for Plaintiffs




                Rowland J. Martin, Jr., Pro Se
                Defendant


0
6
I
1
4   I
/
2
0
i
v
0
Lans. Ch.
4
0
5
7


    2
    7                                        '
    7case Number 2003TA102385 ·                                               Document Type ORDER TO VACATE JUDGMENT

                BX Taxing Authorities Petition and Order to Vacate Judgment     Page 4                                 Suit No. 2oO:f-¥xf-oq~8's
      CERTIFIED COPY CERTIFICATE STATE OF TEXAS
      I, DONNA KAY MCKINNEY, BEXAR COUNTY DISTRICT
      CLERK, CERTIFY THAT THE FOREGOING IS A TRUE
      AND CORRECT COPY OF THE ORIGINAL RECORD AS
      INDICATED BY THE VOLUME , PAGE AND COURT ON
      SAID DOCUMENT. WITNESSED MY OFFICIAL HAND
      AND SEAL OF OFFICE ON THIS :


           November 03, 2015




     (NOT r:tLJD WITHOUT THE CLERKS'S OR/




Case Number 2003TA102385 ,                       Document Type ORDER TO VACATE JUDGMENT
                                                                                          Page 3 of3
                                                                                               1111 ~~~A\11111
                                                                                                    2004TA102802-0224
                                                     SUIT NO. 2004-TAl-02802

      COUNTY OF BEXAR, ET AL                                        §                           IN THE DISTRICT COURT
                                                                    §
      VS.                                                           §                          224TH JUDICIAL DJSTRJCT
                                                                    §
      OPAL GILLlAM, ET AL                                           §                            BEXAR COUNTY, TEXAS

                                                      ORDER .F OR NON-SUIT

              On this day came on to be heard the above and foregoing motion by Movant(s) for non-suit
      and, it appearing to the Court that such motion should be granted, it is hereby ORDERED and
      DECREED that the suit by Movant(s) be dismissed without prejudice to the rights of said parties and
      impleaded taxing units who have not intervened herein to further pursue their legal remedies at any
      future time, and without prejudice to any other taxing unit who has intervened herein to further
      prosecute this action on its own behalf.

               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that if this order disposes of all
      parties to this cause, then all costs of court incurred herein are forgiven.

               SIGNED on ----'=J/A:....::..:N_,!;,:._;;;_2_,Z,.,Cu.~'.L'_ _ _ __ _ , ' - - -
                                               JAN 2 2 2014




      Approved:
0     LINEBARGER GOGGAN BLAIR &
 1
/     SAMPSON, LLP
 2    711 NAVA     TE300
 3    SAN A. ONJ , TX 78205
/")   (21 0) 25-6
0     (21 0) 25-
1
4
v
0     Lili         a
L     State Bar No. 24006250                                                               Document
      lilia.ledesma@lgbs.com                                                            scanned as filed.
4
1     Ronald E. Rocha
6     State Bar No . 24039 I 43
5     ronald .rocha@lgbs.com
      Bradley S. Balderrama
~     State Bar No . 24040464
      brad.balderrama@lgbs.com
2     Attorney for Movant(s)
 5
 4
 7
       Suit No. «SU IT»                                                   Page 3                         Su it Ke y No. «SUITKEY»
                                            SUIT NO. 2003-TAl-02385

        STATE OF TEXAS, COUNTY OF                      §                      IN THE DISTRICT COURT
        BEXAR, ET AL
                                                       §
        VS.                                            §                    lSOTH JUDICIAL DISTRICT
                                                       §
        OPAL GILLIAM, ET AL                            §                       BEXAR COUNTY, TEXAS

                                             ORDER FOR NON-SUIT

                On this day came on to be heard the above and foregoing motion by Movant(s) for non-suit
        and, it appearing to the Court that such motion should be granted, it is hereby ORDERED and
        DECREED that the suit by Movant(s) be dismissed without prejudice to the rights of said parties and
        impleaded taxing . units who have not intervened herein to further pursue their legal remedies at any
        future time, and without prejudice to any other taxing unit who has intervened herein to further
        prosecute this action on its own behalf.

                 IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that if this order disposes of all
        parties to this cause, then all cost~ of court incurred herein are forgiven.




        Approved :
0
1.,
/




'
2
('l
1
4
    I




v
o.
Lr
        Iilia desma@lgbs.com
4           nald E. Rocha
1
5       State Bar No. 24039143
1       ronald.rocha@lgbs.com
p       Bradley S. Balderrama
                                                                                Document
c;      State Bar No . 24040464
        brad .baldcrrama@lgbs.com                                           . scanned~~·__ _,.
 2      Attorney for Movant(s)
                                                                            ·- ------
 9
 5
    5
         Suit No. «SU IT»                                   Page 3                        Suit Key No. «SUITK EY »
                                           CAUSE NO. 2001PC1263
/   '

         IN THE ESTATE OF                               §            IN TilE PROBATE COURT
                                                        §
         JOHNNIE MAE KING,                              §           N0. 1
                                                        §
        DECEDENT                                        §           BEXAR COUNTY, TEXAS


            ORDER APPROVING JOINT MOTION TO ENFORCE RULE U AGREE:MENT

               On this day, came on to be heard the Joint Motion of the parties to approve Compromise

        Settlement Agreement. The Court has reviewed the parties' Motion and finds that it is well taken

        and should be granted.

               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Compromise

        Settlement Agreement is approved and entered of record.

              Signed this        ~~day of _ __,~~---'--·_ _ _ , 2008.


                                                                                                                                lFUlb~lQ)       OJ/07

                                  CAUSE NO. 2001PC1263                      JUN 0 6 2008

IN THE ESTATE OF                              §
                                              §
JOHNNIE MAE KING,                             §
                                              §
DECEDENT                                      §           BEXAR COUNTY, TEXAS


                JOINT MOTION TO ENFORCE RULE 11 AGREEMENT

TO TilE HONORABLE JUDGE OF THE COURT:

       NOW CO.rviE the parties to the above-styled and numbered cause and jointly move this

Court to approve the Settlement Agreement attached hereto.



                                                  Respectfully submitted,

                                                  HEARD & SMITH, L.L.P.
                                                  3737 Broadway, Suite 310
                                                  San Antonio, Texas 78209
                                                  (210) 820-3737

                                                  ::0)~
                                                    MARK STANTON SMITH
                                                    State Bar No.: 18649100

                                                    ATTORNEYS FOR CALVIN GILLIAM




                                                    ROWLAND MARTIN, PRO. SE




                                                               VOl 08 0 9 rG 5 B79
                                           CAUSE NO. 2001-I"C-1263
·•
                                                           )       IN PROBATE COURT #1
                                                           )
       ESTATE OJF JOHNNIE MAE KING                         )       IN Alll"D FOR BEXAR COUNTY, TEXAS


                                                     JlUJLEll

                                          SE'I"''LEMENT AGREEMENT

                  l.    The parties to this settlement agreement, Calvin Gilliam and Rowland Martin, agree to
      settle all claims and controversies between them which are asserted or assertable in the above captioned
      case. The parties believe that the value of the awards, releases and waivers received by each ofthem are
      satisfactory as consideration for settlement agreement, and that the terms are in the best interest of the
      Estate ar.d the p.uties.

              2.      The parties agree to the following awards as considerations for entering into this
      settlement agreement:
              A.       The parties agree to an award of the following to .Calvin Gilliam: {1) Bank of America
                       account #03820-11 014 with the January 2006 balance of$2,893.28; (2) American
                       Express account 0000-00 ll-387(H)976-002 with an approximate balance of $14,000.
              B.       The parties agree to an award of the following to Rowland Martin: (1)
                       Street, San Antonio, Tx, (2) 244 Henry Street, San Antonio, T;t; and (3) Washington
                       Mutual Account #38636612-6 with the February 2006 balance of approximately $.58.
            3.      The above captioned proceedings shall be resolved by means of the filing of this Rule 11
     Settlement AgreemenL
              4.         The parties hereto agree to release, discharge and forew- hold the other harmless from
     a11y and a!! other claims, demands or suits, known or unknown. fixed or cootingent, liquidated or
     unliquidated (whether or not asserted in this case) arising from or related to the events, transactions and
     accounts which are the subject matter of this case, including those involving the Conservatorship of King,
     Case #PP..()()J988, Los Angeles Superior Court. This mutual release runs to the benefit of all attorneys
     and agents of the parties. Parties as used in this release includes all named parties to this case, as well as
     Garth Gilliam and Valora Flukers, and all related entities of the parties. Rowland Martin additionally
     agrees to ·waive claims for fees for services rendered as administrator in the Estate ofKing cause# 200!-
     PC-1263.
            5.       Each signatory warrants and represents that
            A.       he has the ~uthority to bind the parties for whom that signatory acts, and
             B.      the claims, suits rights and/or interests which are the subject !Dlltter hereto are owned by
                     the party asserting same, have not been assigned (except for attorney's fees), transferred
                     or sold and are free of encumbrance other than property taxes, assessments, and costs
                     inciuding demolition fees. rnc parties furu'ler agree to indcrnn1.7 esch oti.er in
                     connections thereWith.

            C.       The parties agree to recognize the standing of Calvin Gilliam as a party to the Estate
                     proceeding for purposes of executing and implementing the terms of this Settlement
                     Agreement and the Agreed Order and Judgement authorizing it

                                                                                 VOlf 18 0 9 PG 5 8 80
        6.      The Motion To Approve Compromise and _Settlement Agieelnel1t with Agreed Order and
Judgement attached are the documents the parties agree to we to effectuate the terms of this settlement
agreement The parties agree to cooperate with such clerical revisions to tb>se dOCllliWilts as are
reasonably required k> implement the terms and spirit of this agreement ·
        7.      This agreement is made and performable in the cmmty in which the Estate was opened
and shall be construed in accordance with the laws of the State ofTexas.
         8.     As other terms of settlement, the parties agree to bear all of their own attorney's fees.

        9.       Each signatory to this settlement has entered into same ti:eely aad without duress after
having consulted with professionals of his choice.
       10.      This agreement is not subject to revocation.




                                                                      Vut if 809 Pfi 5 88 I

                                                     2
(Page 1     of   2)


                                                 DOCUMENT SCANNED AS FILED

                                                                                                  1111 f.~~~il\11111
                                                                                                        2014CI07644   -D2S~




                                                             Cause No.2014-CI-07644

                                                                          §
                      EDWARD L. BRAVENEC AND f216                         §
                      WEST AVE., INC.                                     §
                      Plaintiff                                           §
                                                                          §
                                                                          §
                      vs.                                                 §
                                                                          §
                                                                          §
                      ROWLAND MARTIN, JR.                                 §
                      Defendants                                          §          BEXAR COUNTY, TEXAS
                                                                          §

                                                        TEMPORARY INJUNCTION

                              On this day came to be heard the Verified Application for Temporary Restraining Order
                      (the "Application") filed by Edward Bravenec and .1216 West Ave., Inc. After hearing the
                      argument of counsel and having considered the Verified Petition and Application and the
                      evidence presented, it clearly appears to the Court that Plaintiffs are entitled to a Temporary
                      Injunction and that the Court is of the opinion that a Temporary Injunction should be issued. This
                      Court specifically finds that Courts have already detennined that the rightful owner of the
                      Property is Edward L Bravenec. This Court further finds that in Federal Court Cause No. SA-11-
                      CI-414 styled Rowland J. Martin, Jr. et al. v. Charles Grehn et al. the Court found that legal and
                      equitable title to the Property was vested in Edward L Bravenec and further that neither Rowland
                      J Martin, Jr. nor the company he owned, Morocco Ventures, LLC or any successor in interest
   I)                 there to had any interest, legal or equitable, in the Property described as:
   7
   /                                 "New City Block 8806, Block 50, Lot 1, Except the North
   3.                                West 10.01 feet & Lots 2 & 3; which property is commonly
   1                                 referred to as 1216 West Ave., San Antonio, Texas" the
   •'
  -')
        '
   ...                               ("Property")
   0
   ~
                              This Court further finds that despite judgments being rendered against Rowland J.
   v                     Martin, Jr. that he continues to interfere and cloud the title to the Property or contact potential
  -0
   L                     buyers and title companies to disrupt or disturb any potential sale of the Property by its
                         rightful owner. Rowland J. Martin, Jr. has a history which is documented in the
   4                    .aforementioned federal court case and the subsequent appeal to the Fifth Circuit Court of
   2                     Appeals in which both courts find his filings to be vexatious and frivolous. But for the
   6
   7                     temporary injunction, it is likely that his conduct is to continue and the damage to the
                         Plaintiff's in this case would be irreparable and could not be compensated by monies.
   F
    G
    0
    1
    .5- ase Number 2014 CIO 644                         _.        Document Type: TEMPORARY INJUNCTION
    ~                            Z9~001 - ~~9L0I~vt0Z
                                                                                                                      Page I of 3
                            Jllllilrliiilt~lll ~             ,/
                                                                                                                                                              .,
( Page 2        of        2)


                     \.                                   DOCUMENT SCANNED AS FILED
                     -~
         /'



                                                                                                                              -     -~~ ......,~

                                       Th~refore, it is _the ORDER of this court that Rowlan~ J. ~artin, any ~nti~ ~,>J.;~~:r~qlfe~t,~\'4~~#
                               or -~der hts con~ol, his agents, employees and ~1 th~se actmg m concert wtth ~~:>" · ·;+       CERTIFIED COPY CERTIFICATE STATE OF TEXAS
      I, DONNA KAY MQ                                                                                             1



 1
                           REPORTER ' S REPORTER ' S RECORD
 2
                                   VOLUME 2 OF 4 VOLUMES                     FILED IN
                                                                     4th COURT OF APPEALS
 3                                                                     SAN ANTONIO , TEXAS
                           TRIAL CAUSE NO.         2 14
                                                    O   - C I - O 7 61 ~ii12014 8:51:25 AM
 4
                                                                     KEITH E. HOTTLE
                                                                          Clerk
 5

 6   EDWARD L.     BRAVENEC ,             *            IN THE     DISTRICT COURT
     ET AL
 7
     vs .                                 *            285TH JUDICIA L DISTRIC T
 8
     ROWLAND MARTIN ,        JR.          *            BEXAR COUNTY ,        TEXAS
 9

10

11

12
                               *******************
13
                                   REPORTER ' S RECORD
14
                               *******************
15

16

17

18                                  On the 9th day of July ,           2014 ,   the

19   following proceedings came on to be heard in the

20   above - entitled and numbered cause before the Honorable

21   Sol Casseb ,     III,    Judge presiding ,        held in San Antonio ,

22   Be xa r   County ,   Texas:

23                                  Proceedings reported by compu te rized

2~   st enotype machine ;          Reporter ' s   Record produced by

25   co mpu ter - assisted t r anscription.




                          CI NDY DEES , COURT REP ORTER
                              2 88 TH DISTRICT COU RT
                                                  2



 1

 2

 3                        A P P E A R A N C E S

 4

 5

 6   GLENN J. DEADMAN, SB #785559
     509 S. Main
 7   San Antonio , Texas  78204
     210 - 472 - 3900
 8   ATTORNEY FOR PLAIN TIF F

 9
     ROWLAND MARTIN ,   JR.
10


     ATTORNEY FOR DEFENDANT
12

13

14

15

16

17

18

19

20

21

22

23



25




                    CINDY DEES , COURT REPORTER
                       288TH DISTRICT COURT
                                                                      3



 1
                                    I   N D E X
 2
     WITNESSES                                                 PAGE
 3
     ED WARD BRAVE NEC
 4   Direct Examination by Mr . Deadman                          22
     Cross Examination Mr . Martin                               36
 5   Recross Examination by Mr . Martin                          60

 6   Plaintiff Rests                                             59

 7   Defendant Rests                                             70

 8   Pla i ntiff Closes                                          70

 9   Defendant Closes                                            72

10   Co u r t ' s   Ruling                                       72

11   Cou r t   Reporter Ce r tificate                            77

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                             CIN DY DE ES , COUR T RE PORTER
                                 288T H DISTRICT COURT
                                                                             4
                                                                                 1
   1                           EXHIBITS

   2
         PLAINTIFF ' S                                                PAGE
   3
         1     Order signed November 1 , 2006                           26
   4     2     Civil Cover Sheet No. 5:11-cv - 00414 - HLH              26
         3     Judgment No. 5:11 - cv - 00414-HLH                       28
   5     4     Order No. 5:11 - cv - 00414 - HLH                        28
         5     Civil Docket No. 5:11 - cv - 00414 - HLH                 29
   6     6     Order No. 13 - 50070 - Fifth Circuit                     31
         7     Order Striking Pleadings No. 5:11 - cv - 00414 - HLH     33
   7     8     Order No. 5:11 - cv - 00414 - HLH                        34

   8

   9     DEFENDANT                                                    PAGE

10       1    Requested Relief No 5:11 - cv - 004140HLH                36
         2    Order No. 5:11 -c v - 00414 Document 173                 36
11       3    Order Expunging Lis Pendens No . 2001 - PC - 1263        48
         4    Motion to Expunge Lis Pendens No. 2001 - PC - 1263       50
12       5    Response to Motion to Expunge No. 2001 - PC - 1263       54
         6    Order No . 2001 - PC - 1263                              55
13       7    Perfected Notice of Lis Pendens Purchase Money
              Lien Claims No . 2014 - CI - 0 7 644                     57
14       8    Ame n ded Order Reopening Bankruptcy
              Cas e No . 05 - 80115 - LMC                              63
15       9    Precept to Serve                                         66
         10   Certified Mail Receipt                                   66
16       11   Requ e st for I nformati o n                             66
         12   Order Granting Taxing Auth o rities to Dismiss           67
17       13   Agreed Order Resetting No. 2010 - CI - 19099             67
         14   Subpoena Duces Tecum No. 2014 - CI - 07644               68
18       15   Notice of Appar e nt Liability                           68
         16 P. l aintiff First Request for Admissions                 69
19

20

2 :_

.:::.2

22

24

25




                          CI NDY DEES , COURT REPORTER
                              288 TH DISTRICT COURT
                                                                                     5



 1
                    THE COURT:    The Court will call for
 2   hearing cause number 2014 - CI - 07644, styled Edward

 3   Bravenec and 1216 West Avenue versus Rowland Martin ,                     Jr.

 4   Let me please ask for       introductions and announcements and

 5   then after that,     I   will take an opening statement.

 6                     MR.    DEADMAN:     Glenn Deadman for          the

 7   Plaintiff ' s.

 8                      THE COURT:       You're ready?

 9                     MR .   DEADMAN:     We're ready.

10                     MR . MARTIN:       Rowland Martin ,      Pro Se,

11   making a Special Appearance with Plea to the Jurisdiction

12   and Motion to Dismiss under the Texas Citizens

13   Participation Act .

14                      THE COURT :      And are you ready on that?

15                     MR.    MARTIN:     Yes,   Your Honor .     I    would

16   disclose that Notice for Appeal was filed yesterday on

17   the -- on two issues from the hearing on July 1st before

18   Judge Alcala .    One issue concerns the denial of Amended

19   Motion to Disso l ve the Temporary Restraining Order.                     It

20   was denied.      So it was an Interlocutory Appeal that was

21   taken from that issue.

22                      It was also a denial of a Motion to Quash

23   t he Contempt -- the sh o w cause order for contempt and

24   Lh a t   was treated as an issue under the Texas -- the TCPA

25   a n d it was also submitted for        Interlocutory Appeal .




                       CINDY DEES, COURT REPORTER
                          288TH DISTRICT COURT
                                                                                             6



 1                         THE COURT:         Okay.      But the Court of

 2   Appeals has not        is sued any stay o rder s            so we move forward

 3   to da y.       Tell me what lS set today ,           please,     Glen n,   and

 4   then I        will give you an opportunity ,              sir.

 5                         MR .   DEADMAN :     Judge ,    the two matters that

 6   are set are a Temporary Injuction Hearing that                        flows      from

 7   a Temporary Restr ainin g Order ,               and then a Motion for

 8   Contempt.

 9                         THE COURT:         All    right .     So if I   am looking

10   at what pleading -- if we are not going to look at your

11   First Amended ,       where do     I   look in your book?

12                         MR .   DEA DMAN:     The first Amended ,         you can

13   look at -- the only thing that                  is different      fro m the

14   Original and the Third Amended lS paragraph 29.

15                         THE COURT :        Okay .

16                         MR .   DEADMAN:      In which added violat i ons of

17   Chapter 12 of the Civil            Practice and Remedy Code ,              that is

18   not at        issue today.

19                         THE COURT:         All right .        You want to give

20   me   ju s t    a minute 's worth --

21                         MR .   DEADMAN:      For th e Motion for

22   En f orcement an d Contempt ,          that ' s   at tab D.

23                         T HE COURT:        That     is also set for today?

24                         MR .   DEADMAN :     It ls,     Your Honor .

25                         MR . t1ARTIN :      You r   Honor ,    if it please this




                          CINDY DEES , COURT REPORTER
                             288TH DISTRICT COURT
                                                                                                      7



 1   Court.        I    also -- the two items that were appealed for

 2   Interlocutory Review,                  the denial of the Amended Motion to

 3   Dis s olve and the Motion to Quash,                            the issuance of the

 4   citation and Show Cause Order,                           I    would request     that we

 5   abate the matter of criminal contempt proceedings because

 6   my part is on appeal and i t ' s inextricably intertwined

 7   with their part.                I    can --- I         will - -     I    will deny their

 8   facts and allegations,                     but because they are interrelated,

 9   I     would request that the Court abate - -

10                            MR .       DEADMAN:       Judge,        first     of all,   the

11   Motion to Dissolve the Temporary Restraining Order is not

12   an appealable order ,                 the grating or denying of the

13   Injunction --

14                            THE COURT:             He ' s       asking on the contempt.

15   You think that           is an appr o priate thing to do to make that

16   pending ruling of the Court of Appeals?

17                            MR.        DEADMAN :      I     don't .

18                            THE COURT:             Tell me what is going o n.

19   We ' ve got two h o urs.               I    am quitting after two hours .                  Let

20   me explain to Mr.               Martin what happens ,                   you know this,     but

21   if y'all have under announced substantially ,                                 what happens

22   l S    that   I    declare a mistrial ,                send you back to Presiding

23   and sa y ,        Judge Noll ,        these folks             really meant to announce

24   : ou r     hours n ot two hours,              start them over with somebody

25   e _ se ,    maybe me ,    maybe another Judge,                     with a    legitimate




                             CINDY DEES, COURT REPORTER
                                288TH DISTRICT COURT
                                                                                                    8



 1   four hour announcement.                 If you think now if this                  lS

 2   really more than two hours,                    tell me know,          don't get two

 3   hours     into it and sa y oops ,              we under announced.

 4                            MR.   DEADMAN:         It ' s    not,   Judge.

 5                            THE COURT:           Okay.       Tell me what        lS going

 6   on ,   please.

 7                            MR.   DEADMAN:         Okay.       Judge ,    if I    can refer

 8   you to Exhi b it A in the notebook ,                      which is the        Fi rs t

 9   Amended Petition.              The background facts have not changed

10   from the or igi nal petition.

11                            In 2004,      Mr .    Martin ,     through a previous

12   entity that he owned ,             I   believe that it was called Morco

13   Ventures,       obtained a        loan secured by a pi ece of property

14   that    is identified in the facts.                       That property is the

15   1216 West Avenue.              And i t ' s     that property that             re al ly

16   forms     the basis of this entire suit .

17                            In May 2005 ,         Mr.    Martin took out a           second

18   lien on th at proper ty and the holder of the lien was Mr .

19   Br avenec ' s    law off i ce .        Mr.     Martin became delinquent in

20   -che pa y ment s,    a    foreclosure was he ld and the foreclosure

21   was held v alid and the property transferred to Mr.

                      Th at    issue has then been litigated ln District

23   CoucL ,    in Bankrup tcy Co urt,              in Federal Court,          ln the

24   ?i : -ch Circui-c Court of App ea l s.                   And in every stage ,            Mr.

25   Martin lo s t     and ha s      been h e ld th at Mr.            Bravenec is the




                          CINDY DEES , COURT REPORTER
                             288TH DISTRICT COURT
                                                                                                                                    ""'
                                                                                                                                9



  1     owner of the property.

  2                                                  Mr.      Martin continues to interfere with the

  3     property by filing Lis                                       Pendens and like documents                  that

  4     interfere with the ownership of the property and the sale

  5     of    the property.

  6                                                  Once the             Fifth Circuit Court of Appeals

  7     procedure was                              denied and Judge Hudspeth in the                          Federal

  8     Court dismissed all                                    of Mr.           Martin's pleadings,          we fil ed

  9     this       suit with a Temporary Restraining Order restraining

10      Mr.    Martin                        from filing             anything           in the deed records that

11      interfered with the ownership of the property.                                                        We are

12      asking that                              i t be converted to an                    Injunction because

13      despite              the Restraining Order ,                                   he then      filed what   he

14      referred to Effective Notice of Lis                                                    Pendens and put        i t ln

15      the court                        r eco rds .

16                                                   I   can put Mr .             Bravenec on the stand for

17      the purpose of walking                                       through of what's been marked as

18      E xhib i ts                  1 through                8,   but      all       of those are court

::_ 9   docum ents .                             They are          from different              courts .   If you wish

2J      ~e    ~o   put him on the stand to walk through

                                                     THE COURT:                 Let me stop and say,          that     it ' s

               ~~~ ~                 -       wis h,      i t ' s what           you need for         the purpose of

                                                  So ,   I    will        let    you handle i t however you
                     ~



2~
                                 0       •
                     .....   -       -v .-   -
                                                                   just asking           for    an opening

25      s~2~e:--:-.e~~ .




                                                    CI · oy    D ~~ S ,    CO~~~      _ S? O ~_ER
                                                         28BTH       o = s~~=     ~   cou~ ~
                                                                              10



 1                      MR.    DEADMAN:     If I    can refer you to what

 2   would be the evidence in this case,              starting at tab one .

 3                      TH E COURT:       Well,    short opening statement.

 4   You can make your record in a minute .              All right .   So

 5   you ' re going to prove to me that yo u're entitled to an

 6   injunction?

 7                      MR .   DEADMAN:     Entitled to the injunction,

 8   and that Mr.     Martin should not in any way,          manner or

 9   course interfere with this property.

10                      THE COURT:        All   right.   And then tell me

11   about the contempt .

12                      MR.    DEADMAN:     While the Restraining Order

13   was in effect ,    he filed a      Perfected Notice of Lis Pe ndens

14   and sent it to the potential buyer of the property in an

15   attempt to preclude the sale.              The Restraining Order said

16   don ' t file anything .      And I    believe that Mr.    Martin ' s

17   argument is going to be,          it said don't file anything with

18   the County Court deed records ,            that he filed it with the

19   District Court and sent it to the seller,              so it 's not

20   really a contempt .

21                      THE COURT :       Okay.     Just to educate myself

22   quickl y ,   the prop erty is where Eddie ' s       law office is?

23                      MR .   DEADMAN:     Used to be.

24                      TH E COURT :      Us ed to be.    Who is physically

25   ln t he property now .




                        CINDY DEES , COURT REPORTER
                           288TH DISTRICT COURT
                                                                                                12



 1   managed by 1031 Corporation.                    There are intermediaries

 2   for tax deferred exchange.                    And you will see in my - -

 3   it 's the document that                  is in the first             tab .   It's titled

 4   as the Perfected Notice of Lis                   Pendens .             You will   see in

 5   that document that there are - -

 6                              THE COURT:        Your tabs are not numbered.

 7                              MR . MARTIN:       Yes,    s   l   r ,   Your Honor.    It's

 8   th e    first    one .

 9                              THE COURT:        Okay.

10                              MR . MARTIN:       You will see attached to that

11   document an escrow statement showing balances that were

12   in my personal estate .                  When it came time to acquire the

13   re p lacement proper t y ,           the title to the replacemen t

14   property was taken under the name of Moroco Ventures as

15   the legal owner of the property.

16                              The intermediary disbursed 135 thousand

17   dollars directly to the seller,                      Roy Ramspect .            You will

18   see a      receipt         in there for      First American Title wh ich was

19   the closing argument.                    So there was a disbursement of 135

20   thousand dollars on a purchase price of about 285 minus

21   some change ,          284 , 050 ,   I   believe.

22                              The balance of the purchase price was

23   fun ded with a             fir st lien note that was taken back by the

24   seller .        So ,   I   was a third - party purchase money provider

25   ~o     Mo r o c o Ventures ,     which enabled Moroco Ventures to




                                CIN DY DEES, COURT REPORTER
                                    288TH DISTRICT COURT
                                                                                            13



 1   acquire t he pr oper t y .

 2                         You will    see from those documents that the

 3   purchase money did not past through Moroco Ventures.                              I

 4   did not deposit th e mon e y into the account for Moroco

 5   Ventures and then disperse it to the seller ,                      rather the

 6   money -- the p urch as e mo ney came from Roy Ra mspec t,                      the

 7   seller and financi e r         of the first     lien note and 135

 8   thousand doll a rs wh ich was transmitted directly from my

 9   personal escrow account to Roy Ramspec t' s                    agent ,     c losing

10   agent .

11                         My un der s tanding of Te x as la w is that

12   that a        third - party purchase money lien holder is

13   equivale n t      to a mortgag e e ,   and that a         i nterest ,    the   lien

14   interest equivalent to a vendors lien a ttaches                         to the

15   property when there is closing transaction of that

16   nature .

17                         So ,   while the history that the Plaintiff ' s

18   present concernlng the formation of Mo r oco Ventures ,                          and

19   th e   litigation that ensued ,         that litig a tion was conducted

20   in my ca pacity as a          successor in interest to Moroco

21   Ve ntures the debto r.          I n fac t,   it was       e ssen ti ally

22   der ivative in nature of the - -             of the injuries that

22   :~o :: oco    Ventur es sustained,     or allegedly sustained as the

24   cieb r.or .     Th e matt er of the lien that         I    am claiming now is

25   a   complet e ly diffe re nt -- o f      a different character .                 It




                           CINDY DEES , COURT REPORTER
                              288TH DISTRICT COURT
                                                                                 14



 1    derives      from my standing and my capacity I            and

 2    third - party purchase money lien holder .

 3                            My reading of the case law on tort i ou s

 4    interference with contractual relations leads me to a

 5    case ,   H   &   C Hotels .      This was a   case from San Antonio

 6    that we nt through the Fourth District .               There was a

 7    tenant in the River City Mall .               And the owner of the mall

 8    was attempting to sell the property .                The tenant had a

 9    lease contract .             And in the lease contract ,    the believed

10    that they were entitled to some type of right of first

11    refusal .

12                            On appeal,    the Fourth District ruled for

13    the owner in saying that the four elements of tortious

14    interference claim were met .              That there was a contract ,

15    there was an interference with the contract .                    It was

16    proximate cause an d there were damages .                The case was

17    appealed from the Fourth District to the Supreme Court

18    a nd the decision was            rendered on June 13,     holding that

19    th ere was no tortious interference.                And the reasoning of

20    that de cision was essentially that the lessee in that

2~    case had a privile g e and jus ti ficatio n under its existing

22    conL~acL         and tha t    the disclosure of that     informati o n
__)
:r    d~o~'L       do anything ot her than cause the title ag ents to

24    exe~cise         rights th a t   th e y wo ul d hav e had u nder any

25    u .. der any circumstances .           So ther e was no but for




                             CINDY DEES , COURT REPORTER
                                288TH DISTRICT COURT
                                                                                                                                15



  1     causation of interference .

  2                                           The analogy to this                       case is as a

  3     third - party purchase money lien holder ,                                               I   have a

  4     privilege that                        is more           substantial than the                    lessee ln the

  5     H     &     C Hotel ' s            case ,        because Mr.                Bravenec and the             late

  6     Albert McKnight acquired their second lien interest in

  7     the         subject property during attorney client relationship.

  8     They were                    representing me as the Administrator and heir

  9     of the estate of Johnnie Mae King in Bexar County Probate

10      Number 1 .                    Subsequent to their acquisit i on of the                                    lien - -

11      my understanding was that they would continue to

12      represent me.                         Subsequent to that time - -

13                                            THE COURT :             You ' re trying the case now.                             I

14      just wanted an introductory ,                                         opening statement.                 Let me

15      get         to a            really relevant               question ,             are we going to be

16      able              to do this now                 in about             an hour and 45 minutes?                      We

17      going to be able to get all                                       these facts            before the Court?

18                                            MR .     DEADMAN :              Yes ,    sir .

19                                            THE COURT:              I       am asking him .            He seems to

20      be a              l i t tle verbose              on all       of this.               That ' s   why I ' m

2::._   asking                0    Ar e    we going to be able to do this ,                              sir?

                                              MR .     MARTIN:            I       am trying my best ,            Your

23      ;-; o :: c::::-   0        =• m not      a    l i t i g at o r.

24                                            THE COURT :             You ' re no t            o bliga t e d .    I   am

25          ~~9ly                 asking    --       here ' s    what         I    don ' t   want    t o h appen.          I




                                            CINDY DEES , COURT REPORTER
                                               288TH DISTRICT COURT
                                                                                                16



 1   don't want to happen when we get to two hours ln this and

 2   y ' all are half done and I               have to declare a mistrial and

 3   send you back to start over.                      It's better if you start

 4   over now.           We can't do it in two hours,                we need four

 5   hours.       How long do you now think that you need to do all

 6   this?

 7                           MR.     MARTIN:        Your Honor,      I   don ' t   have much

 8   experience in estimating --

 9                           THE COURT:            He tells me the lssue today is

10   whether or not he's entitled to a Temporary Injunction to

11   keep you from filing any more documents.

12                           MR . MARTIN:           The short and simple answer

13   to t hat is that under the law of tortious interference,                                   I

14   am entitled to rebut the elements of their case.                                   And I

15   can also assert a prima facia affirmative defense based

16   on privilege or justification .                       So,   my prima facia

17   affirmative defense,              is that        I was a third party --

18                           THE COURT:            Sir ,   we are now trying the

19   case again .          The question is can we do in what is an hour

20   and 45 minutes including put on evidence and argue all

21   the law?           That's all that        I    am asking.       If you can't tell

22   me,     if you say ,     no ,    we really need three or four hours,                       I

23   jus t    don ' t    want to get at five minutes to 12 and say

24   yo u're half done or two - thirds of the way done,                            you

25   cou ldn't do it.          Go start over.               That's all that         I    am




                            CINDY DEES, COURT REPORTER
                               288TH DISTRICT COURT
                                                                                                                                     17



 1    ask in g.

 2                                                   MR .       MARTIN :     I    think that we can do i t .

 3                                                   THE COURT:            Okay.          I   don ' t,       but   I   will

 4    give you a                        shot at                 it.    I   asked you for a               short ,       which

 5    means two minutes introductory statement and you have

 6    gone ten minutes.                                         So you don ' t       think they are entitled

 7    to a Temporary Injunction against you?

 8                                                   MR.        MARTIN:      They haven ' t

 9                                                   THE COURT :            You see that ' s             a    yes or no

10    question .

11                                                   MR.        MARTIN:      No,     I    don't.

12                                                   THE COURT :           And yo u don ' t           believe that

13    you ' re              in contempt for violating a Temporary Restraining

14    Ord e r?

15                                                   MR.        MARTIN :     Abs o lutely no t ,              Your Honor.

16    The text of t he Order r ef ers t o the deed records .                                                              There

17    was nothing                           in the Order that                     k e pt me from filing                  things

18    in the docket with the court.

19                                                   And by the way ,              Your Honor ,              the respective

20    purchase r                    has been                    joined as        Plea to the Third - Party ,                   so

      ~\ -      oosit i on is that the injunctive relief is essentially

                            ~hey           were asking for                   relief based on Lis                       Pendens

      :   ~   _ ~ :--. :; .s ,   ·.-: :--. .:. c h   i s    a    cons t r uct i ve       f orm of     not i ce ,       but    n ow

2t;                              ~eg.:..s~e~ed                   agent ,    whose n a me         lS   Olg a Vasquez

25    Si~ -,2             \ s.:..c ) ,         2cco~d::.ng            to the records             f r om th e       Secr e tary




                                                     CINDY DEE S , COU RT REPO RTER
                                                        288 TH DI STR I CT COU RT
                                                                                               18



 1   of S tate ,      no w that that person             lS   a pleaC.:ed party in the

 2   case ,       the original relief is essentially moot becaus e                        it

 3   would not insulate them from actual notic e                         of   t he lien

 4   c la i m .

 5                             THE COURT :         What is all this about now

 6   your Ple a to the Jurisdiction and Motion to Dismiss?

 7   When do I        have to take that up?

 8                             MR . MARTIN :        T hat would be today ,         Your

 9   Honor.

10                             MR.     DEADMAN :     You know ,     Judge ,   I   was   just

11   handed this today and I                 haven't had t hre e days noti ce .

12   We are not         ready on that .

13                             MR .    MARTIN:      Well ,   that ' s   part of my show

14   cause showing is the                Pl e a   to the Jurisdictio n and the

15   Moti o n to Dismiss .              So if that - -       if they are not ready ,

16   we s houl d res e t         or continue.

17                             THE COURT :         Okay .    I   was not aware that

18   yo u were not given notice of the Motion to Dismiss and

19   th e   Plea to the Jurisdiction.                   My unde rs tanding is that

20   he c an make a            Plea to the Jurisdiction at any time ,                   c an

21   he not?

22                             MR.     DEADMAN :     He can even on appeal.

23   Judge ,       if it ' s    th e   r e setting of the contempt t h at h e ' s

24   a:t:er ,      my client h as no i s sue with res ett i ng t he contempt

25   a . d proceeding with the injunction .




                               CINDY DEES , COURT REPORTER
                                  288TH DISTRICT COURT
                                                                                     19



 1                        MR.   MARTIN:     Very well.

 2                        THE COURT:       We will carry your Plea to the

 3   Jurisdiction and Motion to Dismiss,               is that appropriate?

 4   You can raise that at any time.

 5                        MR.   MARTIN:     Yes,    Your Honor.       I   would --

 6   I   would like to make those arguments as part of my show

 7   cause showing.

 8                        MR.   DEADMAN:     Judge,    we    just agreed to

 9   continue the show cause --

10                        MR.   MARTIN:     Well,    there is two show

11   cause    --


12                        MR.   DEADMAN:     There    lS    only one.

13                        MR.   MARTIN:     There are two show cause

14   issues.        One was   for the original show cause on the

15   Temporary Restraining Order that was subsequently an

16   order to show cause on criminal contempt.                   I   understand

17   that Mr.       Deadman has said that his client is 1tvilling to

18   defer the issue of the criminal contempt show cause but

19   that    leaves the show cause on the Temporary Restraining

20   Order.        And in that case,      my Plea to the Jurisdiction and

21   the Motion to Dismiss is directed at the -- the part of

22   the original petition that caused the TRO to be granted.

23                        MR.   DEADMAN:     We have agreed to continue

24   th e   show cause which is for violation of the Restraining

25   Ord er and the criminal contempt.               One motion,      we are




                         CINDY DEES, COURT REPORTER
                            288TH DISTRICT COURT
                                                                               20



 1   ready on the Temporary Injunction.

 2                        THE COURT:      Well,   you have kind of backed

 3   me into a corner on this one.             If he has a    Plea to the

 4   Jurisdiction and a Motion to Dismiss and i t ' s valid,             and

 5   I ' m not saying that it is,         seems to me if we go forward

 6   and -- let ' s    say I    gran t   a Temporary Injunction and then

 7   he comes back here in three days and has the case

 8   dismissed ,     aren't we better off continuing a restraining

 9   order and or amending it and having a hearing on all of

10   this together one day next week?              Or do you want to read

11   this and waive the three days notice?

12                        MR.   MARTIN:     Your Honor ,   the other thing

13   is that although -- although the order - -              the order that

14   he ' s    referring to ,   the original order was granted on or

15   about May 14th.        And it was styled as a Temporary

16   Restraining Order.          Subsequently,     on May 23 ,   there was

17   that was the original setting or the resetting for the

18   show cause hearing.          At that time,     an agreed order was

19   entered continuing the show cause hearing to this date.

20   So ,     the Temporary Restraining Order,        although that i t ' s

21   styled as a Temporary Restraining Order has been in

22   e ffect     for almost 45 days.        So my position is that i t ' s

23   re ally a Temporary Injunction although i t ' s styled as a

24   T em porary Restraining Order.           And my - -   it should either

25   be d issolved or allowed t o laps e if we are not going to




                         CINDY DEES, COURT REPORTER
                            288TH DISTRICT COURT
                                                                                              21



 1   deal with it today.

 2                        MR.    DEADMAN:       That's the issue,                we need to

 3   go forward.         It can't lapse.

 4                         THE COURT:         Well,     we can continue it

 5   forward by agreement.

 6                        MR.    DEADMAN:       He won't agree.

 7                         THE COURT:         Well,     then       I   can convert it to

 8   a   Temporary Injunct io n and make it for three days or five

 9   days or something like that;               but the issue is,                I   think

10   that    in the interest of        judicial economy all of this

11   ought to be heard at the same time .                         The question is do

12   you think that it 's appropriate --                  I       don't      know how long

13   thi s   is,   for   you to review this and have this heard

14   today.

15                        MR .   DEADMAN:       Judge ,       I    don ' t   have an lssue

16   starting it today .          We are ready.

17                         THE COURT :        An hour and 45 minutes ,                 can we

18   do it?

19                        MR .   DEADMAN:       Yes ,    slr.

20                        MR.    MARTIN:       Yes ,    Your Honor.            My

21   und e r s t anding is that we have limited the scope to the

22   show cau se order on the temporary --

23                         T HE COURT:        Temporary Injunction.                   Okay.

24   If you c a ll you r     first    witness ,        please.

25                        MR .   DEADMA N :     We call Edward Bravenec .




                          CINDY DEES, COURT REPORTER
                             288TH DISTRICT COURT
                                                                                                22



 1   Judge ,        I   have already provided to Mr .                 Martin a    copy of

 2   the exhibits and you have them in your binder.                                May I

 3   app r oach the witne ss.

 4                               EDWARD BRAVENEC ,

 5   having been              first   duly sworn testified as                follows:

 6                                DIRECT EXAMINAT I ON

 7   QUESTIONS BY MR . DEADMAN :

 8             Q.        State your name           for     the    record ,   please?

 9             A.        Edward Bravenec.

10             Q.        At    one time that        your had a        partnership with

11   Albert McKnight?

12             A.        Yes ,   slr.

13             Q.        And by a nd through             your     relationship in that

14   partnership ,             you became the owner of 1216 West Avenue?

15             A.        Yes ,   sir.

16             Q.        That    is a        street address        here in San Antonio?

17             A.        Yes ,   sir .

18             Q.        In 2006 ,       a    foreclosure        took place on that

19   property?

20             A.        Yes ,   sir .

21             Q.        And that        is the way by which you became the

22   own e r    of      the property?

23             A.        Yes ,   slr.

24             Q.        In 200 6 ,      Mr .   Martin ,    along with several          other

25   er.t.it i e s ,     known as        DECO Village Annex and              In Re Moroco




                                 CINDY DEES , COURT REPORTER
                                    288TH DISTRICT COURT
                                                                                                              23



 1   Ventures,            sued both yourself and Mr.                               McKnight,     cl aim ing

 2   that the            foreclosure was               invalid?

 3             A.         Yes.

 4             Q.         I    want to refer you t o Plaintiff 's 1?

 5   (Indicating.)

 6             A.         Yes ,    sir.

 7             Q.         Is that a             true and correct copy of the order in

 8   cau s e      nu mb er 20 06 -CI- 15329 ,                 fi nding that             the foreclosure

 9   was valid?

10 A. It     lS.

11             Q.         Sig ne d by th e Honorable John Gabriel?

12             A.         Cor r ect .

13             Q.         Fou nd th at there were no irregularities in the

14   for e closure?

15             A.         Yes ,    sir ,        it does .

16             Q.        Aft e r       t ha t    fi n ding ,        I    underst an d that Mr.

17   Mar t in went to bankruptcy court to attempt to obtain

18   pos s ession of the property?

19 A. I    don't      remember                  I    know we went to

20   bankrup tcy court .                    I    can ' t    say exactly.

21              Q.        In any event,              he was not give n possession or

 /   :-_:_:-_::_e :: o   the pro perty?

                          . o,    sir .

                          ~he~     he     fi l ed a        s u it       l n F e d e ral Cour t ?

25              A.        Yes ,    sir ,        he did .       Again ,         I    don ' t   know the




                                  CINDY DEES , COURT REPORTER
                                     288TH DISTRICT COURT
                                                                                        24



 1   date.

 2           Q.       If I       refer you to exhibit 2?

 3           A.       Yes ,      I   see it in front      of me.

 4           Q.       That       is the civil cover sheet and the

 5 P. l aintiff's Original Complaint in Federal Court.                          You see

 6   that?

 7 A. I   do.

 8           Q.       Originally,           it was    filed   in the Southe rn

 9   District ,       the Texa s          Houston Division ,     do you see that?

10 A. I   do .       I   remember that.

11           Q.       But Judge Hudspeth took charge of the case here

12   ln San Antonio?

13           A.       Yes ,      sir.

14           Q.       And it was given cause number SA - 11 - CA - 414HLH?

15           A.       Yes ,      slr ,    that's correct .

16           Q.       The HLH stands for              Judge Hudspeth?

17           A.       Yes .

18           Q.       In his original complaint ,               he sued you for     a

19   numbe r      of causes of action ,              being unlawful debts and

20   p r oh ibitive trade practi ces as set                   forth on page 3?

             A.       Yes ,      sir .

                      Fraudul ent appropriation of Plaintiff ' s

     9r o 9e r~ j ,   s et    f o rth on page 5?

                      Yes ,      slr .

25           Q.       Inju ries t o b u siness equ it y and homestead




                                CINDY DEES , COURT REPORTER
                                   288TH DISTRICT COURT
                                                                                           25



 1   interest set           forth       on page 8?

 2         A.         Yes ,     sir .

 3         Q.         Common law fraud?

 4         A.         Yes ,     sir .

 5         Q.         Set      fourth     on page     9?

 6         A.         Yes ,     sir .     I'm sorry .

 7         Q.         Breach of legal              and fiduciary duties set       f orth

 8   on page 10?

 9         A.         Yes ,     sl r.

10         Q.         Wrongful appropriation of violation of the                    Fair

11   Debt Collection Practices Act ,                        page 12?

12 A. I   see that,        yes ,    slr .

13         Q.         Civil Rights Violations set                  forth   on page 14?

14         A.         Yes .

15         Q.         Blatant Anti - trust Act violations on page 14?

16         A.         Yes ,     sir .

17         Q.         Sherman Antitrust Violations Acts on page 15?

18         A.         Yes ,     sir.

19         Q.         Suit on a          Trespass to Try Title claimin g both

20   int erests as and owner and as lien holder on page 17?

21         A.         Yes ,     slr .

22         Q.         In j u nctive relief to enjoin you in any further

23   acti o.:1 on page 1 9?

24         _;:'!, .   Ye s ,    Slr .

25         Q.         And negl ige nt        in f l ec t ion of emotional distress




                               CINDY DEES, COURT REPORTER
                                  28 8TH DISTRICT COURT
                                                                                              26



 1   on page 20?

 2          A.    Yes,      sir.

 3                          MR.     DEADMAN:      Judge,      I     move for admission

 4   of   Plaintiff ' s     1 and 2.

 5                          THE COURT:          Mr.    Martin?

 6                          MR .   MARTIN:       Mr.    Bravenec

 7                          THE COURT:          No,    no,   no ,    do you have

 8   objections to the admission of these documents?                               It ' s   not

 9   your turn to cross examine him yet .

10                          MR .   MARTIN:       No,    Your Honor.

11                          THE COURT:          They will be admitted .

12          Q.     (BY MR .        DEADMAN)     After some time ,          Motion for

13   Summary Judgment were                 filed in the      Federal case ,        true?

14          A.    True.

15          Q.    If    I   can refer you to exhibit                  3?   (Indicating . )

16          A.    Yes ,     sir.       I    am looking at i t .

17          Q.    That ' s     the     judgment entered by Judge Hudspeth

18   on December 21 ,        2012 denying all of Mr.                  Martin ' s   claims

19   and awarding       judgment in fav or of you?

20          A.    Ye s,     that ' s       correct.

21          Q.    At the back of the cover sheet which is the

22   judgment i s      the actual order regarding the Motion for

23   Sum _ ary Ju dgment ;         is that true?

24          A.    And I      am sorry,         are you talking about exhibit

25   4?




                            CINDY DEES, COURT REPORTER
                               288TH DISTRICT COURT
                                                                                                27



 1           Q.        Exhibit 3.

 2          A.         This is a        copy of the order on the Motion for

 3   Summary Ju dgm ent .              Did I    understand your question?             I    am

 4   sorry .

 5           Q.        Yes.     The order on the Motion for Summary

 6   Judgment is attached as                   Plaintiff's 3 .

 7          A.         Yes,    sir ,    it is.

 8           Q.        The actu al order regarding the - -                make finding

 9   of fact       and conclusions of law to the same                    judgment ,       lS


10   that exhibit 4?

11          A.         Yes ,   sir ,    it is ,    I    am sorry.

12           Q.        In Judge Hudspeth's order regarding the Motion

13   fo r   Summary Judgment,             he found that the Statute of

14   Limitations on all causes of action had expired?

15          A.         Yes,    sir .

16           Q.        And exhibit 2 shows that                 Plaintiff ' s   complaint

17   was    filed in 2010?

18          A.         Yes,    sir ,    that 's correct .

19                             MR .    DEADMAN :        Move for the admission of 3

20   an d 4 ,     You r    Honor.

2l                             THE COURT:          Any objections to those being

22   a mitted ?           He has se en them ,           I   take it?

23                             MR .    DEADMAN:         Yes,   he has copies of them ,

24   Judg e .      I   ga ve t hem to him.

25                             MR . MARTIN:            No objection to those ,      Your




                               CINDY DEES , COURT REP ORTE R
                                  288TH DISTRICT COURT
                                                                                                                        28



    1   Honor.         But on the previous one,                              Mr.    Deadman stated that

    2   there was a           claim in my capacity as a                               lien ho l der.           If

    3   you could refer to me --                         I       was not          able to examine the

    4   text.

    5                                MR.       DEADMAN:               It's       in his     complaints,

    6   Judge,       under the trespass                      to try title.

    7                                MR.       MARTIN:            Could you tell me which claim

    8   that    i s?

    9                                MR.       DEADMAN:               Sir,       i t ' s your petit i on - -

10

11                                   MR.       MARTIN:            It's - -

12                                   THE COURT:                  One at a          time .

13                                   MR.       MARTIN:            I    am simply asking you to

14      t ell me what          claim he               just referred.

15                                   MR.       DEADMAN:               The one headed Trespass                    to

16      Try Title.

17                                   THE COURT:                  All    right.            Can we get on with

18      t he ques t ioning,               p l ease?          I    am sorry,           3    and 4 are

19      adm i t ted.

20              Q.       Exhibi t          5    l S   the civil docket                     sheet       for   both

21      the un der lying case and the appeal                                      in the     Federal suit.

22              A.       Ju st t o make               sure that              I    am doing        it    right,      I

2       am looking           rea l    quick and making sure that                              I    am not

2.      saying y es when              I    mean no .              If you give me              just a moment.

25              Q.       I    under s t and,            i t ' s about             20 pages.




                                     CINDY DEES, COURT REPORT ER
                                        288TH DISTRICT COURT
                                                                                        29



 1           A.      Yes,      sir,     those are true and correct copies of

 2    those i terns.

 3                             MR.     DEADMAN:       Move for admission of

 4    exhibit 5 ,        Your Honor .

 5                             THE COURT:           He moved to admit exhibit 5.

 6                             MR .    DEADMAN:       Yes,   sir.

 7                             THE COURT:           Mr.   Martin,    any objections?

 8                             MR . MARTIN:          Your Honor ,     I   am hard pressed

 9    to say where exhibit 5                  lS.    The document that is

10    presented to me is not                  labeled.

11                             THE COURT:           Show it to him .

12                             MR.     MARTIN:       No objection ,       Your Honor.

13                             THE COURT:           Five is admitted.

14                             MR .    DEADMAN:       Thank you ,     Your Honor .

15                             THE COURT:           Do you have th e other e xhibits

16    down there ,        1,   2,     3 and 4.

17           Q.      (MR .     DEADMAN CONTINUING)            Mr . Martin appealed

18    Judge Hedspeth's ruling?

19           A.      Yes .

20           Q.      He appea l s         to the Fifth Circuit Court o f

21    Ap pea l s   in New Orleans?

22           A.      He did ,         sir .

2:?          Q.      I    want to refer you to exhibit 6?

24           A.      Yes,      sir I      have it in front          of me.

25           Q.      Is t hat the order from the United States Court




                               CINDY DEES, COURT REPORTER
                                  288TH DISTRICT COURT
                                                                                               30



 1   of Appeals,               F ifth Circuit,      in cause number 1350070,

 2   finding that               the Motion for          Stay of the Recall and Revise

 3   the Mandate               is denied?

 4             A.         Yes,    slr,       that's true and correct copy of that

 5   order.

 6             Q.         Did the Court also finds               that Mr.   Martin

 7   continues to engage in frivolous                          and vexatious    litigat i on

 8   asking for            relief that the Court is repeatedly found not

 9   warranted?

10             A.         He did.        I    think that he      filed six or seven

11   motions essentially asking for                        reconsideration.

12                                MR.    DEADMAN:        Move the admission of the

13   Courts's Order as                  Plaintiff's       6.

14                                MR.    MARTIN:        Your Honor,   these -- the

15   subject matter of those orders                        is on appeal      right now.

16   The re was a post appeal.                     It was a post appeal based on

17   those sanctions.                   And the appellate brief that            I

18   submitted was accepted last week.                           And Mr.    Bravenec has

19   re ceived instructions to submit his brief in the next                               30

20   day s .        So,    I    think that       it's    important for      the Court to

21   und erstan d that these are matters under -- on golng

22   aooeal .

23                                THE COURT:        You can go into all         that wit h

24   .--..im on cross .           Right now the question is do you have

25   obj ections to the document being adm iss ible                          for me to




                                 CINDY DEES, COURT REPORTER
                                    288TH DISTRICT COURT
                                                                                           31



 1   look at.

 2                            MR.     MARTIN:      No,    I   don't.

 3                            THE COURT:          Be admitted.

 4           Q.    (MR.       DEADMAN CONTINUING)              After the order of the

 5   Fifth Circuit,           the case was remanded back to Judge

 6   Hudspeth?

 7 A. It was.

 8           Q.    I    would like to have you look at                   Plaintiff's 7?

 9 A. I    have it in front            of me.

10           Q.    That's the order from Judge Hudspeth dated 30,

11   2013?

12 A. It is.

13                            MR.     MARTIN:      Objection,      Your Honor.       You

14   said i t strikes all of Martin's pleadings?                          May I    see

15   that?

16                            THE COURT:          Would you show him that?

17           A.    Yes.

18                            MR.     MARTIN:      The order refers to documents

19   150 ,   151 and 152.

20                            MR.     DEADMAN:      I    will get to it.

                              MR.     MARTIN:      Is that what you were

//   ~2 = e~r~ng   to when it says it strikes all pleadings?

2?                            MR .    DEADMAN :     I    will get to it.

                   _=-_;:ci   =   don ' t   - -

25                            ~~E     COURT :     Let him ask a        question.




                              CINDY DEES , COURT REPORTER
                                 288TH DISTRICT COURT
                                                                                                     32



 1              Q.       (MR.    DEADMAN CO NTINUING)              Is   it true that in

 2   this order ,          Judge Hudspeth f ou nd that Mr.                     Martin has a

 3   history of filing pleadings and motions that are both

 4   frivolous           and vexat i ou s ?

 5              A.       Yes.

 6              Q.       More than ten months prior to this order ,                           the

 7   Court       found i t necessary to enter an order establ is hing

 8   pro p er boundaries for                   such activities on th e part of Mr .

 9   Martin?

10              A.       Judge Hudspeth d i d order that ;                 yes,     sir .

11              Q.       He further directed in docket number 129 that

12   the Office of the District Clerk not accept                                  filings     or

13   any further motions                   in this    case without approval of the

14   Judge?

15              A.       Yes,    sir ,     I   remember that.

16                               MR.      MARTIN:     Your Honor ,        at    this point ,

17   I ' m going to object to this                    line of questioning.                  The

18   s ubject ma tt er concerning the frivolous ,                          a lleged

19   fr i volo us and vexatious conduct                         is the subject of appeal

20   r i gh t    no w.     The pr ej udicial          effect exceed s           the probative

2~   ·;2lce in th is case because the - -                         under the state law ,

     ~~ - es     conc er n ing vexati o us           litigation,         the events and

~~   ~~~e~       ~~~ ~ gaLion       i s    n ot probative -- if the claim tha t                     lS


2~   ce ~ ~g     ~ade     ~~    Lhis c ase h a s      val idit y .

25                               CTIH E COURT :      Ok a y .     Ove rr u led.     I   t hin k I




                                CINDY DEE S , COU RT REPOR TE R
                                   288TH DISTRI CT COURT
                                                                                                       33



 1   need a       short history of this,                     go ahead.

 2                             MR.     DEADMAN:          Move       for    admission of

 3   Plaintiff's 7,            Your Honor.

 4                             THE COURT:              Any objections,             sir?

 5                             MR.     MARTIN:          No,    Your Honor.

 6                             THE COURT:              Be admitted.

 7           Q.       (MR.     DEADMAN CONTINUING)                    Despite Judge

 8   Hudspeth's Order of                December 30,               did Mr.       Martin continue

 9   to    file     pleadings?

10 A. I'm sorry,            December 13,            2013?

11           Q.       Yes,     sir.

12 A. I    can't      remember how many,                  but    yes,    he    filed

13   some more.

14           Q.       I    want to      refer       you to         Plaintiff's          8.

15           A.       Yes,     sir.         I   have    it    in    front       of me.

16           Q.       Is    that      Judge Hudspeth's               Order of       February 1,

17   2013?

18 A. It    is.

19           Q.       Did he         find       ln that order that               i t was      now

20   nec essary for           the Court to take action to curtail Mr.

/-   :~: a~Lin 's    prope nsity to burden the Court with meritless



                      ~e    did .

24                    ~e    ~ ~en     order e d     that all         the pending motions

25   a~e    ~e~eo;        de~ ~e d    and the       case is         closed.




                              CINDY DEES , COURT REPOR TER
                                 288TH DI STRICT COURT
                                                                                  34



 1 A. I   remember that,      yes,   sir.

 2           Q.   And that's what the order says?

 3           A.   That's what the order says.              This lS a true and

 4   correct copy of the order .

 5                       THE COURT:       What lS the date of it,

 6   please?

 7                       MR.   DEADMAN:     February 1,      2013.

 8                       THE COURT:       Thirteen or      '14?

 9                       MR.   DEADMAN:     Thirteen.      Move for the

10   admission of Plaintiff's 8.

11                       THE COURT:       Objection,    sir?

12                       MR.   MARTIN:     No.

13                       THE COURT:       Be admitted.

14                       MR.   MARTIN:     Well,   actually,       Your Honor,    I

15   would continue my line of objections but                I    expect you to

16   overrule it.

17                       THE COURT:       Be admitted.

18           Q.   (MR.   DEADMAN CONTINUING)        All the matters

19   concerning Mr.      Martin's interests in 1216 West Avenue

20   Inc.,    have been litigated ln numerous courts,                true?

21           A.   That's true.

22           Q.   Full well     knowing Mr.      Martin'    propensity for

23   i n cluding the title on this property,            you filed this

24   cau se of action and sought a restraining order that he

25   not do it anymore?




                         CINDY DEES, COURT REPORTER
                            288TH DISTRICT COURT
                                                                                                                       35



 1                         A.             Yes,      I have been trying to s el l              this property

 2    for at least nine months and he has kept me from doing

 3    so .

 4                                                  MR.   DEADMAN:        Pass the witness ,            Your

 5    Honor.

 6                                                  MR.   MARTIN:        Your Honor,        I have page 2 of

 7    document 162 from the Federal Court case that Mr .

 8    Bravenec has                            just describ ed.             It ' s dated February 13 ,

 9    2014 .                       An d this is a page from the fin al motion that Mr.

10    Bravenec filed in Federa l                                    Court in an effort to cancel

11    th e Lis Pendens.

12                                                  THE COURT:       Are you going to show it to

13    him as an exhibit?                                   Do you want her to mark it?

14                                                  MR . MARTIN :        Yes ,   please?      Do you

15    recognize thi s?

16                                                  THE COURT:       How is it identified?

17    Defenda nt ' s 1?

18                                                  THE COURT REPORTER :            Ye s.

19                         A.             Yes ,     I think so.

20                                                  THE COURT :      For the record ,           could you just

2=-   identify what it is ,                                 pl ea se ,    Eddie?

                                                    THE WITNESS:          And Judge ,       I think tha t         -- I

- <   :. :-: .:_ :1 :.-:    ·..:   ha t    t hi s    i s t hat   h e f i 1 e d t wo L i s    Pe n d e n s ,   we r e

2-;   :::::a::ce::..::..ec:i and ,                  th en he filed one in Probate Court ,

25    a .. o :.: . e::::- !_.is Penden s .                   And I believe that this is our




                                                  CINDY DEES , COU RT REPORTER
                                                     288TH DISTRICT COU RT
                                                                                               36



 1   motion in Federal Court asserting that                        it had pended

 2   jurisdiction over the             Probate Lis         Pendens.

 3                          THE COURT:         So it ' s    a    federal    court

 4   motion .

 5 A. I   believe so.

 6                          THE COURT:         All     right .     Go ahead ,     sir .

 7                          MR . MARTIN:        Yes,     it is     Federal Court

 8   motion.

 9                          MR .    DEADMAN:     Judge,         may I   see the

10   exhibit?       Clearly i t ' s meant to be a                four page do c ument .

11   This is page 2 and I             would object that it ' s             a partial

12   document and it ' s           incomplete.

13                          MR .   MARTIN:      The relevant part appears                 in

14   on l y two paragraphs.

15                          TH E COURT:        Sir ,    are you going to s eek to

16   introduce it?

17                          MR . MARTIN:        Yes,     Your Honor.

18                          THE COURT:         You need to give him the whole

19   document      if you ' re going to introduce it .

20                          MR .   MARTIN:      Okay.       I    will question Mr.

21   Bravenec.

22                          CROSS EXAMINATION

23   B Y MR .    MARTIN :

24          Q.      Yo u said that he recalls the document.                         It

25    Lates h ere t hat you have stated that this was a motion




                            CINDY DEES , COURT REPORTER
                               288TH DISTRICT COURT
                                                                                          37



 1   that you presented to Judge Hudspeth aft2r a proceeding

 2   had been initiated in Probate Court and a Lis Pendens

 3   filed concerning that proceeding in the Probate Court.

 4   It says here in reference to that,                   and you were the

 5   moving party of this motion.                 It says Movant avails

 6   himself of Federal Court and cannot assert matters that

 7   he was required to raise in this suit merely by filing

 8   the same matters under an unrelated cause in a different

 9   court.    Do you remember that            language,      Mr.   Bravenec?

10 A. I   didn ' t    prepare the document but            I    remember

11   something to that effect,             yes,    sir.

12        Q.    And what was significance of that                    language?

13        A.    Well ,     you had filed two Lis             Pendens in Federal

14   Court which had been expunged and then you filed one in

15   Probate Court.        I    didn ' t   understand why but we -- our

16   first move was to try to expunge i t                  in Federal Court and

17   then the Federal Judge said no.                 So then we went to

18   Probate Court to have it expunged and then I                        think that

19   you had added

20        Q.     Thank you.          That answered my question.               So ,   in

21   o ther words,    when you said Movant availed himself of

22   Fe deral Court and cannot assert matters he was required

23   to r aise in this suit merely by filing the same matters

24    _ der an unrelated cause and a different matter ,                      you were

25   re : erring to a    lien interest and a              Lis Pendens that was




                         CINDY DEES, COURT REPORTER
                            288TH DISTRICT COURT
                                                                                              38



 1   beyond the            jurisdict ion of the Federal Court,                  wer e   you

 2   not?

 3 A. I     don't - -     the only way that       I   can answer that

 4   question is by saying that                    I   was referring to a Lis

 5   Pendens that you filed                    in Probate Court with the Probate

 6   Clerk.

 7            Q.       Okay.         Here is a my second exh ib it.

 8   (Indicating . )              Mr.    Bravenec,     I   would like to refer your

 9   attention to the two sentences preceding the ordering

10   clause on page 2 .

11            A.       Yes ,      sir.

12            Q.       This order is dated March 5th ,                 2014 ,    so this

13   was the following mon th after your motion to -- the final

14   motion to Judge Hudspeth in your attempt to cancel one of

15   the Lis Pendens claim .                    On March 5,     Judge Hudspeth wrote

16   in re sp ons e          to you r     motion requesting him to cancel th e

17   Probate Court Lis Pendens,                    that the propriety of that

18   action and th e accompanying Li s                      Pendens is well outside

19   of   the scope of this Court ' s                  jurisdiction.       If the

20   De fendant s          wi s hes to pursue their motion ,            they should

     fil e    it    in Be x ar County Probate Court Number 1 .

                                  So you requested that th e           Federal Court

     ~ Ya~~    ;ou can celat ion of a Lis Pendens .                    You argued that

                           ot    be able to file           -- you would not be able to

2S   asseY~        ~r o se      argum e n ts   in another court because they had




                                  CINDY DEES , COURT REPORTER
                                     288TH DISTRICT COURT
                                                                                             39



  1     not been raised ln the                Federal Court .        We are referring

  2     to the Probate Court and probate related Lis Pendens,                           t he

  3     final    Lis Pendens notice and arguments that were r aised

  4     in the Probate Court.

  5                             MR.     DEADMAN:         Judge,   I ' l l object.   I'm not

  6     sure if there is a question in some where in there.

  7                             THE COURT:             What   is the question that you

  8     have for this          gentlemen?

  9             Q.     (MR.     MARTIN CONTINUING)             The question is,     were

10      you not intending to alert the Court that you would be

11      collaterally estopped from raising this issue if the

12      Court didn ' t        grant you the Lis Pendens relief that you

13      requested?         Was that not the purpose of your statement,

14      Movant avails himself of Federal Court and cannot assert

15      matters that he's             required to raise in this suit merely

16      by filing the same matters under an unrelated cause in a

17      different court.              Were you not aware that you would be

18      collaterally estopped from raising these issues in a

19      state cou rt forum?

20 A. I   don't think that collateral estoppel would

2 -:_   a~ply    to me ,      so no ,    I   don ' t    agree with that.

22                     How do you explain your inclusion of this



24                     ~ell ,    collatera l           estoppel would be against the

25      los .=_ r:g paccy .     And so we are the prevailing party.                   So ,




                                CINDY DEES , COURT REPORTER
                                   288TH DISTRICT COURT
                                                                                                      40



 1   in my interpretation of collateral estoppel ,                            so    I    think

 2   our argument that              you were collaterally estopped from

 3   as s erting what         is    e ssentially a matter that               had al ready

 4   been decided in Federal Court                  in Probate Court.                   So   I

 5   think that was our argument.

 6            Q.    Very well .         But    this order denied your                   relief ,

 7   the   relief that         you    requested ,       did it      not?

 8 A. It did.

 9            Q.    Okay.          So you were    the losing party on this

10   motion ;      is that correct?

11            A.    On that one motion,             certainly was .

12            Q.    On this motion .           And the        subject matter of th i s

13   mo t ion was     a    lien c laim that       arose out of an at t o r ney

14   client relationship stemming                 from the          Probate case in

15   Bexar County Probate Court Number 1 ;                         is that    not       correct?

16            A.    No.

17            Q.    What      is    your version of the --

18            A.    That was         the Lis    Pendens that          you had f i led

19   with the       Probate Court after           you had the          two    Federal

20   Co urt    that were expunged.

21            Q.    So --

22            A.     It ' s   not a    lien,   it ' s    a   Lis    Pendens.        There        is

23   a   diffe r e nce .

24            Q.     Prec isely.        But    you see no distinction between

25   the original --




                              CINDY DEES, COURT REPORTER
                                 288TH DISTRICT COURT
                                                                                                         41



 1                                    THE COURT :          Sir ,    if you don ' t      mind ,    sit

 2   when you're asking him -- if you want to approach -- go

 3   ahead,         sir.

 4             Q.       So ,         all together,           how many Lis         Pendens notices

 5   do you refer to in your case?

 6             A.       Mr.          Martin ,      I   think you --         I ' m trying to work

 7   through it.                 I    t hink that         you filed tw o in the            Federa l

 8   Court that were expunged.                             One in Probate Cour t            which was

 9   denied,         expunging it                 in Federal Court and then - -

10             Q.       I'm sorry ,               what    was that?

11 A. I       think one you             filed ,    one with the         Probate

12   Court.          And then you amended it to,                        a    day before the

13   hearing ,        t o go to the                Federal Court thing,                and Judge

14   Polly Jackson Spenc er expunged both .                                  I   think that you

15   filed something which effectively was a                                     Lis    Pende ns after

16   that .         It said notice to third -p arty claimant or

17   something or anoth er

18             Q.       Very well.

_g             A.       And so that was the fif th one.                            And then       I

20   bel ieve               I   believe that              you filed effectively a                sixth

21   o:1 e    in t he       District Court.                  So I    think that         there is six .

22             Q.       O kay .            Now,    are all of those c l aims arising out

23   o:      ~ne    same l itigat io n?

24                      In my o pinion ,                 yes .

25                      So ,         you    just testified that              the first      two were




                                     CINDY DEES , COURT RE PORTER
                                        288TH DISTRICT COURT
                                                                                           42



 1   in Federal Court and arose out of the                          Fed2ral Court

 2   litigation.          You then testified that there was two Lis

 3   Pendens notices pertaining to the                          Probate Court

 4   litigation.          And then you then testified to one that was

 5   filed      in this    case and another that was unrelated to

 6   litigation;      but you're saying that all of these Lis

 7   Pendens referred to the same issues,                          to the   same

 8   interest?

 9           A.     Yes.

10           Q.     How would you - -              how would you -- what would be

11   the underlying litigation for                       the Lis    Pendens notice if

12   they were in different                    courts?

13           A.     Well,       sir,       I   don't          if you're asking me to

14   explain why you filed things

15           Q.     No,    I    am asking you to explain why --

16                             THE COURT:           Sir,      let's not interrupt

17   except to stand and make a                     legal objection.

18                             MR.       MARTIN:       Yes.

19           A.     So if you're asking me to explain why you filed

20   them ln different courts,                     my simple explanation would be

21   that    you were      smart and you weren't going to go to the

22   same court where you lost twice,                          so you filed i t in a

23   d if ferent place.              I    can't control where you go and file

2~   Lh ing s     except by having an injunction entered.                          And after

25   I   gu ess about      7 months of having my title messed up,




                               CINDY DEES, COURT REPORTER
                                  288TH DISTRICT COURT
                                                                                                        ,
                                                                                                   43



 1   that ' s what           I     appeared here to try to g e t            you to do which

 2   is stop filing things                    in different courts.

 3                Q.      Well,      you testified earlier that a Lis                Pendens

 4   notice -- first ,                I    would point out        that you contradicted

 5   yourself .             There is more than one court .

 6                                  MR.    DEADMAN:     Your Honor ,    this    is

 7   argument ati ve .

 8                                  THE COURT:        Sustained.      Please ask him a

 9   question ,            sir .

10                Q.       (MR .    MARTIN CONTINU IN G)          Can you elaborate on

11   the d is tin ctio n that you draw between a Lis                          Pendens

12   notice and a                lien int erest?

13                A.       A Lis     Pen d ens is not a      legal in terest against a

14   lan d.            The effects of a Lis            Pendens is that        i t ' s messes

15   up your t i t le when you ' re trying to get title insurance

16   which no buyer will buy a piece of property wi tho ut.                                   So,

17   a   li en is a          legal in terest which was clearly decided on

18   the      fore cl osu re t hat you had do ne .                 But you ca n file         Lis

19   Pendens anyw h er e .                 You may end up being charged

20   cr iminally with the District Attorney ,                         but is n ot a      legal

21   int er e st in a              land.     It   just glv e s    everyone notice that

22   :_lOU    _   igh t    have a     legal interest.            And so it messe s      up

23   :.-=._:. ~ es .      The re is a       legal distinction ,       but    I'm not so

?L   s~~e         Lr-aL    it was -- the distinction mak es a                 dif fe ren ce in

25   Lhis case whether lien are Lis                       Pendens ,    it    keeps me from




                                   CINDY DEES , COURT REPORTER
                                      288TH DISTRICT COURT
                                                                                                      44



 1   sel lin g t he prop er ty.

 2            Q.        So ,    so,      so from -- so you ' re the seller and

 3   from your perspective the Lis                          Pendens notice messes up

 4   the closing ,             bu t   does    it not also furnish             information to

 5   the clos i ng agent a nd to other parties that                               have interest

 6   in the transaction?                     Yes or no,       Mr.   Bravenec?        Does   it

 7   furnish          information to other parties in the transaction?

 8                                MR .    DEADMAN :        Judge,   I   am not sure that is

 9   a    question .           We ar e     not here for        an educational clas s             on

10   what Lis Pendens do or don't do.

11                                THE COURT:          What    is the legal object io n,

12   if any?

13                                MR.     DEADMAN:         Irrelevant question.

14                                MR .    MART IN:     Your Honor,        I   am driving at a

15   core issue in the case,                    which is that           they have inflated

16   t he Lis         P e ndens notices with the und er lying l ie ns .                     They

17   have inf la ted the Li s                 P en dens notices         in one cou rt.

18                                THE COURT:          You can mak e       tha t    argument .

19                                MR .    MARTIN :     I    would like to g et his          state

20   of     mind ,     Your Honor ,          as to why he -- so I             can u ndersta nd

2~   hi s    po si t i on as --

22                                THE COURT:          You want to a sk him his

     oo .:_::i on o f     th is?         You're ask in g h im his opinion of this?

                                  MR .    MARTIN:      Well,    his theory as to why

25   t.h e :::...is   Pe nd ens ,     wh y t he lien --




                                 CINDY DEES , COURT REPORTER
                                    288TH DISTRICT COURT
                                                                                                   45



 1                                THE COURT:             Tell    you what,       I'm not    sure

 2   that    i t ' s relevant but                I     think that i t ' s quicker if he

 3   answers      it.           Do you    know the answer?

 4                                THE COURT REPORTERS:                   Judge,    I    need to

 5   change a      disc.

 6                                THE COURT:             Let's go off the          record.

 7                                (OFF THE RECORD.)

 8                                THE COURT:             Back on the record.              Go a

 9   head,    slr.

10                                MR.    MARTIN:          May I    rephrase my question?

11                                THE COURT:             That's was       going to be my

12   suggestion.

13           Q.      Are there -- you would agree that                             there are

14   parties in a               closing transaction who have                     interest

15   different       than the seller?

16           A.      Of course.

17           Q.      So,        would you agree that                information that might

18   be disadvantageous to the seller might enable other

19   p arti es    to the transaction to protect their                              interest?

20 A. In this case or in abstract?

             Q.      Bo th .        All of the above?

                     In ab s tr act,             yes.         In this    case,    no.

23                   _-::.._n   why is        t ha t    not    in this    case?

                     3ecc~se            you    lo st t he l awsuit         in 2010       and you

25                _- ega _-      ~~~e~est        in th e prope rty .         So all       that




                                 CINDY DEES , COURT REPORTER
                                    288TH DISTRICT COURT
                                                                                                          46



 1   you're really doing lS                       keeping us           from selling it by

 2   alerting a              title company that                  you might        keep suing,      which

 3   ln fact         that's what you                 keep doing.

 4            Q.          Mr.       Bravenec,        you have testified earlier,                   Mr :

 5   Deadman introduced a document earlier which he said

 6   prevents -- this was a                       claim from my original petition.

 7   Mr.    Deadman characterized it as                            a   claim in my capacity as

 8   a   lien holder,                he identified as the claim for                        trespass to

 9   try title.                   This    is -- this        is    from Mr.        -- this    is page

10   17,    18 and 19?

11            A.          Actually I            remember,         sir.     What is your

12   question about them?

13            Q.          Can you show me -- can you show me where i t

14   refers to a                  lien interest where              I   served as capacity as              a

15   lien holder?

16            A.           In this particular one,                     I   cannot show you,

17   altho ugh if you wish me to read this particular cause of

18   action,          I   will do so and telling you whether this

19   par ticular cause of action says that.

20            Q.          Well,          this   is the one that Mr.                Deadman

2~   ~ de~~ifi ed            as     the claim that           I    asserted as        a   l ien holder,

22   a~o    ~e     asse rted that it was denied.                            I    am asking,    can you

23   s~o~     ~e     ~~ere          it say s     that   I    assert a           claim as    lien

24   ho ~ oe~      ~~     ~~a~       --    in th e   tex t       of the trespass to try

25   t itle      c ~ a.:_:-:-.?




                                    CI NDY DEES , C00K ~         ~E?ORTER
                                        2 8 8 TH DISTRIC ~       CO~~T
                                                                                                              47



 1                 A.           The trespass to try claim,                         you have to have

 2     interest against the land .

 3                 Q.           So by the very nature of your claim ,                          it's

 4     asserted.                      It would be l i k e - -           like you're saying human,

 5     you 'r e           living and breathing?

  6                A.           No,        my answer is that the very nature of the

 7     claim would put any lawyer ,                               any Judge on notice that you

 8     were asserting a                              lien interest against the land.

  9                Q.           The case was styled as Rowland Martin and

10     successors to interest?

11 A. I      r e ally don ' t remember,                Moroco Venture s,     but    I

12     don ' t        remember the style of the case.

13                 Q.           On page 1 of the Plaintiff ' s                       original complaint

14     in Martin versus --

15                 A.           Acknowledges Mr.                 Martin that was the style of

16     the case,                I      wil l         agree wi th you.        I    just don't   know.        And

17     if you ' re asking me if                            I   know ,   I   always    say yes or no.

18     If you tell me that was the style of the case,                                          I   have no

19     qu arrel with that .

20                 Q.           That was the style of the case.                          Would that not

L _    ale~t          yo u to a             specific capacity that was being alleged?

22                 -~ ·         My understanding of the suit,                         if that is your

.2.3   ~·...:.es-::.::._c_. ,   lS      that you and your entity were suing me.

24     ~~c-::.~e~           e~-::.i-::.y    and may be successors in interes t                     to Mr.

25     !~c:                                                                                            48



 1   me too.

 2            Q.     Judge ,      I'm going to move on ,              Your Honor .   Here

 3   is my exhibit          3.        Is this an order expung ing Lis            Pendens

 4   of the Bexar County Probate Court Number 1.

 5            A.     Yes.

 6                             THE COURT:         Okay,       sir.

 7                             MR.     DEADMAN:       I    have no objection to

 8   Defendant's 3 .

 9                             THE COURT :        Are you going t o offer

10   Defendant 's 3?

11                             MR .   MARTIN :       Yes ,    Your Honor.

12                             THE COURT:         What       is it?

13                             MR .   MARTIN:        Order expunging Lis        Pendens

14   issued by Bexar County Probate Court Number 1 on March

15   19 ,   2014 .

16                             THE COURT:         Be admitted .

17            Q.     (MR.      MAR TI N CONTINUING)             Could you identify for

18   the Court the party to who m -- against whom the

19   e xpunction order was               issue d ?        The party that 's    referred

20   to in the te xt of th e              ord er?

21 A. I   think that        it was the Estate of Johnnie Mae

22   King .

23            Q.     Ok ay .      So could you -- could you read the text

24   of t:he order into the record,                       please?

25            A.     S ure .




                            CINDY DEES , COURT REPORTER
                               288TH DISTRICT COURT
                                                                                                                           49



 1                        Q.        Would you do that?

 2                       A.         If you want me to do that.                                 On th is the 19th

 3   day of March ,                                 2014 ,      came to be heard Movant's Motion to

 4   Expunge Lis                           Pendens .              After hearing evidence and

 5   argument ,                     the Court makes the following                                 findings      of fact

 6   and orders .

 7                                                   Number one,           the property with the physical

 8   address of 1216 West Avenue,                                              New City Block 8801

 9   excuse me ,                       8806 ,           Block SO,           lot 1 close parentheses is not

10   an asset owned by the Estate of Johnnie Mae King in cause

11   number 2001 - PC - 1263 nor does the Estat e                                                 have an i n tere s t

12   in said property .

13                                                   Number two .            The -- and this              is

14   quotations ,                          Notice of Lis                  Pendens ,       end quotations ,         filed

15   on ab out                    December 3 ,                   20 13 with th e County Clerk with

16   regards to the pro p erty at 1216 West Avenue                                                        is hereby

17   cancelled and is null and void.

18                                                   Number 3.            And this        is ln quotations ,

19   Further Notice of Lis                                        Pendens ,        close quotations ,            filed on

20   or            a bou t        the 7th day of March 2014 ,                              with regards to

/-   ~ r o pert y                 at       1216 West Avenue                    is hereby cancelled and is

     :--.·__:.:._ .:._    a :~d   voi d .             Signed on this the 19th day of March ,                          and

23   -::-: e             ::..9-=.:--: lS wri tten in 2014.                       Honorable Judge Spencer.

24   _-;.,_ :-: ci ·_.: :>:: ::. -=. L. e . . i n    t he r e    i s   P o 11 y J a c k s o n S p e n c e r .   Attached

25   on L. he                  oo L.L. o~           l eft    is the identification of Chris




                                                    CINDY DEES , COU RT REPORTER
                                                       288TH DISTRI CT COU RT
                                                                                                                                    so


 1   Pothoven who prepared the order and did the hearing.

 2                          Q.             Okay.             Here is a Motion to Expunge the Lis

 3   Pendens.                              This is the motion that was prepared by the

 4   Office of McKnight and Bravenec requesting the order that

 S   was               just read.                        It's dated -- well,                      I   don't    -- let's see.

 6   Well,                       it doesn't have a date on it but it said that i t

 7   was               served on March 11th and this was the subject of the

 8   March 19th hearing.                                           I   would like to enter that as

 9   exhibit four ,                                 I    guess.

10                                                      MR .   DEADMAN:               No objection,           Judge .

11                                                      THE COURT:            I       don't even know what               it    lS

12   or if i t ' s even being offered so I                                                      wish you would wait ,

13   Glenn until he offers it and identifies it.                                                                What     is it,

14   sir?

15                                                      MR.    MARTIN:            It ' s    a Motion to Expunge the

16   Lis               Pendens.

17                                                      THE COURT:            Are you offering that                     into

18   evidence .

19                                                      MR.    MARTIN:            Yes,      I   am.

20                                                      THE COURT:            Defendant ' s             4 is admitted.

                            Q.             ( MR .       MARTIN CONTINUING)                      You recognize that,



                                           =   do       't     know that          I    have actually seen this
     ....... -..--- -.::::::: ......
     _... .... -   ........ - - - - I
                                       -
                                           ~--      =    ce~tainly          know what it is .

25                                                                                Mr .     Bravenec?




                                                    c - ·:::rr ::: : _: : _: s , CJ" -::                                                                                                         51



 1             A.      Chris      Pot haven.

 2             Q.      And on behal f           of what         firm?     Is he associated

 3   with you?

 4             A.      He associated with our firm.

 5             Q.      And what ' s       your    firm?

 6             A.      McKnight and Bravenec.

 7             Q.      So that moti on was                submitted by McKnight and

 8   Bravenec.             Does either -- does              i t ask for            -- does    it

 9   address         the    issue of a         third - party purchase lien

10   interest?             Does i t ask for          a    ruling on any issue

11   concerning a             thir d - party purchase in any interest?

12 A. I    don ' t    know how to answer that.                      It   asks     for

13   an expunc tion of Lis                Pendens         that    you    filed within one or

14   two days of the hearing,                    maybe three days of the                     hearing .

15             Q.      So ,    does     i t -- d o es      i t ask for         a    ruling on a

16   third - party purchase money lien                          interest?

17 A. I    don ' t    know what         that    is,    sir.

18             Q.      You don't         know what a            third-party purchase

19   party lean            interest 1s,         sir?

20             A.      No ,    s1r .

21             Q.      Well ,     let    the    record show that Mr.                  Bravenec

22   do es     not    know what a         third - party purchase lien interest

23   l   s .   The motion that was               filed      on his       behalf states



25                              MR .    DE ADMAN :        Judge,       if there 1s a




                                CI NDY DEES, COURT REPORTER
                                    288TH DISTRICT COU RT
                                                                                                                                  52



 1    question,            I    would be interested,                       but       i t ' s not closing

 2    argument.

 3                                         THE COURT:            Okay.         I    appreciate if you

 4    would ask a               question.                   What's the question,                       sir?

 5                  Q.     (MR.            MARTIN CONTINUING)                      Well,      I    have asked if

 6    the motion contained any request                                     for a          ruling on a

 7    third - party purchase money lien interest and Mr.                                                          Bravenec

 8    has      said no.                I     asked him

 9                                         THE COURT:            What     is       the next            question

10    please,            sir?          This             is not   argument.           I    will         give you time

11    to argue.                What          is the next question?                        Thank you.

12                  Q.     So,         you asked for               a   lien cancelation,                      a    Lis

13    Pendens cance l lation in                              February of 2014,                    is    that

14    correct?

15                  A.     Yes,            slr.           That   sounds    right.

16                  Q.     That was denied,                       is that          correct?

17                  A.     Are you talking

18                  Q.     By the               Federal Court,            was i t denied?

19                  A.     That particu l ar one,                       yes.

20                  Q.     Was that denied?                        So you asked for                     a   Lis

2 ~   ?endens can cellation in                               Federal Court               in   February of

      -...,-"""=I    2~d   that            request was denied.                      You then asked for                        a

      =~~=2 -- ~~~on               ln Bexa r               County Probate Court Number 1;                                lS

24

25                         ·-:..·es,       s-=- 2::".




                                       CI . DY JESS , COUKT REPORT ER
                                            288TH DISTRICT COURT
                                                                                                                                     53



 1                Q.                But you don't                       know what a           third - party purchase

 2   money lien interest is?                                             Is that correct?                    Is that what

 3   you testified to earlier?

 4                A.                That ' s          what        I     testified to earlier.

 5                Q.                Okay.             And so,            you were not able to secure a

 6   rul i ng on that bec a use you don't                                                know what i t was?                    You

 7   were not able to secure a                                               ruling on the issue of a

 8   third - party purchase money lien interest                                                            from the Bexar

 9   County Probate Number 1 because you have testified that

10   you d o n ' t                  know what that                       is;     is that correct?

11                                               MR .          DEADMAN:          I    object ,       Judge ,     as

12   repetitive and irrelevant to the issues .

13                                               THE COURT:                   Sustained .            Let ' s    go somewhere

14   that you haven ' t                               been before please,                          slr .    We are going

15   to run out of time.

16                 Q.                (MR.        MARTIN CONTINUING)                          So ,    is it your

17   testimony that either of those rulings pertain to a

18   t hird - party purchase money lien interest?

19                 A.               You        know ,           sir ,    I    don ' t    know how to answer that

20   ouestion .                         I     guess my            - -


                   Q.               A yes or no?

                                     Either           --        which rulings.

                                     -=-r_e    ~vJarc h         5t h,    2014        ruling of the Federal Court

            ~   :--_ :.:: :-: ::: :: c :--_   : ._ 9 -: h :: u 1 i n g o f     t he     Be x a r    Co u n t y P r o b a t e

25   C::;...:::-: ::_:-:-_i:::::::: ::._,           ::.::.ci    e.:.Lher one o f           those rulings pertain




                                                CINDY DE sS , COURT REPORTER
                                                   288TH DIST ICT COURT
                                                                                                            54



 1    to a           third - party purchase money lien interest?

 2                  A.         No,       I     think that they dealt with an estate

 3    interest.

 4                   Q.        A non existent estate interest;                              is that

 5    correct?

  6                 A.         That sounds              right to me.

 7                   Q.        Okay.            I    would like to introduce this as my

 8    sixth               (sic)     document --Respondent's Opposing Title

  9   Claims Asserted in the Motion to Expunge Lis                                             Pendens

10    Filed by Attorney o f                            Record,          Edward Bravenec.

11                                           Your Honor,        I       would like to offer into

12    evidence De f endant's exhibit number 5,                                        Response Opposing

13    Title Claims Asserted in the Motion to Expunge Lis

14    Pendens                Filed by Attorney of Record Edward Bravenec.

15                                           MR.     DEADMAN:           Judge,   I   am not sure what

16    the relevance lS.                              We have already seen the order that

17    they said the estate had no interest.

18                                           MR.     MARTIN:        Your Honor,        the relevance is

19    th at --

20                                           THE COURT:         Admitted.            Sir,    you're golng

L _   ~o       run out of time.                        You said you could do i t in two

22    :-:;:;-__;:::-s .      Th at g i v es each side an hour.                        I'm going to limit

23    ·:;:; _ :-. e :::- e    ::.. n a   few mi nutes .             I    know that you're not an

                                  ~ ·:e ll ,    you are an attorney but not a                    licensed

25    at:t:or::.e · .             ~oc        ~a7 e    time l imi ts.         Now,     you promised me




                                         CINDY DEES , COURT REPORT ER
                                            288TH DISTRICT COURT
                                                                                                                                    55



    1   that               you would limit                     i t to two hours.                  You have used well

    2   over                30 minutes now and you haven ' t put on your case                                              yet .

    3   So,                keep that              in mind.

    4                                             At     some point Cindy and                     I    have got     t o    take

    5   a         l i t t l e short bathroom break.

    6                      Q.            (MR .     MARTIN CONTINUING)                     Yes ,       Your Hono r.

    7   The re are                       two more docu ments                   that   I    would like to

    8   question Mr.                          Bravenec about and then                        I    will    rest.      Her e ' s

    9   exhibit number                             6,    I    guess.          Defendant ' s           exhibit number            6.

10      This                is an order of the Bexar County Probate Court                                            on a

11      Mot i on                   for Order to Authorize Terms of Withdrawal                                       for

12      Attorney of Record,                                   Edward Bravene c.

13                                                 Your Hon or ,          I    am offering the orde r                of

14      Bex ar County Probate Court Number 1 dated March 19th ,                                                                on

15      a         Motion               for Order to Auth o rize Terms                            of Withdrawa l           for

16      Attorney of Record ,                                  Edward Bravenec .

17                                                 MR.       DEADM AN :        No objection.

18                                                 THE COURT:             Be admitted.

19                          Q.            (MR .    MARTIN CONTINUING)                     Mr .    Bravenec ,      did you

2       seek                         when yo u executed a                     non   judicial withdrawal                   in

:; ·    2 00 5 ,                  did yo u        seek an order for                 yourself to authorize

        • -   ~   , • -r    '1!   i t h d r a wa 1 ?

                                         Sir ,     I    r ememb er withdrawing in 2005,                       but     I

        ca~·~                     ~e~-     -;ou anyth ing about                 the terms of i t .             I t ' s been

25      r :'__ r_ e -,-e 2 .-c s .




                                                  CINDY DEES , COURT RE PORTER
                                                     288TH DISTRICT COU RT
                                                                                              56



 1                            THE COURT:              It's a 2005 order?

 2            A.      No,    sir,       this is a       2014    order.     He's asking me

 3    about when we withdrew in 2005.

. 4           Q.      (MR.    MARTIN CONTINUING)                 So,   to the best of

 5    your    knowledge,       that         is the     first    order of the Bexar

 6    County Probate Court addressing your withdrawal,                              your non

 7    judicial withdrawal earlier?

 8            A.      No,    sir,       I   am not     saying that.        I   remember Mr.

 9    McKnight withdrawing from the case in 2005 because we

10    developed a          conflict.           I   was not the lead attorney on the

11    case.        In fact,    I       think that       I    only signed once for Mr.

12    McKnight.        I    remember that he                filed a Motion to Withdraw.

13    And my memory is,                and I       can't tell when you it occurred,

14    that    around 2005,             Judge Jackson Spencer approved our

15    withdrawal.           That is my memory.

16            Q.      Okay.        I    will address that in my case ln chief.

17    But this is an order that                      Judge Spencer issued on March

18    19th addressing the status of your withdrawal;                              lS that

19    correct?

20            A.      Yes,    she - -        we withdrew ln 2005 and that no

      : u rthe r    action was therefore necessary.

                              MR.       MARTIN:        Okay.     Your Honor --

                              THE COURT:             That goes up here if you don't



                              MR . MARTI N:            Oh,    I'm sorry.




                              CINDY DEE S , COURT REPORTER
                                 288TH DIST RICT COURT
                                                                                                               57



 1                                   THE COURT:           Thank you.

 2                                   MR.       MARTIN:        Defendant's Exhibit              7 is    a

 3   Perfected Notice of Lis                        Pendens concerning purchase money

 4   lien claims.                This          is dated June 2nd,            2014.       And i t was

 5   filed       in cause number 2014-CI-07644.                              I    am offering this

 6   into evidence.

 7                                   MR.       DEADMAN:        It   forms    part of the         file,

 8   Judge.         I'm not           sure that          i t ' s evidence.          You can take

 9   judicial notice.

10                                   THE COURT:           I   am taking          judicial notice

11   and I       will       admit      it.

12             Q.       (MR.         MARTIN CONTINUING)                Mr.       Bravenec,      can yo u

13   read the first                  sentence on page 2 ,              please?          That's page

14   1.

15             A.       No,      I    was       just making sure that               I   knew what          I

16   was     reading.            The lien claim lS based on Martin's

17   capacit y as            a   purchase money provider                     for the benefit of

18   Moroco,        Marrocco is misspelled -- Ventures LLC                                    in 2003.

19             Q.       Okay.          Moroco Ventures               is not misspelled,               it's

20   spell ed with one C.                        But which the sentence that                    you    just

2~   read      in dicates that                  the claim that was being made                    ln the

22   o:cobat e      co urt was             a    claim that the administrator,                    me,       had

23   2:-1   ::_ nr_ere st    in the property.                   The claim was           not    that the

24   est-at-e had an             i n terest        in the property.                The claim being

25   made wa s        that       the administrator had an interest                             in the




                                 CINDY DEES, COURT REPORTER
                                    288TH DISTRICT COURT
                                                                                                                  58



 1   third-party purchase money lien.                                              Is that comprehendible

 2   to you lvJr.        Bravenec?

 3           A.        No.

 4           Q.        Thank you.

 5           A.        The only thing that                                 I   do not understand what

 6   you're saying.

 7           Q.        Okay.             You testified earlier that                              the order

 8   stated that the Bexar County Probate Court Number 1 found

 9   that    the estate had no interest                                        in --   in the subject

10   matter property;                     lS      that correct?

11           A.        Sounds right.

12           Q.        The Court                  found that the Estate of King had no

13   interest          in the property.                                The sentence that          you   just

14   read though,            is        it your understanding from what you                                 just

15   read,      that     the purchase money lien claim was being made

16   by me,       as the administrator of the estate,                                        is that

17   comprehendible to you Mr.                                    Bravenec?

18           A.        Mr.    Martin,                  I'm not trying to quibble with you.

19   I   have     never seen that motion.                                      I   don't understand what

20   you r   a rgu ing nor can I                          agree to it because we had                     just

/1   one and       I    di dn't           try to understand it.

22                                MR . MARTIN:                          Okay.       Very good .     No further



2L                                cc:';-'E      COURT :                Re d ir ect,    if any?

25                                \t   ::                                                                                                       59



 1                               THE COURT:          Thank you .           Ycu can s t ep down ,

 2   slr.

 3                               (WITNESS EXCUSED.)

 4                               MR .    DEADMAN:      We     rest,       Your Honor .

 5                               THE COURT:          All     right ,      sir .   Let 's      take a

 6   short break .

 7                               (RECESS.)

 8                               THE COURT:          All     right.        Back on the

 9   record .          Mr .    Marti n,    now whatever testimony,                 if any,       that

10   you would like to put                   on or what ever witnesses that                      you

11   would like to call ,                 if you will please do so .

12                               MR.     MARTI N :    Yes ,       Your Honor,      I    would    like

13   t o call Mr .            Bravenec.

14                               TH E COURT:         Okay .        Eddi e ,   you ' re under

15   oat h.

16                               THE WITNESS :         Yes ,       sir.

17                               THE COUR T :        Sir ,    I    would like to cau tion

18   you ,     I    told you on and off the                  record ,      based on your time

19   a nnouncements ,            you only but have a                few minutes         for   your

20   ca se ,       o kay .

21                               MR .    MARTIN:      Could you tell me how long?

22                               THE COURT:          Well ,       he used 15 minut es.            If

23   'ou ea ch have             an hour,      you have used your hour by now.                          I

24   don ' c       know if h e 's going to have any rebuttal                           tes t imony .

25   So ,    you      know ,    15 o r    20 minutes would be generous.




                                CINDY DEES , COURT REPORTER
                                   288TH DISTRICT COURT
                                                                                                                      60



  1                                    MR MARTIN:        Okay.      I    will    keep i t                short

  2    with Mr.             Bravenec.

  3                                    RECROSS EXAMINATION

  4    BY MR.             MARTIN:

  5                  Q.      On page         6 of the    transcript        on the hearing o f

  6    May 23,             before Judge         Dick Alcala,        were you present at

  7    that          time,       Mr.   Bravenec?

  8 A. I    was.

  9                                    THE COURT:        That was May           6h

10                   Q.      May 23rd.          And at     that    time,    you described,                       is

11     i t true,            that       you described the purpose of your lawsuit?

12                   A.      Sir,       I   don't   remember that.          I'm sure                 I   did.

13                   Q.      Okay.          On page   6 of the transcript,                     I     can --       I

14     should offer this                     into evidence here.            This          is       - -    could

15     you take             judicial of this,            Your Honor?

16                                     MR.    DEADMAN:      Judge,       you can.              It's        under

17     tab C in my binder and transcript                            is    in there.

18                                     MR.    MARTIN:      Okay.        So you don't object to

19     t ak i n g         judicial notice.

20                                     THE COURT:        You might        let him look over

2 =-   .h. l'   s   s ho u lder.       He doesn't       have    i t ln front          of him.               You

22     ca~          stand ne xt to him if you want                  to.

23                   Q.      ( MR .    MA RTIN CONTINUING)          On page          6,    the Court

24     ackn o1t-:2.edges wh at               you and Mr.       Deadman had described as

25     t.he J:)Urpose of you r                 reque st.       Could you read that                        into




                                       CINDY DEES , COURT RE PORTER
                                          288TH DISTRICT COURT
                                                                                                             61



 1   the record,            please?

 2          A.      Do you want me to stop at the Court?

 3          Q.      Just            right here.

 4          A.      So Judge Alcala                        says,    okay.      And your request

 5   for   the   injunction in to prevent him from filing                                       the Lis

 6   Pendens

 7          Q.      Thank you.                      So you referred specifically to the

 8   Lis   Pendens notice;                     is    that       correct?

 9          A.      Sure.             I    think that 's what Mr.                 Deadman said.

10          Q.      And there was -- did you distinguish between

11   the Lis     Pendens notice and the existence of a                                    third - party

12   purchase money lien at                          that time?

13 A. I ' m sure we didn't,                         because as      I    said,    I    don't

14   know exactly what                    yo~'re          talking about.

15          Q.      Okay .            Mr.       Bravenec,          did your      father       attend the

16   University of Texas Law School?

17          A.      He did.                I    am wearing his ring,                  1960.

18                                  MR.    DEADMAN:              Judge,    I   am going to object

19   to relevance as                 to what his                father    did in 1960.

20          A.      My father                  has never done anything --

                                    THE COURT:                 Where are you going with this?

22         :c.e see .         I     did n't         get    a    ring.

23                  ~ ·)   e 11 ,    my dad ' s           never wore i t and my dad                 is

                              so Lruthfully --

25                   ( ~~ -         ~~R~ = N        CONTINU ING)          Was your dad a




                                  CINDY DEES , COURT REPORT ER
                                     288TH DISTRICT COURT
                                                                                                               62



    1   classmate of Judge Harry Lee Hudspeth at the University

    2   of Texas Law School at the University of Texas?

    3            A.     You know ,         I       don ' t       know .      My gue s s    is yes ,     but    I

    4   truthfully don ' t          know.

    5            Q.     Okay .      S o your guess                    lS   yes.     And Judge

    6   Hudspeth was the one that rendered the orders in your

    7   favor?

    8                            MR .    DEADMAN :                Judge,      I   will object to the

    9   line of question in g .                    It's irrelevant ,               particularly if

10      it ' s   going to impu n e             Judge Hudspeth .

11                               MR.     MARTIN:                 The relevance ,          Your Honor ,        is

12      the relationship between Judge Hudspeth and Professor

13      Bravenec ,      Eddie ' s       f ather ,        i s      part of the s ubject matter

14      of the appeal that is pending before the US                                        Firth Circuit

15      Court of App eals .              And if that ap p eal                     is g ranted ,    it

16      would alter the posture of their reliance on the sanction

17      orders tha t      Judge Hudspeth

18                               THE COURT :                 It has nothing to do wi th what

19      my decision is today.                       So sustained .

20                               MR . MARTIN :                   No fu rt her qu e stions .

                                 THE COURT:                  I    didn ' t    even realize that

22      ;our fath er was a              lawyer.              He ' s    a professor where?

2                -~ -   Well ,    he ' s       a    former professor a t                  A & M.      My dad

24      o~ac~~ced       law for about five                        years and supposedly taught

25      peo _ le .




                                 CINDY DEES , COURT REPORTER
                                    288TH DISTRICT COU RT
                                                                                                        63



    1                           THE COURT:           I    don ' t    want to open any

    2   doors.        I   just didn ' t      know that nor do I                 have a    rlng .

    3                           MR.     DEADMAN:          No redirect,           Judge.

    4                           MR .    MARTIN:          One other document.               This    is

    5   an Amended Order reopening bankruptcy case 05 - 80116 by

    6   the bankruptcy Judge ,               US bankruptcy Lief M.                 Clark .       It's

    7   dated August 10,             2012.     I   would like to admit thi s.

    8                           MR.     DEADM AN :        I   have got no object ion

    9   to --

10                              MR .    MARTIN:          This is Defendant ' s            exhibit

11      number 8 .

12                              THE COURT:           Be admitted.

13                              MR .    DEADM AN:         Provided that there              is a

14      stipulation ,        Judge ,     that that case is now closed ,                      I   have

15      no objection.           So if the stipulation that the bankruptcy

16      case is closed ,         I     have no objectio n.

17                              THE COURT:           Okay .         With the understanding

18      that that case is clos ed.

19                              MR .    MARTIN:          Yes ,   Your Honor .        I    would

20      call the Court ' s           attention to language on page number 2

2~      of the order that              refers to me as a purchase money

22      c re d it o r ,   finding of the court that                   I   was a    purchase

2       ':.o:Iey cred itor .

24                              THE COURT:           All      right .      Go ahead ,      slr.

25                              MR .    MARTIN :         Your Honor,        I    am prepared to




                               CINDY DEES , COURT REPORTER
                                  288TH DISTRICT COURT
                                                                                                               64



   1    make my arguments.

  2                               THE COURT:              Okay.      Well,       let's finish with

   3    the evidence.             Do you have any other testimony or

   4    evidence that you wish to put on for the Court?

   5                              MR.     MARTIN:          Yes,     as a matter of fact,

   6    Your Honor.            This is a             copy of a      Precept to Serve Olga

  7     Vasquez Sanchez.

   8                              THE COURT:              Let's do this,             why don't          you

   9    have her mark everything that you want to admit and then

10      identify them by number after they have been marked.                                              Do

11      you mind?          It helps me.

12                                All right.              Sir,    when ever you're ready.

13                                MR.     MARTIN:          Your Honor,           I   have one,          two,

14      t hr ee ,    f our ,   f i ve ,   s i x ,,    s even ,   e i ght    --   De f e n d a n t ' s

15      exhibit number            9 is a         Precept to Serve Olga Vasquez

16      Sanchez,        doing business as One for Autism Incorporated.

17                                THE COURT:              Are you offering it?

18      Objections?

19                                MR.     DEADMAN:           Judge,        I'm not      sure of the

20      r elevance to the case.                       It's a     citation that            shows that

2 :!_   sh e was      served.

                                  THE COURT:              Do you have any objections to
        . -
        -
              ~

              /




                                  MR.     DEADMAN:           Part of the court's                  file.

25      _ . . . 's      e \- idence .       It       has nothing to do with the




                                 CINDY DEES , COURT RE PORTER
                                    288TH DISTRICT COURT
                                                                                                    65



  1    i njunction hearing.

 2                               MR.   MARTIN:       Well,       I    disagree.        It goes to

  3    proximate causation.

  4                              THE COURT:         Do you have any objections to

  5    it?

  6                              MR.    DEADMAN:         Relevance,          Judge .

  7                              THE COURT:         Go a    head,        sir.

  8                              MR.    MAR T IN:    It's relevant on the second

  9    and third element of the tort i ous                       interference claim.

10                               THE COURT:         This    is       jus t   as to the

11     i n junction hearing today.

12                               MR.    MARTIN:      Well,       in that case --

13                               THE COURT:         What's the           relevance to

14     whether or not             I   should grant an injunct i on to                  keep you

15     from filing anything to cloud the title?

16                               MR.    MARTIN:      According to state records,

17     Olga Vasquez Sanchez is the registered agent                                for One    for

18     Autism,        the entity,        that they identified as                  the supposed

19     L is    Pendens purchaser.              This document establishes that

20     she 's being interpleaded as                  a    interested third - party.

2::_   So ,    she    is under the court's               jurisdiction now and

22     ~ o ~s~r u ctiv e       notice has no bearing on her actual notice

23     o:     ~~e    cl aims     now that    she i s      a party.

                                  So it goes to the -- i t goes to the first

25     ele ment:_ o =: ::_ n e         of the t est       for    the     injunction as       to




                                 CINDY DEES , COURT REPORTE R
                                    288TH DISTRICT COURT
                                                                                                   66



  1    whether there         is a    cause of action.                 The cause of action

  2    is moot because the buyer is already on actual notice ,

  3    the alleged buyer is on ac tu al notice.                             And it goes to

  4    pro b abi l i t y because the information that                        she received

  5    fro m me simply ena bl es her to do what she al ready has a

  6    rig ht to do is to determine whether she wants to proc ee d

  7    with the sale or not based on perc ep tion of the risks.

  8    That's the re levan ce of the document.

  9                           THE COURT:          I       agree with h i m but         I ' m go ing

10     to adm it it an y way.

11                            MR .   MARTIN :         Okay .        Thank you ,      Your Ho n o r .

12     Thi s      is a   notice --

13                            TH E COU RT :       What        is,    this    is   Defendant ' S

14     10?

15                            MR .   MART IN:         Yes ,    Your Honor.           Th is shows

16     t he s e    are postal service records showing when she

17     received th e        Prece p t .

18                            MR.    DEADM AN :           No object ,       Judge.

19                            THE COURT:          Be admitted .

20                            MR . MARTIN:            I    have a excerpt           from an

2 :_   e - mail me ssage

22                            T HE COURT:         What number           lS    it?

23                            MR .   MARTIN :         This is Defendant ' s            e x hibit

24     numbe:::-         ~e:erring    to One for Autism showing that

25     entit y




                              CINDY DEE S , COURT RE PORTER
                                 288TH DIS TRIC COURT
                                                                                                67



 1                            MR .    DEADMAN :        No objecti on ,       Judge.

 2                            TH E COURT:         Admitted.

 3                            MR . MARTIN:         I    hav e two orders          --


 4                            THE COURT:          Number?

 5                            MR . MARTIN:         12 and 13 ,          b y the Honorable

 6   John D.         Gabriel.        One is dated May 13 ,              2014 .    It ' s   an

 7   Or de r       Granting Ta x Au thorities to Dismiss in cau se number

 8   2 0 10 - CI - 19099 .      And in that same cause number ,                    a

 9   resetting order on a Motion for Rehearing dated July 3 ,

10   2014     0




11                            Rel e vance ,     Your Honor ,           is that tho s e are

12   su i t       ln suits litig a tion that are still pending ,                       t hat

13   we r e       i mplicated wi t h the probate case while McKnight and

14   Bravenec were attorneys for me and for the estate .

15                            THE COURT :         They were attorneys of record

16   for you in 201 4?

17                            MR . MARTIN:         No ,   they weren ' t .

18                            T HE COURT :        L et me s ee them .            They a re

19   adm itted.           Let me s e e them .

20                            MR . MARTIN:         The relevanc e to this cas e

     ~~is         is l itigat ion that was ancillary t o the probate

                    =t   invo lve d the estate property .                 And the

                             th is was --

                                - - COURT :       They are admi tted .             Go ahead .

25                                                 Okay .      Here is -- Defendan t ' s




                              CI_ DY D ~~ S , COu~I RSPO _ TER
                                  2 88TH DI r:='R =C:::' co -- ~ -='
                                                                                                          ,
                                                                                                     68



  1    exhib i t 14,              lS    a   Subpoena Deuces Tecum which was quashed

  2    in the hearing on July 1st.                             It was issued to Adam

  3    Benavides.                 It states that he was asked to bring the                        last

  4    filed notice for                     1216 West Avenue             from the Bexar County

  5    deed records.

  6                                     MR.    DEADMAN:        No objection,        Judge,   with

  7    stipulations that i t was quashed.

  8                                     MR.    MARTIN:       It was quashed.

  9                                     THE COURT:          Admitted.

10                                      MR.    MARTIN:       Here is the document that he

11     brought to court and handed to me personally after the

12     subpoena was quashed.

13                                      THE COURT:          And is that         Defendant's 15?

14                                      MR.    MARTIN:       Yes,       Your Honor.

15                                      THE COURT:          What    is    it?    Just   identify it,

16     don't tell me what's                       in it.       Just      identify i t.

17                                      MR.    MARTIN:       Notice of Apparent Liability

18     for             Purchase Money Claims,               dated March 25th.

19                                      THE COURT:          Of what year?

20                                      MR.    MARTIN:       2014.

2 =_                                    THE COURT:         All     right.       Fifteen,   sir.

22     ~·;a   :'_ -c   a mi n u t e ,   he h a s n ' t   s e en i t .     Let me   see if he's

23     goi:~g             o obj ect to 15.

24                                      MR .   DEADMAN:        No objection.

25                                      THE COURT :         No objection.          Admitted.




                                        CINDY DEES , COURT REPORT ER
                                           288TH DISTRICT COURT
                                                                                     69



 1                          MR.   MARTIN:     And Defendant's exhibit 16 is

 2   Plaintiff's First Request              for Admissions       from Eddie

 3   Bravenec.       And it was transmitted via fax on June                 6,

 4   2014.

 5                          THE COURT:       What    is it identified as?

 6                         MR.    MARTIN:     Defendant's First Request for

 7   Admissions.

 8                         THE COURT:        Request for Admissions.

 9                         MR.    DEADMAN:        No objection,    Judge.

10                         THE COURT:        Be admitted.

11                         MR.    MARTIN:     I    would like to refer to this

12   before I      -- I    turn it over.          The first    requested

13   admission was         Plaintiff and i t ' s referring to

14   third - party -- I'm sorry.             The document       is actually

15   entitled Plaintiff's First Request                 for Admissions but

16   i t ' s referring to me as the Third-Par t y Plaint i ff               on my

17   counter claims against Mr.              Bravenec.

18                          So,   in the first       request    for admission,

19   that states,         the requested admission is that the

20   Pla int iff,    referring to me,         Rowland Martin,       is the owner

21   of   a p u r chase money security interest in the property

22   k~own    as   1 216 West Avenue through his personal estate,                   as

23   ~o re   speci fic a lly set forth in the Perfected Notice of

24   Lis Pendens c o nce rning the purchase money lien claims,

25   and defective t i t le issues affecting the property known




                           CI NDY DE ES, COURT REPO RTE R
                               28 8T H DIS TRIC T COURT
                                                                                                         70



 1   as 1216 West Avenue in San Antonio,                                Texas.

 2                                   Your Honor,      that concludes my presentation

 3   of evidence.                I    will give my c l osing argument when you're

 4   ready for me.

 5                                   THE COURT:       Well,          you have to t el l      me if

 6   you rest or not.

 7                                   MR.   MARTIN:     I       rest.

 8                                   THE COURT:       Do yo u have any rebuttal

 9   evidence or do you close?

10                                   MR.   DEADMAN:        Close .

11                                   THE COURT:       So do you close,              sir?

12                                   MR.   MARTIN:     No,       I    would like offer

13                                   THE COURT:       No,       subject to argument,           do

14   you close the evidence?

15                                   MR . MARTIN:      Yes,          Your Honor.

16                                   THE COURT:       All       right    --


17                                   MR.   MARTIN:     Oh,       no.    I ' m sorry.       There    lS

18   a --          I      would like to ask for a               judicial no t ice that there

19   is a          consolida t ed Notice of Appeal that was                         filed

20   y esterd ay in the Court of Appeals in the Fourth District

21   Cou rt o f            Appeals.

22                                   MR.   DEADMAN:        I    don't    know i f    it    was or

23   "tl   a s n ' t. .

24                                   THE COUR T:      Well,          it appears to be file

25   s tamped .              Do you want me t o have Eddie check it?




                                 CI NDY DEES , COURT REPORTER
                                     288TH DISTRICT COURT
                                                                                                        71



 1                             MR.         DEADMAN:            There 1s something f i led

 2   with th is Court .                I    don ' t   know what was              filed in the

 3   Court of Appeals.                     This is filed            in the District Court.

 4                             MR.         MARTIN:         It was        filed    in both.      There

 5   is two stamps.              One is from the Fourth District and one

 6   is fr om 285.

 7                             THE COURT:              I       will have my clerk determine

 8   that.        Anythi ng e lse,             sir,   before you close?

 9                             t~R .       MARTIN:         I    was asking        for    judicial

10   notice of the documents if I                              could retain that to refer

11   to i n my closing argument.

12                             THE COURT:             Eddie ,           come here,       please.

13   Let ' s      go off the record for a minute .

14                             (OFF THE RECORD.)

15                             THE COURT :            Back on the record.                   Anything

16   els e     yo u wi sh for          th e    record,          sir ,    subject to Edd i e

17   checking o n that?

18                             MR .        MARTIN:         No,    Your Honor .

_g                             THE COURT:             My clerk informs me th at                    it

=c   h as b een filed with the Fourth Court .

                               MR.         DEADMAN:            No o bj ection ,     Judge.

                               THE COURT:             The Court will take                  judicial

 ·   ~= ~~ =2      of   t he consolidated Notice of Appeal                              filed Ju ly 8 ,

24   2:~~      ~ ~ ~a~ent ly     with the District Clerk and the                            Four t h

25   Co:.: ~~ .




                            CIN DY DEES , COURT REPORTER
                                288TH DISTRICT COURT
                                                                                    72



 1                        All right,      slr,    anything,    sir,   before you

 2   close?      By close,      I mean close the evidence.

 3                        MR.   MARTIN:     No,    Your Honor.

 4                        THE COURT:       All right.

 5                        MR.   MARTIN:     Sorry.     I   think that we

 6   established earlier that t h e Original Petition in Martin

 7   versus Green which is the case which Mr.                  Bravenec was

 8   referring to earlier is already in the record and that

 9   the 7th claim for          relief referring to trespass to try

10   title is already in the record.                So I   have no further

11   evidence to introduce.

12                        THE COURT:       So do you close for the

13   record?

14                        MR.   MARTIN:     Yes.

15                        THE COURT:      All right.       Thank you.      Cindy,

16   I   am going to recess the Court Reporter for purposes of

17   argument.      I   will call you back out for purposes of the

18   r u ling.

19                        (OFF THE RECORD.)

20                        (BACK ON THE RECORD.)

21                        THE COURT:      All right.       The Court having

22   heard all of t he evidence and argument,                 on a t wo hour

23   ann ouncemen t     that has gone two hours and 15 minutes,                 I

24   don ' t   want to hea r    a n y t h ing more from either side.        I

25   b el i e ve the Plaintiff i s     entitled to injunctive relief.




                         ClNDY DEES , COURT REPORTER
                            288TH DI STR I CT COU RT
7
                                                                                                              73



     1   I   am gran tin g a             Temporary Injunction .                   It is re ndered

     2   today,       sir.

     3                               Mr.    Martin,       you are enjoined,                  as plead

     4   for ,    that      is a broad Temp orary Injunction .                              Yo u are not

     5   on ly not to f ile Lis                Pendens anywhere ,                 you are not to put

     6   any prospe ctive purchasers on any kind of notice that                                           you

     7   have any claim in this property direct ly or indirectly,

     8   either through agents,                    employees,             servant s ,       at torneys,

     9   etcetera.

    10                               The bond i s         $500 .          I   expect    you guys to

    11   come up with a              trial date before you leave her e                           today.       I

    12   expect you to come up with so me sort of language to be in

    13   a written Temporary Injunction,                            but an oral             injunction is

    14   appropria te ,         sir ,       and to hold some body in contempt .                           I 'm

    15   not thre atening yo u,                I   am just telling you ,                    you are now

    16   under direct cou rt order.

    17                               I    would like to have thi s                  injunction

    18   bro ught back to me.                  I   d on ' t   know Mr. .         Deadman what       your

    19   schedule is,           I    would lik e        to have i t             in the morning.           I

    20   will b e         gone the rest of the afternoon for                            a    doctor ' s

    2~   aooointme nt .

    22                               MR .    DEADMAN:         I    can be her e         in the

    23   mo :c :ni .g ,    Judge .

    24                               TH E COURT:          If you can meet me tomorrow

    25   mo r ning before cou r t              s t a r ts .       Si r,       you can come if you




                                    CINDY DEES , COU RT REPORTER
                                       288TH DI ST RI CT COU RT
                                                                                             74



 1   want or you can tell Mr.                    Deadman your objections to the

 2   form of the order.               I    know that      you don't agree to any of

 3   the substance but the form.                     I   would like a      court date so

 4   y'all can tell me -- i t ' s got to have a                     court date in it,

 5   a   trial date           for a permanent        injunction and trial           on the

 6   merits of your other issues.

 7                              I'm going to tender it back to you because

 8   I   do not have time it now being two minutes                         to 12.

 9                             MR.   DEADMAN:       Thank you,      Judge.        May be we

10   be excused?

11                             MR.   MARTIN:       One point of clarification.

12   You have authorized a broad injunction,                        I   understand

13   that.

14                             THE COURT:         Temporary Injunction.

15                             MR.   MARTIN:       A broad Temporary Injunction.

16                             THE COURT:         Oh,    and the Defendant's         Plea

17   to the Jurisdiction and the Motion to Dismiss are denied.

18                             MR.   MARTIN:       And Your Honor,         what    is the

19   Cou rt's view of the             joinder of Olga Vasquez Sanchez?

20   Do es -- does the Temporary Restraining -- does the

21   ~ empo rary         Injunction yield to her status as                 a pleaded

22   oa :::: ::v o r   does   her         does   contacts with her as a p l eaded

23   par::y      co~ e   within the scope of the             Injunctio n ?

24                             T HE COURT:        Mr.    Deadman,   what    is your

25   posi t i on a bout him contact ing this person,                     who is now a




                               CINDY DEES , COURT REP ORTER
                                  288TH DISTRICT COURT
                                                                                                  75



 1   party to the la wsuit.

 2                        MR.    DEADMAN:             I    have no objection ,          Judg e.

 3   She is a party to the lawsuit,                        provided i t has         to do with

 4   litigation not anymore of               I    have this           interest and let me

 5   tell     you about a    claim.      He can go forward.

 6                        MR.    MA RT IN:        Well,           the claim is being

 7   litigated but she is a           party to the litigation now .

 8                        THE COURT:             You can talk to her or any

 9   other party to the litigation who -- unless                               they are

10   represented by an attorney,                  in which case ,             you have to

11   ta lk to their attorney.

12                        MR.    MARTIN :         Yes ,       sir .

13                        MR .   DEADMAN:             And Judge ,        so we are clear ,

14   I   don ' t   want him just g e tting a                 prospective purchaser

15   joining them i n       litigation and saying                      I ' m not   in

16   violatio n of the injunction.

17                        MR .   MARTIN :         Well ,          maybe we should confer

18   and then address this.

19                        MR .   DEADMAN :            No ,    I    need that addressed.

20   Bec a us e    that 's exactly what he will leave this courthouse

21   and do .

22                        MR . MARTIN :           I       didn ' t    understand what he

23   says .

24                        T HE COURT:            He doesn ' t          want   you to go make

25   s om e o e who 1s a prospective purchaser a                           party to this




                          CINDY DEES , COURT REPORTER
                             288TH DISTRICT COURT
                                                                         76



 1   lawsuit.   So I   think that   in considering the li t igious

 2   nature of this gentlemen,      he needs to seek court

 3   permission before he makes any one a party to this

 4   lawsuit and that needs to be in the           Injunctive Order.

 5                     MR.   DEADMAN:     Thank you,    Your Honor.

 6                     THE COURT:       All   right.   You're excused.

 7                     (END OF PROCEEDINGS.)

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                       CINDY DEES, COURT REPORTER
                          288TH DISTRICT COURT
                                                                                        77
                .,

 1

 2

 3   THE STATE OF TEXAS                  *
 4   COUNTY OF BEXAR                     *
 5

 6

 7

 8          I, CINDY DEES, Official Cou r t Reporter in and for
     288th District Court , Bexar County, Texas, do hereby
 9   certify that the above and foregoing contains a true and
     correct transcription of all portions of evidence and
10   oth er proceedings requested in writing by counsel for the
     parties to be included in this volume of the Reporter ' s
11   Record , in the above -s tyled and numbered cause , all of
     which occurred in open court or in chambers and were
12   reported by me.

13              I further certify that this Reporter's Record of
     the pr oceedings truly and correctly reflects the
14   ex h i bit s , i f any , a dm i t t e d by t he r e spec t i v e p a r t i e s .

15          WITNESS MY OFFICIAL HAND this the 21st day of
     November , A.D ., 2014 .
16

17

18

19                                    S/S     CINDY DEES
                                  CINDY DEES , Texas     CSR No. 1083
20                                Expiration Date: 12 - 31 - 2014
                                  Official Court Reporter ,
21                                288th District Court
                                  Bexar County , Texas
22                                100 Dolorosa
                                  San Antonio, Texas      78205
23                                210 - 335 - 2663

24

25




                          CI NDY DEES, COURT REPORTER
                              288TH DISTR I CT COURT
                                                                                                             1



 1                                  REPORTER 'S REPORTER ' S RECORD

 2                                        VOLUME 3 OF 3 VOLUMES
                                                                                        FILED IN
 3                               TRIA L CAUSE NO.              2 O l 4 _ C I _ O 7 64thLI.COURT OF APPEALS
                                                                                     'SAN ANTONIO , TEXAS
                                                                                 12/4/2014 8:51:25 AM
 4
                                                                                   KEITH E. HOTTLE
                                                                                        Clerk
 5

 6   EDWARD L.          BRAVENEC,                   *                IN THE DISTRICT COURT
     AL
 7
     vs .                                           *                285TH JUDICIAL DISTRICT
 8
     ROWLAND MARTIN,               JR .             *                BEXAR COUNTY ,         TEXAS
 9

10

11                                  *******************

12                                    REPORTER'S RECORD

13                                  *******************

14

15

16

17

18                                         On the 17th day of July ,                   2014 ,      the

19   followi ng proceedings came on to be heard in the

20   above - enti tled and numbered cause before the Honorable

21   Sol Casseb ,           III,    Judge presiding ,                held in San Antonio ,

22   3 e:x: c.:::- Coun t y ,   Tex as:

23                                         Proce edings reported by computerized

24   ste r~ ~ ~~e       ~ ~ =~i~e ;       Rep o rter ' s Record produced by

25   co mp u ~ e:::- - ~ss ~ s~ed     ~ r a n s c ription .




                                :::=: ::::; ·:- !J:::::: s, COU _ T RE PORTER
                                       ~~3 ~ ~ J = S ~rt= C~ COURT
                                                 2



1

2                  A P P E A R A N C E S

3

4

5   GLENN J. DE ADMAN , SB #785559
    509 S. Main
6   San Antonio , Texas   78204
    210 - 472 - 3900
7   ATTORNEY FOR PLAINTIFF

8
    ROWLAND MARTIN ,   JR .
9
                  Texas       78207

    ATTORNEY FOR DEFENDANT




                   CINDY DEES , COURT REPORTER
                      288TH DISTRICT COURT
                                                                                           3



 1                         THE COURT:        The Court will call for

 2   hearing cause number 2014 - CI - 07644,            styled Edward

 3   Bravenec ,     et al versus Rowland Martin,            Jr.       I   have set

 4   before me today a Motion to Enter Order.                     I   am only going

 5   to give you each a few minutes because this really ought

 6   to be taken a hearing on whose order comports with the

 7   Court 1 s   ruling.     But since there is a record,                 I will ask

 8   you to each introduce yourselves.                 Let me start with the

 9   Movant.

10                         MR.   DEADMAN :     Glenn Deadman for the

11   Plaintiff and Movant.

12                         THE COURT:        And Glenn,    you filed a Motion

13   to Enter an order and you submitted a proposed order,                           am

14   I   correct?

15                         MR.   DEADMAN:      There is a Motion to Enter

16   Order.      The Court entered three rulings from the bench at

17   the last hearing.           One was on a Temporary Injunction.

18   The other was on a Motion to Dismiss filed by Mr.                        Martin

19   and on an Order on the Plea of Jurisdiction filed by Mr .

20   Martin.

21                         My understanding       lS   that the Court denied

22   Mr.   Martin 1 s Motion to Dismiss,          and I    prepared an order

23   in that format.         Denied the Plea on the Jurisdiction,                    and

24   I   prepared an order in that format.                And granted the

25   Temporary Injunction,          and I     prepared an order in the f o rm




                           CINDY DEES, COURT REPORTER
                              288TH DISTRICT COURT
                                                                                4



 1   that   I   believe that the Court entered the Temporary

 2   Injunction .

 3                      THE COURT:      You submitted all those to Mr .

 4   Martin for his review as to form?

 5                     MR DEADMAN :      I   have.

 6                      THE COURT:     Your name ,   please,       for    the

 7   record?

 8                     MR.   MARTIN:     Rowland Martin ,        doing the

 9   special appearance as Defendant.            Judge,       there was -- if

10   you ' re ready to entertain my presentation.

11                      THE COURT :    Sure .    Go ahead .

12                     MR . MARTIN:      There was an intervening

13   dev el opment that alter the posture of the case i n

14   relation to the Court of Appeals following the hearing on

15   July 9th .     Supplemental Motion of Appeal was filed from

16   the denial of the Motion to Dismiss that was presented

17   under the Texas Ci t izens       Participation Act.          The act

18   provides for an automatic stay of all           trial proce e dings

19   after a Notice of Appeal         is taken from the denial of the

20   Motion to Dismiss.

21                      Subsequent to that time ,         I    filed an

22   Em e rgency Motion for Stay in Part and Remand in Part with

23   the Court of Appeals to obtain instructions to proceed to

24   enter the orders on the denial of the Motion to Dismiss

25   and the Plea to the Jurisdiction.




                       CINDY DEES , COURT REPORT ER
                          288TH DISTRICT COURT
                                                                                  5



 1                      I am unce rtain as to the      C~urt 's    plena ry

 2   jurisdiction to proceed with the Temporary Injunction.

 3   The order,     the Te mporary Injunctio n -- the filing of the

 4   supplemental notic e of appeal arguably suspended plenary

 5   jurisdiction for proceedings and other parts of the trial

 6   proceedings,     spec ifica lly the Temporary Injunction

 7   proceeding.

 8                      And so,   my position is that the entry of

 9   the Temporary I nju ncti on Order shou ld be held in abey ance

10   until further inst ruc tions from the Court of Appea ls.                 I

11   don ' t   think that the Plaintiff's will be prejud iced by

12   that.      They have conce rns about      jurisdiction or any other

13   matters ,    they can presen t   those matters to t h e Court of

14   Appeals ,    which from my interpretation ,      as the Court of

15   competent j urisdiction at this point .

16                      I wo ul d also say ,    Your Honor ,   with resp ect

17   to the meri ts of the Temporary Injunction ,          where the

18   emergency motion that I       filed contains a presentation of

19   my constituti onal standi ng to assert third party purchase

20   mone y lie n cla ims.    There is a det ailed t r eatment of the

21   law of third - party pur chase money liens.

22                      In view of that ,      the scop e of the

23   Temporary Injunction is somew h at probl ematic .            It alters

24   the terms of the injun ctive reli ef that was in effect

25   prior to the hear ing on July 9th ,         considerably because of




                        CINDY DEES, COURT REPORTER
                           288TH DISTRICT COU RT
                                                                                           6



 1   the clause that refers to the broad scope that the

 2   injunction is intended to have .

 3                        The govern ing law on th at point ,              where you

 4   have a protected interest,           such as speech,            that any

 5   injunctive rel i ef or other judicial provision should be

 6   narrowly tai l ored with narrow specificity to f urther

 7   the -- what the       judicial interest admi nistratio n of

 8   jus t ice.

 9                        So those are my concerns about the merits

10   of the Temporary Inju nction order ,                but your primary

11   jurisdictional in that until              I    receive further notice,           my

12   understanding is that the Court of Appeals has

13                        THE COURT:      All       right.     Before we talk

14   about the merits of the order ,                can you tell me where

15   filing something ln the Court of Appeals causes an

16   automatic stay of proceedings in the trial court?                          You

17   cite Texas Civil       P r act ice and Remedies Code ,             Chapter 27 .

18   Where do     I   look in that ?

19                        MR . MARTIN:     I       woul d say 27.001 ,     et sec.

20                        TH E COURT:     Can yo u tell me where the et

21   sec I   am supposed to look at ,              please ,   sir?

22                        MR.   MARTIN:    Your Honor,          I    can find it for

23   you .

24                        THE COURT:      Off the record.

25                        (O FF THE RECORD.)




                         CINDY DEE S , COURT RE PORTER
                            288TH DISTRICT COU RT
                                                                                                 7



 1                       THE COURT:        Let 's go back on the record.

 2                       MR.    MARTIN:        Okay ,    Your Honor.         I   think

 3   that there    lS    actually two provision that pertain to

 4   this.    The provision that governs the Texas Citizens

 5   Participation Act ,        in appeals under that act ,                 it ' s    27.008

 6   a and b.     That provides for an expedited appeal .                            And

 7   there are correlative provisions for the interlocutory

 8   appeal under 51. 014b .

 9                       THE COURT:        So we are all           sharing the same

10   book,   Rowland ,   why don ' t     you let Glenn look at that when

11   you ' re done.

12                       MR.    MARTIN:        Sure.      Yes,   Your Honor.

13   Okay.

14                       MR.    DEADMAN:        May I     respond briefly?

15                       THE COURT:        Whenever you ' re ready .

16                       MR .   DEADMAN:        Civil     Practices and Remedies

17   Code 27.008 is the appeal s           section .         There is no

18   automatic stay in that section.                    It does provide for an

19   expedited appeal after the order is entered.                          The hearing

20   we are here on today is to enter the order .                          51.001,         and

21   I   assume what he really means              lS    51.014   is the --

22                        THE COUR T :     I    think that he said 001 but

23   you meant 004?

24                       MR.    DEADMAN:        No ,    i t ' s 51.014 .

25                        THE COURT:       Oh ,    014.




                         CINDY DEES, COURT REPORTER
                            288TH DISTRICT COURT
                                                                                                   ...
                                                                                               8



 1                            MR.    DEADMAN:       Yes.     Is an appeal      from an

 2   interlocu t ory order.             That section applies to appeals for

 3   interlocutory orders that appoints                      receivers or trustees,

 4   a motion to vacate the r eceiver or trus t ee,                     certification

 5   of class actions,              t he granting of a Temporary I njunction

 6   a f ter t h e   order is entered.              Denies Motion for Summary

 7   Judgment that        is based on assertion of immunity or a

 8   Motion for Summary Judgment concerning d e fenses                         for

 9   electronic or print media,                  some other things that don't

10   apply t o t his.          There is noth i ng in here that has an

11   automatic stay.            And as of about a quarter to 8 t his

12   morning when I           checked the Court of Appeals had not

13   issued any orders though                I   do acknowledge Mr.          Martin

14   filed a      r e quest    for    one.

15                            THE COURT:         Al l   right.

16                            MR.    DEADMAN:       May I    approach the bench?

17                            THE COURT:         You guys,       mind if I    have      just

18   a   second to catch up with you since we are sharing the

19   book?     Where was the point about a                   stay?    Was that

20   27.008,      is that the one that where you quoted?                       I   am

21   asking Glenn where was it?

22                            MR.    DEADMAN:       There    lS no provision

23   conce r nln g a     s t ay .

24                            THE COURT:         You sa i d a fte r   an order was

 S   e~L.e~ed ,      the Cour t      could issue a         stay - -




                           CIN DY DE ES , COURT REPOR TER
                               288 TH DI STRICT COUR T
                                                                                                     9



 1                           MR.        DEADMAN:           Entertain th2 appeal ,           that's

 2   27.008.

 3                           MR.        DEADMAN:           And 51.001 would only apply

 4   after the orders are entered.

 5                           THE COURT:            51.001.

 6                           MR .       DEADMAN:           Sorry,     51.014 .

 7                           THE COURT:            Okay.           Give me     just a    second.

 8                           MR.        MARTIN:        Your Honor,         I   also said

 9   27.001,      subsection 7.

10                           THE COURT:            Can you give me               just one

11   second .       Let me    just read what he cited .                        What was the

12   one you cited?

13                           MR.        MARTIN:        27.001 ,       subsection 7.         And

14   a 1 so ,   Your Honor ,        the commentaries --

15                           THE COURT:            You ' ve got to give me a chance

16   to read it.        Just a second.                     You don ' t    have to ,     but I

17   would appreciate if you would.                              Okay .   Rowland ,     go a

18   head,      sir .

19                           MR . MARTIN:              I       was saylng that I        also have

20   commentaries ,      a commentary that addresses that point

21   specifically .          It ' s      in my flash drive ,              if I   could use the

22   court's computer ,             I    can pull it up and refer to that as

23   well.

24                           THE COURT:            I       don't     know that a commentary

25   is going to do me any good.                           I    think Glenn is correct




                         CINDY DEES, COURT REPORTER
                            288TH DISTRICT COURT
                                                                                                   10



 1   unless the Court -- unless the Court of Appeals issues a

 2   stay order ,          you're not entitled to stay relief unless and

 3   until an order has b een entered ln the trial,                                   the way

 4   that     I    read this.         So I    think that we need to move

 5   forward in getting the order entered.

 6                              So the question is the terms of the order

 7   tha t    Glen has presented ,             are they appropriate?

 8                              MR . MARTIN:          In regard to that --

 9                              THE COURT:        I    think that you have already

10   spoken to the issues ,                 have you not?

11                              MR.   MARTIN:         Yes ,    I    did.     Constitutional

12   concerns about the scope of the --

13                              TH E COURT:      Okay.             All    right .     Th e order

14   on the Motion to Dismiss simply says that i t ' s denied.

15   I ' m going to tender it to Glenn simply for the purpose of

16   him providing the original to the clerk and copies to

17   you.         Can I   tender that to you,                 Glenn ,      as an officer of

18   th e    court?       (Indica t ing . )

19                              MR.   DEADMAN:         Yes ,       slr.     Thank you.

20                              THE COURT :       Plea to the Jurisdiction is

21   denied.         That ' s    what   I    ruled .      Okay.           Can I     tender you

22   that one?            (Indicating.)

23                              MR.   DEADMAN:         Yes,        sir.

24                              THE COURT:       Now,         if you gentlemen would

25   give me just a minute to read the Temporary Injunction




                              CINDY DEES, COURT REPO RTER
                                 288TH DISTRICT COURT
                                                                                                11



 1   Order or proposed order.                  Okay.     Rowland ,        I'm sorry ,      I ' ve

 2   read it now.           Go ahead.

 3                           MR.    MARTIN :     Your Honor,         as    I   said,    the

 4   motion to the Co urt of Appeals addresses the issues of

 5   speech an d i t        als o prevents a showing of Con sti tuti onal

 6   standing based on the common law of liens that arise by

 7   op er a ti on of law ,        that ar is e by equity ,          and aris e by

 8   statute.      Be cause there is a prim a               facia     sh owing of

 9   protective first          amended interests ,           the orders that

10   fu rth er the intere s t         in orderly administration of                     j us tice

11   still must be nar r owly tailored to accomp li sh that

12   interest .

13                           T here is a       clause ln the prop ose d text ,

14   apart   from the findings ,           not addressing my co n troversy

15   with the find ings ,           but in t he th ird para gr aph --

16                           THE COURT :        Are you on page two?

17                           MR . MARTIN:        Yes ,   Your Honor .           S lig htly

18   above the midd le of the page.                    Th er e is -- it ' s       st ates ,

19   it is further the order of this Court that Rowland

20   Martin ,    Jr. ,   any ent ities at his            requ es t    or under his

21   control ,    agents ,     employees ,       and all those acting in

22   concert with him are hereby enjoined from contacting any

23   t i t l e co mpany ,    any potential buyer ,           bank or oth erw ise --

24   a .. d -chis is t he     key phrase - -       or otherwise interfering

25   wi-ch the potential sale of t h e property in any mann er




                            CI NDY DEES, COURT RE PORTER
                                288TH DISTRICT CO URT
                                                                                 12



 1   whatsoever .        That phr ase being ,      glven its broadest terms

 2   and mean i ng ,     so there is concern about that .

 3                          And there is als o a concern about th e

 4   following clause that states ,           it is further ordered th at

 5   Rowland Martin is prohibited fr om joining any third

 6   parties or ad di tio nal        Defenda n ts in thi s   suit without

 7   prior approval of this court.

 8                          Ref er ring to the first     clause ,   the clause

 9   that    sta te s   this phrase may be given it broadest terms,

10   and I    do acknowl edge that Mr .       Deadman prepared th a t

11   clause wit h t he Co ur t ' s     i nstruction from the last

12   hea ri ng .     However ,   it tends to be vague in context of the

13   transactional context that we are dealing with .                  An d

14   could be interpr et ed ,        could be -- the Plaintiff ' s      could

15   attempt to enforce it in an overly broad manner .                  Of

16   cou r se,     if it was alleged tha t        there was a v i olation of

17   the order ,        that cou l d be grounds for pursuing criminal

18   contempt proceedings and so forth.

19                          And I   would say ,    Your Honor ,   that the

20   Plaintiffs have a lready done that.               That was the s ubject

21   matter of the appeal th at was taken prior to the he ari ng

22   on Jul y 9th .        The Plaintiff's had a l leged that there was

23   a v i olat ion of the first        Temporary Restraining Order .

24   That Order referre d specifically to me being enjoined

25   from filing any Lis            Pendens notices in the Bexxar County




                           CINDY DEES, COURT REPORTER
                              288TH DISTRICT COU RT
                                                                                            13



 1   deed records.             The Plaintiff's allege in an Ex - Parte

 2   Motion for            Show Cause Order that there had been a                 fil ing

 3   ln Bexar County.

 4                             TH E COURT:        I    read it all.      Go a head.

 5                             MR.    MARTIN:         And so because of that

 6   history,      I       think that this phrase ,          that this clau se which

 7   enjoins me from interf ering with the potential sale of

 8   the prop erty in any man ner whatsoever,                    tha t    phrase being

 9   given in it 's broadest terms and meaning,                        that could

10   be       that could be used unfairly by the Plaintiff's

11   to       to interfere wi th the rights that                   I   woul d

12   ordinarily be ent itled to exercise as a matter of free

13   speech,     as a matter of petition,                  address grievances.           And

14   that's the part of the order that gives me concern about

15   the constitutionality.

16                             THE COURT:         Let me ask you this ,         Glenn,

17   why can ' t       I    take -- my intent was to draft the order as

18   broadly as possible.                I   did not intend the language,

19   quote that phrase bei ng given its broadest terms be

20   includ ed in the ord er.                Why is it in there?

21                             MR .   DEADMAN :        The only reason that's in

22   there,     Judge ,       as you have seen from the lengthy histor y

23   in thi s    case ,       any form of loop ho le Mr.           Martin is goin g

24   to

25                             THE COURT:         I    grant you that .     I   don't




                              CINDY DEES, COURT REP ORTER
                                 288TH DISTRICT COU RT
                                                                                             14



 1   know that you need that particular language in the order.

 2   I   don't want to make it so broad t hat it ' s                  subject to

 3   constitutional cha ll enge either or challenged on app eal .

 4                      MR.       DEADMAN:       I   will be guided by the

 5   Court .

 6                      THE COURT:             Eddie .     What else do you

 7   object to in terms of the language.                     I ' m noting all         your

 8   objections for     t he re cord ln terms of the form of i t .

 9                      MR . MARTIN :           The second clause that            I

10   mentioned appears beneath the broad terms and meanlng

11   clause.

12                      TH E COURT:            About     joining profit s without

13   approval of the Court,             that was part of my order s.

14                      MR.       MARTIN:       Yes ,    Your Honor .    I   pointed

15   out that the - -      that --

16                      THE COURT :            Go ahead.

17                      MR . MARTIN :           That Olga Vasquez Silva               (sic)

18   who was a   register ed agent according to the Secre tary of

19   State records    --     Olga Vasquez Silva ,            the registered agent

20   for One for Autism Inc orporated ,                  who the   Plaintiff ' s

21   represented as the -- as prospective purchaser ,                        I   don ' t

22   know because we haven't seen any ev idence of - -

23                      THE COURT:             The point,     sir ,   not all

24   substantive issues ,          the point .

25                      t!J R .   MART I N :    The point lS that Vasquez




                      CINDY DEES , COURT REPO RTER
                         288TH DISTRICT COU RT
                                                                                      15



 1   Silva has already been         joined as a pleaded third - party .

 2   I   want to be able to exercise the privileges that are

 3   available under the Texas Rules of Civil Procedur e with

 4   her without interference from the -- from the

 5   Plaintiff ' s.     Also there is another party,              Bailey Street

 6   Properties ,     that was implicated in the --

 7                       THE COURT:        Sir,       this talks about from

 8   this day forward.          If you wish to seek to           join a n y

 9   additiona l    parties ,    you have to come ask the Cour t               for

10   permission.

11                       MR . MARTIN:          So ,   it does not apply to the

12   par t ies who have already been enjoined?

13                       THE COURT:        I       didn't say that.    I   s aid --

14   I   am telling what you the language of this order ,                     what my

15   intent was ,     that you ' re not        from this day forward to join

16   any additi onal parties without approval of the court .

17   What you do in terms of existing parties is anoth e r

18   mat t er for another day.           I ' m not g i ving you legal advice.

19   I ' m just telling you what my intent and he seems to have

20   incorporated my intent in t he o rder.

21                       MR.    MARTIN:        I    have one question ,    Your

22   Honor .   Vasquez Silva was          joined as a pleaded third - party

23   without designating her either as a Defendant or as a

24   Involuntary Plaintiff .         I    did that in anticipation that

25   she would make an appearance and would disclose some




                        CIN DY DEES, COURT REPORTER
                            288TH DISTRICT COURT
                                                                                                           16



 1   information with which to make that decision.                                           But

 2   apparently at the hearing before last ,                                   the       Plaint iff' s

 3   appeared and made representations on her behalf,                                            so that

 4   would indicate to me that                   I       should designate her as a

 5   Defendant.         Could we stipulate that                         I     am permitted to do

 6   that at this time?

 7                             THE COURT:            Sir ,         that ' s    up to you and

 8   Glenn.      I    don' t    make stipu l ations                  for parties.

 9                             MR . MARTIN:              I       would move the Court to

10   allow me to do that since th at ' s                            what the order provid es .

11                             MR.   DEADMAN:                Judge,     the record of the

12   case is what it is today.                       I       believe that            I    have

13   incorporated the Court's intent.                                From this day forward

14   he needs the court ' s            permission to                   join any Defendant .

15                             THE COURT:            That's what my intent was and

16   that's what the order says .                            I    have signed the order.

17                             MR . MARTIN :             I       am requesting to have

18   Vasquez - -

19                             MR.   DEADMAN:                We are not here on that

20   to day.

21                             THE COURT:            It's not before me today.                           Let

22   me ask you something,              he ' s       set a trial date                     for the 8th

23   of December.          I    have to have a                    trial date in this order.

24   You can ,       of c ours e,     seek to change the date ,                            but do you

25   have some overriding reason why th at date is not




                               CINDY DEES, COURT REPORTER
                                  288TH DISTRICT COU RT
                                                                                                   17



 1   appropriate for             you that you              know of today?

 2                             MR.   MARTIN:           I    think that there      lS    going

 3   to be some lengthy discovery in this,                            Your Honor,       but I

 4   would not oppose the date at this time.                                My position is

 5   that it ' s      --   I   oppose the Temporary Injunction on

 6   jurisdictional and constitutional grounds and I                               will

 7   pursue that with the Court of Appeals.

 8                             THE COURT:          I       understand that,      but    I   have

 9   to put a trial date.               I   put a trial date of Decem ber 8th.

10   And as you        know from the oral pronou nce ment ,                     I ' m going to

11   continue the bond at $500.

12                             MR.   MARTIN:           Your Honor,      excuse me .         That

13   was the third point that                 I   did have an objections to.

14   The amount of the bond of $500 ,                         the statute,      according to

15   my recollection ,            the statute requires a bond in an amount

16   that        reflects the amount          in controversy .               The value,      the

17   stipulated value for the lien that                          I   have asserted is 135

18   thousand dollars excluding interest,                            so I    think --

19                             THE COURT:         You are going to have to show

20   me where it says the amount in controversy.                                That is not

21   my understanding of what a bond is suppose to cover.                                     I

22   think it ' s      suppose to cover your costs,                     if you get to

23   where you think you r             co s t s   are substantially more than

24   S500 ,      ;ou ca:-1 ask a court            to re consider the amount of the

25   OCC'. O .




                               CI NDY DEES , COURT REPORT ER
                                   28 8TH DIST RICT COU RT
                                                                  18



 1             MR . MARTIN:      I    will pursue that.

 2             THE COURT:       Anything else today?

 3             MR.   DEADMAN:        Nothing further,   Your Honor.

 4             THE COURT:       Okay.     I'm going the close the

 5   record.

 6              (END OF PROCEEDINGS.)

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




               CINDY DEES , COURT REPORTER
                  288TH DISTRICT COU RT
                                                                   19



 1   THE STATE OF TEXAS         *
 2   COUNTY OF BEXAR            *
 3

 4

 5

 6          I , CINDY DEES , Of ficial Court Reporter in and for
     288 th District Court, Bexar County , Texas, do hereby
 7   certify that the above and foregoing contains a true and
     correct tr an script i on of all portions of eviden ce and
 8   other proceedings requested in writing by counsel for the
     parties to be included in this volume of the Reporter's
 9   Record, in the abo v e - styled and numbered c aus e, all of
     which occurred in open court or in chambers and were
10   reported by me.

11          I further certify that this Reporter 's Record of
     the proceedings tr ul y a nd correctly reflects th e
12   exhibits , if any , admitted by the respective parties.

13          I further certify that the tot a l cost for the
     preparation of this Reporter 's Record is $600 . 00 .
14

15          WITNESS MY OFFICIAL HAND this the 21st day of
     November , A . D ., 2014 .
16

17

18

19                             S/S     CINDY DEES
                          CINDY DEES, Texas       CSR No . 1 083
20                        Expiration Da t e : 12 - 31 - 20 14
                          Official Court Re p orter ,
21                        288th Distric t Court
                          Bexar County, Texas
22                        100 Dolorosa
                          San Anton i o, Texas     78205
23                        2 10 - 335 - 2663

24

25




                    CINDY DEES , COURT REPORT ER
                       288TH DISTRICT COURT
                Case 5:11-cv-00414-HLH                                      Document 100-19 Filed 09/06/12 Page 3 of 3


Texas Ethics Commission                 P 0 Box 12070                     Austin Texas 78711-2070                                                                   (512}463-5800                       1-800-325-8506


     POLITICAL CONTRIBUTIONS                                                                                                                                                 SCHEDULE                    A (J)
     OTHER THAN PLEDGES OR LOANS (JUDICIAL)

                                                                                                                                                      1   Total pages report:
     The I NSTRUCTlON     GJ1oe    explains how to complete this form.
                                                                                                                                                                      1:, /?,?

 2 FILER NAME                                                                                                                                         3 ACCOUNT #         (Ethics Commission filers )


     John Gabriel                                                                                                                                         00020059
 4      Date           5 Full name of contributor                           0      out-of-state PACIID#                             )                 7  Amount of
                                                                                                                                                       contribution ($)
                                                                                                                                                                             I8        In-kind contribution
                                                                                                                                                                                     description(if applicable)
                          Dr. lrin Blumenthal                                                                                                                                I
                         . . . ... ..... .               .   ..       . .   .                 .. ..                . . . . ..           ...                                  I
     10/24/2004        6 Contributor address ;           City;            Sta:e;        Zip Code                                                            2500.00
                                                                                                                                                                             I
                                                                                                                                                                             I
                              Atlanta AL 30338                                                                                                    I                         J
 9    Contributor's principal occupation                                                                          10   Contributor's job title
      Medical                                                                                                          Doctor
 11 Contributor's employer/law firm                                                                               12 Law firm of contributor's spouse (if any)
      Unknown
 13 If contributor is a child . law firm of pa rent(s) (if any)

                                                                            0                                                                     r
        Date                  Full name of contributor                             out-of-state PAC(lD#                                 I             Amount of
                                                                                                                                                  ' contribution ($)         I         In-kind contribution
                                                                                                                                                                                     description(if applicable)
                               John Bratton                                                                                                                                  I
                          .   . .     . .     . ..   . . .   . . ... ..                 . . .   .   . .           ..... .. . .. .
                                                                                                                                                                             I
     10/24/2004               Contributor address;       Ci·:y;           State;        Zip Code

                                                                                                                                                  Ij          250 .00
                                                                                                                                                                             I

                      l       Plano TX 75093
                                                                                                          j
                                                                                                                                                                            ·,I
      Contributor's principal occupation                                                                               Contributor's job title
      Wholesale Distribution                                                                              I            Executive
      Contributor's employer/law firm                                                                                  Law firm of contributor's spouse (if any)
      Maiestic Liquor Stores
                                                                                                          j
      If contributor is a ch ild, law firm of parant(s) (if any)


        Date                  Full name of contributor                      0      out- Cause Nbr 2006-CI -1 5329 does not exist
                     ••••• Bexar County Centralized Docket System •••••
l ·o; 13/2006                     - Docket Information -                             14:04:27

Selection:     Actions:         (A,C, D,M, P)
CASE NER: 2006-CI-15329                           PRINT RT LABELS?      N (Y/N)

Date Filed: 10/13/2006             Court:            Unpaid Balance :             0 . 00
Type of Docket:

                                   * * * S T Y L E * * *
                VS

DIS COVERY LEVEL: 4
    Account Type:                               Account Number:
            Access :                            Status: P Pending---- -------·
        List Type:
Remarks:


Last Update:                              Entry Info:
Enter-PFl···PF2---PF3-- - PF4---PF5---PF6---PF7---PF8---PF9--- PF10--PF 11-- PF12 - --
confm help retrn main           build                   print BI      LI     quit




                                                                                                14-50093.62
      Case 5:11-cv-00414-HLH      Document 29 Filed 04/05/11 Page 9 of 26



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

ROWLAND J. MARTIN, JR.,                 §             CIVIL CASE NO. H-10-3644
    PLAINTIFF                           §
                                        §
v.                                      §
                                        §
CHARLES GREHN, ET AL,                   §             JURY TRIAL DEMANDED
    DEFENDANTS                          §

                  DEFENDANT'S RESPONSES TO ADMISSIONS

     TO: Rowland J. Martin Jr.

1.   That your firm, McKnight and Bravenec, made appearances through Edward Bravenec as
     the legal representative for Rowland Martin in Administrator of Estate of King v.
     Lawrence Webb in Bexar County small claims court.

     Deny

2.   The principals of the Law Office of McKnight and Bravenec made appearances through
     Albert McKnight as the legal representative for Rowland Martin in Guillen v. Martin.

     Admit

3.   The principals of the Law Office of McKnight and Bravenec were attorneys of record and
     counselors at law, and made appearances through Edward Bravenec and Albert
     McKnight, as legal representatives of the Administrator and the estate in Estate of
     King, Case No. 2001-PC-1263 Bexar County Probate Court #1.

     Objection. Unable to admit or deny based on lack of knowledge. Case was many years
     ago.

4.   Albert McKnight withdrew from duties in Estate ofKing, Case No. 2001-PC-1263 Bexar
     County Probate Court #1 with formal leave of the probate court.

     Admit

5.   Edward Bravenec withdrew from duties as attorney for the administrator and estate in
     Estate of King, Case No . 2001-PC-1263 Bexar County Probate Court #1 without formal
     leave of the probate court.

     Objection. Unable to admit or deny based on lack ofknowledge. Case was many years
     ago.




                                                                                 14-50093 .557
      Case 5:11-cv-00414-HLH        Document 29 Filed 04/05/11 Page 10 of 26




6.    The order of the Bexar County Probate Court #1 pertaining to Albert McKnight does not
      refer to Edward Bravenec.

      Objection. Unable to admit or deny based on lack of knowledge. Case was many years
      ago.

7.    The purpose of the withdrawal executed by McKnight and Bravenec was to pursue a
      business opportunity you discovered during a confidential relationship.

      Deny

8.    The confidential relationship between McKnight and Bravenec and Rowland Martin was
      originally legal in nature.

      Objection. Unable to admit or deny. Please clarify question.

9.    The confidential relationship between McKnight and Bravenec and Rowland Martin that
      was originally legal in nature became financial in nature when the former were consulted
      about debt collection irregularities concerning 1216 West Ave in April and May 2005.

      Objection. Unable to admit or deny because the question is vague and unclear.

10.   The confidential relationship between McKnight and Bravenec and Rowland Martin that
      was originally legal in nature became financial in nature when the former executed a loan
      agreement of your client Rowland Martin was the guarantor, and advised that the loan
      should amounts to fund tax payments to the Bexar County Tax Assessor Collector.

      Objection. Unable to admit or deny because the question is vague and unclear.

11.   The confidential relationship between McKnight and Bravenec and Rowland Martin and
      debt collection consultation in April and May 2005 were the source of your knowledge
      about the business opportunity involving 1216 West Ave.

      Objection. Unable to admit or deny because the question is vague and unclear.

12.   The principals of the Law Office of McKnight and Bravenec posed for foreclosure in
      January 2006 in the Chapter 13 bankruptcy case., In Re Rowland Martin, Case No. 05-
      08116, in the U.S. Bankruptcy Court for the Western District of Texas.

      Objection. Unable to admit or deny based on lack of knowledge. Case was many years
      ago.

13.   The principals of the Law Office of McKnight and Bravenec posted for foreclosure in
      April2006 in the Chapter 13 bankruptcy case., In Re Rowland Martin, Case No. 05-
      80116, in the U.S. Bankruptcy Court for the Western District of Texas




                                                                                      14-500°3 .5 -
                                                                                                      .
      Case 5:11-cv-00414-HLH        Document 29 Filed 04/05/11 Page 11 of 26




      Objection. Unable to admit or deny based on lack of knowledge. Case was many years
      ago.

14.   The principals of the Law Office of McKnight and Bravenec executed a one party
      trustee's sale in May 2006 that was set aside by the U.S. Bankruptcy Court for the
      Western District of Texas.

      Objection. Cannot admit or deny with regards to date. However, admit with respect to
      deed that was set aside.

15.   The legal theory of the Law Office of McKnight and Bravenec disavows the
      guarantorship provisions of the loan agreement and second lien note agreement with
      Moroco Ventures and Rowland Martin.

      Objection. Unable to admit or deny because the question is vague or unclear.

16.   The effect of the legal theory of the Law Office of McKnight and Bravenec in
      disavowing the guarantorship provisions of the loan agreement and second lien note
      agreement with Moroco Ventures and Rowland Martin is to obstruct Rowland Martin' s
      standing to assert a personal right of action against the Law Office of McKnight and
      Bravenec.

      Objection. Unable to admit or deny because the question is vague or unclear.

17.   Rowland Martin was not a party to the settlement between Reliant Financial, et al, and
      McKnight and Bravenec, et al.

      Objection. Unable to admit or deny because the question is vague or unclear.

18.   Ricardo Briones, attorney for defendants Edward Bravenec, the Law Office of McKnight
      and Bravenec, and 1216 West Ave. Inc., conferred with Joyce Keating during the week of
      February 28, 2011 but did not confer with Plaintiff Rowland Martin



19.   Edward Bravenec and Albert McKnight did not swindle Rowland Martin

      Admit

19.   Edward Bravenec and Albert McKnight trespassed on title to the property at 1216 West
      Ave, took possession of the property at 1216 West Ave. and took possession of money
      representing the owners equity in Moroco Ventures, without the consent ofMoroco
      Ventures and its special owner, Rowland Martin.

      Deny




                                                                                      14-50093 .559
                                                                                                         ....

       Case 5:11-cv-00414-HLH        Document 29 Filed 04/05/11 Page 12 of 26




                                         %~--
                                         /Ricardo Briones
                                           McKnight & Bravenec
                                           1216 West Avenue
                                           San Antonio, TX 78201
                                           (21 0) 223-4080
                                           SBN: 2406263 5


                             CERTIFICATE OF SERVICE


Admissions was served on Rowland Martin via -(';rex:-_ this                zz•'-'1
                                                                                     -'
      I hereby certify that a true and correct copy of the above Defend.ar}t' s Response to
                                                                           day ofMarch, 2011.



                                     C
                                             ~.~
                                              cardOBriones         .
                                            C£.r-h-(-...e_A ~~,.       (




                                                                                          14-50093.560
                         jf ourtiJ Q.Court of      ~ppeals
                               san :dntonio, m:exa£i
                                    October 20, 2015

                                  No. 04-15 -00271-CV

                         ESTATE OF JOHNNIE MAE KING,

                    From the Probate Court No 1, Bexar County, Texas
                              Tri al Court No. 2001-PC-1263
                         Honorable Kelly Cross, Judge Presiding


                                    ORDER
         The appellant's Unopposed Motion to Abate and for Leave to File Second Amended
Brie f is DEN IED.




        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 201 5.




                                               Clerk of Court
                                    Case No. 04-15-00271-CV

IN THE MATTER OF THE                          )       IN THE COURT OF APPEALS
                                                                                                        ;ro.Z
ESTATE OF JOHHNIE MAE KING                    )                                                 ~
                                                                                                c::;)   """1-4


                                                                                   r~
                                              )                                     ·l          c.n     (/):::
                                                                                                        l•rTl
ROWLAND J. MARTIN                             )                                    !J ~         0
                                                                                                n
                                                                                                -t
                                                                                                        :zn
                                                                                                           0
                                                                                                        ::,.c:.,
    Appellant                                         FOR THE FOURTH DISt)U~
                                              )
                                                                                                           _,
                                                                                                        :z::::.'-
                                                                                                        ......
v.
                                              )
                                              )                                    -r;~ ..,..
                                                                                   (.:)
                                                                                   -i
                                                                                          ~
                                                                                                c.n
                                                                                                        Oor~l
                                                                                                        ~~10




                                                                                                ..
                                                                                                =a:     ~-..,~-
                                              )                                    n      \.    N       ~~J,
                                                                            TEXA~ rr:-
BEXAR COUNTY, et al.                          )                                                 0       >o.r·1
    Appellees                                 )       BEXAR COUNTY,                                     .).~=,~.
                                                                                                             r--
                                                                                                         (~l (/)



                   APPELLANT'S UNOPPOSED MOTION TO ABATE
                 AND FOR LEAVE TO FILE SECOND AMENDED BRIEF

TO THE HONORABLE FOURTH DISTRICT COURT OF APPEALS:

       NOW COMES Appellant, Rowland J. Martin, Administrator for the Estate of King, and

files this, his "Appellant's Unopposed Motion To Abate And For Leave To File Second

Amended Brief," requesting the Court to abate an issue about Attorney Edward Bravenec and his

firm to allow ancillary proceedings and for leave to amend cite additional authority on the need

for continued administration in relation to claims of liability asserted against him, in support of

which the following is shown:

                                 STATEMENT OF THE CASE

       Appellant moves the Court to abate proceedings until further notice and for leave to

amend on an issue relating to whether the Texas Supreme Court's holding in San Antonio Area

Foundation v. Lang, 2000 WL 1675984 (Tex. 2000) supports a claim for liability against

Attorney Edward Bravenec. See legal authority and lien declarations in APPENDIX. The

requested abatement aids the Court's supervisory jurisdiction to expedite a resolution of the

controversy with the Bexar County Appraisal Authorities, and is permissible according to the

law of the case doctrine, and promotes judicial economy by minimizing unnecessary


                                                  1
expenditures of resources by the Court and the interested parties in Case No. 04-15-00271-CV.

Appellant has diligently conferred with opposing counsel for the Bexar County appraisal

authorities and has been infonned that there is no opposition to the motion insofar as it pertains

to a claim for liability for trespass to real chattels by Bravenec and his finn. The primary effect

of the proposed abatement is to afford the parties an opportunity to supplement the record in the

Probate Court and in ancillary proceedings with an eye towards exploring alternatives for a

voluntary settlement of competing claims. Ex parte Shaffer, 649 S.W.2d 300 (Tex. 1983)

(vacating prior restraints abridging prose administrator's fundamental rights).

                            THE LAW OF THE CASE DOCTRINE

       The law of the case doctrine has been defined by the Texas Supreme Court as that

principle under which questions of law decided on appeal to a court of last resort will govern the

case throughout its subsequent stages, but does not absolutely bar reconsideration of the same

issue on a subsequent appeal after a party amends his pleadings and adds a new cause of action.

Barranza Family Partnership v. Levitas, Case No. 13-07-00470-CV, 2009 Tex. App. LEXIS

1707 (Tex. App. -Corpus Christi, 2009, pet. den' d) (applying law of the case doctrine to uphold

estate administrator's right of re-entry); cf., Martin v. Bravenec, et al, Case No. 04-14-00483-

CV, 2015 WL 2255139 (Tex. App.- San Antonio, rehearing denied June 8, 2015). On the

evolving facts of this case, it confers upon Appellant an absolute privilege to engage in judicial

communications concerning his direct interest in the subject property. As indicated by the

materials attached, this second appeal involving issues about Edward Bravenec involves an

intervening change in a prior judgment issued by the U.S. Court of Appeals for the Fifth Circuit,

an intervening lien declaration, and a trespass to chattel issue that did not come before the Court

in the first appeal. See e.g., "Third Party Purchase Money Lien Declaration" citing Bexar



                                                  2
County Deed Records, Vol. 10406 Page 1607 (describing the subject property as "Lots 1, 2, and

3, Block 50, new City Block 8806, LOS ANGELES HEIGHTS").

        It is evidently permissible in the current state of the record for the parties to supplement

the record of proceedings in the Probate Court and in the affected ancillary courts to reflect new

developments. Chale Garza Investments, Inc. v. Madaria, 931 S.W.2d 597,600 (Tex. App.--San

Antonio 1996, writ denied) (absolute privilege for lis pendens filing); McKaskey v. McCall, 236
S.W. 432 (Tex. App.- El Paso 1920) (lis pendens expunction on defective rationale is

fundamental error). Given the current state of the record, Appellant's lien declaration constitutes

an authorized communication relating to his property interests in the subject property of the

dispute with Bravenec. 1 The declaration operates in furtherance of ongoing proceedings in Case

15-0541 on the Texas Supreme Court, Case No. 04-15-00271-CV in this Court and in Case No.

14-50093 in the Fifth Circuit, as well as other on-going proceedings in Probate Case No. 2001-

PC-1263 in Bexar County Probate Court #1, Case No. 2014-CI-07644 in the 285th District

Court, and Case No. 2015-CI-04779 in the I 50th District Court, respectively. As to all the above

referenced proceedings, Appellant asserts that he is the beneficiary of an absolute privilege under

Chale Garza Investments, Id., that his lien was attached to real property encumbered by a

security interest granted in expectation of legal services for the benefit of the King estate, Archer

v. Griffith, 390 S.W. 735 (Tex. 1965), and that his continuing lien interests in the subject

property is not governed by the collateral interest doctrine followed in Flores v. Haberman, 915
S.W.2d 477,478 (Tex. 1995) (per curiam) (orig. proceeding).


        See also, Barras v. Barras, 396 S.W.3d 154 (Tex. App. 2013), reh'g overruled (Apr. II, 2013),
review denied (Aug. 30, 2013) (purchase money claim); Long Beach Mortgage Company v. Evans, 284
S.W.3d 406 (Tex.App.-Dallas 2009, cert denied) (awarding property to lis pendent claimant with
purchase money interest); Cohrs v. Scott, 338 S.W.2d 127, 130 (Tex. 1960) (payment of purchase money
for acquisition of land by another supports remedy of resulting trust); and Johnson v. Wood, 157 S.W.2d
146 (Tex. 1941).

                                                   3
                              ARGUMENT AND AUTHORITIES

A.     SAAF Supports The Conclusion That The Chose Of Action Embodied By Probate
       Case #_2001-PC-1263, And The Purchase Money Lien Interest Expended
       Inadvertently For The Benefit Of The Estate, Are Real Chattel Interests That Were
       Subjected To Interference By Bravenec's Unilateral Abandonment Of The Probate
       Case In 2005.

       One of several reasons there is a need for proceedings in the probate court results from

interference with estate administration that began during the attorney client relationship with

against Bravenec and his firm. In re Estate of Valdez, 406 S.W.3d 228,233 (Tex. App.-San

Antonio 2013, pet. denied); Omnibus lnt'l, Inc. v. AT & T, Inc., 111 S.W.3d 818, 826 (Tex.App.~

Dallas 2003, pet. granted, remanded by agreement) (trespass to chattels case). The Court said in

Valdez that the elements of action for trespass to chattel are "(1) that an interference with one's

property or property rights occurred; (2) such interference was intentional and caused damage;

and (3) the interference was conducted with neither just cause nor legal excuse." ld. Appellant

submits that the law applied in SAAF, and by the Fifth Circuit appeal in Martin v. Bravenec, et

al, Case No. 14-50093, 2015 WL 5752439 (5th Cir, October 2, 2015), and in DTND Sierra

Investments v. HSBD Bank U.S.A., Case No. 14-51142, 2015 WL 5332725 (5th Cir., 2015),

substantiate the legal basis for the proposed abatement and remand.

       In SAAF, the Texas Supreme Court notes that "[t]he Probate Code defines personal

property as 'interests in goods, money, chases in action, evidence of debts, and chattels real' ...

Promissory notes, net-profit agreements, and cash are personal property, not real property." Id.

(citing Tex. Probate Code§ 58(c) (Vernon Supp. 1999)). Appellant asserts that Probate Case No.

200 1-PC-1263 is a chose in action of which he is the equitable owner, and that his lien

declaration and perfected notice of lis pendens encumbering the property known as 1216 West

Ave., in San Antonio Texas are evidence of debt in the nature of a promissory note. In this


                                                  4
regard, SMF substantiates a need for administration to prosecute claims for tort liability and

turnover relief against Bravenec and his contracting parties.

        In SMF, the Texas Supreme Court construed Section 58(c) for the first time in a case

where a Testatrix devised certain real property to a niece and nephew, and where the the probate

court initially ruled that assets related to that real property, such as promissory notes, collections,

and net profit interests, were not encompassed by the term "real property" and thus they passed

to the residuary beneficiary. The probate court refused to admit extrinsic evidence showing that

Testatrix thought of the land, the notes, and the profits as one "investment package" which she

meant to pass by the devise to Niece and Nephew. Section 58 (c) stated in pertinent part as

follows: "A devise of real property does not include any personal property located on or

associated with the real property or any contents of personal property located on the real property

unless the will directs that the personal property or contents are included in the devise." Tex.

Probate Code§ 58(c) (Vernon Supp. 1999).

       On appeal, this court reversed the probate court in Lang v. San Antonio Area Foundation,

5 S.W.3d 738 (Tex. App.-san Antonio 1999), and held instead that the probate court should

have considered the extrinsic evidence because the evidence created a fact issue regarding

Testatrix's intent. However, the Supreme Court of Texas reversed in a unanimous opinion and

reinstated the probate court's judgment in favor of the residuary beneficiary. The Supreme Court

recognized that the term "real property" has a settled legal meaning and that a reviewing court

cannot look beyond the terms of the will to find Testatrix's intent. The SMF decision implies

that a duty exists on the part of counsel to oppose a cloud on title to real property of an estate

where the plaintiff tax authorities have designated personal property owners as defendants in a

suit for collection of ad valorem taxes assessed against real property of a pending estate.



                                                   5
B.      SAAF Supports An Attribution Of Intent To Harm Real Chattel Interests Stemming
        From Bravenec's Retention Of In Kind Compensation In Excess Of The Quantum
        Merit Value Of His Services And His Subsequent Prosecution Of A Motion To
        Expunge Lis Pendens That Was Adverse To The Estate He Once Represented.

        Regarding the second element, Section 58 resolves the defmition of real property in

favor of a conclusion of law that personal property is categorically excluded from the delegation

of authority to impose ad valorem taxes on real property. Bravenec's original undocumented

withdrawal from the Probate Case supports an attribution of intentionality and causation of harm.

At common law, the rule was that "one who intentionally intermeddles with another's chattel is

subject to liability ... if his intermeddling is harmful to the possessor's materially valuable

interest in the value of the chattel, or if the possessor is deprived of the use of the chattel for a

substantial time, or some other legally protected interests of the possessor is affected."

Restatement (Second) Torts, p. 218. It is now recognized that trespass to chattels is one of the

"other legal theories might be employed concerning the misappropriation of or interference with

intangibles." Thrifty-Tel, Inc., v. Bezenek, 46 Cal. App. 4th 1559, 1567 (Cal.).

        Appellant submits that Bravenec caused intentional harmful interference to the King

estate and to the Appellant on two grounds. Bravenec recklessly endangered the estate's chose in

action in Probate Case No. 2001-PC-1263 through the failure of his fmn to challenge the tax

authorities' standing to prosecute tax suits against heirs of a pending estate from 2003 to 2005

and his abrupt abandonment of the attorney client relationship in October 2005. He has also

recklessly endangered Appellant's purchase money interests by converting security interests that

were granted in expectation of legal service into unearned compensation in a post-petition

foreclosure transaction in October of2006, and by subverting Appellant's absolute privilege to

recover the subject property through lis pendens expunction proceedings directed at the estate.




                                                   6
        For the same reason that extrinsic evidence was disallowed in SAAF as offered to

demonstrate that a gift of real property includes personal property, extrinsic evidence cannot

enable him to avoid culpability for his failure to abate clouds on title to estate property resulting

from unopposed tax suits against the heirs:

       Real property is defined as "land, and generally whatever is erected or growing upon or
       affixed to land." Chastain v. Koonce, 700 S.W.2d 579, 584 (Tex.l985) (Gonzalez, J.,
       concurring) (quoting black's Law Dictionary 1096 (5th ed.l979)). The Probate Code
       defines "real property" as including "estates and interests in land, corporeal or
       incorporeal, legal or equitable, other than chattels real." Tex.Prob.Code § 3(dd).
       Personal property is defined broadly to include everything that is subject to ownership
       not falling under the definition of real estate. Erwin v. Steele, 228 S.W.2d 882, 885
       (Tex.Civ.App.-Dallas 1950, writ refd n.r.e.); see also black's Law Dictionary 1233 (7th
       ed.l999)... Thus, because real property has a settled legal meaning, we need not look
       beyond the terms of the will to find Ruth's intent.

       This conclusion is supported by section 58(c) of the Probate Code, which mandates that
       "[a] devise of real property does not include any personal property located on or
       associated with the real property, unless the will directs that the personal property . [is]
       included in the devise." Tex. Prob.Code § 58(c). Because the real estate lien notes
       and net-profit agreements ... are personal property, they would not pass with the devise
       of real property unless [the Testatrix] otherwise specifically directed in her will ...

SAAF, Id. (bracketed language added). In short, SAAF implies that the tax litigation was coram

non judice because "the settled meaning of real property" and "the directions of the Probate

Code" remain constant regardless of extrinsic evidence about the circumstances of the estate. Id.

       Further, the Supreme Court specifically noted that, prior to San Antonio Area

Foundation, Section 58 of the Probate Court had not been previously construed, and that

""Respected legal commentators . . . advise that 'to the extent that either a statute or established

rule of decision attributes a certain meaning to particular words, that meaning must be accepted.'

A. Leopold G. Beyer, 10 Texas Law of Wills Practice,§ 47.3, p. 209-10 (Texas Practice Series,

West 1992) (quoting from T. Atkinson, Law of Wills§ 146 (2d ed. 1953))." ld. Here as in



                                                  7
SAAF, the statutory provision that took effect on January 1, 2014 attributes a meaning to the term

real property which renders Bravenec and his firm putatively liable for acts of reckless

endangerment that are "inconsistent with long-standing Texas jurisprudence." SAAF, ld.

C.      A Need For Administration Exists So The Probate Court And Affected Ancillary
        Courts Can Inquire Into Whether Liability Should Be Imposed For The
        Interferences With Estate Administration That Bravenec And Those In Privity
        With Him Have Caused.
        Regarding the third element, Appellant relies on the attached material to support his

denial that there is any just cause or legal excuse for Bravenec to evade liability much less to

retain ownership of real property which he took subject to a second lien chain of title that is

executory in nature, Johnson, Id., and in contemplation of legal services to the client estate and

its administrator that he never performed, Archer, Id.

        Applying governing law to the factor of just cause, the law of the case doctrine in

Barranza authorizes the Court to disregard its past interlocutory findings about the probate court

proceedings in light of intervening changes in the governing law reflected by the Fifth Circuit's

fmdings in Martin v. Braevnec, et al, Case No. 14-50093 and DTND Sierra Investments, ld. 2 On

October 2, 2015, the Fifth Circuit issued a Memorandum Opinion that finds Bravenec at fault for

prosecuting a federal court motion for contempt that was previously referenced in Case No. 04-

14-00483-CV and concludes as a matter of law that the federal district court abused its discretion

and violated due process requirements. As a general matter, the Fifth Circuit established that the

two federal court lis pendens filings cited in Bravenec's tort liability case operated in furtherance

         The Court has previously stated, for example, that "[w]ith regard to the occurrence of an act of
interference, the pleadings alleged Martin had •'admitted, in open court, his intention to obstruct [the] sale
of the [P]roperty," and evidence was introduced at the hearing of a series of willful, intentional acts taken
by Martin to interfere with the appellees' ability to sell the Property, including the filing of at least four
prior lis pendens that were cancelled and expunged by various courts. The evidence also included the
Perfected Notice of Lis Pendens filed by Martin in the underlying cause in response to which Bravenec
filed his motion for contempt alleging Martin had violated the trial court's temporary restraining order
... "Memorandum Opinion in Case No, -04-14-00483-CV, Id.
                                                      8
on on-going judicial proceedings at the time of their filing. The Fifth Circuit concluded that the

Rule 11 sanctions imposed by the federal district court constituted an abuse of discretion and

deprived due process as applied to punish the filing of lis pendens notices. Further, the Fifth

Circuit's evidentiary record on the second issue, concludes that "Bravenec did not comply with

[Rule II 's] safe harbor provision" due to his reliance on a pleading that was itself unsupported,

substantiates the contrary inference that Bravenec's tortious interference case essentially

continues a course of action involving de facto abuses of process under Rule 11 in the federal

district court. Memorandum Opinion in Case No. 14-50093, at p. 4- 6.

        DTND Sierra Investments, ld. affirms sanctions for meritless litigation in a fact situation

that directly parallels tactics that Bravenec used to the detriment of the Appellant and the estate

in 2006. The Fifth Circuit described the meritless litigation in DTND as follows:

        DTND engaged in a scheme to delay foreclosures by petitioning for temporary
        restraining orders in state court and dismissing those claims upon removal. DTND was
        also party to four materially identical actions that were dismissed on the merits. This
        shows that DTND had knowledge its claims were meritless but nevertheless filed to delay
        foreclosure. The district court's findings that DTND's claims were meritless and intended
        to harass or delay were reasonable and proper.

Id. at p. 5. Here, it is undisputed that Bravenec petitioned the 57th District Court for a temporary

restraining order against first lien servicer Reliant Financial, Inc. in a state court trespass to try

title case. He foreclosed an inferior second lien on terms that hindered Appellant's interests both

as a purchase money creditor and as a beneficiary of an undischarged attorney client relationship,

He then promptly dismissed the trespass to title claim upon securing a release of liability from

defendant Reliant Financial, Inc., before Appellant could intervene to prosecute requests for

reconsideration. Bravenec later participated in at least one materially similar pattern of conduct

in which this Court upheld sanctions in 2013. Bravenec v. Flores, Case No. 04-11-00444-CV

2013 WL 1149418 (Tex. App.- San Antonio 20I3) (improper purpose). This pattern of events


                                                    9
shows that Bravenec knew or should have known before the end of 2013 that his litigation tactics

were improper. Nonetheless, he moved the federal district court to cite Appellant for criminal

contempt and incarceration. Upon failing to accomplish his improper purpose in that forum, he

then moved the Probate Court for expunction relief citing the outcome of a judgment the Fifth

Circuit has now vacated. Unlike the offending attorneys in DTND, Bravenec was judicially

undischarged as an attorney of record in the probate case at all times until March 19, 2014 and

this omission repeatedly disrupted the machinery of various curts by confounding the law of the

case that should have been applied to him. Thus, there is good cause to argue for plain error by

the federal district court under DTND Sierra Investments, ld.

       Regarding legal excuse, Bravenec's testimony at the hearing in the 285th District Court

on July 9, 2014 suggests that he does not comprehend that the law permits a third party to assert

a purchase money lien interest against the subject property of a purchase that the third party's

funding enabled. Vol2 (Case No. 04-14-00483-CV) RR 51 (line 17) (""I don't know what this is,

sir."). This testimony flies in the face of the rule against impairment of contractual obligations:

       It will not do for a man to enter into a contract, and, when called upon to respond to its
       obligations, to say that he did not [ 1know what it contained. If this were permitted,
       contracts would not be worth the paper on which they are written ... [He] must stand by
       the words of his contract; and, if he will not [ 1he alone is responsible for his omission.

Upton v. Tribilcock, 91 U.S. 45, 50 (1875) (brackets added). Bravenec knew or should have

known that the controversy here is about competing rights to quiet title relief, and that a suit to

quiet title in intended to "enable the holder of the feeblest equity to remove from his way to legal

title any unlawful hindrance having the appearance of better right." Thomson v. Locke, 1

S.W.112, 115 (Tex. 1886)). Appellant requests an abatement to supplement the probate court and

requests leave to amend pleadings to cite SAAF, ld., and other controlling authority on third party

purchase money liens in Flanagan v. Cushman, 48 Tex. 241 , 1877 WL 8677 (1877).


                                                 10
       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court grant relief

in all things, for such other relief both in law and in equity as he may be justly entitled.

Dated: October 14, 2015                                Respectfully Submitted,



                                                         !_kwMA:b-
                                                       Rowland J. Martin




                                 CERTIFICATE OF SERVICE

       I delivered a copy of this, "Appellant's Unopposed Motion To Sever And To Remand,"

to Attorney Elizabeth Conry Davidson via email c/o Bexar Appraisal District, 411 S. Frio, San

Antonio, Texas, 78204 on October 14,2015.

Dated: October    ~ 2015 I~                              L~t14;
                                                           J.
                                                       Rowland      Martin




                              CERTIFICATE OF CONFERENCE

       I certify that I conferred with Attorney Elizabeth Conry Davidson via email on or about

September 3, 2015 about the substance of the abatement proposal in the foregoing motion and

she advised in her response that there is no opposition to the motion, nor is there opposition to

leave to amend.

                                                         ikvUr}LLtf:
                                                       Rowland J. Martin




                                                  11
                                      APPENDIX

A.   Martin v. Bravenec, et al, Case No. 14-50093, 2015 WL 5752439 (5th Cir, October 2,
     2015)

B.   THIRD PARTY PURCHASE MONEY VENDOR'S LIEN

C.   ADMINISTRATOR'S CLASS 2 LIEN PURSUANT TO THE TEXAS ESTATES
     CODE




                                          12
.-
     A
          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIR CUlT    United States Court of Appeals
                                                     fifth Circuit

                                                    FILED
                                                                             October 2, 2015
                                     No. 14-50093
                                   Summary Calendar                           Lyle W. Cayce
                                                                                   Clerk

ROWLAND J. MARTIN, JR., Successor in Interest to Moroco Ventures L.L.C.,
                        0
                                                  Plaintiff-Appellant

v.

EDWARD BRAVENEC, Esquire; LAW OFFICE OF MCKNIGHT AND
BRAVEN~C; 1216 WEST AVENUE, INCORPORATED,

                                                  Defendants-Appellees


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:11-CV-414


Before JOLLY, PRADO, and ELROD, Circuit Judges.
PER CURIAM:*
       Rowland J. Martin, Jr., proceeding pro se, appeals orders of the district
court awarding attorney's fees to Edward Bravenec, the Law Office of
McKnight and Bravenec, and 1216 West Avenue, Incorporated, under FED. R.
CIV. P. 11, and striking his pleadings opposing an award offees. 1


        ·Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

      I Edward Bravenec, the Law Office of McKnight and Bravenec, and 1216 West
Avenue, Incorporated will be referred to collectively as Bravenec.
                                   No. 14-50093

       In 2010, Martin filed a pro se complaint against Bravenec and other
 entities alleging multiple causes of action predicated upon a foreclosure
 dispute.   Bravenec filed a motion for summary judgment that included a
 request for sanctions.    The district court granted summary judgment to
 Bravenec but declined to impose the sanctions requested because Bravenec
 failed to comply with the procedural requirements of FED. R. CIV. P. 11(c)(2).
 However, the district court sua sponte ordered Martin to show cause why
financial sanctions should not be imposed. Believing that Martin failed to
comply with the show cause order, the district court entered an order directing
the clerk of court not to accept additional motions or complaints from Martin
without the court's permission. On appeal, we affirmed the entry of summary
judgment but did not address the issue of sanctions, as it was not before the
court. See Martin v. Grehn, 546 F. App'x 415 (5th Cir. 2013).
      After this Court's opinion issued, Bravenec moved the district court to
expunge a lis pendens lien Martin filed that alleged that the disputed property
was subject to ongoing litigation in federal court. The district court granted
the motion, and the lien was expunged. Because this Court had not issued the
mandate in Martin's appeal, he filed a new lis pendens lien asserting anew
that the disputed property was subject to ongoing litigation in federal court,
which lead Bravenec to file a motion for sanctions under FED. R. CIV. P. 11 and
TEX. R. CIV. P. 65. Bravenec asked the district court to impose a term of
confinement or, alternatively, award attorney's fees in the amount of $10,000.
Without holding a hearing or ordering a response from Martin, the district
court entered an order on December 5, 2013, denying the request for
confinement and granting the request for attorney's fees. The district court
concluded that it was appropriate to award Bravenec attorney's fees because
the district court previously found that Martin violated FED. R. CIV. P. 11(b)(1),



                                        2
                                  No. 14-50093

 (2) and Martin failed to respond to the district court's. show cause order.
 However, rather than grant Bravenec $10,000 as requested, the district court
 ordered Bravenec to file a supplemental motion setting forth the fees actually
incurred during the litigation.     Upon receipt of Bravenec's supplemental
motion, the district court determined that Bravenec incurred $7,710 in fees
and entered an order on December 27, 2014, awarding that amount to
Bravenec.    Martin attempted to object to the original and supplemental
motions for a.ttorney's fees on two separate occasions. However, the first set of
pleadings was entered on the docket after the district court's December 5, 2013,
order issued, and the district court ordered the second set of pleadings stricken
on December 30, 2013, on the grounds that the pleadings violated the no filing
sanction previously imposed.
      On January 27, 2014, Martin noticed his intention to appeal the district
court's orders granting attorney's fees, affixing the amount of fees to be
awarded, and striking his objections. Martin makes two arguments on appeal.
First, the district court plainly erred in not exercising supplemental
jurisdiction under Sampliner v. Motion Picture Patents Co., 255 F. 242 (2d Cir.
1918), rev'd on other grounds, 254 U.S. 233 (1920), and applying Texas law to
adjudicate his claims against Bravenec. Second, the district court abused its
discretion in awarding Bravenec attorney's fees under Rule 11.
      This Court exercises jurisdiction under 28 U.S.C. § 1291, which provides
for an appeal from final orders of the district court. See Southern Travel Club,
Inc. v. Carnival Air Lines, Inc., 986 F.2d 125, 130-32 (5th Cir. 1993). The
district court's order awarding attorney's fees under Rule 11 is not final until
the amount to be awarded is determined. Id. at 131. In this case, the order
affixing attorney's fees entered on December 27, 2013, and Martin timely flied




                                       3
                                   No. 14-50093

 his notice of appeal on Monday, January 27, 2014.           See FED. R. APP. P.
 4(a)(1)(A).
       With respect to the first issue, Martin appears to challenge the district
 court's entry of summary judgment against Bravenec on the ground that
 summary judgment would have been improper if the district court correctly
exercised supplemental jurisdiction and applied Texas law to the adjudication
of his claims. However, this Court previously affirmed the district court's grant
of summary judgment, and Martin does not. explain why he did not or could
not raise the arguments asserted now in his earlier appeal of the judgment.
Thus, this issue is without merit. See Ward v. Santa Fe Indep. Sch. Dist., 393
F.3d 599, 607-08 (5th Cir. 2004) (reiterating that a party cannot raise an issue
on appeal that could have been raised in an earlier appeal in the same case).
To the extent that this claim was raised below, it was properly denied.
      Turning to the second issue, the district court may sanction a party,
including a pro se litigant, under Rule 11 if it finds that the litigant flied a
pleading for an improper purpose or that the pleading was frivolous. See FED.
R. CIV. P. 11(b) & (c); Whittington v. Lynaugh, 842 F.2d 818, 820-21 (5th Cir.
1988). Sanctions may be imposed upon a party's motion if the motion is "made
separately from any other motion," the motion describes the specific conduct
that allegedly violates. Rule 11(b) and the motion is served on the party to be
                                   1



sanctioned 21 days before it is filed in district court. See Marlin v. Moody
National Bank, N.A., 533 F.3d 374, 378 (5th Cir. 2008) (citing FED. R. CIV.
P. 11(c)(2)). Alternatively, the court may sua sponte order a party to show
cause why conduct specifically described in the order has not violated Rule
11(b). See id. (citing FED. R. CIV. P. ll(c)(3)). Although the district court need
not hold a hearing, it must provide the litigant notice of the proposed sanctions
and the opportunity to be heard to satisfy Rule 11 and the Due Process Clause.



                                        4
                                     No. 14-50093

 See Merriman v. Sec. Ins. Co. of Hartford, 100 F.3d 1187, 1191-92 (5th Cir.
 1996). The court reviews an award of sanctions under Rule 11 for abuse of
 discretion. See Marlin, 533 F.3d at 377. A district court "necessarily abuses
 its discretion in imposing sanctions if it bases its ruling on an erroneous view
 of the law or a clearly erroneous assessment of the evidence." Elliott v. Tilton,
 64 F.3d 213, 215 (5th Cir. 1995).
       In this case, the district court award of attorney's fees fails to comport
with the requirements of Rule 11 and denied Martin due process. First, the
district court erroneously found that Martin did not respond to its show cause
order from 2012. In fact, Martin did respond, albeit inarticulately, on January
11, 2013, and January 14, 2013. Next, the district court appears to have
granted Bravenec's motion for attorney's fees without       consi~ering   Martin's
objections and motions for reconsideration. The district court's original order
granting the motion entered on the docket prior to Martin's objections and fails
to acknowledge the objections. Likewise, the final order assessing the amount
to be paid also fails to reference Martin's December 5, 2013, pleadings and was
entered before Martin's December 27, 2013, objections and motion for
reconsideration, which the district court ordered stricken.
      Although the district court may properly enjoin vexatious litigation and
sanction the same, it may not exercise its authority in a manner that deprives
a litigant of his constitutional rights. See Qureshi v. United States, 600 F.3d
523, 525-26 (5th Cir. 2010). Thus, the district court abused its discretion when
it struck Martin's objections. Notably, Martin withdrew the lis pendens lien of
which Bravenec complained upon receiving Bravenec's motion for sanctions
and filed a subsequent lis pendens lien that referenced only state court
litigation. That is the purpose of the 21-day "safe harbor" provision: to provi~e
a litigant the opportunity to withdraw challenged pleadings and thereby avoid



                                         5
                                   No. 14-50093

sanctions. See In re Pratt, 524 F.3d 580, 586-87 (5th Cir. 2008). Finally,
Bravenec suggested below that the district court's December 2012 show cause
order satisfied the "safe harbor" provision but cited no authority to support
that assertion, and this court has strictly construed the requirements of FED.
R. CIV. P. ll(c)(2). See, e.g., Pratt, 524 F.3d at 586-87; Marlin, 533 F.3d at 378-
79; Brunig v. Clark, 560 F.3d 292, 298 n.20 (5th Cir. 2009). Because Bravenec
did not comply with the safe harbor provision, the district court is deemed to
have awarded the attorney's fees on its own motion, which is improper under
Rule 11. See Marlin, 533 F.3d at 379; Brunig, 560 F.3d at 298. As this Court
explained in Marlin, sanctions awarded on the court's initiative under Rule 11
"are limited to nonmonetary sanctions or a monetary penalty paid to the court."
See 533 F.3d at 379.
      AFFIRMED in part, VACATED in. part, and REMANDED. Martin's
motion to strike Bravenec's brief is DENIED. Martin's other motions are
DENIED AS MOOT.




                                        6
B




14
                                                                            llllllllllllllllllllllllllllllll\11" 111111
                                                                            PI2-20150198558-3

                                         THIRD PARTY PURCHASE MONEY VENDOR'S LIEN

               LIEN TRANSACTION DATE:         October 31, 2003 (Deed Records Volume 10406, Pages 1601 and 1606).

               SUBJECT PROPERTY:              1216 West Ave., City San Antonio and County of Bexar, Texas

               GRANTOR:                       Moroco Ventures, LLC.

               GRANTEE AND OWNER:             Rowland J. Martin, Jr.

               THIRD PARTY BENEFICIARIES
               AND INDEMNITEES:               Estate of Johnnie Mae King, Probate Case No. 2001-PC-1263 and
                                              Nicolas Williams.

               MAILING ADDRESS:


               PURPOSE OF THE RECORDING: This re-recording of the lien interest created on October 31, 2003
                                         memorializes the property interests that vested in the Owner on that
                                         date for ease of reference in on-going judicial proceedings. It is
                                         expressly disclaimed that the lien was first created on October 14, 2015.

         CONSIDERATION:                    The lien re-recorded herein is claimed against the grantor, Moroco
____ --~yentures_,__~~c. and all those claiming under the grants r~~ord~d as the (Fir~)_ D~~-of Trust to Roy
         Ramspeck and Annette G. Hanson, and as the (Second) Deed Of Trust to Albert McKnight and Edward
          Bravenec. The lien constitutes consideration for a payment in the amount of $135,000, which was
         made by the Owner, in his individual capacity, to Roy Ramspeck and Annette G. Hanson as a credit to
         enable the grantor and debtor entity, Moroco Ventures, LLC, to acquire the subject property for a
         purchase price of $284,500. The lien is referenced in the Warranty Deed with Vendor's Lien recorded in
         Volume 10406 Page 1601 as "other valuable consideration," and is further referenced in the (First) Deed
         Of Trust recorded in Volume 10406 Page 1606, in the section on "Other exceptions to Conveyances and
         Warranty," by way of express words of reservation stating that the conveyance is subject to "other than
         liens and conveyances," and in paragraph 14 of "General Provisions," where it is expressly stated that
         "The creation of a subordinate lien ••. will not entitle Beneficiary to exercise the remedies provided" for
         the acceleration of the note. Consideration was given by Albert McKnight and Edward Bravenec, during
         an attorney client relationship in Probate Case No. 2001-PC-1263, in the Second Deed Of Trust granted
         by Moroco Ventures, LLC in Document #20050099395 on May 5, 2005, by way of "Prior Lien"
          reservations , and by way of the stipulation in paragraph 4 of the "General Provisions," with limitations
         on the second lien stating that "This lien shall remain superior to liens created later[)."

               PROPERTY DESCRIPTION:          The property commonly known as 1216 West Ave, in San Antonio,
                                              Texas, is legally described as "Lots 1, 2, and 3, Block SO, new City Block
                                              8806, LOS ANGELES HEIGHTS," and as further described in the
                                              attachment to this record.




                                                                           Book 17508                Page 1659            3pgs
                                                                  1
               RETROACTIVE RESERVATIONS AND EXCEPnONS TO CONVEYANCES AND WARRANTIES:

               1.       Until further notice, the lien interest herein re-recorded is subject to the indemnification
               obligations set forth in the Heirship Settlement Agreement in Probate case No. 2001-PC-1263. It is
               declared that any and all interests in title claimed under the second deed of trust granted to Albert
               McKnight and Edward Bravenec are subject to the priority assigned by law to the vendors' lien herein
               recorded. The latter is made executory and inferior in relation to the purchase money lien by virtue of
               contractual exceptions to the conveyance in the first deed of trust, to wit: "all rights, obligations, and
               other matters emanating from and existing by reason of the ... operation of any governmental district,
               agency or authority," Bexar County Deed Records, Vol. 10406 Page 1607. By virtue of express
               provisions that subject the second deed of trust to the first deed of trust, Owner claims eq_uitable title
               under DTND Sierra Investments v. HSBD Bank U.S.A., Case No. 14-51142 (5th Cir., 2015), a court decision
               which by operation of law renders the interests acquired by Albert McKnight and Edward Bravenec by
               foreclosure on October 3, 2006 executory ~nd inferior in relation to the lien herein re-recorded.

               2.      It is declared that deed transfers from Albert McKnight and Edward Bravenec to assignees and
               successors in interest, including 1216 West Ave., Inc. , Edward Bravenec, and Torralba Properties, Inc.,
               are subject to the notice of lis pendens, and future amendments thereto if any, which was referenced
               in the decision of the Texas Fourth District Court Of Appeals in Martin v. Bravenec, eta/, Case No. 04-14-
               00483-cv, 2015 WL 2255139 (Tex. App. -San Antonio, rehearing denied June 8, 2015).

------c3,- · ·--The owner disclaims liability for-the recording of notices of lis pendens under .authority oUhe - - - - - -·-·- -
        decision of the U.S. Court of Appeals for the Fifth Circuit in Martin v. Bravenec, et al, Case No. 14-50093
        (5th Cir., judgment filed October 2, 2015), wherein the court vacated the order of the U.S. District Court
        in case No. SA 11-CV-0414 dated December 27, 2013, on abuse of discretion and due process grounds.

               4.     The Owner received a leasehold interest in the subject property in lieu of monetary
               consideration which was recorded in the records of the Bexar County Appraisal District as a homestead.


               Dated: October 14, 2015
                                                                        !~~~
                                                                        Individually and As Administrator For
                                                                        The Estate of Johnnie Mae King

               STATEOFTEXAS                                             )
               COUNTY OF BEXAR                                          )

                       This instrument was acknowledged before me on the 14th day of October 2015, by Rowland J.
               Martin in his capacity as a third party purchase money lien creditor of the limited liability company
               known as Moroco Ventures, LLC, whose charter is presently inactive.




                                                                    2
                                                        EXll'IJl :tT "A II



s.   The land referred to In this   Polley iS described as follows:
     Lots 1, 2 and 3, Block SO, New Oty Block 8806, LOS ANGELES HEIGHTS ADDITION, situated
     In the 0ty of San Antonio, Bexar County, Texas, according to plat thereof recorded In
     Volume lSO, Pages 284-286, of the Deed and Plat Record of Bexar County, Texas, SAVE
     AND EXCEPT there from a tract of land containing 0.00049 of an aae, being 21.51 square
     feet,. more or less, same being out of Lot 1, said tJact conveyed to the City of San Antonio
     by deed dated October 10, 1991 recorded in Volume S180, Page 1873, Real Pn:lperty
     Records of Bexar County, Texas, being more particularly described by metes and bounds as
     follows:

     BEGINNING at an Iron rod found at the northwest comer of the said Lot 1, said point being
     the POINT OF BEGINNING of the herein desa1bed tract;
     THENCE s 890 s1• 30" E along the south line of West Olmos 10.01 feet to an Iron rod set at
     the Point of Curvature of a curve having a radius of 10.00 feet. a central angle of 9QO 03•
     30" an arc length of 15.72 feet, and whose radius point bears goo southerly from said line of
     West Olmos;

     THENCE along the arc of said curve 15.72 feet to an Iron rod set on the east line of West
     Avenue at the Point of Tangency of said curve;

     THENCE N 000 as• 00" E along the east line of West Avenue 10.01 feet to the POINT OF
     BEGINNING, containing 0.00049 acres (21.51 square feet).



                                                                             - --   ---------~-




                                                   OCT 1 4 2015




                            Doc# 20150198558 Fe~: $34.00
                            10/14/2015 4:49PM # Pages 3
                            Filed & Recorded in the Official
                           ·Public Records of BEXAR COUNTY
                            GERARD C. RICKHOFF COUNTY CLERK
     ...   ;,...




15
                                                        Cause No. 2001-PC-1263

              IN THE MATTER OF THE ESTATE OF                       )   IN THE PROBATE C~lmi · ·:--:-~-:-:·-:;.-·-
              JOHNNIE MAE KING                                     )   NUMBERONE
                                                                   )   FOR BEXAR COUNTY, TEXAS

                            ADMINISTRATOR'S CLASS 2 LIEN PURSUANT TO THE TEXAS ESTATES CODE

              LIEN RECORDING DATE:            October 14, 2014

              SUBJECT PROPERTY:

              GRANTOR:                        ~state   of Johnnie Mae King

              GRANTEE:                        Rowland J. Martin, Jr., Independent Administrator for the Estate of
                                              Johnnie Mae King

              MAILING ADDRESS:                 951 Lombrano
                                             . San Antonio, Texas 78207

            PURPOSE OF THE RECORDING: This recording is made for ease of reference in on-going judicial
                                         proceedings to the Class 2 lien that is hereby declared pursuant to
                                         Estates Code Section 355.066(b), in consideration for (1) services
- - - - - - - - - · · - - - - - · · . __ r~n..dered and in satisfaction of related expenses incurred during the
                                         decedent's last illness in the approximate amount of $12;ooo, (2) fof"the
                                         unspecified value of services rendered to correct clouds on title to real
                                         property of the estate due to coram non judice tax suit litigation that
                                         was vacated by the 150th District Court and the 224th District Court in
                                         2013; and (3) for the expenditure of in kind resources from the Grantees
                                         individual estate in the amount of $135,000 during the attorney client
                                         relationship with the Law Office of McKnight and Bravenec.

             CONSIDERATION:                     The Administrator warrants, particularly in relation to the Bexar County
             Tax Authorities' tax suit litigation in the 150th District Court in Case No. 2014-TA1-00224, that he is a
             bona fide creditor of the decedent; that he faithfully rendered services for the benefit of the decedent
             during·her last illness through the formation and administrc,tion of the Johnnie Mae King Trust; that he
             incurred expenses for the benefit of the decedent during the last illness after the assets of the trust
             were assigned by mutual agreement to Opal Gilliam, through her husband Calvin Gilliam, as part of an
             heirship settlement; that he sustained losses to his personal estate as a benefactor of unperformed legal
             services promised by former attorneys of record, Albert McKnight and Edward Bravenec, who appeared
             through Law Office of McKnight and Bravenec in 2005. By virtue of the latter expenses, Grantee qualifies
             as a creditor and lien holder of the highest priority under Estates Code Section 355.066(b), separate and
             apart from future interests arising under the Heirship Settlement Agreement executed In 2008.

             PROPERTY DESCRIPTION:           The property commonly known as                    in San Antonio, Texas,
                                             is legally described as "NCB 2095 BLK 20 LOT 35 E FT OF 14 & SW TRI OF
                                              15".


                                                                  1
                EXCEPTIONS TO CONVEYANCES AND WARRANTIES:

                1.     The lien is recorded by the power vested in Grantee by the Probate Court as an Independent
                Administrator, and is subject to non-judicial foreclosure by Grantee with a privileged bidding credit in
                the amount of $147,000 and judicial review by courts with probate jurisdiction in due course.

                2.       Out of an abundance of caution to enable·satisfaction of contingent liabilities against the Estate
                of King, Grantee has made a concurrent assignment of lien interests to implement the indemnification
                obligations set forth in the Heirship Settlement Agreement filed in Probate Case No. 2001-PC-1263. In
                order to honor and comply with Heirship Agreement indemnification obligations owed to the successors
                in interest of the late Opal Gilliam, beloved daughter of Johnnie Mae King, it is declared that the Estate
                of Johnnie Mae King is a beneficiary of the third party purchase money lien claim recorded on October
                14, 2015 by Rowland J. Martin in his individual capacity against the property commonly known as 1216
                West, in San Antonio, Texas, and which was originally recorded in Bexar County Deed Records Volume
                10406, Pages 1601 and 1606•. By the latter declaration, the Estate of Johnnie Mae King is also made a
                beneficiary of the express contractual exceptions to the conveyance in the first deed of trust granted by
                Moroco Ventures, LLC on October 31, 2003 which extends to "all rights, obligations, and other matters
                emanating from and existing by reason of the ••• operation of any governmental district, agency or
                authority," Bexar County Deed Records, Vol.10406 Page 1607.

             3.       In acco.rdance with contractual exceptions for governmental matters, Grantee expressly
---~-~-·-..disclaims liabilityJor.the recording of liens and notices o.fJis_pendens..agaJnst.t!teproperty kQQ.Wn as
             1216 West Ave. in San Antonio, Texas, and asserts that the exceptions recorded herein supersede the lis
             pendens expunction order which was entered by the Probate Court on March 19, 2014, and which was
             further referenced in the decision of the Texas 4th District Court Of Appeals in Martin v. Bravenec, et al,
             Case No. 04-14-00483-CV, 2015 WL 2255139 (Tex. App.- San Antonio, (ehearing denied June 8, 2015).

                3.      Grantee also disclaims liability for the recording of liens and notices of lis pendens under
                authority of the decision of the U.S. Court of Appeals for the Fifth Circuit in Martin v. Bravenec, eta/,
                Case No. 14-50093 (5th Cir., judgment filed October 2, 2015), wherein the court vacated the order of the
                U.S. District Court in Case No. SA 11-CV-0414 dated December 27, 2013.


                Dated: October 14,2015                                        ~~
                                                                          Rowland J. Martt
                                                                                                    •

                                                                          As Administrator For
                                                                          The Estate of Johnnie Mae King
                STATE OF TEXAS                                            )
                COUNTY OF BEXAR                                           )

                        This instrument was acknowledged before me on the 14th day of October 2015, by Rowland J.
                Martin in his capacity as Administrator for the Estate of Johnnie Mae King.


                         ~
                         IJ:~t-\
                         \ ..~.~).. ~
                                        CHARLCYE LANAI GUNEWINKEL
                                      Notorv Public. Stote of Texos
                                        My CommissiOn Expires
                                                                          ~~T~exas     '

                         Vf,:;,;;;.~V         June 02. 2019           2
                            jf ourtb QCourt of ~ppeals
                                   ~an ~ntonio,        Z!texas
                                         October 22, 2015

                                       No. 04-15-00271 -CV

                             ESTATE OF JOHNNIE MAE KING .

                       From the Probate Court No 1, Bexar County , Texas
                                Trial Court No. 2001-PC-1263
                                 Kelly Cross, I udge Presiding


                                          ORDER
        Appell ees filed the ir brief on October 21, 2015. Simultaneousl y, ap pellees filed : (1) a
motion to di smiss; (2) a mo tion for damages for frivolous appeal; and (3) a request that this court
take ju dicial notice ol' ce rtain public records. After reviewing the motions and the request, we
ORDE R all th ree carried with tbe appeal. Both the motions and the request will be ruled upon
w hen the ap peal is Sdbmi ttcd and decided.




            IN WITNESS WHEREOF. T have hereunto set my hand and affixed the seal of the said
 . ._.Jrt o n ·J:i::. 2:2 nd ~~ y of Ocrober, 20 15.




                                                      Clerk of Court
                                                                      ACCEPTED
                                                                  04-15-00271-CV
                                                      FOURTH COURT OF APPEALS
                                                           SAN ANTONIO, TEXAS
                                                            10/21/2015 4:24:26 PM
                                                                   KEITH HOTTLE
                                                                           CLERK

                   No. 04-15-00271-CV
     ______________________________________________

          IN THE FOURTH COURT OF APPEALS
                 SAN ANTONIO, TEXAS
     ______________________________________________

                 ROWLAND J. MARTIN,
                            Appellant
                        v.

BEXAR APPRAISAL REVIEW BOARD AND BEXAR APPRAISAL
                     DISTRICT
                           Appellees.




   MOTION FOR DAMAGES FOR FRIVOLOUS APPEAL


            ELIZABETH CONRY DAVIDSON
                    Attorney at Law
                 State Bar No. 00793586
                    926 Chulie Drive
                 San Antonio, TX 78216
              Telephone No.: (210) 380-4899
              Facsimile No.: (210) 568-4036

              EVERTSON & SANCHEZ, P.C.
                      Karen Evertson
                  State Bar No. 00797745
          8213-A Shoal Creek Boulevard, Suite 109
                   Austin, Texas 78757
               Telephone No.: (512) 323-0797
               Facsimile No.: (512) 532-6598
                             	  

                 Attorneys for Appellees
TO THE HONORABLE JUDGES OF THIS COURT:

        Appellees, Bexar Appraisal District and Bexar Appraisal

Review Board respectfully present this their Motion for Damages for

Frivolous Appeal, and in support thereof would show the Court as

follows:

                            BACKGROUND

        Mr. Martin is basically a career litigant. A search on the federal

court      database   (www.pacer.gov)       reveals   four    bankruptcy

proceedings, an adversary proceeding, eight civil suits, and three

appeals to the Fifth Circuit in which Martin was a litigant. See search

results from Pacer Case Locator attached as Exhibit “K.” The Bexar

County Clerk records reveal eighteen cases in which Martin was a

party; ten of them were delinquent tax suits. See search results from

Bexar County District Clerk attached as Exhibit “L.” Finally, a search

on TAMES reveals only two cases, but Martin has attempted to file

many appeals with this Court. See search result from TAMES Bexar

County District Clerk and TAMES attached as Exhibit “M.”

        Although he attended law school and was once admitted to

practice in New York and Pennsylvania, he is no longer. See search
results from the Texas Bar, New York Bar and Pennsylvania Bar

attached as Exhibit “A.” He is not and has never been licensed to

practice law in the State of Texas.1 Despite that, he has continued to

prosecute this appeal, on behalf of the Estate of Johnnie Mae King,

even though he was relieved of his duties and removed as

administrator last July.

                  Martin has been branded a vexatious ligitant by the Western

District of Texas and the Fifth Circuit, and this Court has recognized

as much. In a recent opinion, this Court in Martin v. Bravenec, No. 04-

14-00483-CV, 2015 WL 2255139 (Tex. App. – San Antonio May 13,

2015, pet. denied) recognized that inn a 2010 lawsuit against Edward

Bravenec (Martin’s former attorney in this probate proceeding, whom

he now accuses of malpractice) the federal district court granted

summary judgment in Bravenec’s favor, ordering him to show cause

why monetary sanctions should not be imposed against him for: “(1)

repeatedly filing lawsuits for the purposes of harassment and the

needless increase of litigation costs; and (2) continuing to assert
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  Martin admitted this in the hearing from which this appeal arose. Additionally,

a search on the Texas Bar site for his name yields no results. See
https://www.texasbar.com/AM/Template.cfm?Section=Find_A_Lawyer&Tem
plate=/CustomSource/MemberDirectory/Search_Form_Client_Main.cfm&Find
=1.


                                                                                                           -3 -
claims that he knows are non-meritorious.” Id. at * 1. He was in fact

sanctioned by the federal district court on February 1, 2013 when the

clerk’s office was ordered not to accept for filing any further motions

filed by Martin in that case or any new pro se complaints without

prior written approval of a district judge. Id. The federal district

court’s order stated:

      The Court observes that for years Plaintiff has engaged in
      a campaign of harassing, frivolous, and duplicative
      litigation. His lawsuits have served no purpose other than
      to increase the litigation costs of the Defendants and
      waste judicial resources. The Court finds that it is
      necessary to take some action to curtail the Plaintiff’s
      propensity to burden the Court with meritless litigation.

Id. The Fifth Circuit Court of Appeals affirmed that judgment and

also entered an order cautioning Martin that if “he continues to

engage in frivolous and vexatious litigation—for example, asking for

relief the court has repeatedly found is not warranted—sanctions

may be imposed.” Id.

      This Court went on to quote from the Fifth Circuit’s order4

commenting on Martin’s history of filing notices of lis pendens

regarding the property at issue there (1216 West Avenue). After the

Fifth Circuit had entered two separate orders canceling the notice of



                                  -4 -
lis pendens, Martin filed a third notice in probate court. Id. “This time

indicating that title to the Property was affected by a Bexar County

Probate Court matter styled In re Estate of Johnnie Mae King, Cause

No. 2001-PC-1263. The notice of Lis Pendens assert[ed] that Martin

was the administrator of the Estate and that Defendant Edward

Bravenec was “attorney of record.” Id. It did not, however, clarify

what bearing that probate matter ha[d] on the property at issue in the

[Bravenec federal] suit.” Id. The third lis pendens was canceled by the

probate court after it found on March 19, 2014 that the estate had no

interest in the West Avenue property. Id.

      While Martin’s actions in past cases are not proof that his

appeal here is frivolous, they certainly demonstrate a pattern of

callous and intentional disregard for the rules and a propensity to file

frivolous and baseless pleadings and lawsuits with impunity. This

case is no exception. As set out in the Appellees’ Brief, Martin has

tried to harness the power of the probate court to forestall or prevent

the collection of delinquent ad valorem taxes that he rightly owes.

His sole purpose in keeping the estate of his grandmother open is to

avoid paying taxes on property that he now resides in and has a



                                   -5 -
homestead exemption on. Finally the probate court recognized this

and removed him as administrator. Despite that, he continued with

this appeal although he no longer has standing to represent the estate

in any way.

      The Appellees were dragged into probate court by Martin in

2009 to stall the pending delinquent tax lawsuits, and he has no

interest in completing his case against the Appellees. As long as it is

pending, the Taxing Authorities must wait to collect taxes he owes.

Consequently, this case has simply sat for six years while Martin

fights his numerous legal battles simultaneously.

      As set out in great detail in the Appellees’ Brief, Martin never

had a chance with his claims in probate court. He had even less of a

chance in this Court. Specifically, he failed to meet the jurisdictional

prerequisites to judicial review of the District’s alleged error by not

paying the taxes on the properties. Payment of taxes is a requirement

to being entitled to judicial review and he forfeited this right many

years ago. He also failed to file suit timely, which is a jurisdictional

bar as well. Finally, he failed to file his suit in the right court: probate

court has no jurisdiction over ad valorem tax appeals. Thus, it was



                                    -6 -
correct for the probate court to dismiss his case. His appeal,

particularly as his brief is drafted, could not possibly result in a

reversal of the probate court’s ruling, and Martin should have

realized that. As a result, this Court should find the appeal is

frivolous and award the Appellees’ damages.

                ARGUMENT AND AUTHORITIES

A.    Rule 45 authorizes damages for frivolous appeals.

      Texas Rule of Appellate Procedure 45 authorizes courts of

appeals to award sanctions in appeals. The Rule reads:

      Damages for Frivolous Appeals in Civil Cases

      If the court of appeals determines that an appeal is
      frivolous, it may — on motion of any party or on its own
      initiative, after notice and a reasonable opportunity for
      response — award each prevailing party just damages. In
      determining whether to award damages, the court must
      not consider any matter that does not appear in the
      record, briefs, or other papers filed in the court of
      appeals.

Tex. R. App. P. 45.

      Although Rule 45 does not prescribe a method for determining

the amount of the “just damages,” courts have awarded just damages

based on proof of expenditures incurred by the appellee as a result of

the frivolous appeal. See Chapman v. Hootman, 999 S.W.2d 118, 123–25


                                 -7 -
(Tex.App.—Houston [14th Dist.] 1999, no pet.) Hatton v. Grigar, No.

14–09–00630–CV, 2011 WL 175501, at *3 (Tex.App.—Houston [14th

Dist.] Jan. 20, 2011, no pet.) (ordering appellant and appellant's

attorney to pay Rule 45 damages to appellee) (mem.op.); Lookshin v.

Feldman, 127 S.W.3d 100, 105-107 (Tex.App.—Houston [1st Dist.]

2003, pet. denied) (ordering only appellant's attorney to pay Rule 45

damages to appellee).

      In London v. London, 349 S.W.3d 672, 675-76 (Tex. App.--

Houston [14 Dist.] 2011, no pet.), the court said:

      If an appeal is frivolous, the appellate court may award
      the prevailing party just damages. Tex. R. App. P. 45. To
      determine if an appeal is frivolous, we review the record
      from the viewpoint of the advocate and decide whether
      there were reasonable grounds to believe the case could
      be reversed. Glassman v. Goodfriend, 347 S.W.3d 772, 782
      (Tex. App.-- Houston [14th Dist.] 2011, pet. filed) (en
      banc). Because the question of whether there were
      reasonable grounds for such a belief is an objective one,
      an appeal can be frivolous even absent bad faith. Id. at
      781. After reviewing the record from the viewpoint of
      Jeffrey's counsel, we conclude that there were reasonable
      grounds to believe that this court could reverse the trial
      court's order.

      In Pantlitz v. Sikkenga, 2011 WL 5116464, *5 (Tex. App.--Houston

[1st Dist.] 2011, no pet.), the First Court of Appeals said:

      We apply an objective test to determine whether an


                                    -8 -
      appeal is frivolous and conduct a full examination of the
      record and all the proceedings from the viewpoint of the
      advocate. Smith, 51 S.W.3d at 381. The goal of this inquiry
      is to determine whether the advocate had reasonable
      grounds to believe that the trial court's judgment should
      be reversed. Id. We exercise prudence and caution and
      deliberate most carefully before awarding damages under
      rule 45. Id. We award sanctions in truly egregious
      circumstances. Goss v. Houston Cmty. Newspapers, 252
S.W.3d 652, 657 (Tex. App.--Houston [14th Dist.] 2008, no
      pet.).

In D Design Holdings, L.P. v. MMP Corp., 339 S.W.3d 195, 205 (Tex.

App.--Dallas 2011, no pet.), the Dallas Court of Appeals cited four

factors indicating that an appeal is frivolous:

      Four factors that tend to indicate an appeal is frivolous
      are (1) the unexplained absence of a statement of facts, (2)
      the unexplained failure to file a motion for new trial when
      it is required to successfully assert factual sufficiency on
      appeal, (3) a poorly written brief raising no arguable
      points of error, and (4) the appellant's unexplained
      failure to appear at oral argument.

      In keeping with these criteria, the Fourteenth Court of Appeals

awarded damages for a frivolous appeal in Riggins v. Hill, 461 S.W.3d
577 (Tex. App. – Houston [14th Dist.] 2015, pet. denied). That case

involved an appeal from an order enforcing an earlier judgment

enforcing a settlement, in which trial court found it lacked

jurisdiction over the   motions filed after issuance of an appellate



                                   -9 -
mandate affirming the judgment. Id. at 584. The appellant attempted

to re-litigate the issues already resolved by the judgment, which was

final by appeal. Id.

      The court pointed out that she had not shown, and the record

did not reflect “any reasonable ground for concluding that the

Judgment is void.” Id. She also did not make “any other argument

that, if successful, would allow her to obtain relief inconsistent with

the Judgment.” Id. After reviewing the appellate file, and considering

it from the viewpoint of her attorney, the court concluded that he had

“no reasonable grounds to believe that the case could be reversed.”

Id. Consequently, the court made “an objective determination that

this appeal is frivolous.” Id. The court found this warranted an award

to the landlord and associated parties of frivolous appeal damages

against tenant's attorney. Id.

      The Riggins court In this case, concluded that just damages

should be calculated based upon the attorney's fees and expenses

incurred by the opposing party as a result of the appeal. Id. at 584.

Therefore, it calculated just damages based on the attorney's fees and

expenses in the case from the point the appeal was perfected. The



                                  -10-
uncontroverted proof of reasonable attorney's fees during this period

was in the amount of $12,175.50 with $161.28 in expenses, for a total

of $12,336.78. Id.

B.    There were no reasonable grounds for Martin to believe that
      the probate court’s ruling could be reversed.

      Martin made no viable arguments in the probate court to

prevent dismissal of his claims against the District and Board. The

bottom line is that Martin did not even take the actions required to be

afforded a protest hearing: paying the taxes due on the properties.

This was also a prerequisite to judicial review, which Martin ignored.

Clearly, his entire lawsuit was frivolous from the onset. However, he

filed it anyway and fought dismissal tooth and nail. His appellate

strategy is really no better, and just highlights the frivolity of his

whole case.

      Now on appeal he is making completely new arguments that

were never made in probate court. His arguments on appeal also are

completely irrelevant to either 1) his claims in the underlying lawsuit

or 2) the dismissal of those claims. They present absolutely no reason

that his appeal should be successful. As a result, this appeal was




                                  -11-
frivolous, the Appellees have been damaged, and Martin should be

ordered to pay those damages.

      Specifically, the issues that Martin presents in this appeal are as

follows:

   1. Whether the probate court’s treatment of Estates Code section
      1002.027 constitutes fundamental error?

   2. Whether the probate court’s treatment of 42 U.S.C. § 1983
      constitutes fundamental error?

   3. The probate court’s findings of fact constitute fundamental
      error?

   4. Whether the probate court’s treatment of the “open courts”
      doctrine constitutes fundamental error?
See Brief at ix. Needless to say, not one of these issues was raised in

the probate court. Even the substance of his arguments in his brief

reveals nothing that was presented below to the probate court in

favor of retaining the case.

      Inexplicably, Martin builds his entire argument around a new

provision of the Estates Code: section 1002.027, which took effect on

January 1, 1014, so it is inapplicable in this case anyway. Regardless,

its potential relevance in Martin’s mind is inexplicable. The section

merely defines “real property” to include “estates and interests in

land, whether corporeal or incorporeal or legal or equitable. The term


                                   -12-
does not include a real chattel.” Texas Estates Code § 1002.027.

Martin, suggests that he has identified a conflict between the Estates

Code and the Tax Code that inures to his benefit somehow and that

the probate court’s interpretation of that section (which wasn’t even

raised) is fundamental error. See Brief at 14-17.

      Martin throws in an argument that the probate court treated his

claim under 42 U.S.C. § 1983 poorly, resulting in fundamental error,

though one was never pleaded in probate court. See Brief at 17-20.

      Martin contends next that the probate court’s findings of fact

constitute fundamental error. See Brief at 20-24. Yet the probate court

did not make any findings of fact and was not required to. Not only

was there no evidence presented at the hearing on the motion to

dismiss, but Martin failed to timely request that the court prepare

findings of fact and conclusions of law. (Supp. CR 153-165)

      Finally, Martin argues that the probate court’s treatment of the

open courts doctrine was fundamental error. See Brief at 24-29. As

with the other arguments, this one was never made in the probate

court and is being made for the first time in Martin’s brief.




                                   -13-
      Martin cannot raise these issues here because he did not raise

them in the probate court. Powell v. Powell, 604 S.W.2d 491, 493 (Tex.

Civ. App. – Dallas 1980, no writ). The orderly administration of

justice requires that issues and objections be raised in the trial court

so that justice may be done there rather than to permit a litigant to

wait until after the trial court has acted adversely and then complain

for the first time on appeal. National Lloyds Ins. Co. v. McCasland, 566
S.W.2d 565, 568-69 (Tex.1978); State of California Dept. of Mental

Hygiene v. Bank of the Southwest Nat’l Ass’n, 163 Tex. 314, 354 S.W.2d
576, 581 (1962); Slaughter Inv. Co. v. Cooper, 597 S.W.2d 455, 457

(Tex.Civ.App.-Dallas 1980, no writ).

      Moreover, Martin’s arguments are not clear and do not present

any legal principles supporting his contentions, or supporting the

positions he took in the probate court. See Ratsavong v. Menevilay, 176
S.W.3d 661, 666 (Tex. App. –El Paso 2005, pet. denied). Martin also

fails to cite to any legal authority to support the issues he raises or to

connect them to the probate court’s ruling dismissing his case. Id. The

brief “must contain a succinct, clear, and accurate statement of the

arguments made in the body of the brief.” Tex.R.App. P. 38.1(g).



                                   -14-
      Rule 38 requires Martin to provide the Court with such

discussion of the facts and the authorities relied upon as may be

requisite to maintain the point at issue. See Tesoro Petroleum Corp. v.

Nabors Drilling USA, Inc., 106 S.W.3d 118, 128 (Tex.App.-Houston [1st

Dist.] 2002, pet. denied); Franklin v. Enserch, Inc., 961 S.W.2d 704, 711

(Tex.App.-Amarillo 1998, no pet.). This is not done by merely

uttering brief conclusory statements, unsupported by legal citations.

Tesoro Petroleum Corp., 106 S.W.3d at 128. By presenting such

attenuated, unsupported arguments, this Court should conclude that

Martin’s appeal is frivolous.

      As demonstrated in the Appellees’ brief, Martin did not even

manage to meet the jurisdictional requirements for a protest

hearing—payment of taxes. There is no way that he could achieve

reversal of the probate court’s decision by appealing to this Court,

particularly with the arguments he has made here. His appeal is

clearly frivolous.

C.    The Appellees have been damaged by this frivolous appeal.

      Obviously Martin’s filing of this appeal required the Appellees

to respond, and this has required them to retain appellate counsel to



                                   -15-
do so. Since this appeal was initiated on April 16, 2015, the

undersigned has spent in excess of seventy-five hours working on it.

This work has included reviewing the complex history of this case,

the properties involved, Martin’s other lawsuits, his history of being

a vexatious litigant, his lack of standing to continue to pursue this

case, reviewing and supplementing the record on appeal, legal

research and drafting of this brief and several motions. As set out in

the attached declaration by the undersigned, at her hourly rate of

$250.00 this totals $18,750.00 in legal fees incurred by the Appellees.

See Declaration of Conry Davidson attached as Exhibit 1.

Additionally, the Appellees have been required to expend costs on

this appeal, which now total roughly $350.00. These amounts are the

damages incurred by the Appellees because of this frivolous appeal,

and Appellees respectfully request this Court to award them these

damages.

                   CONCLUSION AND PRAYER

     Based upon the foregoing, Appellees respectfully request that

this Court determine that this is a frivolous appeal and that




                                  -16-
Appellees are entitled to damages for defending same in the amount

of $15,300.00.

       WHEREFORE, PREMISES CONSIDERED, Appellees pray that

this Court will grant their motion .


                                       Respectfully submitted,

                                       Elizabeth Conry Davidson
                                       926 Chulie Drive
                                       San Antonio, Texas 78216
                                       Telephone No. (210) 380-4899
                                       Facsimile No. (210) 225-2300
                                       conrydavidson@gmail.com


                                       /s/ Elizabeth Conry Davidson
                                       Elizabeth Conry Davidson
                                       State Bar No. 00793586
                                       ATTORNEY FOR APPELLEES

                 CERTIFICATE OF CONFERENCE

     I hereby certify that I have conferred with the opposing party,
Rowland Martin, regarding the subject matter and substance of the
foregoing Motion and he has indicated that he does oppose this
Motion.

                                       /s/Elizabeth Conry Davidson
                                       ELIZABETH CONRY DAVIDSON


	  

                    CERTIFICATE OF SERVICE



                                   -17-
      I hereby certify that a true and correct copy of the foregoing
instrument was delivered to the following in accordance with the
Texas Rules of Civil and Appellate Procedure on this the 21st day of
October, 2015:

Rowland J. Martin




                            /s/ Elizabeth Conry Davidson
                            ELIZABETH CONRY DAVIDSON




                                -18-
                         AFFIDAVIT OF CONRY DAVIDSON

        “My name is Conry Davidson I am over eighteen (18) years of age, reside in Bexar
County, Texas, and I am fully competent to make this Affidavit. I have personal knowledge
of the facts stated herein and they are all true and correct. I have never been convicted of a
crime of moral turpitude.

        “I am a duly licensed attorney , having been licensed in Texas since November, 1995.
My license to practice law in Texas is in good standing with the State Bar of Texas. I am
licensed to practice law in the Western and Northern Districts of Texas, and before the U.S.
Fifth Circuit and U.S. Supreme Court. I am also Board Certified by the Texas Board of Legal
Specialization in Civil Appellate Law.

        “I am familiar with the ordinary, customary and reasonable fees charged in Bexar
County for appellate representation. When I handle legal matters on an hourly fee basis, I
generally charge at least $250.00 per hour for my services. In my opinion, the rate of $275.00
per hour for my legal services is reasonable in this area for the services I perform.

        “I am the lead counsel on appeal for the Appellees in the lawsuit styled Rowland
Martin v. Bexar Appraisal District and Bexar Appraisal Review Board; Case No. 04-15-
00271-CV pending in the Fourth District Court of Appeals at San Antonio, Texas. I was
retained to handle the dismissal hearing in March, 2015 and then to handle this appeal on
behalf of the Appellees.

         “In the context of handling this appeal, I have been required to supplement the
clerk’s record more than once, review the pleadings and history in this case that has been
pending for fifteen years, learn and comprehend the history of the tax delinquency issues
that have been pending for years, including the procedural history of numerous lawsuits and
appeals involving Mr. Rowland Martin, conduct extensive legal research regarding the brief
and the motions that have been required in this appeal, extensive conferring with co-counsel
and the lawyers for the Taxing Authorities to understand the case and to present the brief in
as cogent a fashion as possible, and I have worked extensively on the brief and the attendant
motions in an effort to present this case as concisely and clearly as possible, despite its
tortured history and the events underlying the case. Consequently, it has taken me over
seventy-five hours of time to handle the appeal, up to the date of preparing this affidavit.
Under the circumstances, spending seventy-five hours on this appeal was reasonable and
necessary. Consequently a reasonable fee for the time spent on this matter is at least
$18,750.00.

        “As stated, I have been retained to represent the Appellees in this appeal. The
damages that they have incurred due to Mr. Martin’s filing of this frivolous appeal are the
attorneys fees that they must pay me, as well as the costs incurred in the defense of the
appeal. The costs incurred by the Appellees are approximately $350.00 at this time in
defending this appeal. The total damages caused by Mr. Martin’s frivolous appeal total
$19,100.00




	                                            1
                                       EXHIBIT 1
       “My name is Conry Davidson. My date of birth is July 4, 1968 and my address is 926
Chulie Drive, San Antonio, Texas 78216 and I declare under penalty of perjury that the
foregoing is true and correct.

       “FURTHER AFFIANT SAYETH NOT.”

       Executed in Bexar County, State of Texas, on the 21st day of October, 2015.



                                            /s/Conry Davidson
                                            Conry Davidson, Declarant


                                            	  
	  




	                                          2
                                     EXHIBIT 1
PACER Case Locator - View                                                                                         https://pcl.uscourts.gov/view?rid=7onB7yK9VZYhhG5SAXxL...



                                                                                    All Court Types Party Search
                                                                                     Wed Aug 12 15:45:28 2015
                                                                                          19 records found


                     User: ec0709
                    Client: Bexar Appraisal District
                   Search: All Court Types Party Search Name Martin, Rowland All Courts Page: 1


                                                                                            Bankruptcy Results

                                                                     Court         Case                Ch Date Filed        Date       Disposition
                Party Name                                                                                                 Closed

            1   Martin, Rowland (intp)                              txwbke        5:06-bk-50829         11 05/02/2006 03/22/2007 Dismissed for Other Reason 01/08/2007
                Moroco Ventures LLC
            2   Martin, Rowland, Jr. (aty)                          txwbke        5:06-bk-50203         11 02/06/2006 04/05/2006 Dismissed for Other Reason 03/02/2006
                Moroco Ventures, LLC
            3   Martin, Rowland J, Jr (db)                          txwbke        5:05-bk-80116         13 12/05/2005 08/27/2012 Dismissed for Other Reason 06/20/2006
                Rowland J Martin
            4   Martin, Rowland J, Jr (pla)                         txwbke        5:11-ap-05141            09/06/2011 09/13/2011 Dismissed or Settled Without Entry of Judgment
                                                                                                                                 09/13/2011
                Martin and Bexar County
            5   Martin, Rowland T (db)                              mssbke        3:06-bk-00462          7 03/31/2006 01/29/2010 Standard Discharge 01/29/2010
                Rowland T Martin

                                                                                                  Civil Results

                Party Name                                           Court         Case                             NOS             Date Filed                   Date Closed

            6   Martin, Rowland J., Jr. (inre)                      txwdce     5:2012-cv-00998               423           10/17/2012                             12/20/2012
                Martin v. Bexar County et al
            7   Martin, Rowland J., Jr. (pla)                       txwdce     5:2012-cv-00998               423           10/17/2012                             12/20/2012
                Martin v. Bexar County et al
            8   Martin, Rowland J., Jr. (dft)                       txwdce     5:2009-cv-00949               890           11/30/2009                             04/14/2010
                County of Bexar et al v. Gilliam et al
            9   Martin, Rowland J. (pla)                            txwdce     5:2014-cv-00524               442           06/10/2014                             04/27/2015
                Martin v. Claudette Yarbrough, et al
           10   Martin, Rowland J. (cd)                             txwdce     5:2014-cv-00524               442           06/10/2014                             04/27/2015
                Martin v. Claudette Yarbrough, et al
           11   Martin, Rowland (dft)                               flsdce     1:1993-cv-01785               470           09/16/1993                             02/28/1994
                Fior Industries v. Leach & Garner, et al
           12   Martin, Rowland J., Jr. (pla)                       txsdce     4:2010-cv-03644               290           10/04/2010                             05/18/2011
Mart. v. Grehn et al. Case electronically transferred to the Western District of Texas (San Antonio Division).
           13   Martin, Rowland (pla)                               txwdce     5:2008-cv-00484               440           06/18/2008                             12/08/2009
                King et al v. City of San Antonio
           14   MARTIN, ROWLAND J. (pla)                            dcdce      1:2012-cv-01281               442           07/30/2012                             02/25/2014
                MARTIN v. U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION et al
           15   MARTIN, ROWLAND J. (cd)                             dcdce      1:2012-cv-01281               442           07/30/2012                             02/25/2014
                MARTIN v. U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION et al
           16   Martin, Rowland J., Jr. (pla)                       txwdce     5:2011-cv-00414               290           05/25/2011                             12/21/2012
                Martin v. Grehn et al.

                                                                                                Appellate Results

                Party Name                                           Court         Case                             NOS             Date Filed                   Date Closed

           17   Martin, Rowland J., jr (pty)                        05cae         13-51023                          3290            11/01/2013                    11/27/2013
                Rowland Martin, Jr. v. Charles Grehn, et al
           18   Martin, Rowland J., jr (pty)                        05cae         13-50070                          3290            01/29/2013                    09/25/2013
                Rowland Martin, Jr. v. Charles Grehn, et al
           19   Martin, Rowland J., jr (pty)                        05cae         14-50093                          3290            02/03/2014
                Rowland Martin, Jr. v. Charles Grehn, et al
                                                                                                                  Receipt 08/12/2015 15:45:29 20473806
                                                               User ec0709
                                                              Client Bexar Appraisal District
                                                         Description All Court Types Party Search
                                                                     Name Martin, Rowland All Courts Page: 1
                                                              Pages 1 ($0.10)




1 of 1                                                                                                                                                                         8/12/15, 3:48 PM
                                                                                                TAB K
19 records match search criteria.
Cause No. Last / Business Name Suf First Name MI Date Filed Litigant Type SID Court Case Description Case Status View Case
1986TA200081 MARTIN ROWLAND                   02/28/86 DEFENDANT N/A                         073 DELINQUENT TAXES            DISPOSED
2006CI15329      MARTIN           ROWLAND              10/13/06       OTHER               N/A 057 INJUNCTION                 DISPOSED
2014CI07644      MARTIN JR        ROWLAND              05/13/14       DEFENDANT           N/A 285 OTHER CIVIL CASES          DISPOSED
2014CI07644      MARTIN JR        ROWLAND              07/14/14       DEFENDANT           N/A 285 OTHER CIVIL CASES          DISPOSED
2014CI07644      MARTIN           ROWLAND              08/05/14       DEFENDANT           N/A 285 OTHER CIVIL CASES          DISPOSED
280403           MARTIN           ROWLAND              01/27/03       PLAINTIFF           N/A 005 APPEAL FROM J.P. COURTS PENDING
1995TA104007 MARTIN JR            ROWLAND J.           12/13/95       DEFENDANT           N/A 166 DELINQUENT TAXES           DISPOSED
1999TA100884 MARTIN JR            ROWLAND J.           04/01/99       DEFENDANT           N/A 150 DELINQUENT TAXES           DISPOSED
2001TA100481 MARTIN JR            ROWLAND J.           02/20/01       DEFENDANT           N/A 408 DELINQUENT TAXES           DISPOSED
2001TA104071 MARTIN JR            ROWLAND J.           11/06/01       DEFENDANT           N/A 045 DELINQUENT TAXES           DISPOSED
2003TA102385 MARTIN JR            ROWLAND J.           06/18/03       DEFENDANT           N/A 150 DELINQUENT TAXES           DISPOSED
2004TA102802 MARTIN JR            ROWLAND J.           06/22/04       DEFENDANT           N/A 224 DELINQUENT TAXES           DISPOSED
2005CI18113      MARTIN JR        ROWLAND J.           11/14/05       PLAINTIFF           N/A 073 DECLARATORY JUDGMENT DISPOSED
2005CI18113      MARTIN           ROWLAND J.           12/12/05       PLAINTIFF           N/A 073 DECLARATORY JUDGMENT DISPOSED
2009TA101454 MARTIN JR            ROWLAND J.           04/16/09       DEFENDANT           N/A 288 DELINQUENT TAXES           DISPOSED
2010CI19099      MARTIN           ROWLAND J.           11/15/10       PROPIA PERSONA N/A 150 OTHER TAX                       DISPOSED
2014TA100159 MARTIN JR            ROWLAND J.           02/28/14       DEFENDANT           N/A 166 DELINQUENT TAXES           DISPOSED
2014TA100224 MARTIN JR            ROWLAND J.           03/06/14       DEFENDANT           N/A 045 DELINQUENT TAXES           PENDING
11-E-0201038-01 MARTIN            ROWLAND J.           01/21/03       PLAINTIFF           N/A JP1 APPEAL FROM J.P. COURTS CLOSED
	  




                                                                        TAB L
TAMES
CASE Search
      SEARCH CRITERIA                                                                    http://www.search.txcourts.gov/CaseSearch.aspx?coa=cossup&s=c




      Case Search              Document Search                      Case No.:

                                                                    Partial Case No.:



    All Courts                                                              Both       Civil     Criminal
                                                                    Inactive Cases                                       Exclude
    Supreme Court             7th Court
                                                                    Date Filed                                                                                 to
    Criminal Appeals          8th Court
    1st Court                 9th Court                             Style                                             Rowland Martin            v.
    2nd Court                 10th Court
    3rd Court                 11th Court
    4th Court                 12th Court                            Attorney or Bar No:
                                                                                                                                                (Name/Bar No.)
    5th Court                 13th Court
    6th Court                 14th Court                            Trial Court Case No:

                                                                    Originating COA:                                   - Select -                                   SC/C

                                                                    Trial Court County:                                - Select -

                                                                    Trial Court:                                       - Select -




                                                     Search       Clear Search         Case Search Help
   Re-sort your search results by clicking on the column titles.

                                                                                                                     Export to Excel         Export to PDF


                  1                                                                                                                  2 items in 1 pages

                                                                                     COA        Trial Court
     Case                                                            Case                                      Trial Court                     Appellate
                      Date Filed     Style           v.                              Case       Case                           Trial Court
     Number                                                          Type                                      County                          Court
                                                                                     Number     Number

                                                                                                                               285th
                                     In re
                                                                                                                               Judicial
                 12/3/2014
     04-14-00841-CV                  Rowland                         Mandamus                   2014CI07644Bexar                               COA04
                                                                                                                               District
                                     Martin
                                                                                                                               Court

                                                     Edward L.
                                                                                                                               285th
                                                     Bravenec
                                     Rowland                                                                                   Judicial
                 7/8/2014
     04-14-00483-CV                                  and 1216        Interlocutory              2014-CI-07644
                                                                                                            Bexar                              COA04
                                     Martin, Jr.                                                                               District
                                                     West
                                                                                                                               Court
                                                     Ave....

                  1                                                                                                                  2 items in 1 pages


   NOTE: This information is compiled and made available as a public service by The Supreme Court of Texas, the Texas Court of Criminal Appeals
   and the Courts of Appeals. However, these courts make no warranty as to the accuracy, reliability, or completeness of the information and are not
   responsible for any errors or omissions or for results obtained from the use of the information. Distribution of the information does not constitute such
1 ofa 2warranty. Use of the information is the sole responsibility of the user.                                                                10/20/15, 3:12 PM
                                                                                  TAB M
  Also, note
TAMES        that neither TCO nor OCA have or maintain records on individual trial court
         Search                                                                          cases but we maintain the following list of searchable county
                                                                                   http://www.search.txcourts.gov/CaseSearch.aspx?coa=cossup&s=c
   systems. You would need to contact the court DIRECTLY for specific case information, see our online Judicial Directory [or view pdf version] for
   contact information.


   To view or print PDF files you must have the Adobe Acrobat® reader. This software may be obtained without charge from Adobe. Download the
   reader from the Adobe Web site.




         2




2 of 2                                                                                                                               10/20/15, 3:12 PM
                                                                       TAB M
State Bar of Texas | Find A Lawyer                       https://www.texasbar.com/AM/Template.cfm?Section=Find_A...




                                                         Find a Colleague
                                                         for lawyers




                                         - Search by -

                                     CONTACT INFORMATION




                    Rowland


                    Martin




                 ! Clear
                                          - and / or -

                                          LOCATION




                    Select County                                                             ∠


                    Select State                                                              ∠




1 of 2                                                                                            10/21/15, 1:41 PM
State Bar of Texas | Find A Lawyer                                                  https://www.texasbar.com/AM/Template.cfm?Section=Find_A...



                 ! Clear
                                                                     - and / or -

                                                         CERTIFICATION AND SERVICES




                    TBLS Certification                                                                                          ∠


                    Practice Area                                                                                               ∠


                    Services Provided                                                                                           ∠


                    Language                                                                                                    ∠


                    Law School                                                                                                  ∠


                 ! Clear

                                                                     SUBMIT




            The Online Membership Directory provides basic information about Attorneys licensed to practice in Texas. Attorney profile
            information is provided as a public service by the State Bar of Texas as outlined in Section 81.115 of the Texas Government
           Code. The information contained herein is provided "as is" with no warranty of any kind, express or implied. Neither the State
           Bar of Texas, nor its Board of Directors, nor any employee thereof may be held responsible for the accuracy of the data. Much
                 of the information has been provided by the attorney and is required to be reviewed and updated by the attorney
           annually. Texas grievance/disciplinary information will not appear on the profile until a final determination is reached. Access
               to this site is authorized for public use only. Any unauthorized use of this system is subject to both civil and criminal
                                       penalties. This does not constitute a certified lawyer referral service.




2 of 2                                                                                                                               10/21/15, 1:41 PM
State Bar of Texas | Find A Lawyer                                                  https://www.texasbar.com/AM/Template.cfm?Section=Find_A...




          Sort by:       Last Name                                                                                                       ∠



                                                                     Filter by:
               ALL      ELIGIBLE TO PRACTICE                NOT ELIGIBLE TO PRACTICE                  INACTIVE             DECEASED




         Your search has returned no result.



            The Online Membership Directory provides basic information about Attorneys licensed to practice in Texas. Attorney profile
            information is provided as a public service by the State Bar of Texas as outlined in Section 81.115 of the Texas Government
           Code. The information contained herein is provided "as is" with no warranty of any kind, express or implied. Neither the State
          Bar of Texas, nor its Board of Directors, nor any employee thereof may be held responsible for the accuracy of the data. Much of
           the information has been provided by the attorney and is required to be reviewed and updated by the attorney annually. Texas
            grievance/disciplinary information will not appear on the profile until a final determination is reached. Access to this site is
          authorized for public use only. Any unauthorized use of this system is subject to both civil and criminal penalties. This does not
                                                    constitute a certified lawyer referral service.




1 of 1                                                                                                                               10/21/15, 1:42 PM
PA Attorney Information | Pennsylvania Disciplinary Board                                                  http://www.padisciplinaryboard.org/look-up/pa-attorney-info.ph...




          PA Attorney Information
          Rowland J. Martin Jr.
          PA Attorney ID:                       52047
          Current Status:                       Administrative Suspension
          Date of Admission:                    05/18/1988
          Lawfirm:
          Other Organization:                   Co-Counsel, Inc.
          District:                             O
          County:                               Out of State
                                 APARTMENT 8-S
          Public Access Address: 39 E 39TH STREET
                                 PATERSON, NJ 07514
          Tel:                                  973 523-4615
          Fax:                                  -
          Comment:
          Discipline:


          ©2007-2015 The Disciplinary Board of the Supreme Court of Pennsylvania. | Disclaimer | DB ADA Policy

          For questions or comments regarding the website, please contact us at web.support@pacourts.us.




1 of 1                                                                                                                                                   10/21/15, 1:17 PM
Attorney Directory - Attorney Search                                                          http://iapps.courts.state.ny.us/attorney/AttorneySearch#search_r...




             Attorney
              Search


            Attorney
           Registration
                                 Attorney Search
                                 To search you must enter at least the first character of the Attorney's first name
            Registered           OR the first character of the Attorney's middle name AND the first character of
             In-House            the last name. To narrow your search enter the Attorney's full name.
              Counsel
              Search
                                  Required Fields:
            In-House
             Counsel                               First Name:       rowland
           Registration
                                                Middle Name:

            Resources                              Last Name:        martin


             E-Courts
                                  Sort by:
                                       City                                                  Registration Number
            Contact Us
                                       Last Name                                             Registration Status
                                       State                                                 Year Admitted


                               Search Results: 1 Returned


                               Click on the attorney's name below to view additional details, including
                               business address, phone number and disciplinary history (if any).


                                       Attorney Name
                                                       Registration                                        Year            Registration
                                       (Click name for                                City      State
                                                         Number                                          Admitted            Status
                                           details)
                                  1    ROWLAND J. MARTIN          2815116                                    1997            Suspended
                                             JR


                                                                                 Search Again

                               If the name of the attorney you are searching for does not appear, please try again with a different spelling. In
                               addition, please be advised that attorneys listed in this database are listed by the name that corresponds to
                               their name in the Appellate Division Admissions file. There are attorneys who currently use a name that differs
                               from the name under which they were admitted. If you need additional information, please contact the NYS
                               Office of Court Administration, Attorney Registration Unit at 212-428-2800 or email attyreg@nycourts.gov.



                                                                          www.NYCOURTS.gov




1 of 2                                                                                                                                             10/20/15, 12:47 PM
Attorney Directory - Attorney Search   http://iapps.courts.state.ny.us/attorney/AttorneySearch#search_r...




2 of 2                                                                               10/20/15, 12:47 PM
Attorney Directory - Attorney Details                                                       http://iapps.courts.state.ny.us/attorney/AttorneyDetails?attorney...




             Attorney
              Search


             Attorney
            Registration
                                 Attorney Detail
                                                                      as of 10/20/2015

            Registered                  Registration Number:                   2815116
             In-House
              Counsel
                                                                               ROWLAND J. MARTIN JR
              Search

                                        E-mail Address:
             In-House
                                        Year Admitted in NY:                   1997
              Counsel
                                        Appellate Division
            Registration
                                        Department of Admission:               1
                                        Law School:                            UNIVERSITY OF TEXAS
             Resources                  Registration Status:                   Suspended
                                        Next Registration:                     Jan 2017
             E-Courts
                                        Disciplinary History:
                                             Suspended                     Effective Date: 10/21/2010
            Contact Us
                                                 Ordered by Appellate Division 1st Department
                                                 View Possible Court Decisions Imposing Discipline



                                                                                Search Again


                                        The Detail Report above contains information that has been provided by the attorney
                                        listed, with the exception of REGISTRATION STATUS, which is generated from the
                                        OCA database. Every effort is made to insure the information in the database is accurate
                                        and up-to-date.

                                        The good standing of an attorney and/or any information regarding
                                        disciplinary actions must be confirmed with the appropriate Appellate
                                        Division Department. Information on how to contact the Appellate
                                        Divisions of the Supreme Court in New York is available at
                                        www.nycourts.gov/courts.

                                        If the name of the attorney you are searching for does not appear, please try again with a
                                        different spelling. In addition, please be advised that attorneys listed in this database are
                                        listed by the name that corresponds to their name in the Appellate Division Admissions
                                        file. There are attorneys who currently use a name that differs from the name under
                                        which they were admitted. If you need additional information, please contact the NYS
                                        Office of Court Administration, Attorney Registration Unit at 212-428-2800.



                                                                        www.NYCOURTS.gov




1 of 1                                                                                                                                     10/20/15, 12:46 PM
Matter of Attorneys Who Are in Violation of Judiciary Law Sec...        http://www.nycourts.gov/reporter/3dseries/2010/2010_07468.htm




                        Matter of Attorneys Who Are in Violation of Judiciary Law Section 468-a

                                               2010 NY Slip Op 07468 [79 AD3d 81]

                                                           October 21, 2010

                                                               Per Curiam

                                                Appellate Division, First Department

                          Published by New York State Law Reporting Bureau pursuant to Judiciary
                                                       Law § 431.

                                        As corrected through Wednesday, January 26, 2011



           [*1]
                            In the Matter of Attorneys in Violation of Judiciary Law § 468-a,
                        Respondents. Departmental Disciplinary Committee for the First Judicial
                                                 Department, Petitioner.


                  First Department, October 21, 2010

                  APPEARANCES OF COUNSEL

                Alan W. Friedberg, Chief Counsel, Departmental Disciplinary Committee, New York
           City (Mady J. Edelstein of counsel), for petitioner.

                  No appearances for respondents.

                                     {**79 AD3d at 81} OPINION OF THE COURT

                  Per Curiam.

                Section 468-a of the Judiciary Law requires every resident and nonresident attorney
           admitted to practice in the State of{**79 AD3d at 82} New York to file a biennial
           registration statement with the administrative office of the courts. A biennial registration
           fee must be paid at the time the statement is filed. This registration statement, which is
           mailed every two years by the Office of Court Administration to every attorney so



1 of 135                                                                                                          10/20/15, 12:46 PM
Matter of Attorneys Who Are in Violation of Judiciary Law Sec...   http://www.nycourts.gov/reporter/3dseries/2010/2010_07468.htm



           admitted, must be timely filed and the fee paid regardless of whether the attorney is
           actually engaged in the practice of law in New York or elsewhere. Attorneys who certify to
           the Chief Administrator of the Courts that they have retired from the practice of law are
           exempt from paying the registration fee at the time the statement is filed. Subdivision (5)
           of the statute provides further that "[n]oncompliance by an attorney with the provisions of
           this section and the rules promulgated hereunder shall constitute conduct prejudicial to the
           administration of justice and shall be referred to the appropriate appellate division of the
           supreme court for disciplinary action."

                 Pursuant to this provision, petitioner Departmental Disciplinary Committee seeks an
           order suspending from the practice of law certain attorneys (whose last name begins with
           the letters L through Z) who are in violation of the statute, in that they have failed to file
           the registration statement and pay the registration fee for one or more registration periods
           after due purported notification. This is another in a series of motions to suspend attorneys
           who have failed to file biennial registration statements with the Office of Court
           Administration. This Court has previously held that failure to register or reregister, and
           pay the biennial registration fee constitutes professional misconduct warranting discipline
           (see Matter of Pierini, 21 AD3d 42 [2005]). Since 1997 this Court has granted similar
           motions and suspended attorneys en masse for such failure to register or reregister, and
           pay the registration fee pursuant to Judiciary Law § 468-a (see Matter of Attorneys in
           Violation of Judiciary Law § 468-a, 257 AD2d 127 [1999]).

                 The attorneys in question have been duly notified of their noncompliance and given
           an opportunity to cure their default. The Office of Court Administration mailed each of the
           defaulting attorneys a biennial registration form to their last known home address, a
           second notice to their last known business address, and a final notice to their home
           address. Attorneys who remained in default following these three notices were referred to
           the Disciplinary Committee. On October 31, 2008, this Court published notice in the New
           York Law Journal that the Disciplinary Committee would institute an omnibus disciplinary
           proceeding seeking immediate suspension from the practice of{**79 AD3d at 83} law
           against those attorneys who did not cure their default by November 24, 2008. Thereafter, a
           list of approximately 1700 attorneys who failed to submit satisfactory proof of registration
           and payment of fees was forwarded to the Committee. The Committee then filed its


2 of 135                                                                                                     10/20/15, 12:46 PM
Matter of Attorneys Who Are in Violation of Judiciary Law Sec...   http://www.nycourts.gov/reporter/3dseries/2010/2010_07468.htm



           motion for service by publication of the notice of petition to suspend.

                 Pursuant to the order of this Court entered May 27, 2010, which provided for service
           of the petition to suspend by publication in the New York Law Journal for five consecutive
           days, a list of the defaulting attorneys along with their last known business addresses or in
           the absence of a business address, the home address of the defaulting attorney, was so
           published commencing June 8, 2010. A notice was also posted on the Court's Web site.
           The order further provided that attorneys on the default list may submit proof from the
           Office of Court Administration that they are in compliance with all the registration
           requirements (including payment of registration fees), [*2]and an explanation of their
           failure to respond to previous notifications of default, within 30 days of the return date of
           the notice of petition, or they would be subject to a further order of the Court immediately
           suspending them from the practice of law in the State of New York.

                The attorneys who remain in noncompliance with Judiciary Law § 468-a despite the
           notification process described above are the subject of the Committee's instant motion to
           suspend. No opposition has been filed.

                Accordingly, due to the continued failure to comply with the statute, petitioner's
           motion to suspend such attorneys shall be granted to the extent of suspending those
           attorneys whose names are enumerated in the attached schedule from the practice of law in
           the State of New York, effective immediately.

                Tom, J.P., Andrias, Saxe, Friedman and Nardelli, JJ., concur.

                Attorneys whose names are enumerated in the schedule attached to the opinion per
           curiam suspended from the practice of law in the State of New York, effective
           immediately, and until the further order of this Court, as indicated.
                                                                                                   Oath
           Name                          Address                                                               Dept.
                                                                                                   Date
                                         Karlin & Pimsler Inc.
           Ladden,                       205 Lexington Ave.
                                                                                                   2/2/98      1
             Andrew                      6th Floor
                                         New York, NY 10016




3 of 135                                                                                                     10/20/15, 12:46 PM
Matter of Attorneys Who Are in Violation of Judiciary Law Sec...       http://www.nycourts.gov/reporter/3dseries/2010/2010_07468.htm



                                         Michael David Mann Esq
            Mann,                        44 Broad St.
                                                                                                       2/5/90      1
              Michael David              St 600 the Grant Building
                                         Atlanta, GA 30303
            Mao,                         4F, No.3, Alle57, Lane 16, Shien-Yen Road
                                                                                                       7/30/01     1
              Lihuei                     Taipei, 117Taiwan
                                         Department of Attorney General
            Maranjian,
                                         150 South Main St.                                            8/10/92     1
              Emily
                                         Providence, RI 2903
                                         The Bronx Defenders
            Marchesi,
                                         890 Grant Ave.                                                1/22/01     1
              Sarah Lockwood
                                         Bronx, NY 10451
                                         Datz & Goldberg
            Markowitz,
                                         1311 Spruce St.                                               8/23/79     1
              Sayde Joy
                                         Philadelphia, PA 19107
            Marlow,                      109 Atlantic St.
                                                                                                       8/26/85     1
              Tracy A.                   Stamford, CT 6901
                                         Best Cellars Inc.
            Marmet,                      1120 Avenue of the Americas
                                                                                                       2/3/86      1
              Richard Arthur             Suite 4106
                                         New York, NY 10036
                                         NYU Law School
            Marotta,
                                         40 Washington Sq. S                                           6/20/03     1
              Florencia
                                         New York, NY 10012
                                         Diamond, Ruthman, Costello & Silberglitt
            Marshall,                    291 Broadway
                                                                                                       2/4/87      2
              Mariann                    Suite 1100
                                         New York, NY 10007
                                         Larry Scott Marso, Esq.
            Marso,                       41 West 74th St.
                                                                                                       1/11/93     1
              Larry Scott                #5B
                                         New York, NY 10023
                                         39 E. 39th St.
            Martin, Jr.,
                                         #8-S                                                          3/24/97     1
              Rowland J.
                                         Paterson, NJ 7514
                                         City College of New York
            Marx,
                                         138th St. & Convent Ave.                                      8/4/97      1
              Andrew Lawrence
                                         New York, NY 10031
                                         Stadard & Poors
            Mason,
                                         55 Water St.                                                  4/26/95     2
              M Scott


12 of 135                                                                                                        10/20/15, 12:46 PM
                                                                                                                ...,


                                    Cause No. 2001-PC-1263                             -
                                                                                       - . -........
                                                                                                                     I
                                                                                                                     I
                                                                                                                  I
                                                                                                                  I
IN THE MATTER OF ESTATE OF                         ) IN THE PROBATE          fll~~l 2 ? p,'f . ?                  I
                                                                                                       42
______________________________ )
KING                                               )
                                                                                                                  I
ADMINISTRATOR FOR ESTATE OF KING) NUMBER ONE                                  .: I .
                                                                                                                  I
    Petitioner                  )                                                                                 I
v.                                                 )
                                                                             RL_                                  I
                                                                                                                  I
                                                   )                                                             I
BEXAR COUNTY, ET AL                                )                                                             I
    Respondents,                                   )   FOR BEXAR COUNTY, TEXAS                                   I


                      FINAL SUPPLEMENTAL NOTICE OF APPEA.I..x                            .      ~ ~:·
       Notice is hereby given, pursuant to Tex. R. App. Pro 27.1 and subjJ        ~
                                                                        . t~ere ,....        liJ;      ~~
                                                                                                       l   0
                                                                              X                 N      ;.?f,~
requested in Appellant's pending motion for abatement relief, that an appe~fr~robate'C~~

                                                                          the~~· ~xru;~~
                                                                                       0
No. 2001-PC-1263 is taken in the Texas Fourth Court of Appeals from

County Probate Court #1, dated June 29, 2015, and from administrative findings of factCIP!te~ ..

by the Probate Court on July 21, 2015. Appellant construes the events of June 29, 2015 and on

July 21,2015 as a manifestation of the Probate Court's intention to accord finality the dismissal

of Appellant's claims for relief, in that the fmal order grants the respondents' motion for a nunc

pro tunc dismissal order in lieu of the erroneously dated order on March 31. 2015, and in that

the administrative findings operate as a fmal response to Appellant's notice of late filing of

findings of fact and conclusions of law filed on July 10,2015. Appellant reserves special

exceptions to the actions taken on July 21, 2015 on jurisdictional and evidentiary grounds, and

reserves challenges to their legal insufficiency for presentation as part of his regular appeal.

Dated: July 27,2015                                    Respectfully Submitted,


                                                         f)tt~..
                                                       RowlandJ . M




                                                   1
    '   -
                                  A   CERTIFICATE OF SERVICE


            I delivered a copy of this, "Final Supplemental Notice of Appeal," to Attorney Karen   ~




                                                     2



•
                              CASE NUMBER 2015-CI-04779

ADMINISTRATOR FOR THE ESTATE                     §      IN THE DISTRICT COURT
OF KING,                                         §
               Petitioner                        §
VS.                                              §
                                                 §      1501h JUDICIAL DISTRICT
BEXAR COUNTY, CITY OF SAN                        §
ANTONIO AND SAN ANTONIO                          §
INDEPENDENT SCHOOL DISTRICT                      §
               Respondents                       §      BEXAR COUNTY, TEXAS

 ORDER DENYING RESPONDENTS' MOTION TO DISQUALIFYING ROWLAND J.
 MARTIN, JR., TO APPEAR PROSE FOR THE ESTATE OF JOHNNIE MAE KING

          Be it remembered that on the    $.o   day of April, 20 15 came on to be heard
Respondent's Motion to Disqualify Rowland J. Martin, Jr., To Appear Pro Se for the Estate of
Johnnie Mae King. After considering the Motion and pleadings on file, as well as all of the
evidence and arguments of counsel for Respondents and Petitioner, the Court finds that said
Motion should be denied.

          IT IS THEREFORE ORDERED that Respondents' Motion to Disqualify Rowland J.
Martin, Jr., To Appear Pro Se for the Estate of Johnnie Mae King. Is hereby, in all things,
denied.

                   SIGNED AND ENTERED this       ~      day of April, 2015.




                                                 JUDGE PRESIDING
                               CASE NUMBER 2015-CI-04779

ADMINISTRATOR FOR THE ESTATE                          §    IN THE DISTRICT COURT
OF KING,                                              §
               Petitioner                             §
VS.                                                   §
                                                      §     150th JUDICIAL DISTRICT
BEXAR COUNTY, CITY OF SAN                             §
ANTONIO AND SAN ANTONIO                               §
                                                                                         :c-
INDEPENDENT SCHOOL DISTRICT                           §                                  -o
               Respondents                            §    BEXAR COUNT ,TEgS ~
                                                                                    ~       U1
                                                                                    -1
                                                                                   -<       lJ
            MOTION TO DISQUALIFY ROWLAND J. MARTIN, JR., TO                     PPEAR
                 PROSE FOR THE ESTATE OF JOHNNIE MAE KIN
                                                                                            w
                                                                                            .c
TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Bexar County and file this Motion to Disqualify Rowland J. Martin, Jr. to
Appear Pro Se for the Estate of Johnnie Mae King and would respectfully show the Court the
following:
                                                l.
       Rowland I. Martin, Jr., previously qualified to serve as the Administrator of the Estate of
Johnnie Mae King and Bexar County believes Rowland J. Martin, Jr., continues to serve in that
capacity.
                                               II.
       The real property which is the basis of this case is alleged by the Petitioner to be the
property of the Estate of King, to which Rowland J. Martin alleges to be the Estate
Administrator. (Verified Consolidated Application for Statutory Bill of Review, para. 2).
                                               III.
       Bexar County believes and therefore assert that Rowland J. Martin, Jr., is not licensed to
practice law in the State ofTexas.
                                               IV.
       Rowland J. Martin, Jr. is not qualified by law to appear pro se for the Estate of Johnnie
Mae King in his representative capacity.    Bexar County would show the Court that an Estate
Representative may not appear for the Estate pro se and therefore, Rowland J. Martin, Jr. , is
                                                                                                      I
                                                                                                      I

disqualified from appearing and representing the Estate of Johnnie Mae King in his pro se
capacity.
                                                 V.
       Bexar County requests that this case be abated for thirty (30) days to afford Petitioner the
opportunity to retain qualified legal counsel to represent Petitioner.
       WHEREFORE, PREMISES CONSIDERED, Bexar County prays that upon hearing of
this Motion, that Rowland J. Martin, Jr., be disqualified from representing the Estate of Johnnie
Mae King in his pro se capacity, and for such other and further relief, at law or in equity, to
which Taxing Authorities may show themselves justly entitled to receive.
                                       Respectfully submitted,

                                       LINEBARGER, GOGGAN, BLAIR & SAMPSON, L.P.
                                                         00
                                                                         /




                                       ATTORNEYS FOR RESPONDENT,
                                       BEXAR COUNTY
                              CERTIFICATE OF CONFERENCE

       The undersigned attorney of record for Bexar County certifies that he has attempted to
confer with Rowland J. Martin, Jr. prior to setting this Motion for hearing but has been unable to
successfully contact him. Therefore, this Motion is submitted to the Court for resolution.




                                                     Don Stecker

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Respondent's Motion to
Disqualify Rowland J. Martin, Jr., to Appear ProSe for the Estate of Johnnie Mae King has been
delivered pursuant to Texas Rule of Civil Procedure 21 a to the following:

Rowland J. Martin


PETITIONER

Savita Rai
Samuel Adams
Office of the City Attorney
City of San Antonio
401 S. Frio
San Antonio, Texas 78207
RESPONDENT, CITY OF SAN ANTONIO
                                                                                             I
                                                                                         I

on this the _ _ day of April, 20 15.


                                                                [
                                                             Don Stecker
                              CASE NUMBER 2015-CI-04779

ADMINISTRATOR FOR THE ESTATE                      §      IN THE DISTRICT COURT
OF KING ,                                         §
               Petitioner                         §
VS.                                               §
                                                  §       150th mDICIAL DISTRICT
BEXAR COlJNTY, CITY OF SAN                        §
ANTONIO AND SAN ANTONIO                           §
INDEPENDENT SCHOOL DISTRICT                       §
                Respondents                       §      BEXAR COUNTY, TEXAS


       ORDER SETTING MOTION TO DISQUALIFY ROWLAND J. MARTIN, JR., TO
          APPEAR PRO SE FOR THE ESTATE OF JOHNNIE MAE KING


       The Motion to Disqualify Rowland J. Martin, Jr. , to Appear Pro Se for the Estate of

Johnnie Mae King in the above styled and numbered cause is hereby set for hearing for the 30th

day of April, 2015, at 8:30 o'clock A.M. , in the Courtroom of the Presiding Judge of Bexar

County, Texas, Room 109, Bexar County Courthouse, San Antonio , Texas.
                                     APR 1 5 2015
       SIGNED on -----------------------------------
                                      Cathleen M. Stryker
                                      Presiding Judge
                                      224th District Court
                                           JUDGE PRESIDING
     Bexar Appraisal Review Board 411 N Frio l San Antonio l Texas 78207 Telephone (210) 224-2432
                                                                  ACCOUNT:       06686-000-0050
                 NOTICE OF ISSUANCE AND ORDER                     PROP ID:       381482
                DETERMINING PROTESTING AND/OR
                CORRECTING APPRAISAL RECORDS                      HEARING:       10/06/2009

         The notice of KING JOHNNIE MAE EST OF                    OWNER:
         Protesting the actions of the Bexar Appraisal             KING JOHNNIE MAE EST OF
         District was presented for hearing by the                PARCEL ADDRESS:
         Appraisal Review Board .                                  244 HENRY ST ,

       #BWNCTVY                                                   PROPERTY DESCRIPTION:
       2665567                                                     NCB 6686 BLK   LOTS
       MARTIN ROWLAND J JR




                                                               7009 1410 0002 4744 6296

       The Board delivered written notice of the hearing date, time and place to the protesting property owner. The
       property owner and chief appraiser were given the opportunity to testify, present evidence and testimony. After
       reviewing the Notice of Protest and after hearing the testimony and evidence presented, the Board has made a
       determination with a quorum present as to the following issues:

                                  ERROR AFFECTING LIABILITY (Sec 25.25C, Tax Code)

       The Board determined that the appraisal records are correct as to the errors alleged in the protest and therefore
       ordered that the protest be denied and the applicable records not be changed as requested in the protest.

        PROTESTED YEAR :        2006

       VALUE REMAINS:
        EXEMPTIONS:                                   $                  IMPROVEMENT VALUE:                   $9,200
        LAND AG!TIM VALUE:                          $0                   TOTAL MARKET VALUE :                $15,720
        LAND HOMESTEAD VALUE:                   $6,520                   TOTAL NEW ASSESSED VALUE:           $15 ,720
        LAND NON HOMESITE:                          $0

       THE APPRAISAL REVIEW BOARD HAS MADE A FINAL DECISION ON YOUR PROTEST. NO FURTHER
       APPEAL TO THE APPRAISAL REVIEW BOARD IS PERMITTED.

       YOU HAVE A RIGHT TO APPEAL THIS ORDER TO THE DISTRICT COURT WITHIN 60 DAYS OF THE DATE
       YOU RECEIVED THIS NOTICE. IN CERTAIN CASES YOU MAY REQUEST BINDING ARBITRATION.
       BINDING ARBITRATION MUST BE REQUESTED WITHIN 45 DAYS OF THE DATE YOU RECEIVED THIS
       NOTICE. IF YOU DO APPEAL AND YOUR CASE IS PENDING, YOU MUST PAY THE AMOUNT OF TAXES
       NOT IN DISPUTE OR THE AMOUNT OF TAXES DUE ON THE PROPERTY UNDER THE ARB ORDER,
       WHICHEVER IS LOWER, TO EACH TAXING UNIT BEFORE TAXES FOR THE YEAR BECOME
       DELINQUENT.

       Signed 10/23/09.
         /0 ~
        ~~::tf~
       George Ybarra, Chair
       Appraisal Review Board




PACS:BO CHG
     Bexar Appraisal Review Board 411 N Frio I San Antonio I Texas 78207 Telephone {210) 224-2432
                                                                   ACCOUNT:       06686-000-0050
                     NOTICE OF ISSUANCE AND ORDER                  PROP ID:       381482
                    DETERMINING PROTESTING AND/OR
                    CORRECTING APPRAISAL RECORDS                   HEARING:       10/06/2009

         The notice of KING JOHNNIE MAE EST OF                     OWNER :
         Protesting the actions of the Bexar Appraisal              KING JOHNNIE MAE EST OF
         District was presented for hearing by the                 PARCEL ADDRESS:
         Appraisal Review Board.                                    244 HENRY ST ,

        #BWNCTVY                                                   PROPERTY DESCRIPTION:
        2665567                                                     NCB 6686 BLK   LOTS
        MARTIN ROWLAND J JR




                                                                7009 1410 0002 4744 6296

        The Board delivered written notice of the hearing date, time and place to the protesting property owner. The
        property owner and chief appraiser were given the opportunity to testify, present evidence and testimony. After
        reviewing the Notice of Protest and after hearing the testimony and evidence presented , the Board has made a
        determination with a quorum present as to the following issues:

                                    ERROR AFFECTING LIABILITY (Sec 25.25C, Tax Code)

        The Board determined that the appraisal records are correct as to the errors alleged in the protest and therefore
        ordered that the protest be denied and the applicable records not be changed as requested in the protest.

        PROTESTED YEAR:          2007

        VALUE REMAINS:
         EXEMPTIONS:                                    $                 IMPROVEMENT VALUE:                  $11 ,780
         LAND AG/TIM VALUE:                             $0                TOTAL MARKET VALUE:                 $19,280
         LAND HOMESTEAD VALUE:                      $7,500                TOTAL NEW ASSESSED VALUE:           $19,280
         LAND NON HOMESITE:                             $0

        THE APPRAISAL REVIEW BOARD HAS MADE A FINAL DECISION ON YOUR PROTEST. NO FURTHER
        APPEAL TO THE APPRAISAL REVIEW BOARD IS PERMITTED.

        YOU HAVE A RIGHT TO APPEAL THIS ORDER TO THE DISTRICT COURT WITHIN 60 DAYS OF THE DATE
        YOU RECEIVED THIS NOTICE. IN CERTAIN CASES YOU MAY REQUEST BINDING ARBITRATION.
        BINDING ARBITRATION MUST BE REQUESTED WITHIN 45 DAYS OF THE DATE YOU RECEIVED THIS
        NOTICE. IF YOU DO APPEAL AND YOUR CASE IS PENDING, YOU MUST PAY THE AMOUNT OF TAXES
        NOT IN DISPUTE OR THE AMOUNT OF TAXES DUE ON THE PROPERTY UNDER THE ARB ORDER,
        WHICHEVER IS LOWER, TO EACH TAXING UNIT BEFORE TAXES FOR THE YEAR BECOME
        DELINQUENT.

        Signed 10/23/09.
               /0
         AS/~[1~
                        w
        George Ybarra, Chair
        Appraisal Review Board




PACS :BO CHG
     Bexar Appraisal Review Board 411 N Frio l San Antonio l Texas 78207 Telephone (21 0) 224-2432
                                                                  ACCOUNT:       06686-000-0050
                 NOTICE OF ISSUANCE AND ORDER                     PROP ID:       381482
                DETERMINING PROTESTING AND/OR
                CORRECTING APPRAISAL RECORDS                      HEARING:       10/06/2009

         The notice of KING JOHNNIE MAE EST OF                    OWNER:
         Protesting the actions of the Bexar Appraisal             KING JOHNNIE MAE EST OF
         District was presented for hearing by the                PARCEL ADDRESS:
         Appraisal Review Board.                                   244 HENRY ST ,

       #BWNCTVY                                                   PROPERTY DESCRIPTION:
       2665567                                                     NCB 6686 BLK   LOTS
       MARTIN ROWLAND J JR




                                                               7009 1410 0002 4744 6296

       The Board delivered written notice of the hearing date, time and place to the protesting property owner. The
       property owner and chief appraiser were given the opportunity to testify, present evidence and testimony. After
       reviewing the Notice of Protest and after hearing the testimony and evidence presented, the Board has made a
       determination with a quorum present as to the following issues:

                                  ERROR AFFECTING LIABILITY (Sec 25.25C, Tax Code)

       The Board determined that the appraisal records are correct as to the errors alleged in the protest and therefore
       ordered that the protest be denied and the applicable records not be changed as requested in the protest.

       PROTESTED YEAR :         2008

       VALUE REMAINS:
        EXEMPTIONS:                                   $                  IMPROVEMENT VALUE:                  $10,980
        LAND AG!TIM VALUE:                          $0                   TOTAL MARKET VALUE:                 $18,480
        LAND HOMESTEAD VALUE:                   $7,500                   TOTAL NEW ASSESSED VALUE:           $18,480
        LAND NON HOMESITE:                          $0

       THE APPRAISAL REVIEW BOARD HAS MADE A FINAL DECISION ON YOUR PROTEST. NO FURTHER
       APPEAL TO THE APPRAISAL REVIEW BOARD IS PERMITTED.

       YOU HAVE A RIGHT TO APPEAL THIS ORDER TO THE DISTRICT COURT WITHIN 60 DAYS OF THE DATE
       YOU RECEIVED THIS NOTICE. IN CERTAIN CASES YOU MAY REQUEST BINDING ARBITRATION.
       BINDING ARBITRATION MUST BE REQUESTED WITHIN 45 DAYS OF THE DATE YOU RECEIVED THIS
       NOTICE. IF YOU DO APPEAL AND YOUR CASE IS PENDING, YOU MUST PAY THE AMOUNT OF TAXES
       NOT IN DISPUTE OR THE AMOUNT OF TAXES DUE ON THE PROPERTY UNDER THE ARB ORDER,
       WHICHEVER IS LOWER, TO EACH TAXING UNIT BEFORE TAXES FOR THE YEAR BECOME
       DELINQUENT.

       Signed 10/23/09.

        ~11~~
           v    ~·

       George Ybarra, Chair
       Appraisal Review Board




PACS:BO CHG
     Bexar Appraisal Review Board 411 N Frio I San Antonio I Texas 78207 Telephone (210) 224-2432
                                                                  ACCOUNT:       06686-000-0050
                 NOTICE OF ISSUANCE AND ORDER                     PROP ID:       381482
                DETERMINING PROTESTING AND/OR
                CORRECTING APPRAISAL RECORDS                      HEARING:       10/06/2009

        The notice of KING JOHNNIE MAE EST OF                     OWNER:
        Protesting the actions of the Bexar Appraisal              KING JOHNNIE MAE EST OF
        District was presented for hearing by the                 PARCEL ADDRESS:
        Appraisal Review Board.                                    244 HENRY ST ,

       #BWNCTVY                                                   PROPERTY DESCRIPTION:
       2665567                                                     NCB 6686 BLK   LOT5
       MARTIN ROWLAND J JR




                                                               7009 1410 0002 4744 6296

       The Board delivered written notice of the hearing date, time and place to the protesting property owner. The
       property owner and chief appraiser were given the opportunity to testify, present evidence and testimony. After
       reviewing the Notice of Protest and after hearing the testimony and evidence presented, the Board has made a
       determination with a quorum present as to the following issues:

                                  ERROR AFFECTING LIABILITY (Sec 25.25C, Tax Code)
                                                Value Over Market

       The Board determined that the appraisal records are correct as to the errors alleged in the protest and therefore
       ordered that the protest be denied and the applicable records not be changed as requested in the protest.

       PROTESTED YEAR:          2009

       VALUE REMAINS:
        EXEMPTIONS:                                   $                  IMPROVEMENT VALUE:                  $10,620
        LAND AG/TIM VALUE:                          $0                   TOTAL MARKET VALUE:                 $18,120
        LAND HOMESTEAD VALUE:                   $7,500                   TOTAL NEW ASSESSED VALUE:           $18,120
        LAND NON HOMESITE:                          $0

       THE APPRAISAL REVIEW BOARD HAS MADE A FINAL DECISION ON YOUR PROTEST. NO FURTHER
       APPEAL TO THE APPRAISAL REVIEW BOARD IS PERMITTED.

       YOU HAVE A RIGHT TO APPEAL THIS ORDER TO THE DISTRICT COURT WITHIN 60 DAYS OF THE DATE
       YOU RECEIVED THIS NOTICE. IN CERTAIN CASES YOU MAY REQUEST BINDING ARBITRATION.
       BINDING ARBITRATION MUST BE REQUESTED WITHIN 45 DAYS OF THE DATE YOU RECEIVED THIS
       NOTICE. IF YOU DO APPEAL AND YOUR CASE IS PENDING, YOU MUST PAY THE AMOUNT OF TAXES
       NOT IN DISPUTE OR THE AMOUNT OF TAXES DUE ON THE PROPERTY UNDER THE ARB ORDER,
       WHICHEVER IS LOWER, TO EACH TAXING UNIT BEFORE TAXES FOR THE YEAR BECOME
       DELINQUENT.

       Signed 10/23/09.


        4~~
       George Ybarra, Chair
       Appraisal Review Board




PACS:BO CHG
Bexar CAD - Property Details                                                                                      Page 1 of2


 Bexar CAD

 Property Search Results> 381482 KING JOHNNIE MAE EST OF for Year 2010


 Property

    Account
    Property ID:         381482                      Legal Description: NCB 6686 BLK LOT 5
    Geographic ID:       06686-000-0050              Agent Code:
    Type:                Real
    Location
    Address:             244 HENRY ST                Mapsco :              615F2
    Neighborhood:        26TH/ZARZAMORA              Map ID:
    Neighborhood CD: 57018
    Owner
    Name:                KING JOHNNIE MAE EST OF     Owner ID:             288459
    Mailing Address:     % ROWLAND J MARTIN JR       %Ownership:            100.0000000000%


                                                     Exemptions:

 Values

    (+)Improvement Homesite Value:        +               $0
    (+)Improvement Non-Homesite Value: +                  $0
    (+)Land Homesite Value:               +               $0
    (+)Land Non-Homesite Value:           +           $3,000 Ag I Timber Use Value
    (+)Agricultural Market Valuation:     +               $0                          $0
    (+)Timber Market Valuation:           +               $0                          $0

    (=)Market Value:                                  $3 ,000
    (-) Ag or Timber Use Value Reduction: -               $0


    (=)Appraised Value:                               $3,000
    (-) HS Cap:                                           $0


    (=)Assessed Value:                                $3 ,000

 Taxing Jurisdiction

    Owner:           KING JOHNNIE MAE EST OF
    % Ownership: 100.0000000000%
    Total Value:     $3 ,000

    Entity Description                    Tax Rate Appraised Value                     Taxable Value Estimated Tax
    06       BEXAR CO RD & FLOOD          0.030679              $3 ,000                       $3,000         $0.92
    08       SA RIVER AUTH                0.015951              $3,000                        $3,000         $0.48
    09       ALAMO COM COLLEGE            0.135855              $3,000                        $3,000         $4.08
    10       UN IV HEALTH SYSTEM          0.266235              $3,000                        $3,000         $7 .99
    11       BEXAR COUNTY                 0.296187              $3 ,000                       $3,000         $8 .89
    21       CITY OF SAN ANTONIO          0.565690              $3 ,000                       $3,000        $16.97
    57       SAN ANTONIO lSD              1.249700              $3,000                        $3 ,000       $37.49
    CAD      BEXAR APPRAISAL              0.000000              $3,000                        $3,000         $0.00
             DISTRICT
             Total Tax Rate:              2.560297
                                                                          Taxes w/Current Exemptions:       $76 .81




http://www.bcad.org/ClientDB/Property.aspx?prop_id=381482                                                             8/9/20 10
Bexar CAD- Property Details                                                                                                        Page 2 of2


                                                                             Taxes w/o Exemptions:                       $76 .81

 Improvement I Building

    No improvements exist for this property.

 Land

     # Type      Description               Acres      Sqft       Eft Front     Eft Depth        Market Value         Prod. Value
     1 VLR       Vacant Regu lar Lot       0.0459     2000.00    25.00        80.00                      $3,000                     $0

 Roll Value History

     Year      Improvements             Land Market          Ag Valuation          Appraised          HS Cap         Assessed
     2011                        N/A                   N/A                   N/A                N/A            N/A                 N/A
     2010                         $0                $3,000                     0            3,000               $0           $3,000
     2009                    $10,620                $7,500                     0           18,120               $0          $18,120
     2008                    $10,980                $7,500                     0           18,480               $0          $18,480
     2007                    $11,780                $7,500                     0           19 ,280              $0          $19 ,280
     2006                      $9,200               $6,520                     0           15,720               $0          $15 ,720

 Deed History- (Last 3 Deed Transactions)

     #      Deed Date           Type       Description             Grantor            Grantee          Volume             Page

                                          2011 data current as of Aug 9 2010 1:42AM.
                                 2010 and prior year data current as of Jul 18 2010 2:39PM
                    For property information, contact (210) 242-2432 or (210) 224-8511 or email.
                                        For website information, contact (210) 242-2500.


                                                Database last updated on: 8/9/2010 1:42       © 2010 True Automation, Inc. All Rights
 Website version : 1.2.2.2
                                                                    AM                                     Reserved. Privacy Notice
                               This site only supports Internet Explorer 6+, Netscape 7+ and Firefox 1.5+.




http://www.bcad.org/ClientDB/Property.aspx?prop_id=381482                                                                            8/9/2010
                         LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                             ATIORNEYS AT LAW
                                         711 NAVARRO, SUITE 300
                                         SAN ANTONIO, TX 78205

                                               (210) 225-6763
                                            (21 0) 225-6410 - Fax

                    NOTICE OF INTENT TO ENFORCE JUDGMENT
                                             August 6, 20 10

Rowland J. Martin, Jr.



RE:   Suit No. 2004-TAl-02802; Account No. 066860000050

Dear Mr./Ms. Martin, Jr.:

       This law firm represents Bexar County in the collection of delinquent property taxes. A
judgment was entered previously in favor of Bexar County against OPAL GILLIAM, ET AL in the
above referenced lawsuit. Before enforcing the judgment, Bexar County has directed that the property
owners be afforded the opportunity to pay the amounts owed.

       This is your final notice that all amounts secured by the judgment, including court costs, must
be paid in order to prevent further action against this property. Please contact Donna B. Stein at (21 0)
225 -4422 within ten days from the date of this letter to confirm the amounts due and to make
arrangements to pay. If not contacted in ten days, we will proceed toward the immediate
execution of the judgment. At that time, all non-exempt property will be seized and sold at
public auction to the highest bidder.

         We strongly urge that you give this matter your immediate attention.

                                                       Sincerely,
                                                       LINEBARGER GOGGAN
                                                       BLAIR & SAMPSON, LLP



                                                       c~~r~
                                                       Cristina Gonzalez
                                                       Attorney at Law
CG/dbs

Esta correspondencia se trata de sus impuestos y Ia posibilidad de perder su propiedad. Si usted no
puede leer esta carta, por favor llame a (21 0) 225-4422 y alguen le podra ayudar.
                                             LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                                                     ATTORNEYS AT LAW
                                                                                 711 NAVARRO, SUITE 300
                                                                                 SAN ANTONIO, TX 78205
                                                                                   PHONE: (210) 362-9000
                                                                                    FAX: (210) 225-6410

                                                                                         August 6, 2010
            T4 -PO-S899

            11111111111111111111111111111111 11111 11111111111111111111111
                                                                                                                    BASE AMOUNT:     $1,312 .57
                                                                                                                    INTEREST           $546.90
            #BWNGWXX                                                                                                TOTAL DUE        $1,859.47
            #10290981259#
            KING JOHNNIE MAE EST OF                                                                                 LEGAL DESCRIPTION: NCB
            %ROWLAND J MARTIN JR                                                                                    6686 BLK LOT 5

            11 ••• 11 •• 1••• 1.111 ••• 1••• 1••• 11 ••• 11 ••• 11.1 •• 1.1.1 •••• 11 •• 11.1


IUE: 0668600000500
                                                                             Code Compliance Charges
Dear City Resident:
Our law firm has been retained to institute forced collection proceedings to collect the above-referenced amounts owed to the City of
San Antonio.
The City of San Antonio records indicate that you remain in default and currently owe the City $1,859 A 7 for the charges and interest
on the above referenced property_
These amounts may already be included in a delinquent tax suit wherein we will seek a court judgment aganist you which may
adversely affect your credit rating and/or create a cloud upon the title of any real property you own. Additional costs will be incurred
as the suit progresses.
If you believe that you do not owe this charge, want to dispute the validity of the charge, or if you do not own the property, please
WRITE a detailed letter and supply the ACCOUNT NUMBER to the following address:

                                                                                   CITY OF SAN ANTONIO
                                                                                  FINANCE DEPARTMENT
                                                                                 ATTN : CODE COMPLIANCE
                                                                                      P.O. BOX 839975
                                                                                SAN ANTONIO, TX 78283-3975

If you prefer, please call (210) 207-8690 or (210) 207-8746.
Please note that there is no grace period; you may already have been sued. If you choose to avoid further costs by paying the total
amount due immediately, please return the enclosed statement along with your check. Thank you for your cooperation.

                                                                                                Sincerely,
                                                                                                LINEBARGER GOGGAN BLAIR & SAMPSON, LLP



                                                                                                c~~r~
                                                                                                Cristina Gonzalez
                                                                                                Attorney at Law




                ESTA CORRESPONDENCIA SE TRATA DE LA CONFORMIDAD DE CODIGOS Y LA POSIBILIDAD DE UNA DE MAN DA ACE RCA DE
                SU PROPIEDAD. SI USTED DESEA AS ISTENCIA POR UNA PERSONA QUE HABLA ESPANOL, LLAME USTED A (21 0) 207-8677 Y
                UNA PERSONA LE A YUDARA.
                               ·KETlJKN THIS STATI                                                                                                                            ..   ,



     Seli'qwick CMS
                                                                                                       ·~
     P0Box 14499
     Lexington, KY 40512-4499                                                                     · . Sedgwick CMS
                                                                                        Sed9'Yi                                                                            2015 OCT Ilt P       l*:   4b

                                         Cause No. 2001-PC-1263

IN THE MATTER OF THE ESTATE OF                            IN THE PROBATE COUR-=F · ~;;-;-;·
                                                                                   , ._ < '
                                                                                             -::;.-- --
                                                                                             1

JOHNNIE MAE KING                                          NUMBER ONE                    ' ..
                                                          FOR BEXAR COUNTY, TEXAS

               ADMINISTRATOR'S CLASS 2 LIEN PURSUANT TO THE TEXAS ESTATES CODE

LIEN RECORDING DATE:             October 14, 2014

SUBJECT PROPERTY:

GRANTOR:                         Estate of Johnnie Mae King

GRANTEE:                         Rowland J_ Martin, Jr., Independent Administrator for the Estate of
                                 Johnnie Mae King

MAILING ADDRESS:



PURPOSE OF THE RECORDING: This recording is made for ease of reference in on-going judicial
                          proceedings to the Class 2 lien that is hereby declared pursuant to
                          Estates Code Section 355.066(b), in consideration for (1) services
                          rendered and in satisfaction of related expenses incurred during the
                          decedent's last illness in the approximate amount of $12,000, (2) for the
                          unspecified value of services rendered to correct clouds on title to real
                          property of the estate due to coram non judiCe tax suit litigation that
                                                   1
                          was vacated by the 150 h District Court and the 2241h District Court in
                          2013; and (3) for the expenditure of in kind resources from the Grantees
                          individual estate in the amount of $135,000 during the attorney client
                          relationship with the Law Office of McKnight and Bravenec.

CONSIDERATION:                     The Administrator warrants, particularly in relation to the Bexar County
Tax Authorities' tax suit litigation in the 1501h District Court in Case No. 2014-TA1-00224, that he is a
bona fide creditor of the decedent; that he faithfully rendered services for the benefit of the decedent
during her last illness through the formation and administration of the Johnnie Mae King Trust; that he
incurred expenses for the benefit of the decedent during the last illness after the assets of the trust
were assigned by mutual agreement to Opal Gilliam, through her husband Calvin Gilliam, as part of an
heirship settlement; that he sustained losses to his personal estate as a benefactor of unperformed legal
services promised by former attorneys of record, Albert McKnight and Edward Bravenec, who appeared
through Law Office of McKnight and Bravenec in 2005. By virtue of the latter expenses, Grantee qualifies
as a creditor and lien holder of the highest priority under Estates Code Section 355.066(b), separate and
apart from future interests arising under the Heirship Settlement Agreement executed in 2008.

PROPERTY DESCRIPTION:           The property commonly known as                     , in San Antonio, Texas,
                                 is legally described as "NCB 2095 BLK 20 LOT 35 E FT OF 14 & SW TRI OF
                                 15".



                                                     1
EXCEPTIONS TO CONVEYANCES AND WARRANTIES:

1.      The lien is recorded by the power vested in Grantee by the Probate Court as an Independent
Administrator, and is subject to non-judicial foreclosure by Grantee with a privileged bidding credit in
the amount of $147,000 and judicial review by courts with probate jurisdiction in due course.

2.      Out of an abundance of caution to enable satisfaction of contingent liabilities against the Estate
of King, Grantee has made a concurrent assignment of lien interests to implement the indemnification
obligations set forth in the Heirship Settlement Agreement filed in Probate Case No. 2001-PC-1263. In
order to honor and comply with Heirship Agreement indemnification obligations owed to the successors
in interest ofthe late Opal Gilliam, beloved daughter of Johnnie Mae King, it is declared that the Estate
of Johnnie Mae King is a beneficiary of the third party purchase money lien claim recorded on October
14, 2015 by Rowland J. Martin in his individual capacity against the property commonly known as 1216
West, in San Antonio, Texas, and which was originally recorded in Bexar County Deed Records Volume
10406, Pages 1601 and 1606. By the latter declaration, the Estate of Johnnie Mae King is also made a
beneficiary of the express contractual exceptions to the conveyance in the first deed of trust granted by
Moroco Ventures, LLC on October 31, 2003 which extends to /fall rights, obligations, and other matters
emanating from and existing by reason of the ... operation of any governmental district, agency or
authority," Bexar County Deed Records, Vol. 10406 Page 1607.

3.      In accordance with contractual exceptions for governmental matters, Grantee expressly
disclaims liability for the recording of liens and notices of lis pendens against the property known as
1216 West Ave. in San Antonio, Texas, and asserts that the exceptions recorded herein supersede the lis
pendens expunction order which was entered by the Probate Court on March 19, 2014, and which was
further referenced in the decision of the Texas 4th District Court Of Appeals in Martin v. Bravenec, et of,
Case No. 04-14-00483-CV, 2015 WL 2255139 (Tex. App.- San Antonio, rehearing denied June 8, 2015).

3.      Grantee also disclaims liability for the recording of liens and not ices of lis pendens under
authority of the decision of the U.S. Court of Appeals for the Fifth Circuit in Martin v. Brave nee, et of,
Case No. 14-50093 {5 1h Cir., judgment filed October 2, 2015), wherein the court vacated the order of the
U.S. District Court in Case No. SA 11-CV-0414 dated December 27, 2013.



Dated: October 14, 2015
                                                            R~~~ ·
                                                           As Administrator For
                                                           The Estate of Johnnie Mae King
STATE OF TEXAS                                             )
COUNTY OF BEXAR                                            )

        This instrument was acknowledged before me on the 14th day of October 2015, by Rowland J.
Martin in his capacity as Administrator for the Estate of Johnnie Mae King.



                                                            ~~
                                                       2
                                  CASE NUMBER 2015-CI-04779

ADMINISTRATOR FOR THE ESTATE                            §     IN THE DISTRICT COURT
OF KING,                                                §
               Petitioner                               §
VS.                                                     §
                                                        §     150th JUDICIAL DISTRICT
BEXAR COUNTY, CITY OF SAN                               §
ANTONIO AND SAN ANTONIO                                 §
INDEPENDENT SCHOOL DISTRICT                             §
               Respondents                              §     BEXAR COUNTY, TEXAS


                         .    !ffiSPO~DEN_'['_§_Q;RIGIN'_~L   ANSWER,

TO THE HONORABLE JUDGE OF SAID COURT:


       Now comes Bexar County, one of the Respondents in the above styled and numbered

cause, and reservii1g the right to file other and further pleadings, exceptions, challenges to

jurisdiction and denials, files this its Original Answer to Petitioner's Verified Consolidated

Application for Statutory Bill of Review. In support thereof, said Respondent would respectfully

show unto the Court as follows:


                                                  I.
                                         GENERAL DENIAL

        Subject to, and without waiver of any Plea to the Jurisdiction which may be set forth in
this case, Bexar County denies each and every, all and singular, the allegations contained in
Petitioner's Petition.       Such allegations are not true, either in whole or in part, and said
Respondent demands strict proof thereof, along with all statutory prerequisites to any such cause
of action.

                                                  II.
                                      AFFIRMATIVE DEFENSES

        Pleading further by way of affirmative defense, Bexar County would specifically raise
 the defense of res judicata.



                                                   1
r
           Pleading further by way of affirmative defense, Bexar County would specifically state
    that it is a political subdivision and governmental entity of the State of Texas, and, without
    waiving any of the privileges, defenses and/or immunities pled herein, Bexar County asserts all
    of the rights and privileges associated with its status as a governmental entity, including
    sovereign immunity and governmental immunity from all claims alleged by Petitioner.

           Pleading further by way of affirmative defense, if such is necessary, and without waiving
    any of the privileges, defenses and/or immunities pled herein, Bexar County asserts sovereign
    immunity and governmental immunity from all damages, actual or exemplary, and further asserts
    sovereign immunity and governmental immunity from costs and attorneys' fees.

           Pleading further by way of affirmative defense, if such is necessary, and without waiving
    any of the privileges, defenses and/or immunities pled herein, Bexar County specifically asserts
    it has not waived or excused any defenses to Petitioner's allegations and/or causes of action and
    demand strict proof of all condition precedents to Petitioner maintaining this cause of action.

            WHEREFORE, PREMISES CONSIDERED, Respondent, Bexar County prays that the
    Court deny the relief sought by Petitioner, enter Judgment in favor of Respondent, and grant
    their costs of court, and for all such further relief to which they prove to be entitled.

                                            Respectfully submitted,

                                            LINEBARGER, GOGGAN, BLAIR & SAMPSON, L.P.




                                                    Lilia Gibs          006 0)
                                                    L1 . 1 son@LGBS.com
                                                    Brad Balderrama (SBN: 24040464)
                                                    Brad.Balerrama@LGBS.com
                                                    Don Stecker (SBN: 19095300)
                                                    Don.Stecker@LGBS .com

                                             ATTORNEYS FOR RESPONDENT,
                                             BEXAR COUNTY


                                                        2
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Respondent's Original
Answer has been delivered pursuant to Texas Rule of Civil Procedure 21a to the following:



Rowland J. Martin


PETITIONER

Savita Rai
Samuel Adams
Office of the City Attorney
City of San Antonio
401 S. Frio
San Antonio, Texas 78207
RESPONDENT, CITY OF SAN ANTONIO



on this the   ~day of April, 2015.




                                                3